Exhibit 10.3

SECOND AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO

GUARANTY AND SECURITY AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO GUARANTY AND
SECURITY AGREEMENT (this “Amendment”) is entered into as of March 30, 2019, by
and among ENDOLOGIX, INC., a Delaware corporation (“Endologix”), the other
Borrowers party hereto, the Lenders party hereto and Deerfield ELGX Revolver,
LLC, as agent for itself and the other members of the Lender Group (in such
capacity, together with its successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers, Agent and the Lenders party thereto are parties to that
certain Credit Agreement dated as of August 9, 2018 (as amended, restated,
supplemented or otherwise modified from time to time to (and not including) the
date hereof, including by that certain First Amendment to Credit Agreement,
dated as of November 20, 2018, by and among the Borrowers, the Lenders party
thereto and Agent, the “Credit Agreement”);

WHEREAS, the Borrowers and Agent are parties to that certain Guaranty and
Security Agreement dated as of August 9, 2018 (as in effect as of the date
hereof without giving effect to the amendments thereto set forth herein, the
“Security Agreement”);

WHEREAS, the Borrowers have requested that Agent and the Lenders (a) amend
certain provisions of the Credit Agreement and the Security Agreement and
(b) waive certain Designated Occurrences (as defined below) under the Credit
Agreement, and, subject to certain terms and limitations and the satisfaction of
the conditions set forth herein, Agent and the Lenders are willing to do so, on
the terms set forth herein; and

WHEREAS, the Credit Agreement and the Security Agreement are being amended as
part of, and pursuant to, a Plan of Recapitalization and Reorganization of
Endologix described in Section 368(a)(1)(E) of the IRC;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1. Defined Terms. Capitalized terms used herein (including in the
preamble and recitals above) but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Credit Agreement.

SECTION 2. Amendments. Subject to the satisfaction of the conditions precedent
set forth in Section 4 of this Amendment, as of the Second Amendment Effective
Date (as defined below):

(a) The Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example:



--------------------------------------------------------------------------------

double-underlined text) as set forth in Exhibit A-I attached hereto (the
“Amended Credit Agreement”); and

(b) The Schedules to the Credit Agreement are hereby amended and restated in
their entirety in the form attached hereto as Exhibit A-II.

(c) The Security Agreement is hereby amended by adding the following language to
the end of Section 5.9 thereof immediately before the “.” appearing therein:
“(for the avoidance of doubt, taking into account any cure periods applicable
thereto)”.

(d) The Schedules to the Security Agreement are hereby amended and restated in
their entirety in the form attached hereto as Exhibit A-III.

SECTION 3. Limited Waiver.

(a) Subject to the satisfaction of the conditions precedent set forth in
Section 4 of this Amendment and subject to the terms, conditions and limitations
set forth below, Agent and the Lenders hereby agree as of the Second Amendment
Effective Date that the possible failure to comply with the representations and
covenants of the Credit Agreement specifically mentioned in clauses (i) –
(xi) below in this Section 3 solely with respect to the matters and in the
instances specifically mentioned in such clauses (and, for the avoidance of
doubt, not any other failures, matters or instances) (such failures,
collectively, the “Designated Occurrences” and each, a “Designated Occurrence”),
are hereby, solely to the extent expressly set forth below, waived (but, solely
to the extent and subject to any limitations on the length of time of any such
waiver set forth below):

(i) any Default or Event of Default under Section 8.03 of the Credit Agreement
which occurred with respect to the failure of the representations and warranties
in the last sentence of Section 4.30 of the Credit Agreement to be true and
correct solely between the dates of January 8, 2019 and March 20, 2019 (such
period, the “Minimum Bid Price Requirement Non-Compliance Period”), solely due
to the failure to meet the Principal Market’s minimum bid price requirements
during the Minimum Bid Price Requirement Non-Compliance Period;

(ii) any Default or Event of Default under Section 8.03 of the Credit Agreement
which occurred with respect to the failure of the representations and warranties
in the third and fourth sentences of Section 4.33(a) made by Endologix to be
true and correct between the dates of November 27, 2018 and the day immediately
prior to the date hereof, in each case, solely due to the market withdrawal of
Nellix EndoVascular Aneurysm Sealing System and the suspension of the CE mark
related thereto, in each case, that occurred prior to February 24, 2019;

(iii) any Default or Event of Default under Section 8.02(a)(i) of the Credit
Agreement which occurred with respect to the Loan Parties’ failure to comply
with Section 7.01(b) of the Credit Agreement solely with respect to having at
least $22,500,000 of Global Excess Liquidity as of (A) the end of the last
Business Day of February 2019 and (B) each date that a Borrowing Base
Certificate (Third Party Agent) was delivered to the Third Party Agent under
Section 5.16(a)(i)(B) of the Credit Agreement between the dates of February 22,
2019 and the day immediately prior to the date hereof;

 

2



--------------------------------------------------------------------------------

(iv) any Default or Event of Default under (x) Section 8.02(c) of the Credit
Agreement which occurred with respect to the Loan Parties’ failure to comply
with Section 5.18 of the Credit Agreement prior to the date hereof,
(y) Section 8.02(a)(ii) of the Credit Agreement which occurred with respect to
the Loan Parties’ failure to comply with Section 5.3(a) of the Security
Agreement prior to the date hereof, and (z) Section 8.03 of the Credit Agreement
which occurred with respect to the failure of the representations and warranties
in the first sentence of Section 4.45 of the Credit Agreement to be true and
correct prior to the date hereof, in each cause of clause (x), clause (y) and
clause (z), solely due to Endologix’s storage of up to a maximum aggregate
amount of $125,000 in book value (which shall be determined in accordance with
GAAP by Endologix and with using reasonable and justifiable calculations and
estimations by Endologix) of computer servers as of the date hereof at the
Flexential Colorado Corp.’s data center located at 3330 E. Lone Mountain Road,
North Las Vegas, NV 89081pursuant to that certain service order entered into by
Endologix on September 5, 2018 (which, for the avoidance of doubt, (A) the Loan
Parties represent, warrant, acknowledge and agree that such location, placement
and storage of such computer servers at such location occurred prior to the date
hereof and (B) the parties hereto hereby acknowledge and agree that the waiver
in this clause (v) shall not apply to any other computer servers, property or
assets that may be located, placed or stored at such location or any other
location);

(v) any Default or Event of Default under Section 8.02(a)(i) of the Credit
Agreement which occurred due to Endologix’s and its Subsidiaries’ failure to
comply with clause (i) of the first sentence of Section 5.05(a) of the Credit
Agreement solely by not timely filing Endologix’s annual report on a 10-K for
the fiscal year ended December 31, 2018 so long as (A) a Form 12b-25 was
adequately and timely filed in respect of such late 10-K filing and (B) such
10-K is filed with the SEC by no later than April 1, 2019, such that the 10-K
shall be deemed to have been timely filed pursuant to Rule 12b-25 under the
Exchange Act;

(vi) any Default or Event of Default under 8.03 of the Credit Agreement which
occurred with respect to the failure of the representations and warranties in
Section 4.03(d) to be true and correct on or prior to the day immediately prior
to the date hereof, so long as at each time that such representations and
warranties were made on or prior to such day, none of the current directors (or
equivalent persons) or current officers of Endologix and its Subsidiaries
(A) had been convicted or had pled no contest (or agreed to a settlement or plea
agreement related) to, or been subject to any order of any Governmental
Authority relating to, any violations of any securities laws, rules or
regulations, or (B) had been enjoined from engaging in any conduct relating to
offers or sales of securities or service as an officer or director of a public
company (the Loan Parties hereby representing and warranting that the foregoing
was and is true, correct and complete at each such time);

(vii) any Default or Event of Default under Section 8.02(a)(i) of the Credit
Agreement which occurred due to the Loan Parties’ failure to comply with
Section 5.05(b)(ii)(A) of the Credit Agreement solely with respect to the Loan
Parties’ failure to provide written notice to Agent of any Designated
Occurrence;

(viii) any Default or Event of Default under Section 8.02(a)(i) of the Credit
Agreement which occurred due to Endologix’s failure to comply with
Section 5.15(a) of the Credit Agreement solely with respect to Endologix’s
failure to provide written notice to Agent of any

 

3



--------------------------------------------------------------------------------

default or event of default under any of the Term Debt Documents caused by the
“Designated Occurrences” (as defined in the Term Amendment (as defined below),
the “Term Designated Occurrences”);

(ix) any Default or Event of Default under (y) Section 8.02(a)(i) of the Credit
Agreement which occurred due to the Loan Parties’ failure to comply with
Section 5.02(b) and the first sentence of Section 6.14 of the Credit Agreement,
and (z) Section 8.03 of the Credit Agreement which occurred with respect to the
failure of the representations and warranties in the first sentence and clause
(vi) of the second sentence of Section 4.24 of the Credit Agreement, the first
sentence of Section 4.25 of the Credit Agreement, the first sentence and the
second sentence of Section 4.26 of the Credit Agreement and Section 4.27 of the
Credit Agreement made by the Loan Parties to be true and correct between the
dates of January 1, 2018 and the day immediately prior to the date hereof, in
each case of clause (y) and clause (z), solely with respect to six units of AFX
Endovascular AAA System products (which the Loan Parties represent and warrant
constitute “medical devices” under 15 CFR § 772.1) being sold into Cuba by
Endologix’s Spanish distributor named DGM Vascular S.L. (which resulted in less
than $30,000 of revenue to Endologix and its Subsidiaries in the aggregate for
all fiscal periods) in the first two fiscal quarters of 2018 (with such products
being implanted into patients in Cuba in the second fiscal quarter of 2018)
without first obtaining a license from the Bureau of Industry and Security of
the United States Department of Commerce in accordance with 15 CFR § 746.2(a),
so long as the Loan Parties report such violation to the Office of Foreign
Assets Control of the United States Department of the Treasury by no later than
May 31, 2019 and the only penalty (if any) resulting from such violation is a
monetary fine not in excess of $250,000;

(x) any Default or Event of Default under Section 8.08(b), Section 8.13,
Section 8.14 and Section 8.22(b) of the Credit Agreement relating solely to the
Term Debt Documents (and not any other agreements, instruments or documents
mentioned in such Section) caused directly and solely by any event of default
under the Term Debt Documents resulting solely from the Term Designated
Occurrences and the Designated Occurrences (and, for the avoidance of doubt, not
any other event, circumstance, breach, violation, default or event of default);
and

(xi) any Default or Event of Default under Section 8.03 of the Credit Agreement
which occurred with respect to the failure of the certification made by
Endologix in clause (a) of the last paragraph of each Borrowing Base Certificate
(Third Party Agent) that was delivered to the Third Party Agent under
Section 5.16(a)(i)(B) of the Credit Agreement during the Relevant Period solely
with respect to the Designated Occurrences (and, for the avoidance of doubt, not
any other noncompliance, breach, violation, Default or Event of Default under
the Loan Documents) to be true and correct solely during the Relevant Period.

(b) Notwithstanding anything to the contrary, the parties hereto agree that
(i) nothing herein, nor any communications among any Loan Party, any of its
Subsidiaries or Affiliates and/or any member of the Lender Group, shall be
deemed a waiver with respect to (A) any Default or Event of Default, other than
the Designated Occurrences, or (B) any future failure of any Loan Party or any
of its Subsidiaries and Affiliates to comply fully and completely with any
provision of any Loan Document, and (ii) in no event shall the foregoing waivers
provided in Section 3(a) of this Amendment be deemed to be a waiver of
enforcement of any of any member of the Lender Group’s rights or remedies under
the Loan Documents, at law (including under the UCC), in

 

4



--------------------------------------------------------------------------------

equity, or otherwise including, without limitation, the right to declare all
Obligations immediately due and payable and/or to terminate the Commitments
pursuant to Section 9.01 of the Credit Agreement, with respect to any Defaults
or Events of Default (other than the Designated Occurrences) now existing or
hereafter arising. Except as expressly provided herein, each member of the
Lender Group hereby reserves and preserves all of its rights and remedies
against each Loan Party and each of its Subsidiaries under the Loan Documents,
at law (including under the UCC), in equity, or otherwise including, without
limitation, the right to declare all Obligations immediately due and payable
and/or to terminate the Commitments pursuant to Section 9.01 of the Credit
Agreement.

SECTION 4. Conditions. The effectiveness of the amendments set forth in
Section 2 and the limited waivers set forth in Section 3 of this Amendment, in
each case, is subject to the satisfaction of the following conditions precedent
on or prior to April 5, 2019 (such date of satisfaction, the “Second Amendment
Effective Date”):

(a) the execution and delivery of this Amendment by the Borrowers, Agent and the
Required Lenders;

(b) the representations and warranties in Section 3 and Section 5 of this
Amendment being true, complete and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of the date
hereof and as of the Second Amendment Effective Date, except to the extent that
such representation or warranty expressly relates to an earlier date (in which
event such representations and warranties are true, complete and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of such earlier date);

(c) no Default or Event of Default has occurred or is continuing (or would
result after giving effect to the transactions contemplated by this Amendment
and the other Loan Documents (as amended hereby, as applicable) and the Term
Amendment and the other Term Debt Documents (as amended by the Term Amendment,
as applicable));

(d) the receipt in cash by the Lender Group of the payment of all fees, costs
and expenses incurred thereby on or prior to the date of this Amendment that are
required to be reimbursed pursuant to Section 2.05(d) and Section 2.09 of the
Credit Agreement or Section 8 of this Amendment and all other fees, costs and
expenses incurred in connection with this Amendment (and the transactions
contemplated hereby) by the Lender Group (including, in each case, all Lender
Group Expenses and all attorneys’ fees of the Lender Group and any estimates of
post-closing fees, costs and expenses (including all attorneys’ fees) expected
to be incurred by the Lender Group in connection with this Amendment);

(e) the receipt by the Agent and the Lenders of a fully executed copy of a
corresponding amendment to the Term Credit Agreement in form and substance
reasonably satisfactory to the Agent and the Lenders (the “Term Amendment”);

(f) the consummation by Endologix on the Second Amendment Effective Date of the
sale of shares of Common Stock at a price of $6.61 per share, resulting in gross
proceeds to Endologix (excluding any proceeds from any sale of shares to any of
the Lenders or their Affiliates) of at least $40,000,000 and net cash proceeds
(the “Net Equity Cash Proceeds”) to Endologix (after

 

5



--------------------------------------------------------------------------------

deducting any underwriting or placement fees, discounts or commissions and any
legal, accounting and other offering related expenses) of at least $38,000,000
(in each case, excluding any proceeds from any sale of shares to any of the
Lenders or their Affiliates) (the “Equity Financing”), pursuant to that certain
Purchase Agreement, dated as of the date hereof (the “Equity Purchase
Agreement”), by and among Endologix and the investors identified on Schedule I
thereto, and the schedules and exhibits thereto, and the Pre-Paid Warrants (as
defined in the Equity Purchase Agreement), each in substantially the form
provided to the Lenders prior to the date hereof and each in form and substance
satisfactory to the Agent and the Lenders (collectively, the “Equity Financing
Documents”), which Net Equity Cash Proceeds shall have been deposited on the
Second Amendment Effective Date into either (i) a deposit account maintained by
Endologix that is covered by a Control Agreement in favor of the Agent or (ii) a
trust account maintained by Piper Jaffray Companies (“PJC”) in the name of
Endologix, in each case of the foregoing, in a manner (and pursuant to
procedures) acceptable to the Agent and the Lenders (the Net Equity Cash
Proceeds in such trust account, the “Trust Account Net Equity Cash Proceeds”).

(g) the consummation of the “Exchange” (as defined in the below-defined Exchange
Agreement) (the “Convertible Debenture Restructuring”) contemplated to occur on
the Amendment Effective Date by (A) that certain Exchange Agreement, dated as of
the date hereof (the “Exchange Agreement”), by and among Endologix and the
noteholders listed on Schedule A thereto, (B) that certain Indenture, to be
dated as of the Second Amendment Effective Date in respect of the 5.0% Mandatory
Convertible Senior Notes due 2024 (the “5.0% Mandatory Convertible Senior Notes
Indenture”), between Endologix, as issuer, and Wilmington Trust, National
Association, as trustee (including the exhibit, schedule and attachments
thereto), (C) that certain Indenture, to be dated as of the Second Amendment
Effective Date in respect of the 5.0% Voluntary Convertible Senior Notes due
2024 (together with the 5.0% Mandatory Convertible Senior Notes Indenture, the
“Exchanged Senior Notes Indentures”), between Endologix, as issuer, and
Wilmington Trust, National Association, as trustee (including the exhibit,
schedule and attachments thereto), and (D) those certain unsecured 5.0%
Mandatory Convertible Senior Notes due 2024 and 5.0% Voluntary Convertible
Senior Notes due 2024 issued in connection with the foregoing by Endologix on
the Second Amendment Effective Date (collectively, the “Original 5.00%
Convertible Notes”, and together with the Exchange Agreement and the Exchanged
Senior Notes Indentures, the “Convertible Debenture Restructuring Documents” ),
in each case, in form and substance satisfactory to the Agent and the Lenders.

(h) receipt by Agent of a certificate from an Authorized Officer of each Loan
Party in form and substance satisfactory to Agent and the Lenders:

(i) attesting to the resolutions of such Loan Party’s board of directors
authorizing its execution, delivery, and performance of this Amendment, the
Amended Credit Agreement, the Security Agreement (including as amended hereby)
and the other Loan Documents, and the execution, delivery and performance of
each of the Term Amendment, the other Term Debt Documents (as amended by the
Term Amendment, as applicable), the Equity Financing Documents and the
Convertible Debenture Restructuring Documents to which it is party,

(ii) authorizing specific officers of such Loan Party to execute the same,
attesting to the incumbency and signatures of such specific officers of such
Loan Party,

 

6



--------------------------------------------------------------------------------

(iii) attesting to copies of each Loan Party’s Organizational Documents, as
amended, modified, or supplemented to the date hereof, which Organizational
Documents shall be (A) certified by an Authorized Officer of such Loan Party,
and (B) with respect to Organizational Documents that are charter documents,
certified as of a recent date (not more than thirty (30) days prior to the
Second Amendment Effective Date) by the appropriate governmental official,

(iv) attesting to certificates of status with respect to each Loan Party, dated
within ten (10) days of the Second Amendment Effective Date, such certificates
to be issued by the appropriate officer of the jurisdiction of organization of
such Loan Party, which certificates shall indicate that such Loan Party is in
good standing in such jurisdiction, and

(v) attesting to certificates of status with respect to each Loan Party, each
dated within thirty (30) days of the Second Amendment Effective Date, such
certificates to be issued by the appropriate officer of the jurisdictions (other
than the jurisdiction of organization of such Loan Party) in which such Loan
Party’s failure to be duly qualified or licensed would constitute a Material
Adverse Effect, which certificates shall indicate that such Loan Party is in
good standing in such jurisdictions;

(i) an opinion letter from counsel to the Loan Parties with respect to the
transactions contemplated by this Amendment, the Amended Credit Agreement and
the Security Agreement (as amended hereby), in form and substance satisfactory
to the Agent and the Lenders; and

(j) the receipt by the Agent and the Lenders of all other documents, agreements,
instruments and other information requested by the Agent or any Lender.

Notwithstanding anything to the contrary in this Amendment or any other Loan
Document, none of the amendments set forth in Section 2 and none of the limited
waivers set forth in Section 3 of this Amendment will become (or ever be)
effective unless all of the conditions set forth in this Section 4 are
completely and fully satisfied on or prior to April 5, 2019.

SECTION 5. Representations and Warranties. Each Loan Party party hereto hereby
represents and warrants to Agent and each Lender as follows as of the date
hereof and as of the Second Amendment Effective Date:

(a) Each Loan Party is validly existing as a corporation, limited liability
company or limited partnership, as applicable, and is in good standing under the
laws of the jurisdiction of its incorporation, organization or formation, as
applicable. Each Loan Party (i) has full power and authority (and all
governmental licenses, authorizations, permits (including all Regulatory
Required Permits), consents and approvals) to (A) own its properties and conduct
its business (solely with respect to governmental licenses, authorizations,
permits (including all Regulatory Required Permits), consents and approvals,
except where the failure to have such governmental licenses, authorizations,
permits (including all Regulatory Required Permits), consents and approvals
could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect) and (B) to (x) enter into, and perform its
obligations under, this Amendment (including the Amended Credit Agreement), the
Security Agreement (including as amended

 

7



--------------------------------------------------------------------------------

hereby) and the other Loan Documents, the Term Amendment, the other Term Debt
Documents (as amended by the Term Amendment, as applicable), the Equity
Financing Documents and the Convertible Debenture Restructuring Documents, and
(y) consummate the transactions contemplated under this Amendment (including the
Amended Credit Agreement), the Security Agreement (as amended hereby) and the
other Loan Documents, the Term Amendment and the other Term Debt Documents (as
amended by the Term Amendment, as applicable) and to consummate the Equity
Financing Documents and the Convertible Debenture Restructuring Documents, and
(ii) is duly qualified as a foreign corporation, limited liability company or
limited partnership, as applicable, and licensed and in good standing, under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification or license, in each case
of this clause (ii), where the failure to be so qualified, licensed or in good
standing could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

(b) The execution, delivery and performance of this Amendment (including the
Amended Credit Agreement), the Security Agreement (as amended hereby) and the
other Loan Documents, and the execution, delivery and performance of the Term
Amendment, the Term Debt Documents (as amended by the Term Amendment, as
applicable), the Equity Financing Documents and the Convertible Debenture
Restructuring Documents, in each case, have been duly authorized by each Loan
Party and no further consent or authorization is required by any Loan Party, any
Loan Party’s board of directors (or other equivalent governing body) or the
holders of any Loan Party’s Stock. Each of this Amendment, the Term Amendment,
the Equity Purchase Agreement and the Exchange Agreement has been duly executed
and delivered by each of the Loan Parties and constitutes a valid, legal and
binding obligation of each Loan Party, enforceable in accordance with its terms,
except as such enforceability may be limited by applicable insolvency,
bankruptcy, reorganization, moratorium or other similar laws affecting
creditors’ rights generally. On and after the Second Amendment Effective Date,
each of this Amendment (including the Amended Credit Agreement and the Security
Agreement (as amended hereby)) and the Term Amendment, the Term Debt Documents
(as amended by the Term Amendment, as applicable), the Equity Financing
Documents and the Convertible Debenture Restructuring Documents has been duly
executed and delivered by each of the Loan Parties and constitutes a valid,
legal and binding obligation of each Loan Party, enforceable in accordance with
its terms, except as such enforceability may be limited by applicable
insolvency, bankruptcy, reorganization, moratorium or other similar laws
affecting creditors’ rights generally. The execution, delivery and performance
of this Amendment (including the Amended Credit Agreement), the Security
Agreement (as amended hereby) and the other Loan Documents and the Term
Amendment, the Term Debt Documents (as amended by the Term Amendment, as
applicable), the Equity Financing Documents and the Convertible Debenture
Restructuring Documents by each Loan Party party hereto and the consummation of
the transactions contemplated hereby and thereby will not (A) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any Lien
(other than pursuant to (i) the Loan Documents and (ii) to the extent permitted
by the Credit Agreement, the Term Debt Documents) upon any assets of any such
Loan Party pursuant to, any agreement, document or instrument to which such Loan
Party is a party or by which any Loan Party is bound or to which any of the
assets or property of any Loan Party is subject, except, with respect to this
clause (A), as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (B) result in any violation of or
conflict with the provisions of the Organizational

 

8



--------------------------------------------------------------------------------

Documents, (C) result in the violation of any Applicable Law, (D) result in the
violation of any judgment, order, rule, regulation or decree of any Governmental
Authority, or (E) violate, conflict with or cause a breach or default under any
agreement or instrument binding upon it, except, with respect to clauses (C) and
(E) only, as could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect. No consent, approval, Authorization or order
of, or registration or filing with any Governmental Authority is required for
(i) the execution, delivery and performance of this Amendment (including the
Amended Credit Agreement), the Security Agreement (as amended hereby) and the
other Loan Documents and the Term Amendment, the Term Debt Documents (as amended
by the Term Amendment, as applicable), the Equity Financing Documents and the
Convertible Debenture Restructuring Documents and (ii) the consummation by any
Loan Party of the transactions contemplated hereby and thereby.

(c) Except for the amounts owed to Jeffries, LLC that have been disclosed to the
Agent on or prior to the date hereof, no brokerage or finder’s fees or
commissions are or will be payable by Endologix or any of its affiliates or
representatives to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Amendment, the other Loan Documents (as
amended hereby, as applicable), the Term Amendment, the Term Debt Documents (as
amended by the Term Amendment, as applicable), the Equity Financing Documents
and the Convertible Debenture Restructuring Documents. The members of the Lender
Group shall have no obligation with respect to any fees or with respect to any
claims made by or on behalf of other Persons for fees of a type contemplated in
this Section 5(c) that may be due in connection with the transactions
contemplated hereby.

(d) The amendments and transactions contemplated hereby, including the
consummation of the Equity Financing and the Convertible Debenture
Restructuring, do not contravene, or require stockholder approval pursuant to,
the rules and regulations of the Principal Market.

(e) Other than for the existence of the Designated Occurrences prior to giving
effect to the limited waiver thereof in Section 3, each of the representations
and warranties of any of the Loan Parties set forth in the Amended Credit
Agreement, the Security Agreement (including as amended hereby) and the other
Loan Documents are true, complete and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of the date
hereof and as of the Second Amendment Effective Date, except to the extent that
such representation or warranty expressly relates to an earlier date (in which
event such representations and warranties were true, complete and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of such earlier date).

(f) The Convertible Debenture Restructuring Documents constitute all of the
agreements, instruments and documents entered into in connection with, and
necessary to effectuate, the Convertible Debenture Restructuring. The Equity
Financing Documents constitute all of the agreements, instruments and documents
entered into in connection with, and necessary to effectuate, the Equity
Financing. Each of the representations and warranties of any of the Loan Parties
set forth in the Convertible Debenture Restructuring Documents and the Equity
Financing Documents are true, complete and correct in all material respects
(without duplication of any materiality qualifier contained therein) as of the
date hereof and as of the Second Amendment

 

9



--------------------------------------------------------------------------------

Effective Date, except to the extent that such representation or warranty
expressly relates to an earlier date (in which event such representations and
warranties were true, complete and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of such earlier
date).

(g) Other than for the existence of the Designated Occurrences prior to giving
effect to the limited waiver thereof in Section 3, no Default or Event of
Default has occurred and is continuing (or would result after giving effect to
the transactions contemplated by this Amendment and the other Loan Documents (as
amended hereby, as applicable) and the Term Amendment and the other Term Debt
Documents (as amended by the Term Amendment, as applicable)).

(h) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated by this Amendment, the Amended Credit Agreement, the Security
Agreement (as amended hereby), the other Loan Documents, the Term Amendment, the
other Term Debt Documents (as amended by the Term Amendment, as applicable), the
Equity Financing Documents or the Convertible Debenture Restructuring Documents
has been issued and remains in force by any Governmental Authority against any
Loan Party or any member of the Lender Group.

(i) (i) This Amendment has been entered into without force or duress of the free
will of each Borrower, (ii) each Borrower’s decision to enter into this
Amendment is a fully informed decision, and (iii) each Borrower is aware of all
legal and other ramifications of such decision.

(j) In executing this Amendment, no Borrower is relying on any representations
or warranties, either written or oral, express or implied, made to any Borrower
by any other party hereto or any member of the Lender Group.

(k) Attached hereto as Exhibit B is a true, correct and complete copy of the
Term Amendment, which has not been (and is not currently being contemplated as
of the Second Amendment Effective Date to be) amended, restated, supplemented,
changed or otherwise modified in any manner.

(l) Attached hereto as Exhibit C are true, correct and complete copies of the
Equity Financing Documents, which have not been (and are not currently being
contemplated as of the Second Amendment Effective Date to be) amended, restated,
supplemented, changed or otherwise modified in any manner.

(m) Attached hereto as Exhibit D are true, correct and complete copies of the
Convertible Debenture Restructuring Documents, which have not been (and is not
currently being contemplated as of the Second Amendment Effective Date to be)
amended, restated, supplemented, changed or otherwise modified in any manner.

(n) The representations and warranties set forth in Section 3 of this Amendment
are true, correct and complete.

SECTION 6. Covenant. Endologix covenants and agrees that it shall receive from
PJC (and Endologix has required PJC to deliver to Endologix) the Trust Account
Net Equity Cash Proceeds into a deposit account in the name of Endologix that is
covered by a Control Agreement

 

10



--------------------------------------------------------------------------------

in favor of the Agent in a manner, and subject to procedures, acceptable to the
Agent within one (1) Business Day after the Second Amendment Effective Date. Any
failure of Endologix to timely comply with the immediately preceding sentence
shall be an immediate Event of Default

SECTION 7. SEC Filing. At or prior to 8:30 a.m. (New York City time) on the
first (1st) Business Day following the date of this Amendment, Endologix shall
file a Form 8- K with the SEC describing the terms of the transactions
contemplated by this Amendment, the Term Amendment, the Equity Financing
Documents and the Convertible Debenture Restructuring Documents, including as
exhibits to such Form 8-K this Amendment (including the exhibits and other
documents attached hereto and thereto), the Term Amendment (and the documents
required to be attached pursuant to the Term Amendment), each of the Equity
Financing Documents and each of the Convertible Debenture Restructuring
Documents and any related documents (such Form 8- K, the “Announcing Facility
Amendment Form 8-K”) and disclosing any other presently material non-public
information (if any) provided or made available to any member of the Lender
Group (or any such member’s agents or representatives) on or prior to the filing
of the Announcing Facility Amendment Form 8-K. At or prior to 8:30 a.m. (New
York City time) on the first (1st) Business Day following the earlier of the
Second Amendment Effective Date and April 5, 2019, the Borrower shall file a
Form 8-K with the SEC describing the consummation (or termination) of the
transactions contemplated by this Amendment, the Equity Financing and the
Convertible Debenture Restructuring (such Form 8-K, the “Closing Facility
Amendment Form 8-K”) and disclosing and other presently material non-public
information (if any) provided or made available to any Secured Party (or any
such Secured Party’s agents or representatives) on or prior to the filing of the
Closing Facility Amendment Form 8-K. Subject to the foregoing, no Loan Party
will issue any press releases or any other public statements with respect to the
transactions contemplated by this Amendment or the Term Amendment or disclosing
the name of any member of the Lender Group; provided, however, that Endologix
will be entitled, without the prior approval of any member of the Lender Group,
to make any press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the Announcing Facility
Amendment Form 8-K or the Closing Facility Amendment 8-K and contemporaneously
therewith and (ii) as is required by Applicable Law and regulations (provided
that each member of the Lender Group will be consulted by Endologix in
connection with any such press release or other public disclosure prior to its
release and will be provided with a copy thereof by Endologix, other than in the
case of filings required by the Exchange Act to be made with the SEC, which
Endologix may make without such consultation or notice). From and after
Endologix’s filing of the Announcing Facility Amendment Form 8-K, no member of
the Lender Group shall be in possession of any material nonpublic information
received from Endologix, any other Loan Party or any of their Subsidiaries or
Affiliates or any of its or their respective officers, directors, employees,
attorneys, representatives or agents. Notwithstanding anything contained in this
Amendment to the contrary and without implication that the contrary would
otherwise be true, after giving effect to the filing of the Announcing Facility
Amendment Form 8-K, Endologix expressly acknowledges and agrees that no member
of the Lender Group shall have any duty of trust or confidence with respect to,
or duty not to trade in any securities on the basis of, any information
regarding Endologix that is otherwise possessed (or continued to be possessed)
by any member of the Lender Group as a result of a breach of any of the
covenants set forth in this Section 5.

SECTION 8. Fees, Costs and Expense Reimbursement. In connection with the Agent
and the Lenders party hereto agreeing to enter into this Amendment and provide
the

 

11



--------------------------------------------------------------------------------

accommodations hereunder, the Loan Parties agree to pay on the date of this
Amendment all fees, costs and expenses (including all Lender Group Expenses and
all attorneys’ fees) incurred by the Lender Group in connection with this
Amendment and any other Loan Document and the transactions contemplated hereby
and thereby.

SECTION 9. Captions. Captions used in this Amendment are for convenience only
and shall not modify or affect the interpretation or construction of this
Amendment or any of its provisions.

SECTION 10. Counterparts. This Amendment may be executed in several
counterparts, and by each party hereto on separate counterparts, each of which
and any photocopies, facsimile copies and other electronic methods of
transmission thereof shall be deemed an original, but all of which together
shall constitute one and the same agreement.

SECTION 11. Severability. If any provision of this Amendment shall be invalid,
illegal or unenforceable in any respect under any Applicable Law, the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby. The parties hereto shall endeavor in good
faith negotiations to replace the invalid, illegal or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provision.

SECTION 12. Entire Agreement. The Credit Agreement and the Security Agreement,
each as amended hereby, together with all other Loan Documents, contains the
entire understanding among the parties hereto with respect to the matters
covered thereby and supersedes any and all other written and oral
communications, negotiations, commitments and writings with respect thereto.

SECTION 13. Successors; Assigns. This Amendment shall be binding upon the
Borrowers, the Lenders and Agent and their respective successors and permitted
assigns, and shall inure to the benefit of the Borrowers, the Lenders, Agent and
the other members of the Lender Group and the successors and assigns of the
Lenders, Agent and the other members of the Lender Group. No other Person shall
be a direct or indirect legal beneficiary of, or have any direct or indirect
cause of action or claim in connection with, this Amendment or any of the other
Loan Documents. No Loan Party may assign or transfer any of its rights or
obligations under this Amendment without the prior written consent of Agent and
each Lender, and any prohibited assignment or transfer shall be absolutely void
ab initio.

SECTION 14. Governing Law. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE. Article XII of
the Amended Credit Agreement is incorporated herein, mutatis mutandis.

SECTION 15. Reaffirmation and Ratification; No Novation. Each Loan Party party
hereto as debtor, grantor, pledgor, guarantor, assignor, or in any other similar
capacity in which such Person grants Liens in its property or otherwise acts as
accommodation party or guarantor,

 

12



--------------------------------------------------------------------------------

as the case may be pursuant to the Loan Documents (including as amended hereby,
as applicable), hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under the Amended Credit
Agreement (including the Credit Agreement as amended hereby), the Security
Agreement (as amended hereby) and each other Loan Document to which it is a
party (after giving effect hereto) and (ii) to the extent such Person granted
Liens or security interests in any of its property pursuant to any Loan
Documents (including as amended hereby, as applicable) as security for or
otherwise guaranteed the Obligations under or with respect to the Loan Documents
(including as amended hereby, as applicable), ratifies and reaffirms such
guarantee and grant (and the validity and enforceability thereof) of Liens and
confirms and agrees and acknowledges that such Liens and security interests, and
all Collateral heretofore pledged as security for such obligations, continue to
be and remain collateral for such obligations from and after the date hereof and
from and after the Second Amendment Effective Date. Each Loan Party party hereto
hereby consents to this Amendment and acknowledges that the Amended Credit
Agreement (including the Credit Agreement as amended hereby), the Security
Agreement as amended hereby) and each other Loan Document remains in full force
and effect and is hereby ratified and reaffirmed. The execution and delivery of
this Amendment shall not operate as a waiver of any right, power or remedy of
Agent, the Lenders or any other member of the Lender Group, constitute a waiver
of any provision of the Credit Agreement (except for any waiver of the
Designated Occurrences specifically provided in Section 3 of this Amendment),
the Amended Credit Agreement (including the Credit Agreement as amended hereby),
the Security Agreement (including as amended hereby) or any other Loan Document
or serve to effect a novation of the obligations (including the Obligations).
For the avoidance of doubt, this Amendment is not intended by the parties to be,
and shall not be construed to be, a novation of the Credit Agreement (including
the Amended Credit Agreement) and the other Loan Documents (including as amended
hereby, as applicable) or an accord and satisfaction in regard thereto.

SECTION 16. Effect on Loan Documents.

(a) The Credit Agreement and the Security Agreement, each as amended hereby, and
each of the other Loan Documents, as amended as of the date hereof (as
applicable), shall be and remain in full force and effect in accordance with
their respective terms and hereby are ratified and confirmed in all respects.
The execution, delivery, and performance of this Amendment shall not operate,
except with respect to the waivers, modifications and amendments expressly set
forth herein, as a waiver of, consent to, or a modification or amendment of, any
right, power, or remedy of Agent or any Lender under the Credit Agreement, the
Security Agreement or any other Loan Document. Except for the amendments to the
Loan Documents expressly set forth herein or contemplated hereby, the Credit
Agreement, the Security Agreement and the other Loan Documents shall remain
unchanged and in full force and effect. The waivers, amendments, modifications
and other agreements set forth herein or contemplated hereby are limited to the
specified provisions of this Amendment (including the Amended Credit Agreement
and the Security Agreement (as amended hereby)), shall not apply with respect to
any facts or occurrences other than those on which the same are based, shall
neither excuse future non-compliance with the Loan Documents nor operate as a
waiver of any Default or Event of Default, shall not operate as a consent to any
further or other matter under the Loan Documents and shall not be construed as
an indication that any waiver of covenants or any other provision of the Amended
Credit Agreement (including the Credit Agreement as amended hereby), the
Security Agreement (as amended hereby) or any other Loan Document will be agreed
to, it being understood that the

 

13



--------------------------------------------------------------------------------

granting or denying of any waiver which may hereafter be requested by the
Borrowers or any other Loan Party remains in the sole and absolute discretion of
the Agent and the Lenders.

(b) Upon and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Amended Credit Agreement. Upon and after the Second
Amendment Effective Date, each reference in the Security Agreement to “this
Agreement”, “hereunder”, “herein”, “hereof” or words of like import referring to
the Security Agreement, and each reference in the other Loan Documents to “the
Security Agreement”, the “Guaranty and Security Agreement”, “thereunder”,
“therein”, “thereof” or words of like import referring to the Security
Agreement, shall mean and be a reference to the Security Agreement (as amended
hereby).

(c) To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Amended Credit Agreement or the Security Agreement, as applicable, such
terms and conditions are hereby deemed modified and amended accordingly to
reflect the terms and conditions of the Amended Credit Agreement and the
Security Agreement (as amended hereby), as applicable (effective, in each case,
as of the Second Amendment Effective Date).

(d) This Amendment (including the Amended Credit Agreement and the Security
Agreement (as amended hereby)) is a Loan Document.

SECTION 17. Guarantors’ Acknowledgment and Agreement. Although the Guarantors
party hereto have been informed of the matters set forth herein and have agreed
to the same, each such Guarantor understands, acknowledges and agrees that none
of the members of the Lender Group has any obligations to inform such Guarantor
of such matters in the future or to seek its acknowledgment or agreement to
future amendments, restatements, supplements, changes, modifications, waivers or
consents, and nothing herein shall create such a duty.

SECTION 18. Release.

(a) As of the date of this Amendment and the Second Amendment Effective Date,
each Loan Party, for itself and on behalf of its successors, assigns,
Subsidiaries and such Loan Party’s and its Subsidiaries’ officers, directors
(and any equivalent governing body), employees, agents, representatives,
advisors, consultants, accountants and attorneys, and any Person acting for or
on behalf of, or claiming through it (collectively, the “Releasing Persons”),
hereby waives, releases, remises and forever discharges each member of the
Lender Group, each of their respective Affiliates and successors in title, and
past, present and future officers, directors, employees, limited partners,
general partners, investors, attorneys, assigns, subsidiaries, shareholders,
trustees, agents and other professionals of the foregoing entities and all other
Persons and entities to whom any member of the Lender Group would be liable if
such Persons were found to be liable to such Releasing Persons (each a
“Releasee” and collectively, the “Releasees”), from any and all past, present
and future claims, suits, liens, lawsuits, amounts paid in settlement, debts,
deficiencies, disbursements, demands, obligations, liabilities, causes of
action, damages, losses, costs and

 

 

14



--------------------------------------------------------------------------------

expenses of any kind or character, whether based in equity, law, contract, tort,
implied or express warranty, strict liability, criminal or civil statute or
common law (each a “Claim” and collectively, the “Claims”), whether known or
unknown, fixed or contingent, direct, indirect, or derivative, asserted or
unasserted, matured or unmatured, foreseen or unforeseen, past or present,
liquidated or unliquidated, suspected or unsuspected, which such Releasing
Persons ever had from the beginning of the world until (and including) the day
that is the later of (i) the date hereof and (ii) the Second Amendment Effective
Date, against any such Releasing Person which relates, directly or indirectly,
to the Credit Agreement, the Amended Credit Agreement, the Security Agreement
(including as amended hereby), any other Loan Document, the Stock owned by any
Releasee or to any acts or omissions of any such Releasee with respect to the
Credit Agreement, the Amended Credit Agreement, the Security Agreement
(including as amended hereby) or any other Loan Document or any Stock owned by
any Releasee, or to the lender-borrower relationship evidenced by the Loan
Documents (including as amended hereby, as applicable).

(b) As to each and every Claim released hereunder, each Loan Party hereby
agrees, represents and warrants that it has received the advice of legal counsel
with regard to the releases contained herein, and having been so advised,
specifically waives the benefit of the provisions of Section 1542 of the Civil
Code of California which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

As to each and every Claim released hereunder, each Loan Party also waives the
benefit of each other similar provision of applicable federal, state or foreign
law (including without limitation the laws of the State of New York), if any,
pertaining to general releases after having been advised by legal counsel to
such Loan Party with respect thereto.

(c) Each Loan Party acknowledges that it may hereafter discover facts different
from or in addition to those now known or believed to be true with respect to
such Claims and agrees that this Amendment shall be and remain effective in all
respects notwithstanding any such differences or additional facts. Each Loan
Party understands, acknowledges and agrees that the release set forth above in
this Section 18 may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

(d) Each Loan Party hereby agrees, represents, and warrants that (i) neither
such Loan Party nor any other Releasing Person has voluntarily, by operation of
law or otherwise, assigned, conveyed, transferred or encumbered, either directly
or indirectly, in whole or in part, any right to or interest in any of the
Claims released pursuant to this Section 18; (ii)(A) this Amendment (including
the Amended Credit Agreement and the Security Agreement (as amended hereby)) has
been entered into (1) without force or duress and (2) of the free will of each
Loan Party, and (B) the decision of such undersigned to enter into this
Amendment (including the Amended Credit Agreement and the Security Agreement (as
amended hereby)) is a fully informed decision and such undersigned is aware of
all legal and other ramifications of each such decision; and (iii) such Loan
Party has (A) read and understands this Amendment (including the release

 

15



--------------------------------------------------------------------------------

granted in this Section 18 and the Amended Credit Agreement and the Security
Agreement (as amended hereby)), (B) consulted with and been represented by
independent legal counsel of its own choosing in negotiations for and the
preparation of this Amendment (including the Amended Credit Agreement and the
Security Agreement (as amended hereby)), (C) read this Amendment (including the
Amended Credit Agreement and the Security Agreement (as amended hereby)) in full
and final form, and (D) been advised by its counsel of its rights and
obligations under this Amendment (including the Amended Credit Agreement and the
Security Agreement (as amended hereby)).

(e) Each Loan Party, for itself and on behalf of each other Releasing Person,
hereby absolutely, unconditionally and irrevocably covenants and agrees with and
in favor of each Releasee above that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by such Person pursuant to the above release in
this Section 18. Each Loan Party further agrees that it shall not dispute the
validity or enforceability of the this Amendment, the Credit Agreement, the
Security Agreement (including as amended hereby) or any of the other Loan
Documents, or any of its obligations hereunder or thereunder, or the creation,
validity, perfection, priority, enforceability or the extent of Agent’s security
interest or Lien on any item of Collateral under the Credit Agreement, the
Amended Credit Agreement, the Security Agreement (including as amended hereby)
and the other Loan Documents or the providing of any “control” (within the
meaning of Articles 8 and 9 under the applicable UCC) under any Control
Agreement or any other Loan Document. If any Loan Party or any other Releasing
Person breaches or otherwise violates the foregoing covenant and provisions,
such Loan Party, for itself and its Releasing Persons, agrees to pay, in
addition to such other damages as any Releasee may sustain as a result of such
violation, all attorneys’ fees, expenses and costs and any other fees, expenses
and costs incurred by such Releasee as a result of such breach or violation.

(f) The provisions of this Section 18 shall survive the termination of this
Amendment, the Amended Credit Agreement, the Security Agreement (including as
amended hereby) and the other Loan Documents and the payment in full of the
Obligations and the termination of the Commitments.

[Signature Pages Follow]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the first day written above.

 

BORROWER:

ENDOLOGIX, INC.,

a Delaware corporation

By:

 

/s/ Vaseem Mahboob

Name:

 

Vaseem Mahboob

Title:

 

CFO

CVD/RMS ACQUISITION CORP.,

a Delaware corporation

By:

 

/s/ Vaseem Mahboob

Name:

 

Vaseem Mahboob

Title:

 

CFO and Secretary

NELLIX, INC.,

a Delaware corporation

By:

 

/s/ Vaseem Mahboob

Name:

 

Vaseem Mahboob

Title:

 

CFO and Secretary

TRIVASCULAR TECHNOLOGIES, INC.,

a Delaware corporation

By:

 

/s/ Vaseem Mahboob

Name:

 

Vaseem Mahboob

Title:

 

CFO and Secretary

TRIVASCULAR, INC.,

a California corporation

By:

 

/s/ Vaseem Mahboob

Name:

 

Vaseem Mahboob

Title:

 

CFO and Secretary

[Signature Page to Second Amendment to Credit Agreement and First Amendment to

Guaranty and Security Agreement]



--------------------------------------------------------------------------------

ENDOLOGIX CANADA, LLC,

a Delaware limited liability company

By:

 

/s/ Vaseem Mahboob

Name:

 

Vaseem Mahboob

Title:

 

CFO and Secretary

TRIVASCULAR SALES LLC,

a Texas limited liability company

By:

 

/s/ Vaseem Mahboob

Name:

 

Vaseem Mahboob

Title:

 

CFO and Secretary

RMS/ENDOLOGIX SIDEWAYS MERGER CORP.,

a Delaware corporation

By:

 

/s/ Vaseem Mahboob

Name:

 

Vaseem Mahboob

Title:

 

CFO and Secretary

[Signature Page to Second Amendment to Credit Agreement and First Amendment to

Guaranty and Security Agreement]



--------------------------------------------------------------------------------

LENDERS:

DEERFIELD PARTNERS, L.P.

By:

 

Deerfield Mgmt, L.P.

 

General Partner

 

By:

 

J.E. Flynn Capital, LLC

   

General Partner

   

By:

 

/s/ David J. Clark

     

Name: David J. Clark

     

Title: Authorized Signatory

DEERFIELD PRIVATE DESIGN FUND III, L.P.

By:

 

Deerfield Mgmt III, L.P.

 

General Partner

 

By:

 

J.E. Flynn Capital III, LLC

   

General Partner

   

By:

 

/s/ David J. Clark

     

Name: David J. Clark

     

Title: Authorized Signatory

DEERFIELD PRIVATE DESIGN FUND IV, L.P.

By:

 

Deerfield Mgmt IV, L.P.

 

General Partner

 

By:

 

J.E. Flynn Capital IV, LLC

   

General Partner

   

By:

 

/s/ David J. Clark

     

Name: David J. Clark

     

Title: Authorized Signatory

[Signature Page to Second Amendment to Credit Agreement and First Amendment to

Guaranty and Security Agreement]



--------------------------------------------------------------------------------

AGENT:

DEERFIELD PRIVATE DESIGN FUND IV, L.P.

By:

 

Deerfield Mgmt IV, L.P.

 

General Partner

 

By:

 

J.E. Flynn Capital IV, LLC

   

General Partner

   

By:

 

/s/ David J. Clark

     

Name: David J. Clark

     

Title: Authorized Signatory

[Signature Page to Second Amendment to Credit Agreement and First Amendment to

Guaranty and Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A-I

Amended Credit Agreement

[Attached]

 



--------------------------------------------------------------------------------

Execution Version

Conformed through the First Amendment, dated November 20, 2018

 

 

 

CREDIT AGREEMENT

by and among

DEERFIELD ELGX REVOLVER, LLC,

as Agent,

THE LENDERS THAT ARE PARTIES HERETO,

as the Lenders,

ENDOLOGIX, INC.,

each of its direct and indirect subsidiaries listed on the signature pages
hereto and any

additional borrower that hereafter becomes party hereto, each as a Borrower, and

collectively as Borrowers

 

 

as amended by:

that certain First Amendment to Credit Agreement dated November 20, 2018 and
that certain

Second Amendment to Credit Agreement dated March 30, 2019

Closing Date: August 9, 2018

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS AND CONSTRUCTION

     1  

1.01

  Definitions      1  

1.02

  Accounting Terms      5557  

1.03

  Code      5558  

1.04

  Construction      5558  

1.05

  Time References      5659  

1.06

  Schedules and Exhibits      5659  

ARTICLE II. LOANS AND TERMS OF PAYMENT

     5659  

2.01

  Revolving Loans      5659  

2.02

  Borrowing Procedures and Settlements      5760  

2.03

  Payments; Reductions of Commitments; Prepayments      6164  

2.04

  Promise to Pay; Promissory Notes      6467  

2.05

  Interest Rates: Rates, Payments, and Calculations      6467  

2.06

  [Reserved]      6770  

2.07

  Designated Account      6770  

2.08

  Maintenance of Loan Account; Statements of Obligations      6770  

2.09

  Fees, Changes, Damages and Revolver Exit Payment.      6871  

2.10

  [Reserved]      7173  

2.11

  Capital Requirements      7173  

2.12

  Collections; Crediting Payments      7275  

2.13

  Appointment of Borrower Representative      7376  

2.14

  Joint and Several Liability of Borrowers      7477  

ARTICLE III. CONDITIONS; TERM OF AGREEMENT

     7881  

3.01

  Conditions Precedent to the Initial Extension of Credit      7881  

3.02

  Conditions Precedent to all Extensions of Credit      8083  

3.03

  Effect of Maturity      8184  

3.04

  Conditions Subsequent      8285  

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

     8285  

4.01

  Due Organization and Qualification; No Event of Default; Solvency      8285  

4.02

  Existence; Power and Authority      8386  

4.03

  Litigation      8386  

4.04

  Due Authorization; No Conflict      8487  

4.05

  Permits and Authorizations      8588  

4.06

  Title to Assets; No Encumbrances      8588  

4.07

  Intellectual Property      8588  

4.08

  No Default      8689  

4.09

  Taxes      8689  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

4.10

  Compliance with Laws      8690  

4.11

  SEC Filings      8790  

4.12

  Financial Statements      8791  

4.13

  Internal Controls      8892  

4.14

  ERISA      8992  

4.15

  Subsidiaries      8993  

4.16

  No Dividends      8993  

4.17

  Stock      8993  

4.18

  Material Contracts      9094  

4.19

  Use of Proceeds      9194  

4.20

  Environmental Condition      9194  

4.21

  Governmental Regulation      9295  

4.22

  Employee and Labor Matters      9295  

4.23

  Name and Address; Properties      9396  

4.24

  Sanctions      9396  

4.25

  Anti-Money Laundering      9397  

4.26

  Anti-Corruption      9397  

4.27

  Anti-Terrorism      9397  

4.28

  Sarbanes-Oxley      9497  

4.29

  Accounting Practices      9497  

4.30

  Common Stock      9498  

4.31

  DTC      9498  

4.32

  Fees      9598  

4.33

  Products; Regulatory Required Permits      9598  

4.34

  No Violation of Healthcare Laws      9699  

4.35

  No Third Party Payor Program      96100  

4.36

  Conduct of Business at Facilities      96100  

4.37

  No Adulteration; Product Manufacturing      96100  

4.38

  FDA      97100  

4.39

  Margin Stock      98101  

4.40

  Complete Disclosure      98101  

4.41

  Investments      98101  

4.42

  Schedules      98102  

4.43

  Eligible Accounts      98102  

4.44

  Eligible Inventory      98102  

4.45

  Location of Inventory      99102  

4.46

  Inventory and Equipment Records      99103  

4.47

  No Violation of Usury Laws      99103  

4.48

  Eligible Equipment      99103  

ARTICLE V. AFFIRMATIVE COVENANTS

     99103  

5.01

  Existence; Permits      99103  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

5.02

  Compliance with Laws      100103  

5.03

  Insurance      100104  

5.04

  Taxes      101104  

5.05

  Reports, Notices      101105  

5.06

  Inspection      103107  

5.07

  Disclosure Updates      104107  

5.08

  Cash Management      104108  

5.09

  Further Assurances      104109  

5.10

  Environmental      106110  

5.11

  ERISA      106110  

5.12

  FDA; Healthcare Laws      106111  

5.13

  Regulatory Required Permits      107111  

5.14

  Material Contracts      107111  

5.15

  Notices Regarding Indebtedness      107111  

5.16

  Reporting      107112  

5.17

  Lender Meetings      109113  

5.18

  Location of Collateral      109114  

5.19

  Updated Borrowing Base Certificate      109114  

5.20

  Announcing Form 8-K      109114  

5.21

  Eligible Equipment      112116  

5.22

  Maximum Revolver Related Notices      112116  

5.23

  Collateral Access Agreements      117  

ARTICLE VI. NEGATIVE COVENANTS

     112117  

6.01

  Restrictions on Fundamental Changes      112117  

6.02

  Joint Ventures; Restricted Payments      113118  

6.03

  Liens      113118  

6.04

  Disposal of Assets      113118  

6.05

  Indebtedness      113118  

6.06

  Investments      113118  

6.07

  Transactions with Affiliates      114119  

6.08

  ERISA      115120  

6.09

  Nature of Business      115120  

6.10

  Amendments to Organizational Documents and Material Contracts      115120  

6.11

  Changes to Fiscal Year; GAAP      116121  

6.12

  PrepaymentsPayments and Amendments      116121  

6.13

  Restrictions on Distributions      116121  

6.14

  Sanctions; Anti-Corruption      116122  

6.15

  Sale Leaseback Transactions      117123  

6.16

  Environmental      117123  

6.17

  Investment Company      117123  

6.18

  Intercreditor Agreement; Term Debt      117123  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

6.19

  Payment of Convertible Notes      118123  

6.20

  Commingling of Assets      118124  

6.21

  Limitation on Issuance of Stock      119124  

6.22

  Use of Proceeds      119124  

6.23

  Anti-Layering      119125  

6.24

  Convertible Notes Restrictions      119125  

ARTICLE VII. FINANCIAL COVENANTS

     120125  

7.01

  Financial Covenants      120125  

ARTICLE VIII. EVENTS OF DEFAULT.

     121127  

8.01

  Payments      121127  

8.02

  Covenants      121127  

8.03

  Representations, etc      122127  

8.04

  Insolvency; Bankruptcy      122128  

8.05

  Judgments      122128  

8.06

  No Governmental Authorization      123129  

8.07

  Agreement Invalid Under Applicable Law      123129  

8.08

  Cross-Default      123129  

8.09

  Loan Documents; Security Interests      123129  

8.10

  ERISA      124130  

8.11

  Product Withdrawal      124130  

8.12

  Change in Law      124130  

8.13

  Material Contract Default      124130  

8.14

  Other Default or Breach      124130  

8.15

  Criminal Proceedings      125131  

8.16

  Payment of Subordinated Debt      125131  

8.17

  Any Intercreditor Agreement Provisions Invalid      125131  

8.18

  Guaranty      125131  

8.19

  Subordination Provisions      125131  

8.20

  Change in Control      125131  

8.21

  Not Publicly Traded      125131  

8.22

  Term Debt Defaults      125132  

8.23

  Invalidity of any Subordination Agreement      132  

8.24

  3.25% Convertible Note Document Defaults      132  

ARTICLE IX. RIGHTS AND REMEDIES.

     126132  

9.01

  Rights and Remedies      126132  

9.02

  Remedies Cumulative      127133  

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE X. WAIVERS; INDEMNIFICATION

     127134  

10.01

  Demand; Protest; etc      127134  

10.02

  The Lender Group’s Liability for Collateral      127134  

10.03

  Indemnification      127134  

ARTICLE XI. NOTICES

     128135  

ARTICLE XII. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE
PROVISION

     130137  

ARTICLE XIII. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

     131138  

13.01

  Assignments and Participations      131138  

13.02

  Successors      136143  

ARTICLE XIV. AMENDMENTS; WAIVERS

     136143  

14.01

  Amendments and Waivers      136143  

14.02

  [Reserved]      138144  

14.03

  No Waivers; Cumulative Remedies      138144  

ARTICLE XV. AGENT; THE LENDER GROUP

     138145  

15.01

  Appointment and Authorization of Agent      138145  

15.02

  Delegation of Duties      139145  

15.03

  Liability of Agent      139146  

15.04

  Reliance by Agent      139146  

15.05

  Notice of Default or Event of Default      140146  

15.06

  Credit Decision      140147  

15.07

  Costs and Expenses; Indemnification      141147  

15.08

  Agent in Individual Capacity      142148  

15.09

  Assignment by Agent; Resignation of Agent; Successor Agent      142148  

15.10

  Lender in Individual Capacity      143149  

15.11

  Collateral Matters      143149  

15.12

  Restrictions on Actions by Lenders; Sharing of Payments      144151  

15.13

  Agency for Perfection      145152  

15.14

  Payments by Agent to the Lenders      145152  

15.15

  Concerning the Collateral and Related Loan Documents      145152  

15.16

  Several Obligations; No Liability      146152  

15.17

  Right to Request and Act on Instructions      146153  

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE XVI. WITHHOLDING TAXES

     146153  

16.01

  Payments      146153  

16.02

  Exemptions      147154  

16.03

  Refunds      149156  

ARTICLE XVII. GENERAL PROVISIONS

     150156  

17.01

  Effectiveness      150156  

17.02

  Article and Section Headings      150156  

17.03

  Interpretation      150156  

17.04

  Severability of Provisions      150157  

17.05

  Debtor-Creditor Relationship      150157  

17.06

  Counterparts; Electronic Execution      150157  

17.07

  Revival and Reinstatement of Obligations; Certain Waivers      150157  

17.08

  Confidentiality      151157  

17.09

  Survival      152159  

17.10

  Patriot Act      152159  

17.11

  Integration      153159  

17.12

  No Setoff      153159  

17.13

  Intercreditor Agreement      153159  

 

-vi-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1

  Form of Assignment and Acceptance

Exhibit B-1

  Form of Borrowing Base Certificate (Agent)

Exhibit B-2

  Form of Borrowing Base Certificate (Third Party Agent)

Exhibit C-1

  Form of Compliance Certificate

Exhibit P-1

  Form of Perfection Certificate

Schedule A-1

  Agent’s Account

Schedule A-2

  Authorized Person

Schedule C-1

  Commitments

Schedule D-1

  Designated Account

Schedule E-1

  Approved Account Debtor

Schedule P-1

  Existing Investments

Schedule 3.04

  Conditions Subsequent

Schedule 4.01(d)

  Existing Liens

Schedule 4.01(f)

  Existing Indebtedness

Schedule 4.03

  Litigation

Schedule 4.06

  Real Estate

Schedule 4.07

  Intellectual Property

Schedule 4.15

  Borrower’s Subsidiaries

Schedule 4.17

  Borrower’s Outstanding Shares of Stock, Options and Warrants

Schedule 4.18

  Material Contracts

Schedule 4.20

  Environmental

Schedule 4.22

  Labor Relations

Schedule 4.23

  Jurisdiction of Organization, Legal Name, Organizational Identification Number
and Chief Executive Office

Schedule 4.33(a)

  FDA/Governmental Notices

Schedule 4.41

  Stock of the Subsidiaries of the Loan Parties

Schedule 4.45

  Inventory Location

Schedule 5.20

  Other Loan Documents to be Form 8-K Exhibits

Schedule 6.05

  Contingent Obligations

Schedule 6.07

  Transactions with Affiliates

 

-vii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of August 9, 2018,
by and among the lenders identified on the signature pages hereof (each of such
lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”, as that term is hereinafter further defined),
DEERFIELD ELGX REVOLVER, LLC, a Delaware limited liability company, as Agent for
each member of the Lender Group, Endologix, Inc., a Delaware corporation
(“Endologix”), each of its direct and indirect Subsidiaries set forth on the
signature pages hereto and any additional borrower that may hereafter be added
to this Agreement (individually as a “Borrower”, and collectively with any
entities that become party hereto as Borrower and each of their successors and
permitted assigns, the “Borrowers”).

RECITALS

Borrowers have requested that Lenders make available to Borrowers the financing
facility described herein. Lenders are willing to extend such credit to
Borrowers under the terms and conditions set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

ARTICLE I.

DEFINITIONS AND CONSTRUCTION.

1.01 Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:

“2.25% Convertible Note Documents” means the 2.25% Convertible Notes, the 2.25%
Senior Note Indenture and each other document or agreement from time to time
entered into in connection with the foregoing.

“2.25% Convertible Notes” means those certain 2.25% senior unsecured notes,
governed by the terms of a base indenture, as supplemented by the first
supplemental indenture relating to the 2.25% senior notes (together, the “2.25%
Senior Notes Indenture”), between Endologix and Wells Fargo Bank, National
Association, as trustee, each of which were entered into on December 10, 2013.

“2.25% Senior Notes Indenture” has the meaning provided therefor in the
definition of “2.25% Convertible Notes.”

“3.25% Convertible Notes” means (a) those certain 3.25% senior unsecured notes
issued by Endologix (the “Original 3.25% Convertible Notes”), governed by the
terms of a base indenture, as supplemented by the second supplemental indenture
relating to the 3.25% senior notes (together, the “3.25% Senior Notes
Indenture”), between Endologix and Wells Fargo Bank, National Association, as
trustee, each of which were entered into on November 2, 2015, and (b)



--------------------------------------------------------------------------------

those (i) certain unsecured 5.0% mandatory convertible senior notes due 2024
(the “5.00% Mandatory Convertible Notes”) that are issued by Endologix in the
form attached as Exhibit D to the Second Amendment (and that are governed by the
terms of that certain Indenture entered into as of the Second Amendment
Effective Date between Endologix, as issuer, and Wilmington Trust, National
Association, as trustee (including the exhibit, schedule and attachments
thereto), in the form attached as Exhibit D to the Second Amendment (the
“Exchanged Mandatory Senior Notes Indenture”)) and (ii) certain unsecured 5.0%
voluntary convertible senior notes due 2024 (the “5.00% Voluntary Convertible
Notes”, together with the 5.00% Mandatory Convertible Notes, the “5.00%
Convertible Notes”) that are issued Endologix in the form attached as Exhibit D
to the Second Amendment (and that are governed by the terms of that certain
Indenture entered into as of the Second Amendment Effective Date between
Endologix, as issuer, and Wilmington Trust, National Association, as trustee
(including the exhibit, schedule and attachments thereto), in the form attached
as Exhibit D to the Second Amendment (the “Exchanged Voluntary Senior Notes
Indenture”, together with the Exchanged Mandatory Senior Notes Indenture, the
“Exchanged Senior Notes Indentures”)), in each case of clause (b)(i) and clause
(b)(ii), (A) on the Second Amendment Effective Date in exchange for certain of
the Original 3.25% Convertible Notes outstanding as of the Second Amendment
Effective Date pursuant to the terms of that certain Exchange Agreement entered
in to as of the Second Amendment Date (the “Exchange Agreement”) by and among
Endologix and the noteholders party thereto, or (B) after the Second Amendment
Effective Date in exchange for any equal principal amount of the Remaining
Original 3.25% Convertible Notes in accordance and compliance with the terms and
provisions of this Agreement (including clause (j) of the definition of
“Permitted Indebtedness”), in each case of clause (a) and (b), as the same may
be amended, restated, refinanced, supplemented or otherwise modified in
connection with a Permitted 3.25% Convertible Note Refinancing, in each case, to
the extent expressly permitted by the terms of this Agreement.

“3.25% Convertible Note Documents” means the 3.25% Convertible Notes, the 3.25%
Senior Note Indenture, the Exchanged Senior Notes Indentures, the Exchange
Agreement and each other document, instrument or agreement from time to entered
into in connection with the foregoing, as the same may be amended, restated,
refinanced, supplemented or otherwise modified in onconnection with a Permitted
3.25% Convertible Note Refinancing, in each case, to the extent expressly
permitted by the terms of this Agreement.

“3.25% Senior Notes Indenture” has the meaning provided therefor in the
definition of “3.25% Convertible Notes.”

“5.00% Convertible Notes” has the meaning provided therefor in the definition of
“3.25% Convertible Notes.”

“5.00% Mandatory Convertible Notes” has the meaning provided therefor in the
definition of “3.25% Convertible Notes.”

“5.00% Voluntary Convertible Notes” has the meaning provided therefor in the
definition of “3.25% Convertible Notes.”

“10-K” means an annual report on Form 10-K (or successor form thereto), as
required to be filed pursuant to the Exchange Act.

 

2



--------------------------------------------------------------------------------

“10-Q” means a quarterly report on Form 10-Q (or successor form thereto), as
required to be filed pursuant to the Exchange Act.

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock of any Person or otherwise causing any Person to become a Subsidiary of
theany Borrower, (c) a merger or consolidation or any other combination with
another Person or (d) the acquisition (including through licensing) of any
Product or Intellectual Property of or from another Person if the Acquisition
Consideration paid in connection with such acquisition is in excess of
$5,000,000 individually or in the aggregate with respect to all such
acquisitions in any twelve (12) month period.

“Acquisition Consideration” has the meaning specified therefor in the definition
of “Permitted Acquisitions.”

“Administrative Questionnaire” has the meaning specified therefor in
Section 13.01(a).

“Affected Lender” has the meaning specified therefor in Section 2.11(b).

“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to any Lender, any Lender’s) officers or directors (or
Persons functioning in substantially similar roles) and the spouses, parents,
descendants and siblings of such officers, directors or other Persons. As used
in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to vote five percent (5%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

“Agent” means Deerfield Revolver, in its capacity as administrative agent for
itself and for the other members of the Lender Group hereunder, as such capacity
is established in, and subject to the provisions of, Article XV, and the
successors and assigns of Deerfield Revolver in such capacity, and including,
when the context may require, during any Third Party Agent Retention Period, any
Third Party Agent.

“Agent-Related Persons” means Agent (including, for the avoidance of doubt, any
Third Party Agent), together with its Affiliates, controlling persons and their
respective directors, officers, employees, partners, advisors, agents and other
representatives of each of the foregoing and their respective successors.

 

3



--------------------------------------------------------------------------------

“Average Revolver Usage” means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.

“Bank of America Cash Collateral Account” means that certain deposit account
#1453234066 of BorrowerEndologix at Bank of America, N.A. (or such replacement
deposit account provided by Bank of America, N.A. or by another commercial bank)
established and maintained for the sole purpose of providing cash collateral in
favor of Bank of America, N.A. (or such replacement commercial bank) for
obligations of the BorrowerEndologix in respect of certain commercial credit
cards (or with respect to a replacement commercial bank, similar commercial
credit cards to those provided by Bank of America, N.A. as of the Closing Date)
provided to the BorrowerEndologix by Bank of America, N.A. (or such replacement
commercial bank); provided that the aggregate amount on deposit in such deposit
account (or such replacement deposit account) shall not at any time exceed
$2,500,000.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Blocked Account” has the meaning specified therefor in Section 2.12(a).

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

“Borrowers” has the meaning specified therefor in the preamble.

“Borrower Representative” means Endologix, in its capacity as Borrower
Representative pursuant to the provisions of Section 2.13, or any successor
Borrower Representative selected by Borrowers and approved by Agent.

“Borrowing” means a borrowing consisting of Loans made on the same day by the
Lenders (or Agent on behalf thereof), or by Agent in the case of an
Extraordinary Advance.

“Borrowing Base” means, as of any date of determination, an amount equal to:

 

  (a)

the lesser of:

 

  (i)

the Maximum Revolver Amount, and

 

  (ii)

an amount equal to:

(A) an amount not to exceed 85% of the aggregate amount of Eligible Accounts;
less

(B) the amount, if any, of the Dilution Reserve; plus

(C) the least of (1) the product of 50% multiplied by the value (calculated at
the lower of cost or market based on the Borrowers’ historical accounting
practices) of Eligible Inventory at such time, (2) the product of 85% multiplied
by

 

6



--------------------------------------------------------------------------------

taken as a whole, materially increase the risk of the investments made by
Endologix from time to time from Endologix’ investment policy in effect as of
the Closing Date.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other customary cash
management arrangements.

“Change in Law” means the occurrence after the Closing Date of: (a) the adoption
or effectiveness of any law, rule, regulation, judicial ruling, judgment or
treaty, (b) any change in any law, rule, regulation, judicial ruling, judgment
or treaty or in the administration, interpretation, implementation or
application by any Governmental Authority of any law, rule, regulation,
guideline or treaty, or (c) the making or issuance by any Governmental Authority
of any request, rule, guideline or directive, whether or not having the force of
law; provided that notwithstanding anything in the Agreement to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives concerning
capital adequacy promulgated by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any successor or similar authority)
or the United States or foreign regulatory authorities shall, in each case, be
deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.

“Change in Control” or “Change of Control” means any of the following events:
(a) any Person or two or more Persons acting in concert shall have acquired
beneficial ownership, directly or indirectly, of, or shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of or control
over, voting Stock of Endologix (or other securities convertible into such
voting Stock) representing more than 50% of the combined voting power of all
voting Stock of Endologix; (b) Endologix shall have ceased to own, directly or
indirectly, 100% of the Stock of any of its Subsidiaries (with the exception of
any Subsidiaries permitted to be dissolved or merged to the extent otherwise
permitted by this Agreement and other than, solely with respect to Foreign
Subsidiaries, directors qualifying shares as necessary to comply with foreign
law); (c) the occurrence of a “Change of Control”, “Change in Control”,
“Fundamental Change” or terms of similar import under the 2.25% Convertible Note
Documents, the 3.25% Convertible Note Documents, the Term Debt Documents or any
Permitted Japan Lifeline Unsecured Debt Documents; or (d) the occurrence of any
“Major Transaction” (as defined in any Warrant). As used herein, “beneficial
ownership” shall have the meaning provided in Rule 13d-3 of the SEC under the
Exchange Act; provided that no Change in Control shall be deemed to have
occurred with respect to a “Permitted Successor Transaction” (as defined in the
Term Loan Credit Agreement as in effect on the Closing Date) which prohibits the
Term Lenders from delivering a “Put Notice” (as defined in the Term Loan Credit
Agreement as in effect on the Closing Date) under the Term Loan Credit Agreement
as in effect on the Closing Date.

“Closing Date” means the date of this Agreement.

 

34



--------------------------------------------------------------------------------

another Person. The amount of any Contingent Obligation shall be equal to the
amount of the obligation so Guaranteed or otherwise supported or, if not a fixed
and determinable amount, the maximum amount so Guaranteed or otherwise
supported.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent and the Lenders, executed and delivered by Borrowers or
one of their Subsidiaries, Agent, Term Agent and the applicable securities
intermediary (with respect to a Securities Account) or bank (with respect to a
Deposit Account).

“Convertible Note Documents” means, collectively the 2.25% Convertible Note
Documents and the 3.25% Convertible Note Documents (which, for the avoidance of
doubt, shall include the indenture and each other document, instrument or
agreement from time to time entered into in connection with any Permitted 3.25%
Convertible Note Refinancing, in each case, to the extent such indenture,
documents, instruments or agreements are permitted pursuant to the terms of the
definition of “Permitted 3.25% Convertible Note Refinancing”).

“Copyrights” has the meaning specified therefor in the Guaranty and Secured
Agreement.

“Copyright Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.

“Correction” means the repair, modification, adjustment, relabeling,
destruction, or inspection (including patient monitoring) of a product or device
without its physical removal from its point of use to some other location.

“Cortland” means Cortland Capital Market Services LLC, a Delaware limited
liability company, and its Affiliates and its and their successors and assigns.

“DEA” means the Drug Enforcement Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non-United States jurisdiction, and any successor
agency of any of the foregoing.

“Deerfield Revolver” means Deerfield ELGX Revolver, LLC and its successors and
assigns.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Depositary Bank” has the meaning specified therefor in Section 2.12(a).

“Designated Account” means the Deposit Account of Borrower Representative
identified on Schedule D-1 (or such other Deposit Account of Borrower
Representative located at Designated Account Bank that has been designated as
such, in writing, by Borrowers to Agent (and, during any Third Party Agent
Retention Period, also to the Third Party Agent)).

 

11



--------------------------------------------------------------------------------

“Designated Account Bank” has the meaning specified therefor in Schedule D-1 (or
such other bank that is located within the United States that has been
designated as such, in writing, by Borrowers to Agent (and, during any Third
Party Agent Retention Period, also to the Third Party Agent)).

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior three (3) months, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers’ Accounts
during such period, by (b) Borrowers’ billings with respect to Accounts during
such period.

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by one (1) percentage point
for each percentage point by which Dilution is in excess of 5%.

“Dispose” and “Disposition” mean (a) the sale, lease, license, transfer,
assignment, conveyance or other disposition of any assets or property (including
any transfer or conveyance of any assets or property pursuant to a division or
split of a limited liability company or other entity or Person into two or more
limited liability companies or other entities or Persons), and (b) the sale or
transfer by theany Borrower or any Subsidiary of theany Borrower of any Stock
issued by any Subsidiary of theany Borrower.

“Disqualified Stock” means any Stock which, by its terms (or by the terms of any
security or other Stock into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition, (a) matures or
is mandatorily redeemable (other than solely for Stock that does not constitute
Disqualified Stock), pursuant to a sinking fund obligation or otherwise, or is
redeemable (in each case, other than solely for Stock that does not constitute
Disqualified Stock) at the option of the holder thereof, in whole or in part, on
or prior to the date that is one year and one day following the Maturity Date
(excluding any provisions requiring redemption upon a “change in control” or
similar event, provided that such “change in control” or similar event results
in the occurrence of the payment in full in cash of all of the Obligations
(other than unasserted contingent indemnification obligations) and the
termination of all of the Commitments, (b) is convertible into or exchangeable
for (i) debt securities or (ii) any Stock referred to in (a) above, in each
case, at any time on or prior to the date that is one year and one day following
the Maturity Date at the time such Stock was issued, or (c) is entitled to
receive scheduled dividends or distributions in cash prior to the date that is
one year and one day following the Maturity Date.

“Dollars” or “$” means United States dollars.

“Domestic Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which is organized, incorporated or otherwise formed under the laws of
the United States or any state thereof or the District of Columbia.

 

12



--------------------------------------------------------------------------------

(j) such Inventory is not covered by casualty insurance reasonably acceptable to
Agent and the Lenders,

(k) it consists of goods that can be transported or sold only with licenses that
are not readily available or of any substances defined or designated as
hazardous or toxic waste, hazardous or toxic material, hazardous or toxic
substance, or similar term, by any environmental law or any Governmental
Authority applicable to Borrowers or their business, operations or assets,

(l) it does not meet all standards imposed by any Governmental Authority in all
material respects, including with respect to its production, acquisition, sale
or importation (as the case may be,

(m) it has expired or is obsolete,

(n) such Inventory is located at the Santa Rosa location and a reserve has been
established on the books of the Borrowers against such Inventory in accordance
with Endologix’s standards in place regarding aged Inventory,

(o) it is held for rental or lease by or on behalf of Borrowers,

(p) it is subject to third party trademark, licensing or other proprietary
rights, unless Agent is satisfied that such Inventory can be freely sold by
Agent on and after the occurrence of an Event of a Default despite such third
party rights, or

(q) it fails to meet such other specifications and requirements which may from
time to time be established by Agent (including, during any Third Party Agent
Retention Period, the Third Party Agent) in its Permitted Discretion.
Notwithstanding the foregoing, the valuation of Inventory shall be subject to
any legal limitations on sale and transfer of such Inventory.

“Employee” means any employee of any Loan Party or any Subsidiary of any Loan
Party.

“Employee Benefit Plan” means any “employee benefit plan” within the meaning of
Section 3(3) of ERISA, under which (A) any current or former employee, director
or independent contractor of theany Borrower or any of its Subsidiaries has any
present or future right to benefits or compensation and which is contributed to,
sponsored by or maintained by theany Borrower or any of its Subsidiaries or
(B) theany Borrower or any of its Subsidiaries has had or has or could
reasonably be expected, individually or in the aggregate, to have any present or
future obligation or liability.

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of or liability
under Environmental Laws or releases of Hazardous Materials, including, without
limitation, (a) from any assets, properties, or businesses of any Borrower, any
Subsidiary of a Borrower, or any of their predecessors in interest, (b) from
adjoining properties or

 

19



--------------------------------------------------------------------------------

businesses, or (c) from or onto any facilities which received Hazardous
Materials generated by any Borrower, any Subsidiary of any Borrower, or any of
their predecessors in interest.

“Environmental Laws” means all Applicable Laws, Authorizations and permits
imposing liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the workplace, the environment and natural
resources, and including public notification requirements and environmental
transfer of ownership, notification or approval statutes.

“Environmental Liabilities” means all Liabilities (including costs of removal
and remedial actions, natural resource damages and costs and expenses of
investigation and feasibility studies, including the cost of environmental
consultants and attorneys’ costs) that may be imposed on, incurred by or
asserted against any Loan Party or any Subsidiary of any Loan Party as a result
of, or related to, any claim, suit, action, investigation, proceeding or demand
by any Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute or common law or otherwise, arising
under any Environmental Law resulting from the ownership, lease, sublease or
other operation or occupation of property by any Loan Party or any Subsidiary of
any Loan Party, whether on, prior or after the date hereof.

“Environmental Permits” has the meaning specified therefor in Section 4.20(a).

“Equipment” means all “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by any Loan Party, wherever located.

“Equity Financing Documents” has the meaning provided therefor in the Second
Amendment.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and applicable published guidance thereunder.

“ERISA Affiliate” means collectively theany Borrower, any Subsidiary of any
Borrower and any Person under common control or treated as a single employer
with, any Borrower or any Subsidiary of any Borrower within the meaning of IRC
Section 414 (b), (c), (m) or (o) or under ERISA.

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) or (c) of ERISA (other than an event for which the 30-day notice
period is waived) with respect to a Title IV Plan; (b) the withdrawal of any
ERISA Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (c) the complete or partial withdrawal of any ERISA
Affiliate from any Multiemployer Plan; (d) with respect to any Multiemployer
Plan, the filing of a notice of insolvency or termination, or treatment of a
plan amendment as termination, under Section 4041A of ERISA; (e) the filing of a
notice of intent to terminate a Title IV Plan, or treatment of a plan amendment
as termination, under Section 4041 of ERISA; (f) the institution of proceedings
to terminate a Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure
to make any required contribution to any Title IV Plan or Multiemployer Plan
when due; (h) the imposition of a Lien under Section 412 or 430(k) of the IRC or
Section 303 or 4068 of ERISA on any property (or rights to property, whether
real or personal) of any ERISA Affiliate; (i) the failure of an

 

20



--------------------------------------------------------------------------------

Employee Benefit Plan or any trust thereunder intended to qualify for tax exempt
status under Section 401 or 501 of the IRC or other Applicable Law to qualify
thereunder; (j) a Title IV plan is in “at risk” status within the meaning of IRC
Section 430(i); (k) a Multiemployer Plan is in “endangered status” or “critical
status” within the meaning of Section 432(b) of the IRC; and (l) any other event
or condition that constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Title IV Plan
or Multiemployer Plan or for the imposition of any Liability upon any ERISA
Affiliate under Title IV of ERISA other than for contributions to Title IV Plans
and Multiemployer Plans in the ordinary course and PBGC premiums due but not
delinquent

“Event of Default” has the meaning specified therefor in Article VIII.

“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Borrowers and their Subsidiaries aged in excess of thirty (30) days with respect
thereto and all book overdrafts of Borrowers and their Subsidiaries in excess of
historical practices with respect thereto, in each case as determined by Agent
(including, during any Third Party Agent Retention Period, the Third Party
Agent) in its Permitted Discretion.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.

“Exchange Agreement” has the meaning provided therefor in the definition of
“3.25% Convertible Notes.”

“Exchanged Mandatory Senior Notes Indenture” has the meaning provided therefor
in the definition of “3.25% Convertible Notes.”

“Exchanged Voluntary Senior Notes Indenture” has the meaning provided therefor
in the definition of “3.25% Convertible Notes.”

“Exchanged Senior Notes Indentures” has the meaning provided therefor in the
definition of “3.25% Convertible Notes.”

“Excluded Accounts” has the meaning specified therefor in Section 5.08.

“Excluded Domestic Holdco” means a wholly-owned Domestic Subsidiary of a
Borrower substantially all of the assets of which consist of Stock of Excluded
Foreign Subsidiaries held directly or indirectly by such Subsidiary and which
does not engage in any business, operations or activity other than that of a
holding company, excluding for purposes of such determination, Indebtedness of
such Excluded Foreign Subsidiaries.

“Excluded Foreign Subsidiary” means any Foreign Subsidiary which is a controlled
foreign corporation (as defined in the IRC) that has not guaranteed or pledged
any of its assets to secure, or with respect to which there shall not have been
pledged two-thirds or more of the voting Stock to secure, any Indebtedness
(other than the Obligations) of a Loan Party.

 

21



--------------------------------------------------------------------------------

“Excluded Property” means, collectively:

(a) voting shares of any (A) Excluded Foreign Subsidiary of BorrowerEndologix or
(B) Excluded Domestic Holdco, in each case, in excess of 65% of all of the
issued and outstanding voting shares of capital stock of such subsidiary;

(b) any lease, license, contract, property right or agreement as to which, if
and to the extent that, and only for so long as, the grant of a security
interest therein shall (1) constitute or result in a breach, termination or
default under any such lease, license, contract, property right or agreement or
render it unenforceable, (2) be prohibited by any applicable law or (3) require
the consent of any third party (in each case of clauses (1), (2) and (3), other
than to the extent that any such breach, termination, default, prohibition or
requirement for consent would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or any
other applicable Law), provided that such security interest shall attach
immediately to each portion of such lease, license, contract, property rights or
agreement that does not result in any of the consequences specified above;

(c) any “intent to use” trademark applications for which a statement of use has
not been filed (but only until such statement is filed);

(d) motor vehicles and other assets, in each instance, in which perfection of a
security requires notation on certificates of title with a value, individually,
of less than $250,000;

(e) without in any way limiting clause (a) above, equity interests in any Person
(other than wholly owned Subsidiaries) to the extent not permitted by the terms
of such Person’s organizational or joint venture documents (so long as such
joint venture was not entered into (or such Subsidiary was not formed) in
contravention of the terms of the Loan Documents and such prohibition did not
arise in anticipation of the restrictions under the Loan Documents);

(f) any assets financed by purchase money Indebtedness or Capital Leases, to the
extent such purchase money Indebtedness or Capital Lease is permitted hereunder,
if the documentation governing such purchase money Indebtedness or Capital
Leases securing such purchase money Indebtedness or Capital Leases prohibits the
creation of a security interest or lien thereon or requires the consent of any
Person as a condition to the creation of any other security interest or lien on
such property or if such contract or other agreement would be breached or give
any party the right to terminate it as a result of creation of such security
interest or lien;

(g) those assets as to which Agent determines (in its sole discretion) that the
cost of obtaining such a security interest or perfection thereof are excessive
in relation to the benefit to the Lender Group of the security to be afforded
thereby; and

(h) the Bank of America Cash Collateral Account;

provided, however, notwithstanding anything to the contrary herein or under the
other Loan Documents, “Excluded Property” shall not include (i) any proceeds,
products, substitutions, receivables or replacements of Excluded Property
(unless such proceeds, products, substitutions, receivables or replacements
would otherwise constitute Excluded Property), or (ii) any assets or

 

22



--------------------------------------------------------------------------------

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any entity succeeding to any of its principal functions.

“First Period” has the meaning specified in Section 2.09(d)(ii).

“Fixed Charge Coverage Ratio” means, as of any date of determination and with
respect to Borrowers determined on a consolidated basis in accordance with GAAP,
the ratio of (a) for the applicable Measurement Period ending on such date,
EBITDA minus Capital Expenditures (other than Capital Expenditures financed with
Indebtedness (other than Revolving Loans)) made or incurred during such
Measurement Period or the proceeds of Stock, to (b) Fixed Charges for such
Measurement Period.

“Fixed Charges” means, with respect to any fiscal period and with respect to
Borrowers determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during such period, (b) principal payments in respect of Indebtedness
that are required to be paid during such period, (c) all federal, state, and
local income taxes accrued during such period, and (d) all Restricted Payments
paid (whether in cash or other property, other than common Stock) during such
period.

“Flexential Data Center Location” has the meaning specified in Section 5.23.

“Foreign Benefit Plan” means any employee benefit plan that is subject to the
laws of a jurisdiction outside the United States, including those mandated by a
government other than that of the United States of America.

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is not a Domestic Subsidiary.

“Funding Date” means the date on which a Borrowing occurs.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied, subject to the provisions of
Section 1.02 .

“Global Excess Liquidity” means, as of any date of determination by Agent (or,
during any Third Party Agent Retention Period, the Third Party Agent), the sum
of (a) without duplication of clause (b) of this definition, Qualified Cash;
provided that, for the avoidance of doubt, no cash or Cash Equivalents
maintained in any Excluded Accounts shall be included in this clause (a), plus
(b) without duplication of clause (a) of this definition, unrestricted cash and
Cash Equivalents of Loan Parties that is in Excluded Accounts maintained by a
branch office of the bank or securities intermediary located outside the United
States in an aggregate amount not

 

24



--------------------------------------------------------------------------------

to exceed the lesser of (i) $10,000,000 and (ii) 20% of clause (a) of this
definition, plus (c)(i) without duplication of any cash or Cash Equivalents from
any Borrowing or Loan made hereunder or under the other Loan Documents that
would count towards either of clause (a) or clause (b) of this definition and
(ii) solely to the extent the applicable conditions in Article III (and any
additional conditions to Borrowing or the making of Loans hereunder or under the
Loan Documents that may be added or included from time to time after the Closing
Date) have been satisfied (or would be satisfied if a Borrowing or a Loan would
have been made hereunder or under the other Loan Documents) as of such date of
determination (after giving effect to any such Borrowing or Loan hereunder or
thereunder and any Revolver Usage as of such date), the amount of Availability.

“Good Manufacturing Practices” means current good manufacturing practices, as
set forth in 21 C.F.R. Parts 210, 211, 820 and any comparable foreign
requirements.

“Governmental Authority” means any nation, sovereign, government,
quasi-governmental agency, governmental department, ministry, cabinet,
commission, board, bureau, agency, court, tribunal, regulatory authority,
instrumentality, judicial, legislative, fiscal or administrative or public body
or entity, whether domestic or foreign, federal, state, local or other political
subdivision thereof, having jurisdiction over the matter or matters and Person
or Persons in question or having the authority to exercise executive,
legislative, taxing, judicial, regulatory or administrative functions of or
pertaining to government, including any central bank, securities exchange,
regulatory body, arbitrator, public sector entity, supra-national entity and any
self-regulatory organization.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Indebtedness or other obligation
of any other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement conditions or
otherwise), or (b) entered into for the purpose of assuring in any other manner
the obligee of such Indebtedness or other obligation of the payment thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
provided, however, that the term Guarantee shall not include endorsements for
collection or deposit in the Ordinary Course of Business. The term “Guarantee”
used as a verb has a corresponding meaning.

“Guarantor” means (a) each Subsidiary of Borrowers (other than any Excluded
Subsidiary), and (b) each other Person that becomes a guarantor after the
Closing Date pursuant to Section 5.09.

“Guaranty and Security Agreement” means the Guaranty and Security Agreement,
dated as of the Closing Date, in form and substance reasonably satisfactory to
Agent and the Lenders, executed and delivered by Borrowers and each of the
Guarantors to Agent, as amended, restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof.

 

25



--------------------------------------------------------------------------------

“Hazardous Materials” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.

“Healthcare Laws” means all Applicable Laws relating to the procurement,
development, provision, clinical and non-clinical evaluation or investigation,
product approval or clearance, manufacture, production, analysis, distribution,
dispensing, importation, exportation, use, handling, quality, reimbursement,
sale, labeling, advertising, promotion, or post-market requirements of any drug,
medical device, clinical laboratory service, food, dietary supplement or other
product (including, without limitation, any ingredient or component of, or
accessory to, the foregoing products) subject to regulation under the FDCA or
otherwise regulated by the FDA, or subject to regulation under the Clinical
Laboratory Improvement Amendments of 1988 (42 U.S.C. §263a et seq) and its
implementing regulations (42 C.F.R. Part 493) and similar state or foreign laws,
controlled substances laws, pharmacy laws, consumer product safety laws,
Medicare, Medicaid, and all laws, policies, procedures, requirements and
regulations pursuant to which Regulatory Required Permits are issued, in each
case, as the same may be amended from time to time.

“Immaterial Subsidiaries” shall mean, as of any date of determination, any
Subsidiary of the BorrowerEndologix that is not a Loan Party that, when measured
as of the most recent fiscal quarter end or fiscal year end for which Endologix
has filed its 10-K or 10-Q, when taken together with all other Immaterial
Subsidiaries as of such date, (i) did not have assets with a value in excess of
5.0% of the total property and assets of the Loan Parties and their Subsidiaries
on a consolidated basis set forth in the balance sheet included in such 10-K or
10-Q in accordance with GAAP and on a pro forma basis and (ii) did not have
revenues representing in excess of 5.0% of total revenues of the Loan Parties
and their Subsidiaries on a consolidated basis.

“Indebtedness” means the following with respect to any Person:

(a) all indebtedness for borrowed money of such Person;

(b) the deferred purchase price of assets or services (other than trade payables
entered into in the Ordinary Course of Business and which are not more than 120
days past due and other than items covered by clause (xiv) of this definition)
of such Person, which in accordance with GAAP should be shown to be a liability
on the balance sheet;

(c) all guarantees of Indebtedness by such Person;

(d) the face amount of all letters of credit issued or acceptance facilities
established for the account of such Person (or for which such Person is liable),
including without duplication, all drafts drawn thereunder;

(e) all Capital Lease Obligations of such Person;

 

26



--------------------------------------------------------------------------------

(o) all off-balance sheet liabilities of such Person; or

(p) all obligations arising under non-compete agreements, bonus, deferred
compensation, incentive compensation or similar arrangements, other than those
arising in the Ordinary Course of Business (it being understood that obligations
to make cash payments for incentive compensation for officers of Endologix made
in lieu of equity awards shall be deemed to have arisen in the Ordinary Course
of Business to the extent (and only to the extent) that (A) none of such
obligations or cash payments are in excess of 15% greater than the fair market
value of the equity awards they are in lieu of and (B) such obligations of the
Borrowers do not exceed $5,000,000 in the aggregate at any one time (or $0 in
the aggregate at any time after December 31, 2021), with a maximum aggregate
amount allowed to be paid or distributed thereon of (1) $0 in all calendar years
prior to the 2019 calendar year, (2) $2,500,000 in the 2020 calendar year,
(3) $2,500,000 in the 2021 calendar year and (4) $0 in all calendar years after
the 2021 calendar year).

“Indemnified Liabilities” has the meaning specified therefor in Section 10.03.

“Indemnified Person” has the meaning specified therefor in Section 10.03.

“Indemnified Taxes” means, any Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrowers
under any Loan Document.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intellectual Property” means all Intellectual Property Licenses and all
Copyrights, copyright rights, copyright applications, copyright registrations
and like protections in each work of authorship and derivative work, whether
published or unpublished, any Patents, patents, patent applications and like
protections, including improvements, divisions, continuations, renewals,
reissues, extensions, and continuations-in-part of the same, Trademarks,
trademarks, trade names, service marks, mask works, rights of use of any name,
domain names, or any other similar rights, any applications therefor, whether
registered or not, know-how, operating manuals, trade secret rights, clinical
and non-clinical data, rights to unpatented inventions, and any claims for
damage by way of any past, present, or future infringement of any of the
foregoing.

“Intellectual Property Licenses” has the meaning specified therefor in the
Guaranty and Security Agreement.

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of the Closing Date, executed and delivered by Borrowers,
each of their Subsidiaries, and Agent, the form and substance of which is
reasonably satisfactory to Agent and the Lenders.

 

28



--------------------------------------------------------------------------------

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the Closing Date, by and between Agent and the Term Agent and acknowledged
and agreed by the Loan Parties, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof.

“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrowers for such period, determined on a consolidated basis in accordance
with GAAP.

“Internal Controls” has the meaning ascribed to it in Section 4.13(a).

“Inventory” means inventory (as that term is defined in the Code).

“Inventory Cap” means, initially, $10,000,000; provided, that, (x) after the
first anniversary of the Closing Date, such cap may be increased to $15,000,000
to the extent the following conditions have been met: (i) Agent (or, during any
Third Party Agent Retention Period, the Third Party Agent) shall have received
an appraisal detailing the value of Borrowers’ Intellectual Property, in scope
and with results acceptable to Agent (and, during any Third Party Agent
Retention Period, also the Third Party Agent) and (ii) Borrowers ’ shall have
achieved TTM EBITDA of greater than $0 for two consecutive fiscal quarters and
(y) the Inventory Cap shall be reduced to $0 in the event that Market
Capitalization of Endologix is less than $200,000,000.25,000,000.

“Investment” has the meaning specified therefor in Section 6.06.

“Investment Company Act” means the Investment Company Act of 1940, as amended,
including the rules and regulations promulgated thereunder.

“IP” means all Intellectual Property that is necessary for the conduct of the
Loan Parties’ business as currently conducted.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“Japan Lifeline Subordination Agreement” has the meaning specified therefor in
clause (r) of the definition of “Permitted Indebtedness”.

“Landlord Reserve” means, as to each location at which Borrowers have Collateral
or books and records located and as to which a Collateral Access Agreement has
not been received by Agent, a reserve in an amount equal to the greater of
(a) the number of months’ rent for which the landlord will have, under
applicable law, a Lien in the Collateral of Borrowers to secure the payment of
rent or other amounts under the lease relative to such location, or (b) three
(3) months’ rent under the lease relative to such location.

“Latest Balance Sheet Date” has the meaning specified therefor in Section 4.12.

“Lender” has the meaning specified therefor in the preamble, shall include any
other Person made a party hereto pursuant to the provisions of Section 13.01 and
“Lenders” means each of the Lenders or any one or more of them.

 

29



--------------------------------------------------------------------------------

whether a lawsuit or other adverse proceeding is brought, or in taking any
enforcement action or any Remedial Action with respect to the Collateral.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liabilities, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, Taxes, commissions, charges, disbursements and expenses (including those
incurred upon any appeal or in connection with the preparation for and/or
response to any subpoena or request for document production relating thereto),
in each case of any kind or nature (including interest accrued thereon or as a
result thereto and fees, charges and disbursements of financial, legal and other
advisors and consultants), whether joint or several, and whether or not
indirect, contingent, consequential, actual, punitive, treble or otherwise.

“LIBOR Adjustment Date” means the first calendar day of such calendar month.

“LIBOR Rate” means the greater of (a) 1.00% and (b) the rate per annum equal to
the London interbank offered rate administered by ICE Benchmark Administration
Limited or a comparable, replacement or successor rate, which rate is approved
by Agent, as published on the applicable Bloomberg screen (or such other
commercially available source providing such quotations as may be designated by
Agent from time to time), for deposits in Dollars for a term of thirty (30) days
on or about 11:00 a.m. (London time) two (2) Business Days prior to the LIBOR
Adjustment Date. The LIBOR Rate may not be the lowest or best rate at which
Agent calculates interest or extends credit. The LIBOR Rate for each calendar
month shall be adjusted (if necessary) on each LIBOR Adjustment DatewhichDate
which determination shall be conclusive in the absence of manifest error;
provided that to the extent a comparable, replacement or successor rate is
approved by Agent in connection herewith, the approved rate shall be applied in
a manner consistent with market practice.

“Lien” means any lien, pledge, preferential arrangement, mortgage, security
interest, deed of trust, charge, assignment, hypothecation, title retention or
other encumbrance on or with respect to property or interest in property having
the practical effect of constituting a security interest, in each case with
respect to the payment of any obligation with, or from the proceeds of, any
asset or revenue of any kind. For purposes of this Agreement and the other Loan
Documents, any Loan Party or any Subsidiary shall be deemed to own subject to a
Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.

“Liquidated Damages” has the meaning specified in Section 2.09(d)(i).

“Loan” means any Revolving Loan or Extraordinary Advance made (or to be made)
hereunder.

“Loan Account” has the meaning specified therefor in Section 2.08.

 

31



--------------------------------------------------------------------------------

“Loan Documents” means the Agreement, any Notes, the Control Agreements, any
Borrowing Base Certificate, each Compliance Certificate, the Intercreditor
Agreement, the Japan Lifeline Subordination Agreement, any Subordination
Agreement, the Guaranty and Security Agreement, the Intercompany Subordination
Agreement, the Patent Security Agreement, the Trademark Security Agreement, the
Copyright Security Agreement, any note or notes executed by Borrowers in
connection with the Agreement and payable to any member of the Lender Group, and
any other instrument or agreement entered into, now or in the future, by
Borrowers or any of their Subsidiaries and any member of the Lender Group in
connection with the Agreement.

“Loan Party” means any Borrower or any Guarantor.

“Lockbox” has the meaning specified therefor in Section 2.12(a).

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Market Capitalization” shall mean, on any date of determination, an amount
equal to (i) the total number of issued and outstanding shares of common Stock
of Endologix on the date of measurement multiplied by (ii) the arithmetic mean
of the closing prices per share of such Stock on the Nasdaq Stock Market for the
30 consecutive trading days immediately preceding such date of determination.

“Market Withdrawal” means a Person’s Removal or Correction of a distributed
product which involves a minor violation that would not be subject to legal
action by the FDA or which involves no violation (e.g., normal stock rotation
practices and routine equipment adjustments and repairs, etc.).

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, results of operations, financial condition or properties of the Loan
Parties and their Subsidiaries, taken as a whole, (b) the legality, validity or
enforceability of any provision of any Loan Document, (c) the ability of any
Loan Party to timely perform the Obligations, (d) the creation, perfection or
priority of the Liens, taken as a whole for the Collateral, granted under the
Loan Documents, or (e) the rights and remedies of the Secured Parties under any
Loan Document.

“Material Contracts” means (a) the Operative Documents, (b) the Term Debt
Documents, (c) the Convertible Note Documents, (d) the agreements listed on
Schedule 4.18, (e) the Permitted Japan Lifeline Unsecured Debt Documents,
(f) the Equity Financing Documents, and (fg) each other agreement or contract to
which such Loan Party or its Subsidiaries is a party the termination of which
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect; provided that Capped Calls shall not be considered
Material Contracts.

“Material Intangible Assets” means all of (i) each Loan Party’s Intellectual
Property and (ii) license or sublicense agreements or other agreements with
respect to rights in Intellectual Property (including each Intellectual Property
License), in each case that are material to the financial condition, business or
operations of the applicable Loan Party.

 

32



--------------------------------------------------------------------------------

“Maturity Date” means April 2, 2022.the date that is the earlier of (a) April 2,
2023 and (b) the date that the loans under the Term Credit Agreement are paid in
full.

“Maximum Revolver Amount” means $40,000,000 (provided that such amount shall be
increased to $50,000,000 during any Maximum Revolver Increased Amount Period),
decreased by the amount of reductions in the Revolver Commitments made in
accordance with Section 2.03(c).

“Maximum Revolver Decreased Market Capitalization Event” means any time, after a
Maximum Revolver Increased Amount Trigger Event occurs, the Market
Capitalization of Endologix decreases to an amount less than or equal to
$350,000,000.

“Maximum Revolver Decreased Market Capitalization Notice Trigger Event” means
the first occurrence of a Maximum Revolver Decreased Market Capitalization Event
after a Maximum Revolver Increased Amount Trigger Event has occurred and was
continuing immediately before such Maximum Revolver Decreased Market
Capitalization Event occurred.

“Maximum Revolver Decreased Market Capitalization Overadvance Amount” means, at
any time a Maximum Revolver Decreased Market Capitalization Overadvance Event
occurs, if Revolver Usage at such time is in excess of $40,000,000, the result
of (a) the amount of the Revolver Usage, minus (b) $40,000,000.

“Maximum Revolver Decreased Market Capitalization Overadvance Event” means any
time that the Market Capitalization of Endologix is less than or equal to
$350,000,000 and the Revolver Usage is more than $40,000,000.

“Maximum Revolver Increased Amount Period” means from the time a Maximum
Revolver Increased Amount Trigger Event occurs until the time that the Market
Capitalization of Endologix is less than or equal to $350,000,000.

“Maximum Revolver Increased Amount Trigger Event” means, at any time that the
Market Capitalization of Endologix is in excess of $350,000,000 for at least ten
(10) consecutive Business Days, the Borrower Representative delivers an
officer’s certificate executed by an Authorized Officer of the Borrower
Representative to the Agent (and, during a Third Party Agent Retention Period,
also the Third Party Agent) certifying as such and providing reasonable detail
thereof, all in form and substance reasonably satisfactory to the Agent (and,
during a Third Party Agent Retention Period, also the Third Party Agent).

“Measurement Period” means, at any date of determination, the most recently
completed twelve (12) fiscal months of Borrowers for which financial statements
have been delivered pursuant to Section 5.05(a).

“Medicaid” means the medical assistance programs administered by state agencies
and approved by CMS pursuant to the terms of Title XIX of the Social Security
Act, codified at 42 U.S.C. 1396 et seq.

 

33



--------------------------------------------------------------------------------

expenditures related to research and development, clinical and regulatory
affairs, marketing and sales, and general and administrative) on the income
statements of such Person and its Subsidiaries that are included in such
Person’s financial statements (including those financial statements required by
Section 5.05(a)), which amount shall (i) be in compliance and accordance with
GAAP and any SEC requirements and regulations, but (ii) exclude one-time
non-recurring expenditures that are not regularly incurred in the Ordinary
Course of Business of such Person and its Subsidiaries.

“Operative Documents” means the Loan Documents and the Term Debt Documents.

“Ordinary Course of Business” means, in respect of any transaction involving any
Loan Party, the ordinary course of business of such Loan Party, as conducted by
such Loan Party in accordance with past practices, as applicable.

“Organizational Documents” means, with respect to any Loan Party, the documents
by which such Person was organized (such as a certificate of incorporation,
certificate of limited partnership or articles of organization, and including,
without limitation, any certificates of designation for preferred stock or other
forms of preferred equity) and which relate to the internal governance of such
Person (such as by-laws, a partnership agreement or an operating, limited
liability company or members agreement), including any and all shareholder
agreements or voting agreements relating to the capital stock or other equity
interests of such Person.

“Original 3.25% Convertible Notes” has the meaning provided therefor in the
definition of “3.25% Convertible Notes.”

“Originating Lender” has the meaning specified therefor in Section 13.01(e).

“Overadvance” means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.01.

“Participant” has the meaning specified therefor in Section 13.01(e).

“Participant Register” has the meaning specified therefor in Section 13.01(i).

“Patents” has the meaning specified therefor in the Guaranty and Security
Agreement.

“Patent Security Agreement” has the meaning specified therefor in the Guaranty
and Security Agreement.

“Patriot Act” means Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act of 2001).

“Perfection Certificate” means a certificate in the form of Exhibit P-1.

“Permitted 3.25% Convertible Note Refinancing” has the meaning provided therefor
in the definition of “Permitted Indebtedness.”

 

36



--------------------------------------------------------------------------------

(i) the total consideration paid or payable (including without limitation, costs
and expenses, deferred purchase price, seller notes and other liabilities
incurred, assumed or to be reflected on a consolidated balance sheet of the Loan
Parties and their Subsidiaries after giving effect to such Acquisition but
excluding (A) any equity interests issued as consideration for such Acquisition
and (B) the net proceeds of any issuance of equity interests made after the
ClosingSecond Amendment Effective Date that are used for purposes of such
Acquisition (for the avoidance of doubt, other than the net proceeds of any
equity interests or other Stock issued under or in connection with the Equity
Financing Documents)) (such amounts, collectively, the “Acquisition
Consideration”) shall be in an amount not to exceed $15,000,000 in the aggregate
for all such Acquisitions during the term of this Agreement; provided, however,
that, in the case of each Acquisition, (1) during any Non-Third Party Agent
Retention Period, subject to Section 5.20, to the extent requested by Agent,
Agent, and (2) during any Non-Third Party Agent Retention Period, the Third
Party Agent, in each case, has received prior to the consummation of such
Acquisition evidence satisfactory to Agent (or such Third Party Agent) that
Borrowers have, immediately before and immediately after giving effect to the
consummation of such Acquisition, unrestricted cash (it being understood and
agreed that cash and Cash Equivalents shall not be considered “restricted” cash
for purposes of this proviso solely due to compliance by the Loan Parties with
the requirements set forth in Section 5.08) in one or more deposit accounts
subject to a Control Agreement in an aggregate amount equal to or greater than
the positive value of the product of (x) eighteen (18) multiplied by (y) the
Monthly Cash Burn Amount, as determined as of the last day of the month
immediately preceding such Acquisition.

Notwithstanding the foregoing, no Accounts, Inventory or Equipment acquired by a
Loan Party in a Permitted Acquisition shall be included as Eligible Accounts,
Eligible Equipment or Eligible Inventory until a field examination (and, if
required by Agent (or, during any Third Party Agent Retention Period, the Third
Party Agent), an Inventory appraisal or an Equipment appraisal, as applicable)
with respect thereto has been completed to the reasonable satisfaction of Agent
(and, during any Third Party Agent Retention Period, the Third Party Agent),
including the establishment of reserves required in Agent’s (or, during any
Third Party Agent Retention Period, the Third Party Agent’s) reasonable
discretion; provided that field examinations and appraisals in connection with
Permitted Acquisitions shall not count against the limited number of field
examinations or appraisals for which expense reimbursement may be sought.

“Permitted Contingent Obligations” means:

(a) Contingent Obligations arising in respect of the Indebtedness under the Loan
Documents;

(b) Contingent Obligations resulting from endorsements for collection or deposit
in the Ordinary Course of Business;

(c) Contingent Obligations outstanding on the date of this Agreement and set
forth on Schedule 6.05 (but not including any refinancings, extensions,
increases or amendments to the indebtedness underlying such Contingent
Obligations other than extensions of the maturity thereof without any other
material change in terms adverse to the Lenders);

 

38



--------------------------------------------------------------------------------

(d) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations not to exceed $2,000,000 in the aggregate at any time outstanding;

(e) Contingent Obligations arising under indemnity agreements with title
insurers to cause such title insurers to issue to Agent mortgagee title
insurance policies;

(f) Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions of personal
property assets permitted under Section 6.04;

(g) so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Contingent Obligations
existing or arising under any Swap Contract or Capped Call; provided, however,
that such obligations are (or were) entered into by a Borrower or an Affiliate
of a Borrower for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation and either
(i) with respect to a Swap Contract or a Capped Call, are (or were) entered into
in the Ordinary Course of Business or (ii) with respect to a Capped Call, are
(or were) entered into in connection with the 2.25% Convertible Notes, the 3.25%
Convertible Notes, any refinancings thereofPermitted 3.25% Convertible Note
Refinancing permitted hereunder or in connection with this Agreement or any of
the other Loan Documents;

(h) guarantees by (i) one or more Loan Parties of the obligations of Foreign
Subsidiaries up to $1,000,000 in the aggregate at any time outstanding, (ii) any
Loan Party of the obligations of any other Loan Party (but, for the avoidance of
doubt, excluding any Immaterial Subsidiary that may be a Loan Party where,
before and immediately after giving effect to such guarantee (including any
rights of contribution set forth in the Loan Documents or otherwise), the Loan
Parties cannot represent and warrant that such Immaterial Subsidiary is Solvent
on an individual basis) and (iii) any Foreign Subsidiary of the obligations of
any other Foreign Subsidiary;

(i) Contingent Obligations arising in respect of the Indebtedness under, subject
to the terms of the Intercreditor Agreement and this Agreement, the Term Debt
Documents; and

(j) other Contingent Obligations not permitted by clauses (a) through (i) above,
not to exceed $2,500,000 in the aggregate at any time outstanding.

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

“Permitted Dispositions” means:

(a) dispositions of inventory in the Ordinary Course of Business;

(b) dispositions of furniture, fixtures and equipment (excluding any Collateral
included in the Borrowing Base) in the Ordinary Course of Business that the
applicable Loan

 

39



--------------------------------------------------------------------------------

(f) Indebtedness in the form of insurance premiums financed through the
applicable insurance company;

(g) trade accounts payable arising and paid within 120 days of the date when due
and in the Ordinary Course of Business;

(h) Subordinated Debt;

(i) the Term Debt under the Term Credit Facility, in accordance with the terms
of the Intercreditor Agreement and this Agreement;

(j) Indebtedness of the Loan Parties incurred under the 3.25% Convertible Notes
in an aggregate principal amount not to exceed the aggregate principal amount
outstanding on the ClosingSecond Amendment Effective Date after giving effect to
any payments, repayments or prepayments thereon or conversion, cash settlements
or distributions related thereto (which, for the avoidance of doubt, shall not
be greater than the aggregate principal amount outstanding on the Closing Date),
and, so long as no Default or Event of Default has occurred and is continuing or
would result after giving effect thereto, any refinancing or extension thereof
or new issuance in connection with the exchange thereof and/or a new issuancein
which all or any portion of the proceeds of which will be used in connection
with theto repurchase or other refinancingrefinance of all or any portion
thereof therewith that, in each case of the foregoing (i)(A) has an aggregate
outstanding principal amount not greater than $200,000,000 (when taking into
account all such existing, refinanced, extended, exchanged and newly issued
Indebtedness), and(B) does not provide for any amortization payments or other
principal payments of any kind, prepayments, repayments, redemptions or
distributions of any kind or cash settlements or cash conversions (or requires
or mandates any settlements or conversions thereof) in advance of the date that
is one year and one day after the Maturity Date, and (C) except as expressly
provided in the 5.00% Convertible Notes issued on the Second Amendment Effective
Date (or issued after the Second Amendment Effective Date in exchange for any of
the Remaining Original 3.25% Convertible Notes in accordance and compliance with
the terms and provisions of this Agreement), does not provide for (or include)
any terms or provisions requiring or mandating the conversion or cash settlement
of any such Indebtedness or obligations at any time prior to the date that is
one year and one day after the Maturity Date, (ii) has a maturity no shorter
than the date that is one year and one day after the Maturity Date (in the case
of clause (i) and clause (ii), it being understood that, in each case, any
provision requiring an offer to purchase such Indebtedness as a result of a
change in control, fundamental change, delisting, asset sale or similar
provision or any exercise or conversion of Stock (other than Disqualified Stock)
shall not violate the foregoing restrictions in clause (i) or clause (ii)),
(iii) is unsecured, (iv) does not have one or more issuers, borrowers,
guarantors or obligors that are not Loan Parties, (v) contains terms that are
prevailing market terms at the time of issuing or initial borrowing for the type
of financing and for the quality of issuer or borrower, as determined by
Endologix and its advisors in their reasonable business judgment, (vi) does not
have an All-in Yield greater than the lesser of (A) 6% per annum and (B) an
All-in Yield that would result in more than $10,000,000 per annum being paid in
interest thereunder (whether in cash, in-kind or otherwise), (vii) does not
cause Endologix either on an individual basis or together with its Subsidiaries
(on a consolidated basis), immediately before, at the time of and immediately
after giving effect to such Indebtedness (and after giving effect to

 

42



--------------------------------------------------------------------------------

the use of the proceeds thereof), to be no longer be Solvent (or such Persons
are not Solvent immediately prior to giving effect thereto), and (vii) if in
existence at such time or on the same date, is permitted under the Term Debt
Documents and the Equity Financing Documents (collectively, a “Permitted 3.25%
Convertible Note Refinancing”);

(k) Indebtedness of the Borrowers incurred under the 2.25% Convertible Notes in
an aggregate principal amount not to exceed the aggregate principal amount
outstanding on the Closing Date minus any prepayments, repayments, redemptions
or payments thereon made on the Closing Date or from time to time thereafter;

(l) without limiting the provisions of Article VI with respect to any Investment
by a Loan Party, Indebtedness consisting of unsecured intercompany loans and
advances (i) incurred by any Loan Party owing to one or more other Loan Parties,
(ii) incurred by any Foreign Subsidiaries owing to any Loan Party solely to the
extent constituting a Permitted Investment made by such Loan Party, or
(iii) incurred by any Foreign Subsidiaries owing to any other Foreign
Subsidiary;

(m) Indebtedness related to commercial credit cards provided by Bank of America,
N.A. (or such other commercial bank permitted under the definition of “Bank of
America Cash Collateral Account) that, in the aggregate outstanding at any one
time, does not exceed $2,500,000, which Indebtedness may be secured by Liens
permitted pursuant to clause (r) of the definition of Permitted Liens;

(n) to the extent constituting Indebtedness, any Permitted Contingent
Obligations;

(o) unsecured Indebtedness incurred in respect of netting services, overdraft
protection and other like services, in each case, incurred in the Ordinary
Course of Business;

(p) unsecured earn-out obligations and other similar contingent purchase price
obligations incurred in connection with a Permitted Acquisition to the extent
earned and payable and permitted pursuant to the definition of Permitted
Acquisition and the other terms of this Agreement;

(q) any other unsecured Indebtedness incurred by the Loan Parties or any of
their Subsidiaries in an aggregate outstanding amount not to exceed $2,500,000
at any one time; and

(r) unsecured Indebtedness in an amount not to exceed $4,280,500 pursuant to a
promissory note dated on or around the AgreementClosing Date, by the
BorrowerEndologix in favor of Japan Lifeline Co., Ltd. (the “Permitted Japan
Lifeline Unsecured Debt”), so long as (i) other than as expressly set forth in
clause (ii) directly below, no prepayments, repayment, redemptions or payments
shall be made with respect to the Permitted Japan Lifeline Unsecured Debt at any
time until ninety-one (91) days after all of the Obligations have been paid in
full and all the Commitments have terminated, (ii) subject to the terms of the
Japan Lifeline Subordination Agreement, the all-in interest rate and pricing
charged thereon shall not exceed 2.5% per annum and such interest shall not be
paid (A) more frequently than annually in arrears and (B) unless (1) expressly
permitted pursuant to the terms of the Japan Lifeline Subordination Agreement,
(2) the Japan Lifeline Subordination Agreement is in full force and effect and

 

43



--------------------------------------------------------------------------------

(g) Investments consisting of (i) deposit accounts in which Agent has received a
Control Agreement, and (ii) deposit accounts that are Excluded Accounts (subject
to any caps and applicable restrictions set forth in such definition);

(h) Investments by any Loan Party in any Subsidiary now owned or hereafter
created by such Loan Party, which Subsidiary is a Loan Party or has otherwise
provided a Guarantee of the Obligations of the Loan Party which Guarantee is
secured by a Lien granted by such Subsidiary to Agent in all or substantially
all of its property of the type described in the Guaranty and Security Agreement
and otherwise made in compliance with Section 5.09;

(i) Investments by (A) any Loan Party consisting solely of cash and Cash
Equivalents in a Foreign Subsidiary; provided that at the time of the making of
such Investment and immediately after giving effect thereto (i) no Event of
Default has occurred and is continuing and (ii) Loan Parties have unrestricted
(it being understood and agreed that cash and Cash Equivalents shall not be
considered “restricted” cash for purposes of this proviso solely due to
compliance by the Loan Parties with the requirements set forth in
Section 7.01(b)) cash and Cash Equivalents in an aggregate amount of not less
than $10,000,000, which cash and Cash Equivalents (x) are subject to a first
priority perfected lien in favor of Agent for the benefit of Lender Group
(subject to Permitted Liens), (y) are held in a deposit account that is subject
to a Control Agreement or a securities account subject to a Control Agreement
and (z) unless the same could not be reasonably expected to reduce the amounts
in such accounts below $10,000,000 at the time of such Investment and
immediately after giving effect thereto, do not include any drawn or committed
but unpaid drafts, ACH or EFT transactions and (B) a non-Loan Party Foreign
Subsidiary in another non-Loan Party Foreign Subsidiary; provided, that,
Investments pursuant to clause (i)(A) above shall be subject to the proviso at
the end of this definition;

(j) Investments by any Loan Party consisting solely of inventory in any
wholly-owned Foreign Subsidiaries, to the extent (i) such Investments are made
in the Ordinary Course of Business consistent with its customary practices as in
effect on and immediately prior to the Closing Date and (ii) no Event of Default
exists or would arise therefrom and (iii) no “Event of Default” (as defined in
the Term Credit Agreement as in effect as of the ClosingSecond Amendment
Effective Date) then exists or would arise therefrom; provided, that (x) no such
Investment shall result in an Overadvance and (y) such Investments shall be
subject to the proviso at the end of this definition;

(k) so long as no Default or Event of Default shall have occurred and be
continuing at the time thereof or would result therefrom, Investments consisting
solely of cash and Cash Equivalents in joint ventures or similar arrangements in
an amount not to exceed $5,000,000 in the aggregate during the term of this
Agreement; provided, that, such Investments shall be subject to the proviso at
the end of this definition;

(l) Permitted Acquisitions;

(m) Investments deemed to exist under any Swap Contracts or Capped Calls;
provided, however, that such obligations are (or were) entered into by a
Borrower or an Affiliate of a Borrower for the purpose of directly mitigating
risks associated with liabilities,

 

45



--------------------------------------------------------------------------------

commitments, investments, assets, or property held or reasonably anticipated by
such Person and not for purposes of speculation and are (or were) entered into
either (i) with respect to a Swap Contract or a Capped Call, in the Ordinary
Course of Business or (ii) with respect to a Capped Call, in connection with the
2.25% Convertible Notes, the 3.25% Convertible Notes, any Permitted 3.25%
Convertible Note Refinancing permitted hereunder or in connection with this
Agreement or any of the other Loan Documents; and

(n) other Investments in an amount not exceeding $5,000,000 in the aggregate;
provided, that, such Investments shall be subject to the proviso at the end of
this definition;

provided, that, that Investments pursuant to clauses (i), (j), (k), and (n) of
this definition of “Permitted Investments” shall not exceed $12,000,000 in the
aggregate in any calendar year and, provided, further, that with respect to
clause (j) above, such Investments consisting solely of Inventory in Foreign
Subsidiaries shall be valued at the lesser of cost and book value.

“Permitted Japan Lifeline Unsecured Debt” has the meaning specified therefor in
clause (r) of the definition of “Permitted Indebtedness”.

“Permitted Japan Lifeline Unsecured Debt Documents” has the meaning specified
therefor in clause (r) of the definition of “Permitted Indebtedness”.

“Permitted License” means (a) any non-exclusive license of patent rights of a
Loan Party or its Subsidiaries so long as all such Permitted Licenses are
granted to third parties in the Ordinary Course of Business, do not result in a
legal transfer of title to the licensed property, and have been granted in
exchange for fair consideration, and (b) any exclusive license of patent rights
of BorrowerEndologix or its Subsidiaries so long as such Permitted Licenses do
not result in a legal transfer of title to the licensed property, are exclusive
solely as to discrete geographical areas outside of the United States, and have
been granted in exchange for fair consideration.

“Permitted Liens” means:

(a) Liens set forth on Schedule 4.01(d); provided, that to qualify as a
Permitted Lien, any such Lien described on Schedule 4.01(d) shall only secure
the Indebtedness that it secures on the Closing Date;

(b) Liens in favor of the Secured Parties under the Loan Documents;

(c) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the Ordinary Course of Business
which are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the assets or property
subject thereto and for which adequate reserves in accordance with GAAP are
being maintained;

(d) Liens for Taxes, assessments or governmental charges or levies not past due
or payable or that are being contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP are being maintained;

 

46



--------------------------------------------------------------------------------

“Related Fund” means (a) any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered, advised or
managed by (i) a Lender, (ii) an Affiliate of a Lender or (iii) an entity or an
Affiliate of an entity that administers, advises or manages a Lender, or (b) any
Approved Fund.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, attorneys, advisors and representatives of such Person
and of such Person’s Affiliates.

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Remaining Original 3.25% Convertible Notes” means the Original 3.25%
Convertible Notes that were not exchanged for 5.00% Convertible Notes on the
Second Amendment Effective Date pursuant to the terms of the Exchange Agreement.

“Removal” means the physical removal of a product from its point of use to some
other location for repair, modification, adjustment, relabeling, destruction or
inspection.

“Required Lenders” means, at any time, Lenders the aggregate Pro Rata Shares of
which (calculated under clause (d) of the definition of Pro Rata Shares) exceed
50%.

“Reserves” means, as of any date of determination, those reserves that Agent
(including, during any Third Party Agent Retention Period, the Third Party
Agent) deems necessary or appropriate, in its Permitted Discretion and subject
to Section 2.01(c), to establish and maintain (including reserves with respect
to (a) sums that Borrowers or their Subsidiaries are required to pay under any
Section hereof or any other Loan Document (such as taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and has failed to pay, and (b) amounts owing by Borrowers or their
Subsidiaries to any Person to the extent secured by a Lien on, or trust over,
any of the Collateral (other than a Permitted Lien), which Lien or trust, in the
Permitted Discretion of Agent (including, during any Third Party Agent Retention
Period, the Third Party Agent) likely would have a priority superior to Agent’s
Liens (such as Liens or trusts in favor of landlords, warehousemen, carriers,
mechanics, materialmen, laborers, or suppliers, or Liens or trusts for ad
valorem, excise, sales, or other taxes where given priority under applicable
law) in and to such item of the Collateral) with respect to the Borrowing Base
or the Maximum Revolver Amount. Without limiting the foregoing, to the extent
that any Accounts, Inventory or Equipment are included in the most recently
delivered Borrowing Base Certificate and such Accounts, Inventory or Equipment
are no longer eligible in accordance with the definitions of “Eligible Domestic
Accounts”, “Eligible Foreign Accounts”, “Eligible Inventory” and “Eligible
Equipment”, as applicable, Agent (and, during any Third Party Agent Retention
Period, the Third Party Agent) may establish Reserves against the Borrowing Base
in the amount of any such Accounts, Inventory or Equipment prior to delivery of
an updated Borrowing Base Certificate that removes such items.

 

51



--------------------------------------------------------------------------------

“Restricted Payment” means, with respect to any Person, (i) the declaration or
making of any dividend payment or other distribution of assets, properties,
cash, rights, obligations or securities on account of any of its Stock, (ii) the
purchasing, redemption or other acquisition for value of any of its Stock (other
than, when no Default or Event of Default has occurred or is continuing (or
would occur after giving effect to any such purchase, redemption or other
acquisition) and to the extent there would be pro forma compliance with the
financial covenants in Article VII (after giving effect to any such purchase,
redemption or other acquisition), solely pursuant to Endologix’ stock option
exchange program on the terms set forth, and specifically described (and without
giving effect to any changes thereto that would be adverse to the Lender Group),
in that certain proxy statement of Endologix filed with the SEC on April 20,
2018, Endologix shall have the ability to provide certain qualified employees of
Endologix (which shall not include name executive officers or board of directors
of Endologix and only with respect to “Eligible Participants” (as described
therein)) the option to surrender certain “out-of-the-money” or “underwater”
options with an exercise price of $6.50 or greater that are “Eligible Options”
(as described therein) for cancellation in exchange for a grant of a lesser
number of new restricted stock units of EndolgoixEndologix that may be settled
for shares of Endologix’ common stock under Endologix’ amended and restated 2015
stock incentive plan of Endologix that is attached to such aforementioned proxy
statement (and without giving effect to any material changes thereto), all as
further specifically described (and without giving effect to any material
changes thereto) in such proxy statement) now or hereafter outstanding or
(iii) the making of any payment or prepayment of principal of, premium, if any,
interest, fees, redemption, exchange, purchase, retirement, defeasance, sinking
fund or similar payment with respect to, any Indebtedness subordinated to the
Obligations as to right and time of payment or as to other rights and remedies
thereunder. For the avoidance of doubt, the entry into, any payments or
deliveries in respect of, and the performance, exercise and/or settlement of the
Borrower’s 2.25% Convertible Notes, 3.25% Convertible Notes (including, for the
avoidance of doubt, any Permitted 3.25% Convertible Note Refinancing), Capped
Calls, or under the Term Debt Facility are not Restricted Payments.

“Revolver Commitment” means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender’s name under the applicable heading on Schedule C-1 or in the
Assignment and Acceptance pursuant to which such Revolving Lender became a
Revolving Lender hereunder, as such amounts may be reduced or increased from
time to time pursuant to assignments made in accordance with the provisions of
Section 13.01. Notwithstanding anything to the contrary in this Agreement, the
Revolver Commitment shall never be more than the Maximum Revolver Amount.

“Revolver Exit Payment” has the meaning specified thereof in Section 2.09(g).

“Revolver Usage” means, as of any date of determination, the amount of
outstanding Revolving Loans (inclusive of Protective Advances).

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolver Commitments at such time.

 

52



--------------------------------------------------------------------------------

“Revolving Lender” means a Lender that has a Revolver Commitment or that has an
outstanding Revolving Loan.

“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.

“Revolving Loans” has the meaning specified therefor in Section 2.01(a).

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals maintained by OFAC.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“SEC Documents” means all reports, schedules, forms, statements and other
documents filed by Endologix with the SEC pursuant to the Securities Act or the
Exchange Act since January 1, 2016 (including all financial statements and
schedules included therein, all exhibits thereto and all documents incorporated
by reference therein).

“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of the Second Amendment Date, by and among the Borrowers, the Lenders
party thereto and Agent.

“Second Amendment Date” means March 30, 2019.

“Second Amendment Effective Date” has the meaning set forth in the Second
Amendment.

“Second Period” has the meaning specified in Section 2.09(d)(ii).

“Secured Parties” means Agent (including any Third Party Agent), the Lenders and
all Indemnified Persons.

“Securities Account” means a securities account (as that term is defined in the
Code).

 

53



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.

“Securitization” has the meaning specified therefor in Section 13.01(h).

“Settlement” has the meaning specified therefor in Section 2.02(d)(i).

“Settlement Date” has the meaning specified therefor in Section 2.02(d)(i).

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person at a “fair
valuation”’ (as referenced in the Bankruptcy Code) is greater than the total
amount of liabilities (including contingent and unliquidated liabilities) of
such Person, (b) such Person is able to pay all liabilities of such Person as
such liabilities mature, and (c) such Person does not have unreasonably small
capital in relation to such Person’s business as contemplated as of the Closing
Date. In computing the amount of contingent or unliquidated liabilities at any
time, such liabilities shall be computed at the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Stifel” has the meaning specified therefor in Section 5.08(viii).”

“Stifel Account” has the meaning specified therefor in Section 5.08(viii).”

“Stifel Sweep Agreement” has the meaning specified therefor in Section
5.08(viii)(a)(1).”

“Stock” means (a) all shares of capital stock (whether denominated as common
stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting; and (b) all
securities convertible into or exchangeable for any other Stock and all
warrants, options or other rights (other than the 2.25% Convertible Notes, the
3.25% Convertible Notes, any Permitted 3.25% Convertible Note Refinancing
permitted hereunder, any Capped Call transactions, and the Warrants) to
purchase, subscribe for or otherwise acquire any other Stock, whether or not
presently convertible, exchangeable or exercisable.

“Subordinated Debt” means any Indebtedness of the Loan Parties incurred pursuant
to the terms of the Subordinated Debt Documents and with the prior written
consent of Agent and the Lenders, all of which documents must be in form and
substance acceptable to Agent and the Lenders in their sole discretion. As of
the Closing Date, there is no Subordinated Debt. Notwithstanding anything to the
contrary in this Agreement and for the avoidance of doubt, “Subordinated Debt”
shall not include the Permitted Japan Lifeline Unsecured Debt, which is
separately covered by this Agreement.

“Subordinated Debt Documents” means any documents evidencing and/or securing
Indebtedness governed by a Subordination Agreement, all of which documents must
be in form and substance acceptable to Agent and the Lenders in their sole
discretion. As of the Closing Date, there are no Subordinated Debt Documents.
Notwithstanding anything to the contrary in

 

54



--------------------------------------------------------------------------------

this Agreement and for the avoidance of doubt, “Subordinated Debt Documents”
shall not include the Permitted Japan Lifeline Unsecured Debt Documents, which
are separately covered by this Agreement.

“Subordination Agreement” means any agreement between Agent and another creditor
of one or more Loan Parties, as the same may be amended, supplemented, restated
or otherwise modified from time to time in accordance with the terms thereof,
pursuant to which the Indebtedness owing from any Loan Party or Loan Parties
and/or the Liens securing such Indebtedness granted by any Loan Party or Loan
Parties to such creditor are subordinated in any way to the Obligations and the
Liens created under the Guaranty and Security Agreement, the terms and
provisions of such Subordination Agreements to have been agreed to by, and be
acceptable to, Agent in the exercise of its sole discretion. Notwithstanding
anything to the contrary in this Agreement and for the avoidance of doubt,
“Subordination Agreement” shall not include the Japan Lifeline Subordination
Agreement, which is separately covered by this Agreement.

“Subordination Provisions” has the meaning specified therefor in Section 8.19.

“Subsidiary” or “Subsidiaries” means, with respect to any Person, (a) any
corporation of which an aggregate of more than fifty percent (50%) of the
outstanding capital stock having ordinary voting power to elect a majority of
the board of directors of such corporation (irrespective of whether, at the
time, capital stock of any other class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time, directly or indirectly, owned legally or beneficially by such Person
or one or more Subsidiaries of such Person, or with respect to which any such
Person has the right to vote or designate the vote of more than fifty percent
(50%) of such capital stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than fifty percent (50%) or of which any such Person is a
general partner or may exercise the powers of a general partner. Unless the
context otherwise requires, each reference to a Subsidiary shall be a reference
to a Subsidiary of a Loan Party.

“Swap Contract” means any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act, not
including Capped Calls.

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.

“Tax Affiliate” means (a) the BorrowerBorrowers and itstheir Subsidiaries and
(b) any Affiliate of the BorrowerBorrowers with which theany Borrower files or
is required to file consolidated, combined or unitary tax returns.

 

55



--------------------------------------------------------------------------------

specified by Borrowers to be for the payment of specific Obligations then due
and payable (or prepayable) under any provision of this Agreement or any other
Loan Document.

(v) For purposes of Section 2.03(b)(ii), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, any premium or prepayment penalty, Commitment Fee, Liquidated Damages
and expense reimbursements, irrespective of whether any of the foregoing would
be or is allowed or disallowed in whole or in part in any Insolvency Proceeding.

(vi) In the event of a direct conflict between the priority provisions of this
Section 2.03 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid then the terms and provisions of this Section 2.03
shall control and govern.

(c) Reduction of Revolver Commitments. The Revolver Commitments shall terminate
on the Maturity Date. The Revolver Commitments may be reduced by the
BorrowerBorrowers subject to payment of Liquidated Damages in accordance with
Section 2.09(d), to an amount (which may be zero) not less than the sum of
(i) the Revolver Usage as of such date, plus (ii) the principal amount of all
Revolving Loans not yet made as to which a request has been given by Borrowers
under Section 2.02(a). Each such reduction pursuant to clause (i) shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof (unless the Revolver Commitments are being reduced to zero and the
amount of the Revolver Commitments in effect immediately prior to such reduction
are less than $5,000,000), shall be made by providing not less than 10 Business
Days prior written notice to Agent (and, during any Third Party Agent Retention
Period, the Third Party Agent) and the Lenders, and shall be irrevocable. Each
such reduction of the Revolver Commitments shall be permanent, shall be
accompanied by any payment of Liquidated Damages required pursuant to
Section 2.09(d) and shall reduce the Revolver Commitments of each Lender
proportionately in accordance with its ratable share thereof.

(d) Optional Prepayments. Upon at least one (1) Business Day prior written
notice the Borrowers may prepay the Loans at any time, in whole or in part, plus
accrued and unpaid interest on the principal amount being prepaid to the
prepayment date and all fees, costs, expenses and other amounts related thereto.
No prepayment of Revolving Loans under this Section 2.03(d) shall result in a
permanent reduction of the Revolver Commitments.

(e) Mandatory Prepayments.

(i) If, at any time, (i) the Revolver Usage on such date exceeds (ii) either
(A) the Borrowing Base reflected in the Borrowing Base Certificate most recently
delivered by Borrower to Agent (or, during the Third Party Agent Retention
Period, the Third Party Agent) (as adjusted by Agent (or the Third Party Agent,
as applicable) for Reserves established by Agent (or the Third Party Agent, as
applicable) from time to time) or (B) the Maximum Revolver Amount,

 

66



--------------------------------------------------------------------------------

form) as are reasonably necessary to release, as of record, Agent’s Liens and
all notices of security interests and liens previously filed by Agent.

3.04 Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Revolving Loans (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of the conditions subsequent set forth on Schedule 3.04 (the failure by
Borrowers to so perform or cause to be performed such conditions subsequent as
and when required by the terms thereof (unless such date is extended, in
writing, by Agent in its sole discretion, which Agent may do without obtaining
the consent of the other members of the Lender Group), shall constitute an
immediate Event of Default).

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES.

In order to induce the Agent and the Lenders to enter into this Agreement, each
of the Borrowers make the following representations and warranties to the Lender
Group which shall be true, correct, and complete, in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the Closing Date (in the form and
substance of the Credit Agreement (as defined in the Second Amendment but
without giving effect to any amendments or modifications thereto)), the Second
Amendment Date (in the form and substance of the Amended Credit Agreement (as
defined in the Second Amendment)) and the Second Amendment Effective Date (in
the form and substance of the Amended Credit Agreement (as defined in the Second
Amendment)), and shall be true, correct, and complete, in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the date of the making of each Loan (or
other extension of credit) made thereafter, as though made on and as of the date
of such Loan (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

4.01 Due Organization and Qualification; No Event of Default; Solvency.

(a) Each Loan Party is (i) conducting its business in compliance with its
Organizational Documents and (ii) not in violation of its Organizational
Documents. Each Loan Party’s Organizational Documents are in full force and
effect.

(b) No Default or Event of Default has occurred or will result from the
transactions contemplated by the Loan Documents.

(c) Each Loan Party (i) is Solvent and (ii) has not taken action, and no such
action has been taken by a third party, for its winding up, dissolution or
liquidation or similar executory or judicial proceeding or for the appointment
of a liquidator, custodian, receiver, trustee, administrator or other similar
officer for any Loan Party or any or all of its assets or revenues;

 

85



--------------------------------------------------------------------------------

provided, however, that, for the avoidance of doubt, no such representation in
this Section 4.01(c) is made in respect of any Immaterial Subsidiary.

(d) No Lien exists on any Loan Party’s assets, except for Permitted Liens.

(e) The obligation of the Loan Parties to make any payment under this Agreement
or the other Loan Documents (together with all charges in connection therewith)
is absolute and unconditional.

(f) No Indebtedness of any Loan Party exists other than Permitted Indebtedness.

4.02 Existence; Power and Authority. Each Loan Party is validly existing as a
corporation, limited liability company or limited partnership, as applicable,
and is in good standing under the laws of the jurisdiction of its incorporation,
organization or formation, as applicable. Each Loan Party (i) has full power and
authority (and all governmental licenses, authorizations, Permits, consents and
approvals) to (A) own its properties and conduct its business (solely with
respect to governmental licenses, authorizations, Permits, consents and
approvals, except where the failure to have such governmental licenses,
authorizations, Permits, consents and approvals could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect) and (B) to enter into, and perform its obligations under, the Loan
Documents and consummate the transactions contemplated under the Loan Documents,
and (ii) is duly qualified as a foreign corporation, limited liability company
or limited partnership, as applicable, and licensed and in good standing, under
the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification or license,
in each case of this clause (ii), where the failure to be so qualified, licensed
or in good standing could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

4.03 Litigation.

(a) Other than as set forth on Schedule 4.03, thereThere is no pending, or, to
the knowledge of the Loan Parrties, threatened, any action, suit or other
proceeding before any Governmental Authority (i) to which any Loan Party is a
party, (ii) which purports to affect or pertain to (A) the Loan Documents, the
Transactions or any other transaction contemplated hereby or thereby or
(iiiConvertible Note Documents or the Transactions, (B) the execution, delivery
or performance by any Loan Party or any of its Subsidiaries hereunder or
thereunder or (C) the rights, remedies and benefits provided (or purported to be
provided) to the Loan Parties hereunder or thereunder, (iii) which purports to
affect or pertain to any other transactions contemplated by the Loan Documents,
the Convertible Note Documents or the Transactions that are not covered by
clause (ii) above, or (iv) which has as the subject thereof any assets owned by
any Loan Party or any of its Subsidiaries, which (y) in the case of clause (i),
clause (iii) and clause (iv), could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect, and (z) in the case of
clause (ii), could reasonably be expect to result in monetary judgments or
relief, individually or in the aggregate, in excess of $2,000,000. As of the
Closing Date, other than as set forth on Schedule 4.03, there is no pending or,
to the knowledge of the Loan Parties, threatened, any action, suit or other
proceeding before any Governmental Authority (A) to which any Loan Party is a
party, (B) which purports to affect or pertain to the Loan

 

86



--------------------------------------------------------------------------------

Documents, the Transactions or any other transaction contemplated hereby or
thereby or (C) which has as the subject thereof any assets owned by any Loan
Party or any of its Subsidiaries, in each case which could reasonably be
expected to result in monetary judgments or relief, individually or in the
aggregate, in excess of $2,000,000.

(b) Other than as set forth on Schedule 4.03, there are no current or, to the
knowledge of any of the Loan Parties, pending, legal actions, suits or other
proceedings, in each case which could reasonably be expected to result in
monetary judgments or relief, individually or in the aggregate, in excess of
$2,000,000, to which any Loan Party or any of its Subsidiaries or any of their
respective assets is subject. With respect to eachNo action, suit, proceeding,
claim, event or disclosure listedset forth on Schedule 4.03, none of them4.03
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

(c) No injunction, writ, temporary restraining order or any order of any nature
has been issued by any court or other Governmental Authority purporting to
enjoin or restrain the execution, delivery or performance of this Agreement or
any other Loan Document or directing that the transactions provided for herein
or therein not be consummated as herein or therein provided.

(d) Other than as set forth on Schedule 4.03, (i) at all times on and after the
Closing Date until and including the Second Amendment Effective Date, and
(ii) at all time that this representation and warranty is made on and after the
Second Amendment Effective Date, in each case of clause (A) and clause (B), none
of the current directors (or equivalent persons) or current officers of any of
the BorrowersEndologix and their respective Subsidiaries have been involved as a
defendant in securities-related litigation or other securities-related legal
proceedings during the past five yearsits Subsidiaries has been (1) convicted or
has pled no contest (or agreed to a settlement or plea agreement related) to, or
been subject to any order of any Governmental Authority relating to, any
violations of any securities laws, rules or regulations, or (2) been enjoined
from engaging in any conduct relating to offers or sales of securities or
service as an officer or director of a public company.

(e) No Loan Party is subject to any proceeding, suit or, to any Loan Party’s
knowledge, investigation by any federal, state or local government or
quasi-governmental body, agency, board or authority or any other administrative
or investigative body (including the Office of the Inspector General of the
United States Department of Health and Human Services) which would reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect on
any Loan Party.

4.04 Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party and no further consent or
authorization is required by the Loan Party, the Loan Party’s board of directors
(or other equivalent governing body) or the holders of the Loan Party’s Stock.
Each of this Agreement and the other Loan Documents has been duly executed and
delivered by each of the Loan Parties and constitutes a valid, legal and binding
obligation of each Loan Party, enforceable in accordance with its respective
terms,

 

87



--------------------------------------------------------------------------------

except as such enforceability may be limited by applicable insolvency,
bankruptcy, reorganization, moratorium or other similar laws affecting
creditors’ rights generally.

(b) The execution, delivery and performance of this Agreement and the other Loan
Documents by each Loan Party party thereto and the consummation of the
transactions contemplated herein and therein will not (i) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any Lien
(other than pursuant to the Loan Documents) upon any assets of any such Loan
Party pursuant to, any agreement, document or instrument to which such Loan
Party is a party or by which any Loan Party is bound or to which any of the
assets or property of any Loan Party is subject, except, with respect to this
clause (i), as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (ii) result in any violation of or
conflict with the provisions of the Organizational Documents, (iii) result in
the violation of any Applicable Law, (iv) result in the violation of any
judgment, order, rule, regulation or decree of any Governmental Authority, or
(v) violate, conflict with or cause a breach or a default under any agreement or
instrument binding upon it, except, with respect to clauses (iii) and (v) only,
as could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect. No consent, approval, Authorization or order of, or
registration or filing with any Governmental Authority is required for (x) the
execution, delivery and performance of this Agreement or any of the other Loan
Documents, and the issuance of the Securities hereunder and thereunder, and
(y) the consummation by any Loan Party of the Transactions or the other
transactions contemplated hereby or thereby, except for (A) the filings
necessary to perfect the Liens created by the applicable Loan Documents and
(B) any necessary filings with the SEC.

(c) Other than has been obtained, no Authorization is required for (i) the
execution and delivery of this Agreement or the other Loan Documents, or
(ii) the consummation of the Transactions and the other transactions
contemplated hereby and thereby.

(d) Each Loan Party and its Subsidiaries are in compliance with Applicable Law
except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

4.05 Permits and Authorizations. Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect,
(a) (i) each Loan Party holds, and is operating in compliance in all material
respects with, all franchises, grants, Authorizations, licenses, permits,
easements, consents, certificates and orders of any Governmental Authority
(collectively, “Necessary Documents”) required for the conduct of its business
and (ii) all Necessary Documents are valid and in full force and effect and
(b) no Loan Party has (i) received written notice of any revocation,
non-renewal, amendment, expiration, suspension, limitation, withdrawal,
cancellation or other modification of any of the Necessary Documents and
(ii) reason to believe that any of the Necessary Documents will not be renewed
in the ordinary course of business.

4.06 Title to Assets; No Encumbrances. As of the ClosingSecond Amendment Date
and the Second Amendment Effective Date, the Real Property listed in Schedule
4.06 constitutes all of the Real Property of each Loan Party and each of its
Subsidiaries. Each Loan Party has

 

88



--------------------------------------------------------------------------------

good and marketable title to all of its assets and property free and clear of
all Liens, except Permitted Liens. Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, the
property held under lease by each Loan Party is held under valid, subsisting and
enforceable leases with only such exceptions with respect to any particular
lease as do not interfere in any material respect with the conduct of the
business of such Loan Party.

4.07 Intellectual Property. Each Loan Party owns, or, to the knowledge of the
Loan Parties and their Subsidiaries, has the right to use pursuant to a valid
and enforceable written license, all IP, in each case (and without any knowledge
qualifier applicable thereto) free and clear of any Liens other than Permitted
Licenses and Permitted Liens. All IP that is registered with or issued by a
Governmental Authority that is currently in the name of a Loan Party is, to the
knowledge of the Loan Parties and their Subsidiaries, valid and enforceable.
Each patent constituting a Material Intangible Asset is, to the knowledge of the
Loan Parties and their Subsidiaries, valid and enforceable and no part of the
Material Intangible Assets has been judged invalid or unenforceable, in whole or
in part. Except as set forth on Schedule 4.07, as of the Closing Date, there is
no pending or, to the knowledge of the Loan Parties, threatened action, suit,
other proceeding or claim by any Person challenging or contesting the validity,
ownership, or enforceability of any Material Intangible Asset, the use thereof
by any Loan Party, or other rights of any Loan Party in or to any Material
Intangible Asset, and no Loan Party has received any written notice regarding
any such action, suit, other proceeding or claim. At all times after the Closing
Date when this representation is made or deemed made, there is no pending or, to
the knowledge of the Borrowers, threatened action, suit, other proceeding or
claim by any Person challenging or contesting the validity, ownership, or
enforceability of any Material Intangible Asset, the use thereof by any Loan
Party, or other rights of any Loan Party in or to any Material Intangible Asset,
and no Borrower has received any written notice regarding any such action, suit,
other proceeding or claim, except that could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. With
respect to each action, suit, proceeding, claim, challenge, contest, event and
disclosure listed on Schedule 4.07, none of them could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
Neither the conduct of the business of any Loan Party, nor any Loan Party, has
infringed, misappropriated or otherwise violated, or is infringing,
misappropriating or otherwise violating, any Intellectual Property of any
Person, except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. Other than as set forth on
Schedule 4.03, on the AgreementClosing Date, there is no pending or, to the
knowledge of the Loan Parties, threatened action, suit, other proceeding or
claim by any Person alleging that any Loan Party is infringing, misappropriating
or violating, or otherwise using without authorization, any Intellectual
Property of any Person, and no Loan Party has received any written notice
regarding, any such action, suit, other proceeding or claim. With respect to
each action, suit, proceeding, claim, event or disclosure listed on Schedule
4.03, none of them could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. Other than as set forth in
Section 3.b. of the Perfection Certificate dated as of (and delivered by the
Loan Parties on) the Closing Date, no Loan Party is a party to, or bound by, any
options, licenses, franchise or other agreements, written or oral, relating to
trademarks, patents, copyrights, other know- how or IP (or granting any right,
title or interest in or to any IP) that require annual payments in excess of
$25,000 individually.

 

89



--------------------------------------------------------------------------------

4.08 No Default. No Loan Party is, except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, in breach
of or otherwise in default under, and no event has occurred which, with notice
or lapse of time or both, would constitute such breach or other default in the
performance of any agreement or condition contained in any agreement under which
it may be bound, or to which any of its assets is subject

4.09 Taxes. All U.S. federal, state and local income and franchise and other
material Tax returns, reports and statements (collectively, the “Tax Returns”)
required to be filed by any Tax Affiliates have been filed with the appropriate
Governmental Authorities, all such Tax Returns are true and correct in all
material respects, and all Taxes, assessments and other governmental charges and
impositions reflected therein or otherwise due and payable have been paid prior
to the date on which any material Liability may be added thereto for non-payment
thereof except for those contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves are maintained on the books
of the appropriate Tax Affiliate in accordance with GAAP. As of the
ClosingSecond Amendment Date and the Second Amendment Effective Date, no
material Tax Return is under audit or examination by any Governmental Authority,
and no Tax Affiliate has received written notice from any Governmental Authority
of any audit or examination or any assertion of any claim for material Taxes. To
the extent material, proper and accurate amounts have been withheld by each Tax
Affiliate from their respective employees for all periods in full and complete
compliance with the Tax, social security and unemployment withholding provisions
of Applicable Law and such withholdings have been timely paid to the respective
Governmental Authorities. No Tax Affiliate has participated in a “listed
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b)(2) or
has been a member of an affiliated, combined or unitary group other than the
group of which a Tax Affiliate is the common parent.

4.10 Compliance with Laws. Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect after the
Closing Date, each Loan Party: (a) at all times has complied with all Applicable
Laws; (b) has not received any warning letter or other correspondence or notice
from the any Governmental Authority alleging or asserting noncompliance with any
Applicable Laws or any Authorizations; (c) possesses and complies with the
Authorizations, which are valid and in full force and effect; (d) has not
received written notice that any Governmental Authority has taken, is taking or
intends to take action to limit, suspend, cancel, withdraw, modify or revoke any
Authorization and has no knowledge that any Governmental Authority is
considering such action; (e) has filed, obtained, maintained or submitted all
reports, documents, forms, notices, applications, records, claims, submissions,
renewals and supplements or amendments as required by any Applicable Laws or
Authorizations and (f) has not received any notice, and are not aware, of any
violation of applicable antitrust laws, employment or landlord-tenant laws of
any federal, state or local government or quasi-governmental body, agency, board
or other authority with respect to the Loan Parties.

4.11 SEC Filings. Endologix has filed all of the SEC Documents, within the time
frames prescribed by the SEC for the filing of such SEC Documents such that each
filing was timely filed with the SEC. Endologix has filed and made publicly
available on the SEC’s Electronic Data Gathering, Analysis, and Retrieval system
(including any successor thereto,

 

90



--------------------------------------------------------------------------------

“EDGAR”) on or prior to the date this representation is made, true, correct and
complete copies of the SEC Documents. As of their respective dates, each of the
SEC Documents complied in all material respects with the requirements of the
Securities Act and/or the Exchange Act (as applicable) applicable to the SEC
Documents. None of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. Since the filing of the SEC Documents, no event has occurred that
would require an amendment or supplement to any of the SEC Documents and as to
which such an amendment or a supplement has not been filed and made publicly
available on EDGAR (and true, correct and complete copies of such amendment or
supplement, if any, have been delivered to the Secured Parties or their
respective representatives) on or prior to the date this representation is made.
Endologix has not received any written comments from the SEC staff that have not
been resolved, to the knowledge of Endologix, to the satisfaction of the SEC
staff.

4.12 Financial Statements. As of their respective dates, the consolidated
financial statements of Endologix and its Subsidiaries included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
GAAP, consistently applied (subject, in the case of unaudited quarterly
financial statements, to normal year-end adjustments and lack of footnote
disclosures), and fairly present in all material respects the consolidated
financial position of Endologix and its Subsidiaries as of the dates thereof and
the consolidated results of their operations, cash flows and changes in
stockholders equity for the periods then ended (subject, in the case of
unaudited quarterly financial statements, to normal year-end audit adjustments
and lack of footnote disclosures). The accounting firm that expressed its
opinion with respect to the consolidated financial statements included in
Endologix’s most recently filed annual report on 10-K, and reviewed the
consolidated financial statements included in the Endologix’s most recently
filed quarterly report on 10-Q, was independent of Endologix pursuant to the
standards set forth in Rule 2-01 of Regulation S-X promulgated by the SEC and as
required by the applicable rules and guidance from the Public Company Accounting
Oversight Board (United States), and such firm was otherwise qualified to render
such opinion under Applicable Law and the rules and regulations of the SEC.
There is no transaction, arrangement or other relationship between Endologix (or
any of its Subsidiaries) and an unconsolidated or other off-balance-sheet Person
that is required to be disclosed by Endologix in the SEC Documents that has not
been so disclosed in the SEC Documents. Neither Endologix nor any of its
Subsidiaries is required to file or will be required to file any agreement,
note, lease, mortgage, deed or other instrument entered into prior to the date
this representation is made and to which the BorrowerEndologix or any of its
Subsidiaries is a party or by which Endologix or any of its Subsidiaries is
bound that has not been previously filed as an exhibit (including by way of
incorporation by reference) to the Borrower’s reports filed or made with the SEC
under the Exchange Act. Other than (i) the liabilities assumed or created
pursuant to this Agreement and the other Loan Documents and any fees and
expenses in connection therewith, (ii) liabilities accrued for in the latest
balance sheet included in Endologix’s most recent periodic report (on 10-Q or
10-K) filed prior to the date this representation is made (the date of such
balance sheet, the “Latest Balance Sheet Date”), (iii) liabilities incurred in
the ordinary course of business consistent with past practice since the later

 

91



--------------------------------------------------------------------------------

of the (A) Closing Date and (B) the Latest Balance Sheet Date and
(iv) liabilities set forth on the Schedules to this Agreement, Endologix and its
Subsidiaries do not have any other material liabilities (whether fixed or
unfixed, known or unknown, absolute or contingent, asserted or unasserted,
choate or inchoate, liquidated or unliquidated, or secured or unsecured, and
regardless of when any action, claim, suit or proceeding with respect thereto is
instituted). Since December 31, 2016, there has been no Material Adverse Effect
or any event or circumstance which could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect. All financial
performance projections delivered to any Secured Party, including the financial
performance projections delivered on or prior to the ClosingSecond Amendment
Date, if any, represent Endologix’s and its Subsidiaries’ good faith estimate of
future financial performance and are based on assumptions believed by Endologix
and its Subsidiaries to be fair and reasonable in light of current market
conditions, it being acknowledged and agreed by Agent and the Lenders that
projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by such projections may
differ from the projected results and such differences may be material.

4.13 Internal Controls.

(a) Each Borrower and its respective Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liability is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets and liabilities is
compared with the existing assets and liabilities at reasonable intervals and
appropriate action is taken with respect to any differences (such internal
accounting controls (including clauses (i) – (iv) above), collectively,
“Internal Controls”).

(b) Endologix and its Subsidiaries has timely filed and made publicly available
on EDGAR all certifications, statements and documents required by Rule 13a-14 or
Rule 15d-14 under the Exchange Act. Endologix and its Subsidiaries maintain
disclosure controls and procedures required by Rule 13a-15 or Rule 15d-15 under
the Exchange Act; such controls and procedures are effective to ensure that the
information required to be disclosed by Endologix and its Subsidiaries in the
reports that they file with or submit to the SEC (i) is recorded, processed,
summarized and reported accurately within the time periods specified in the
SEC’s rules and forms and (ii) is accumulated and communicated to Endologix’s
(and, to the extent applicable, its Subsidiaries’) management, including its or
their principal executive officer and principal financial officer, as
appropriate to allow timely decisions regarding required disclosure. Endologix
and its Subsidiaries maintain internal control (including Internal Controls)
over financial reporting required by Rule 13a-15 or Rule 15d-15 under the
Exchange Act; such internal control (including Internal Controls) over financial
reporting is effective and does not contain any material weaknesses.

4.14 ERISA. (i) No Loan Party has engaged, and to the knowledge of the Loan
Parties, no other Person has engaged in any “prohibited transaction” as defined
under Section

 

92



--------------------------------------------------------------------------------

406 of ERISA or Section 4975 of the IRC that is not exempt under ERISA
Section 408 or Section 4975 of the IRC, under any applicable regulations and
published interpretations thereunder or under any applicable prohibited
transaction, individual or class exemption issued by the Department of Labor,
with respect to any Employee Benefit Plan, except as for such transaction that
could not be expected, individually or in the aggregate, to have a Material
Adverse Effect, (ii) (A) at no time within the last seven years has theany
Borrower or any ERISA Affiliate maintained, sponsored, participated in,
contributed to or had any Liability with respect to, and (B) no Loan Party or
any ERISA Affiliate has any Liability or obligation in respect of, any Title IV
Plan, Multiemployer Plan or any multiple employer plan for which theany Borrower
or any ERISA Affiliate has incurred or could incur Liability under Section 4063
or 4064 of ERISA, (iii) each Employee Benefit Plan is and has been operated in
compliance with its terms and all Applicable Laws, including ERISA and the IRC,
except for such failures to comply that could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, (iv) (A) no
ERISA Event has occurred and (B) no event or condition exists or existed that
could reasonably be expected to subject theany Borrower or any ERISA Affiliate
to any tax, fine, lien, penalty or Liability imposed by ERISA, the IRC or other
Applicable Law, except for any such ERISA Event or tax, fine, lien, penalty or
liability that could not be expected, individually or in the aggregate, to have
a Material Adverse Effect, and (v) no Loan Party maintains or has any obligation
or Liability with respect to any Foreign Benefit Plan that, individually or in
the aggregate, could be expected to have a Material Adverse Effect.

4.15 Subsidiaries. As of the ClosingSecond Amendment Date and the Second
Amendment Effective Date, the Borrower’s Subsidiaries are set forth in Schedule
4.15 and the information set forth in Schedule 4.15 is true, correct and
complete.

4.16 No Dividends. Subsequent to December 31, 2015, the Borrower2015Endologix
has not declared or paid any dividends or made any distribution of any kind with
respect to its Stock, except as permitted hereunder.

4.17 Stock.

(a) All of the issued and outstanding shares of Stock of Endologix are duly
authorized and validly issued, fully paid and nonassessable, have been issued in
compliance with all applicable federal and state and foreign securities laws,
were not issued in violation of or subject to any preemptive rights or other
rights to subscribe for or purchase securities that have not been waived in
writing.

(b) As of the ClosingSecond Amendment Effective Date, all of Endologix’s
authorized, issued and outstanding shares of Stock of Endologix and each of its
Subsidiaries are set forth in Schedule 4.17, and, except as set forth in
Schedule 4.17, there are no (i) Stock options or other Stock incentive plans,
employee Stock purchase plans or other plans, programs or arrangements of
Endologix or any of its Subsidiaries under which Stock options, Stock or other
Stock-based or Stock-linked awards are issued or issuable to officers,
directors, employees, consultants or other Persons, (ii) outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
or exercisable for, any Stock of Endologix or any of its Subsidiaries, or
contracts,

 

93



--------------------------------------------------------------------------------

commitments, understandings or arrangements by which Endologix or any of its
Subsidiaries is or may become bound to issue additional Stock of Endologix or
any of its Subsidiaries, or options, warrants or scrip for rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into or exercisable or exchangeable for, any shares of
Stock of Endologix or any of its Subsidiaries, (iii) agreements or arrangements
under which Endologix or any of its Subsidiaries is obligated to register the
sale of any of their securities or Stock under the Securities Act (except the
Registration Rights Agreement), (iv) outstanding Stock, securities or
instruments of Endologix or any of its Subsidiaries that contain any redemption
or similar provisions, or contracts, commitments, understandings or arrangements
by which Endologix or any of its Subsidiaries is or may become bound to redeem a
security of Endologix other than under the Convertible Note Documents, (v) Stock
or other securities or instruments containing anti- dilution or similar
provisions that may be triggered by the issuance of securities of Endologix or
any of its Subsidiaries other than under the Convertible Note Documents or
(vii) stock appreciation rights or “phantom stock” plans or agreements or any
similar plans or agreements to which Endologix or any of its Subsidiaries is a
party or by which Endologix or any of its Subsidiaries is otherwise subject or
bound. There are no (X) stockholders’ agreements, voting agreements or similar
agreements to which Endologix or any of its Subsidiaries is a party or by which
Endologix or any of its Subsidiaries is otherwise subject or bound, other than
in connection with clauses (i), (k) and (n) of the definition of “Permitted
Investments”, (Y) preemptive rights or any other similar rights to which any
Stock of the Endologix or any of its Subsidiaries is subject or (Z) any
restrictions upon the voting or transfer of any Stock of Endologix or any of its
Subsidiaries (other than restrictions on transfer imposed by U.S. federal and
state securities laws and other than as set forth in the Loan Documents, and the
Term Debt Documents and, if such instrument is permitted hereunder to be
secured, the documents governing the Permitted 3.25% Convertible Note
Refinancing).

(c) Endologix has furnished to Agent and each Lender true, correct and complete
copies of each Loan Party’s Organizational Documents and any amendments,
restatements, supplements or modifications thereto, and all documents,
agreements and instruments containing the terms of all securities and Stock
convertible into, or exercisable or exchangeable for, Common Stock or other
Stock of any Loan Party or its Subsidiaries, and the material rights of the
holders thereof in respect thereto.

4.18 Material Contracts.

(a) Except for the Operative Documents, the Convertible Note Documents and the
agreements set forth on Schedule 4.18, as of the ClosingSecond Amendment Date
and the Second Amendment Effective Date there are no Material Contracts. The
consummation of the transactions contemplated by the Loan Documents will not
give rise to a right to termination in favor of any party to any Material
Contract (other than any Loan Party), except for such Material Contracts the
noncompliance with which would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

(b) None of the Borrowers nor any of their respective Subsidiaries are in breach
or default under any Material Contract, and, to the knowledge of the Borrowers,
no other party to a

 

94



--------------------------------------------------------------------------------

restrictions imposed, by the Investment Company Act, or (b) subject to
regulation under the Federal Power Act, the Interstate Commerce Act, any state
public utilities code, or any other federal or state statute, rule or regulation
limiting its ability to incur Indebtedness, pledge its assets, perform its
obligations under the Loan Documents or which may otherwise render all or any
portion of the Obligations unenforceable.

4.22 Employee and Labor Matters. There are no strikes, boycotts, grievances,
work stoppages, slowdowns, lockouts or other job actions existing, pending (or,
to the knowledge of any Loan Party, threatened) against or involving any Loan
Party or any Subsidiary of any Loan Party, except for those that could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. Except as set forth on Schedule 4.22, or except as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, as of the Closing Date, (a) there is no memorandum of
understanding, collective bargaining or similar agreement, and there is no
ongoing negotiation or duty to negotiate, with any union, labor organization,
works council or similar representative covering any Employee or otherwise
binding any Loan Party or any Subsidiary of any Loan Party, (b) to the Loan
Parties’ knowledge, no petition for certification or election of any such
representative is existing or pending with respect to any Employee, (c) to the
Loan Parties’ knowledge, no such representative has sought certification or
recognition with respect to any Employee, and (d) to the Loan Parties’
knowledge, no Employee or his or her representative is engaged in any organizing
efforts. Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, all current and former Employees
are and have been correctly classified as exempt or non-exempt under, and are
and have been paid in accordance with, all applicable federal, state, and local
wage and hour laws. Further, all individuals who perform or have performed
services for any Loan Party or any Subsidiary of any Loan Party are or were
correctly classified under each Employee Benefit Plan, ERISA, the Internal
Revenue Code and other Applicable Law as common law employees, independent
contractors or other non-employee basis, or leased employees, except as could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. Each Loan Party and Subsidiary of any Loan Party are in material
compliance with all Applicable Laws concerning employment, including without
limitation hiring, background checks, compensation, benefits, wages (including
payment of overtime), wage deductions and withholdings, classification,
immigration, work authorization, employment eligibility verification, reporting,
taxation, occupational health and safety, equal rights, labor relations,
accommodations, breaks, notices, employment policies, paid or unpaid time off
work, accessibility, privacy, and workers’ compensation, except for such
noncompliance that could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

4.23 Name and Address; Properties. During five (5) years preceding the Closing
Date, no Loan Party has been known by and has used any other name, whether
corporate, fictitious or otherwise, except as set forth on Schedule 4.23.
Schedule 4.23 also lists (a) each Loan Party’s jurisdiction of organization and
legal name and (b) each Loan Party’s organizational identification number. Each
Loan Party’s chief executive office or sole place of business, in each case as
of the ClosingSecond Amendment Date and the Second Amendment Effective Date, is
at the chief executive office or sole place of business address identified as
such in Schedule 4.23 and no Loan Party maintains any other offices or
facilities except as described therein.

 

96



--------------------------------------------------------------------------------

4.24 Sanctions. Each Loan Party and each Subsidiary of each Loan Party is in
compliance in all material respects with all Sanctions laws as administered by
OFAC and the U.S. State Department. No Loan Party and no Subsidiary of a Loan
Party (i) is a Person on the list of the Specially Designated Nationals and
Blocked Persons (the “SDN List”), (ii) is a Person who is otherwise the target
of Sanctions laws such that a U.S. Person cannot deal or otherwise engage in
business transactions with such Person, (iii) is a Sanctioned Entity, (iv) is
owned or controlled by (including by virtue of such Person being a director or
owning voting shares or interests), or acts, directly or indirectly, for or on
behalf of, any Person on the SDN List or a Sanctioned Entity such that the entry
into, or performance under, this Agreement or any other Loan Document would be
prohibited by U.S. law, (v) has its assets located in Sanctioned Entities., or
(vi) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. No proceeds of any Loan will be used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity.

4.25 Anti-Money Laundering. Each Loan Party and each Subsidiary of each Loan
Party is in compliance with all Anti-Money Laundering Laws. No action, suit or
proceeding by or before any court or Governmental Authority with respect to
compliance with such Anti-Money Laundering Laws is pending or threatened to the
knowledge of each Loan Party and each Subsidiary of each Loan Party.

4.26 Anti-Corruption. Each Loan Party and each Subsidiary of each Loan Party is
in compliance in all material respects with all applicable Anti-Corruption Laws,
including the FCPA. None of any Loan Party or any Subsidiary of a Loan Party,
nor to the knowledge of any Loan Party or any Subsidiary thereof, any director,
officer, agent, employee or other Person acting on behalf of the Loan Party or
any Subsidiary of a Loan Party, has taken any action, directly or indirectly,
that would result in a violation of applicable Anti-Corruption Laws. No part of
the proceeds of the Loans will be used by any Loan Party or any of their
Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA. The Loan PartiesandParties and each Subsidiary of a Loan Party
maintains and implements policies and procedures designed to ensure compliance
by the Loan Parties, their Subsidiaries and their respective directors,
officers, employees and agents with Sanctions, Anti-Money Laundering Laws and
Anti-Corruption Laws.

4.27 Anti-Terrorism. To the extent applicable, each Loan Party and each of its
Affiliates is in compliance, in all material respects, with all Anti-Terrorism
Laws.

4.28 Sarbanes-Oxley. Each Borrower and its Subsidiaries are in all material
respects in compliance with applicable provisions of the Sarbanes-Oxley Act of
2002, as amended, and the rules and regulations thereunder (collectively,
“Sarbanes-Oxley”).

4.29 Accounting Practices. No Borrower, any their respective Subsidiaries nor,
to the Borrowers’ or such Subsidiaries’ knowledge, any director, officer or
employee, of any of the Borrowers or any of their respective Subsidiaries, has
received or otherwise obtained any

 

97



--------------------------------------------------------------------------------

material complaint, allegation, assertion or claim, whether written or oral,
regarding the accounting or auditing practices, procedures, methodologies or
methods of such Borrower or any of its Subsidiaries or its internal accounting
controls, including any complaint, allegation, assertion or claim that such
Borrower or any of its Subsidiaries has engaged in questionable accounting or
auditing practices. No attorney representing any Borrower or any of its
Subsidiaries, whether or not employed by such Borrower or any of its
Subsidiaries, has reported evidence of a material violation of securities laws
or breach of fiduciary duty or similar violation by such Borrower or any of its
Subsidiaries or any of their respective officers, directors, employees or agents
to the Borrower’s or any of its Subsidiaries’ board of directors (or equivalent
governing body) or any committee thereof or to any director (or equivalent
person) or officer of such Borrower or any of its Subsidiaries pursuant to
Section 307 of Sarbanes-Oxley, and the SEC’s rules and regulations promulgated
thereunder. There have been no internal or SEC investigations regarding
accounting or revenue recognition discussed with, reviewed by or initiated at
the direction of the chief executive officer, the principal financial officer or
the principal accounting officer (in each case, or officer holding such
equivalent position) of any Borrower or any of their respective Subsidiaries,
any Borrower’s or any of their respective Subsidiaries’ board of directors (or
equivalent governing body) or any committee thereof.

4.30 Common Stock. The Common Stock is registered pursuant to Section 12(b) of
the Exchange Act, and neither Endologix nor any of its Subsidiaries has taken,
or will take, any action designed to terminate, or which to the knowledge of
Endologix and its Subsidiaries is likely to have the effect of terminating, the
registration of the Common Stock under the Exchange Act, nor has Endologix or
any of its Subsidiaries received any notification that the SEC is contemplating
terminating such registration. Neither Endologix nor any of its Subsidiaries is
in violation of any of the rules, regulations or requirements of the Principal
Market (other than Endologix’s violation of the Principal Market’s minimum bid
price requirement, which has been cured on or around March 20, 2019), and, to
the knowledge of Endologix and its Subsidiaries, there are no facts or
circumstances (other than Endologix’s violation of the Principal Market’s
minimum bid price requirement, which has been cured on or around March 20, 2019)
that could reasonably lead to suspension or termination of trading of the Common
Stock on the Principal Market. For not less than the five (5) years preceding
the ClosingSecond Amendment Date and the Second Amendment Effective Date,
(i) the Common Stock has been listed or designated for quotation, as applicable,
on the Principal Market, (ii) trading in the Common Stock has not been suspended
or deregistered by the SEC or the Principal Market, and (iii) neither Endologix
nor any of its Subsidiaries has received any communication, written or oral,
from the SEC or the Principal Market regarding the suspension or termination of
trading of the Common Stock on the Principal Market (other than Endologix’s
violation of the Principal Market’s minimum bid price requirement, which has
been cured on or around March 20, 2019).

4.31 DTC. The Common Stock is eligible for clearing through The Depository Trust
Company (“DTC”), through its Deposit/Withdrawal At Custodian (DWAC) system, and
Endologix is eligible for and participating in the Direct Registration System
(DRS) of DTC with respect to the Common Stock. The transfer agent for the Common
Stock is a participant in, and the Common Stock is eligible for transfer
pursuant to, DTC’s Fast Automated Securities Transfer Program. The Common Stock
is not, and has not at any time been, subject to any DTC “chill,”

 

98



--------------------------------------------------------------------------------

“freeze” or similar restriction with respect to any DTC services, including the
clearing of transactions in shares of Common Stock through DTC.

4.32 Fees. The Borrowers and the other Loan Parties are solely and jointly and
severally responsible for the payment of any fees, costs, expenses and
commissions of any placement agent, broker or financial adviser relating to or
arising out of the transactions contemplated by the Loan Documents. The
Borrowers and the other Loan Parties will pay, and hold each of the Secured
Parties harmless against, any liability, loss or expense (including attorneys’
fees, costs and expenses) arising in connection with any claim for any such
payment, other than those arising from the gross negligence or willful
misconduct of Agent or any Lender as determined by a final, non-appealable
judgment of a court of competent jurisdiction.

4.33 Products; Regulatory Required Permits.

(a) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Loan Party and its
Subsidiaries has made all notifications, submissions, and reports required by
the FDA, any other Governmental Authority or any Healthcare Law, and all such
notifications, submissions and reports were true, complete, and correct in all
respects as of the date of submission to FDA, any other Governmental Authority
or to such other Person required by any Healthcare Law. There has not been any
violation of any Healthcare Laws by any Loan Party or its Subsidiaries in its
product development efforts, submissions, record keeping and reports to the FDA
or any other Governmental Authority that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. To the
knowledge of each Loan Party and each of its SubsidiariesExcept as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, there are no civil or criminal proceedings relating to any Loan
Party or any of its Subsidiaries or any officer, director or employee of any
Loan Party or Subsidiary of any Loan Party that involve a matter within or
related to the FDA’s or any other Governmental Authority’s jurisdiction or any
off-label promotion or allegations of non-compliance with Healthcare Laws. Other
than as expressly set forth on Section 4.33(a), as of the Agreement DateExcept
as could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, no Loan Party nor any Affiliate thereof has received
any material adverse notice (written or oral) from the FDA or any other
Governmental Authority that has not been finally and fully resolved in
accordance and compliance with Applicable Law and all FDA and other Governmental
Authority standards, regulations and requirements regarding any Product or
regarding (i) any actions or inactions of any Loan Party or any of its
Subsidiaries or any officer, director or employee of any Loan Party or
Subsidiaries of any Loan Party, including with respect to any off-label
promotion or (ii) alleging non-compliance with Healthcare Laws. At all times
after the Closing Date when this representation is made or deemed made, except
as could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, no Loan Party nor any Affiliate thereof has received
(A) any notice (written or oral) from the FDA or any other Governmental
Authority regarding (y) any Product or (z) any actions or inactions of any Loan
Party or any of its Subsidiaries or any officer, director or employee of any
Loan Party or Subsidiaries of any Loan Party, and (B) any material adverse
notice (written or oral) from the FDA or any Governmental Authority (i) any
actions or inactions of any Loan Party or any of its Subsidiaries or any
officer,

 

99



--------------------------------------------------------------------------------

service has been conducted, in accordance with all applicable Authorizations and
Applicable Laws; and (d) has been and/or shall be manufactured in accordance
with Good Manufacturing Practices.

4.38 FDA.

(a) To the knowledge of the Loan Parties’ Authorized Officers, neither any of
the Loan Parties nor any of the Loan Parties’ officers, directors, employees,
equityholders, agents or Affiliates has ever (i) made an untrue statement of
material fact, fraudulent statement to the FDA or any other Governmental
Authority or in any documents or records prepared or maintained to comply with
the FDCA; (ii) failed to disclose a material fact required to be disclosed to
the FDA or any other Governmental Authority; (iii) been investigated by the FDA,
National Institutes of Health, Office of the Inspector General for the
Department of Health and Human Services, Department of Justice, or other
comparable Governmental Authority for data or healthcare program fraud; or
(iv) committed an act, made a statement, or failed to make a statement that
could reasonably be expected to provide a basis for the FDA to invoke its policy
respecting “Fraud, Untrue Statements of Material Facts, Bribery, and Illegal
Gratuities,” set forth in 56 Fed. Regulation 46191 (September 10, 1991).

(b) No Loan Party has received from the FDA a Warning Letter, Form FDA-483,
“Untitled Letter,” other correspondence or notice setting forth allegedly
objectionable observations or alleged violations of laws or regulations enforced
by the FDA, or any comparable correspondence from any state or local authority
responsible for regulating drug or device products and establishments, or any
comparable correspondence from any foreign counterpart of the FDA, or any
comparable correspondence from any foreign counterpart of any state or local
authority with regard to any Product or the manufacture, processing, packing, or
holding thereof, in each case, which could reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.

(c) As of the Closing Date, noneNone of the Loan Parties has engaged in any
material Recalls, Market Withdrawals or other forms of product retrieval from
the marketplace of any Products that has not been finally and fully completed
prior to the Closing Date in accordance and compliance with Applicable Law and
all FDA and other Governmental Authority standards, regulations and
requirements. After the Closing Date on each date that this representation and
warranty is made or deemed made, none of the Loan Parties has engaged in any
Recalls, Market Withdrawals or other forms of product retrieval from the
marketplace of any Products that has not been finally and fully completed prior
to the date such representation and warranty is made of deemed made in
accordance and compliance with Applicable Law and all FDA and other Governmental
Authority standards, regulations and requirements, except to the extent any such
engagement or action could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. None of the Products (for the
avoidance of doubt, including those in the immediately preceding two sentences
that have been so finally and fully completed) have been subject to a Recall,
Market Withdrawal, or other Correction or Removal, nor is any such action
currently under consideration by Endologix or, to the knowledge of Endologix,
any manufacturer or supplier of a Product, that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
Endologix has not been restrained in its ability

 

101



--------------------------------------------------------------------------------

to manufacture, process, distribute, supply, import, export, market, or sell any
of the Products, except to the extent that would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

4.39 Margin Stock. None of the proceeds from the Loans have been or will be
used, directly or indirectly, for the purpose of purchasing or carrying any
Margin Stock, for the purpose of reducing or retiring any Indebtedness which was
originally incurred to purchase or carry any Margin Stock or for any other
purpose which might cause any of the Loans to be considered a “purpose credit”
within the meaning of Regulation T, U or X of the Federal Reserve Board. No Loan
Party nor any of their Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock.

4.40 Complete Disclosure. None of the written information (financial or
otherwise) (other than projections, other forward-looking information and
industry information) furnished by or on behalf of any Borrower to Agent
(including any Third Party Agent), any Lender or any other member of the Lender
Group in connection with the consummation of the transactions contemplated by
the Loan Documents contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained herein or
therein not materially misleading in light of the circumstances under which such
statements were made.

4.41 Investments. The Loan Parties do not own any stock, partnership interests,
limited liability company interest or other equity securities or Subsidiaries
except for Permitted Investments. As of the ClosingSecond Amendment Effective
Date, set forth on Schedule P-1 (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under this
Agreement) is a complete and accurate description of the authorized Stock of the
Subsidiaries of the Loan Parties, by class, and, as of the Closing Date, a
description of the number of shares of each such class that are issued and
outstanding.

4.42 Schedules. All information set forth in the Schedules to this Agreement is
true, accurate and complete in all material respects as of the ClosingSecond
Amendment Date and the Second Amendment Effective Date and any other subsequent
date in which the Loan Parties are requested (or required pursuant to the terms
of this Agreement or the other Loan Documents) to update such Schedules. All
information set forth in the Perfection Certificate is true, accurate and
complete in all material respects as of the Closing Date and any other
subsequent date in which the Loan Parties are requested (or required pursuant to
the terms of this Agreement or the other Loan Documents) to update such
certificate.

4.43 Eligible Accounts. As to each Account that is identified by the Borrowers
as Eligible Account in a Borrowing Base Certificate submitted to Agent (or to
any Third Party Agent, as applicable), such Account is (a) a bona fide existing
payment obligation of the applicable Account Debtor created by the sale and
delivery of Inventory or the rendition of services to such Account Debtor in the
ordinary course of a Loan Party’s business, (b) owed to a Loan Party without any
known defenses, disputes, offsets, counterclaims, or rights of return or
cancellation, and (c) not excluded as ineligible by virtue of one or more of the
excluding criteria (other than any Agent-discretionary criteria) set forth in
the definition of Eligible Accounts.

 

102



--------------------------------------------------------------------------------

4.44 Eligible Inventory. As to each item of Inventory that is identified by the
Borrowers as Eligible Inventory in a Borrowing Base Certificate submitted to
Agent (or any Third Party Agent), such Inventory is (a) of good and merchantable
quality, free from known defects, and (b) not excluded as ineligible by virtue
of one or more of the excluding criteria (other than any Agent-discretionary
criteria) set forth in the definition of Eligible Inventory.

4.45 Location of Inventory and Equipment. The Inventory and Equipment of the
Borrowers is located only at, or in-transit between, the locations identified on
Schedule 4.45 (as such Schedule may be updated pursuant to Section 5.18). With
respect to any Inventory and Equipment listed at locations that are outside the
United States (and with respect to any Inventory and Equipment on consignment at
any location (other than, with respect to clause (ii), in which case such clause
shall not apply to all consignment locations but only those outside the United
States)), (i) any failure of the Agent and the other Secured Parties to (A) be
fully protected on the Inventory or be fully protected or perfected with respect
to any Liens granted to the Agent (for the benefit of the Secured Parties) on
any such Inventory, or (B) have absolute or full access to such locations when
exercising rights and remedies after the occurrence and during the continuance
of an Event of Default, in each case of clause (i)(A) and clause (i)(B), does
not, individually or in the aggregate, cause a Material Adverse Effect to occur,
and (ii) as of the AgreementSecond Amendment Date and the Second Amendment
Effective Date, the cost paid by the Borrowers and its Subsidiaries for such
Inventory and Equipment listed at such locations outside the United States, or
on consignment at any location outside the United States, does not exceed
$10,000,000.

4.46 Inventory and Equipment Records. Each Loan Party keeps correct and accurate
records itemizing and describing the type, quality, and quantity of its and
their Subsidiaries’ Inventory and Equipment and the book value thereof.

4.47 No Violation of Usury Laws. The rate of interest paid on any of the
Obligations, and the method and manner of the calculation thereof, do not
violate any usury laws or other Applicable Laws, any of the Organizational
Documents, or any of the Loan Documents.

4.48 Eligible Equipment. As to each item of Equipment that is identified by the
Borrowers as Eligible Equipment in a Borrowing Base Certificate submitted to
Agent (or any Third Party Agent), such Equipment is (a) of good and merchantable
quality, free from known defects, and (b) not excluded as ineligible by virtue
of one or more of the excluding criteria (other than any Agent-discretionary
criteria) set forth in the definition of Eligible Equipment.

ARTICLE V.

AFFIRMATIVE COVENANTS.

Borrowers covenant and agree that, until termination of all of the Commitments
and payment in full in cash of the Obligations:

5.01 Existence; Permits.

(a) The Loan Parties shall and shall cause their Subsidiaries to (i) preserve
and maintain in full force and effect its organizational existence and good
standing under the

 

103



--------------------------------------------------------------------------------

responsibility on Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims.
The Loan Parties shall give Agent prompt written notice of any loss exceeding
$500,000 covered by any of the Loan Parties’ or any of their Subsidiaries’
casualty or business interruption insurance. Upon the occurrence and during the
continuance of an Event of Default, Agent shall have the sole right to file
claims under any property and general liability insurance policies in respect of
the Collateral, to receive, receipt and give acquittance for any payments that
may be payable thereunder, and to execute any and all endorsements, receipts,
releases, assignments, reassignments or other documents that may be necessary to
effect the collection, compromise or settlement of any claims under any such
insurance policies. A true and complete listing of such insurance, including
issuers, coverages and deductibles, shall be provided by the Loan Parties to
Agent promptly following Agent’s request (or to the Third Party Agent promptly
following the Third Party Agent’s request during any Third Party Agent Retention
Period).

5.04 Taxes. Each Loan Party shall, and shall cause each of its Subsidiaries to,
pay, discharge and perform as the same shall become due and payable or required
to be performed (i) all material Tax liabilities, assessments and governmental
charges or levies upon it or its property, unless the same are being contested
in good faith by appropriate proceedings diligently prosecuted which stay the
enforcement of any Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Person and (ii) all Tax liabilities, assessments
and governmental chares or levies upon it or its property that would create, or
otherwise cause to exist, a Lien with respect thereto that is not a Permitted
Lien under clause (d) of the definition of “Permitted Liens”.

5.05 Reports, Notices.

(a) Endologix and its Subsidiaries shall (i) timely (without giving effect to
any extensions pursuant to Rule 12b-25 of the Exchange Act) file all reports
required to be filed with the SEC pursuant to the Exchange Act, and Endologix
and its Subsidiaries shall not terminate the registration of the Common Stock
under the Exchange Act or otherwise terminate its status as an issuer required
to file reports under the Exchange Act, even if the securities laws would
otherwise permit any such termination, and (ii) deliver to Agent (and, during
any Third Party Agent Retention Period, also the Third Party Agent) a Compliance
Certificate with each of its 10-Q and 10-K filings on the date such filings are
made (or, if earlier, are required by the SEC to be made) with the SEC; provided
that, with respect to clause (ii) only, solely to the extent any earnings or
revenue report for the same period is publicly reported or is filed with the SEC
prior to the time when any 10-Q or 10-K containing the applicable quarterly or
annual financial statements is filed with the SEC and to the extent the earnings
or revenue set forth in any such earnings or revenue report would result in a
financial covenant default under Article VII, the Compliance Certificate shall
instead be delivered by the Loan Parties to the Agent (and, during any Third
Party Agent Retention Period, also the Third Party Agent) and the Lenders on the
same day as such earnings or revenue report is publicly reported or is filed
with the SEC. Each of such reports in clause (i) of the immediately preceding
sentence will comply in all material respects with the applicable requirements
of the Exchange Act and each of such reports and such Compliance Certificate
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in

 

105



--------------------------------------------------------------------------------

the light of the circumstances under which they were made, not misleading. The
consolidated financial statements included in such reports will comply as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto, will be
prepared in accordance with GAAP, consistently applied (subject, in the case of
unaudited quarterly financial statements, to normal year-end adjustments and
lack of footnote disclosures), and will fairly present in all material respects
the consolidated financial position of Endologix and its Subsidiaries as of the
dates thereof and the consolidated results of their operations, cash flows and
changes in stockholders equity for the periods presented (subject, in the case
of unaudited quarterly financial statements, to normal year-end audit
adjustments and lack of footnote disclosures). Each Borrower hereby agrees that
the Borrower Representative shall send to each Secured Party copies of (A) any
notices and other information made available or given to the holders of the
Stock of Endologix generally, contemporaneously with Endologix making available
or giving such notices and other information to such holders of Stock (it being
understood and agreed that delivery shall be deemed to have occurred if such
notices or other information is posted to EDGAR) and (B) all other documents,
reports, financial data and other information not available on EDGAR that does
not contain any material nonpublic information of theany Borrower, that any
Secured Party may reasonably request.

(b) Each of the Borrowers and their Subsidiaries will deliver to (x) during any
Non-Third Party Agent Retention Period, subject to Section 5.20, Agent, and
(y) during any Third Party Agent Retention Period, the Third Party Agent, each
of the reports, certificates or other items set forth below at the following
times in form satisfactory to Agent (or such Third Party Agent):

(i) (A) within five (5) Business Days after the filing of its 10-K or 10-Q, as
the case may be, an updated Perfection Certificate (provided that Endologix
shall include in the 10-K or 10-Q, as the case may be, any material nonpublic
information included in the Perfection Certificate delivered during any
Non-Third Party Agent Retention Period (or delivered to Agent (other than the
Third Party Agent) or any Lender at any time) that would not otherwise be
included in such 10-Q or 10-K); and (B) upon the reasonable request of any
Secured Party, the such additional business, financial, corporate affairs,
perfection certificates, items or documents related to creation, perfection or
priority of Agent’s Liens in the Collateral and other information as any Secured
Party may from time to time reasonably request;

(ii) promptly, but in any event within two (2) Business Days after the knowledge
of the occurrence of (A) written notice of any Default or Event of Default and
(B) so long as such type of notification would not be material nonpublic
information of theany Borrower (except during a Third Party Agent Retention
Period, in which case, such material nonpublic information shall be provided but
only to the Third Party Agent), written notice of any claims (other than in
connection with the denial of plan claims in the ordinary course of business),
litigation, arbitration, mediation or administrative or regulatory proceedings
that are instituted or threatened against any Loan Party, or claims of
infringement by any Person with respect to any Intellectual Property rights of a
Loan Party, in each case of this clause (B), to the extent such claim,
litigation, arbitration, mediation or administrative or regulatory proceeding
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect; and

 

106



--------------------------------------------------------------------------------

(iii) during any Third Party Agent Retention Period, as soon as available, but
in any event within thirty (30) days after the end of each fiscal month during
each fiscal year, an unaudited consolidated and consolidating balance sheet and
income statement of Endologix and its Subsidiaries’ operations during such month
and for the portion of the fiscal year then ended, including comparisons to the
figures in the corresponding month and year-to-date portion of the immediately
preceding fiscal year of Endologix and its Subsidiaries.

(c) Further, if Endologix is not required to file reports pursuant to Section 13
or 15(d) of the Exchange Act, the Loan Parties will provide to Agent (and,
during any Third Party Agent Retention Period, also the Third Party Agent) and
each Lender (A) quarterly financial statements for Endologix and its
Subsidiaries within 45 days after the end of each fiscal quarter of Endologix,
and an audited annual financial statements within 120 days after the end of each
fiscal year of Endologix prepared in accordance with GAAP with a report thereon
by Endologix’s independent certified public accountants, which accountants shall
be reasonably acceptable to Agent, and (B) on the same day as delivery to Term
Agent, any Term Lender or any other secured party under the Term Debt Documents,
any additional financial statements, certificates, reports, notices, agreements,
instruments and documents provided under (or in connection with) the Term Debt
Documents. Any such annual audited financial statements, audit or report of
Endologix’s independent certified public accountants (and any annual audited
financial statements, audit or report of Endologix’s independent certified
public accountants on any consolidated financial statements included in any SEC
Document) shall (i) contain an unqualified opinion (subject to the exception set
forth below in clause (ii) of this sentence), stating that such consolidated
financial statements present fairly in all material respects the financial
position and condition and results of operations of the BorrowerEndologix and
its Subsidiaries as of the dates and for the periods and have been prepared in
conformity with GAAP applied on a basis consistent with prior years, and
(ii) not include any explanatory paragraph expressing substantial doubt as to
going concern status (other than any such paragraph arising from the impending
maturity of the Loans solely in the case of the audit delivered with respect to
the fiscal year immediately prior to the fiscal year during which the applicable
maturity is scheduled). No financial statements delivered pursuant to this
Section 5.05(c) or included in any SEC Document shall include any statement in
the footnotes thereto that indicates there is substantial doubt about
Endologix’s ability to continue as a going concern within one year after the
date that such financial statements are issued, filed or delivered.

(d) Endologix and its Subsidiaries shall, prior to making any prepayment
pursuant to Section 6.18(a), deliver to Agent, subject to Section 5.20 (or,
during any Third Party Agent Retention Period, the Third Party Agent), a budget
and projections of cash flows for the one-year period following such prepayment
reflecting such prepayment and showing sources and uses for all required
repayments of Indebtedness coming due during such one-year period.

5.06 Inspection. The Loan Parties will, and will cause each of their
Subsidiaries to, permit Agent (including any Third Party Agent), any Lender, and
each of their respective duly authorized representatives or agents to, with
respect to each owned, leased or controlled property, at all times and without
notice, at the sole option of Agent or any Lender: (i) provide access to such
property to Agent (including any Third Party Agent), the Lenders and their
respective representatives and agents, as frequently as Agent or any Lender
determines to be appropriate;

 

107



--------------------------------------------------------------------------------

case of this clause (a), unless Agent and Term Agent consent otherwise in
writing (including by electronic mail), (b) the deposit account to which the
funds, amounts and other items from the Stifel Account are swept is subject to a
Control Agreement at all times, (c) subject to clause (e) below, no more than
$5,000,000 of cash, Cash Equivalents, other assets and/or other items are in the
Stifel Account at any time, (d) neither the wire instructions nor any other term
or provision in the Stifel Sweep Agreement is amended, restated, supplemented,
modified, waived or otherwise changed (or any departure therefrom consented to)
without the prior written consent of Agent and Term Agent (and Endologix shall
immediately modify the Stifel Sweep Agreement, including the wire instructions
therein, in such manner as Agent and Term Agent may request while an Event of
Default exists), (e) (x) upon and during the continuance of an Event of Default,
(1) the Stifel Account is not used (including no cash, Cash Equivalents, other
assets or other items being held in such Stifel Account other than those being
swept pursuant to clause (a) above on the Business Day immediately after the
first day such Event of Default occurs), (2) Endologix shall take no action with
Stifel with respect to the Stifel Account or otherwise (other than having Stifel
sweep the Stifel Account pursuant to clause (a) above) and (3) no cash or other
items shall be kept or maintained in the Stifel Account or otherwise held by
Stifel, and (y) after the occurrence of an Event of Default, Endologix
immediately closes the Stifel Account upon request by Agent, and (f) (x)
Endologix provides quarterly certifications of compliance with the conditions
and requirements in this Section 5.08(viii)(a)-(e), and (y) by 5pm ET on the
Tuesday of the week following delivery of each such quarterly certification in
clause (f) (x) directly above, Endologix (or Stifel on behalf of Endologix)
shall provide a detailed description of activity for the prior week (including
daily account balances and other item inventory) to Katten Muchin Rosenman LLP
(at the address provided in Article XI) on behalf of Agent; (such accounts in
clauses (i) through (viii), the “Excluded Accounts”) as of and after the Closing
Date; provided that (x) the Loan Parties shall have until the date that is
forty-five (45) days following the closing date of any Permitted Acquisition (or
such later date as may be agreed to by Agent in its sole reasonable discretion)
to comply with the provisions of this Section 5.08) with regard to such accounts
(other than Excluded Accounts) of the Borrowers acquired in connection with such
Permitted Acquisition, and (y) for deposit accounts, securities accounts and
commodities accounts opened after the Closing Date, the Loan Parties shall have
until the date that is thirty (30) days following the opening of any such new
account (or such later date as may be agreed to by Agent in its sole reasonable
discretion) to comply with this Section 5.08. Upon written request by the Agent,
the Loan Parties shall provide the Agent with written evidence reasonably
satisfactory to the Agent as of such Business Day or the next Business Day
showing compliance with Section 7.01(b)..

5.09 Further Assurances. Promptly upon request by Agent (or, during any Third
Party Agent Retention Period, the Third Party Agent), the Borrowers shall (and,
subject to the limitations set forth herein and in the other Loan Documents,
shall cause each of their Subsidiaries to) take such additional actions and
execute such documents as Agent (or, during any Third Party Agent Retention
Period, the Third Party Agent) may reasonably require from time to time in order
(i) to carry out more effectively the purposes of this Agreement or any other
Loan Document, (ii) to subject to the Liens created by any of the Loan Documents
on any of the assets or properties, rights or interests covered by any of the
Loan Documents, (iii) to perfect and maintain the validity, effectiveness and
priority of any of the Loan Documents and the Liens intended to be created
thereby, and (iv) to better assure, grant, preserve, protect and confirm to the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured

 

109



--------------------------------------------------------------------------------

Parties under any Loan Document. The Loan Parties will notify Agent in writing
prior to (and on) (x) the date of formation or acquisition of any Subsidiary and
(y) any division or split of any Loan Party into two or more Subsidiaries,
limited liability companies, other entities or other Persons. Without limiting
the generality of the foregoing, the Loan Parties shall cause (y) each of their
Subsidiaries (other than Excluded Subsidiaries) promptly after (but, in any
event, (A) within fifteen (15) days thereof for any Subsidiary that is not an
Immaterial Subsidiary and (B) within thirty (30) days thereof for any Immaterial
Subsidiary) after the date of the formation or acquisition thereof (and any
Subsidiaries, limited liability companies, other entities or other Persons for
which any Loan Party divides or splits itself into), to guaranty the Obligations
and to cause each such Subsidiary to grant to Agent, for the benefit of the
Secured Parties, a security interest in, subject to the limitations set forth
herein and in the Loan Documents, all of such Subsidiary’s (and, with respect to
any such division or split of a Loan Party, all such Subsidiary’s limited
liability company’s, other entity’s or other Person’s) assets and property
(including any assets or property allocated, distributed, conveyed or otherwise
transferred pursuant to any division or split of any Loan Party into any
Subsidiaries, limited liability companies, other entities or other Persons for
which any Loan Party divides or splits itself into) assets and property to
secure such guaranty and (z) any holder (that is a Loan Party) of the Stock of
such Subsidiary to provide, promptly after (but, in any event, (A) within
fifteen (15) days thereof for any Loan Party or any Subsidiary that is not an
Immaterial Subsidiary and (B) within thirty (30) days thereof for any Immaterial
Subsidiary) the date (x) of the formation or acquisition of such Subsidiary or
(y) any division or split of any Loan Party into two or more Subsidiaries,
limited liability companies, other entities or other Persons, in each case,
supplements and further pledges to the Loan Documents as are necessary (or
requested by Agent) to evidence Agent’s Lien in such Stock of such Subsidiary.
Furthermore, the BorrowerBorrowers shall notify Agent and the Lenders in writing
promptly after (but, in any event, (A) within fifteen (15) days thereof for any
Loan Party or any Subsidiary that is not an Immaterial Subsidiary and (B) within
thirty (30) days thereof for any Immaterial Subsidiary) the date of the issuance
by or to any Loan Party (other than by Endologix) of any Stock of any
corporation or any other Person that has “opted into” Article 8 of the UCC (in
each case, other than Excluded Property) to have its Stock constitute
“securities” under Article 8 of the UCC and each Loan Party shall pledge, and
shall cause each of its Subsidiaries (other than Excluded Subsidiaries but
including any Subsidiaries, limited liability companies, other entities or other
Persons for which any such Loan Party divides or splits itself into) to pledge,
all of the Stock of each of its Subsidiaries (other than Excluded Subsidiaries),
and sixty-five percent (65%) of the outstanding voting Stock and one hundred
percent (100%) of the outstanding non-voting Stock of each Excluded Foreign
Subsidiary and each Excluded Domestic Holdco, directly owned by a Loan Party, in
each instance, to Agent, for the benefit of the Secured Parties, to secure the
Obligations, promptly after formation or acquisition (or division or split) of
such Subsidiary. The Loan Parties shall deliver, or cause to be delivered, to
Agent, appropriate resolutions, secretary certificates, certified Organizational
Documents and, if reasonably requested by Agent, legal opinions relating to the
matters described in this Section 5.09 (which opinions shall be in form and
substance reasonably acceptable to Agent and, to the extent applicable,
substantially similar to the opinions delivered on the Closing Date), in each
instance with respect to (1) each Loan Party or Subsidiary formed or acquired
(and each Subsidiary, limited liability company, other entity or other Person
for which a Loan Party divides or splits itself into), (2) and each Loan Party
or Person (other than a Loan Party) whose Stock is being pledged, and (3) the
assets and property that are allocated distributed, conveyed or

 

110



--------------------------------------------------------------------------------

otherwise transferred pursuant to any division or split of any Loan Party into
any Subsidiaries, limited liability companies, other entities or other Persons
for which any Loan Party divides or splits itself into, in each case of clauses
(1) through (3), after the Closing Date. In connection with each pledge of
Stock, the Loan Parties shall deliver, or cause to be delivered, to Agent,
irrevocable proxies and Stock powers and/or assignments, as applicable, duly
executed in blank.

5.10 Environmental. The Loan Parties will, and will cause each of their
Subsidiaries to, comply with, and maintain its Real Property, whether owned,
leased, subleased or otherwise operated or occupied, in compliance with all
applicable Environmental Laws and Healthcare Laws or that is required by orders
and directives of any Governmental Authority, except where the failure to comply
could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect.

5.11 ERISA. Promptly upon becoming aware that any of the following events has
occurred, the Borrowers will provide written notice to the Agent (and, during
any Third Party Agent Retention Period, also the Third Party Agent) specifying
the nature of such event, what action the Loan Party or any ERISA Affiliates has
taken, is taking or proposes to take with respect thereto and, when known, if
applicable, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto: (i) any ERISA Event which
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, (ii) a “prohibited transaction” as defined under
Section 406 of ERISA or Section 4975 of the IRC that is not exempt under ERISA
Section 408 or Section 4975 of the IRC, under any applicable regulations and
published interpretations thereunder or under any applicable prohibited
transaction, individual or class exemption issued by the Department of Labor,
with respect to any Employee Benefit Plan, which could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, or
(iii) the imposition of any Lien on any asset of a Loan Party or a Subsidiary of
a Loan Party with respect to any Title IV Plan or Multiemployer Plan.

5.12 FDA; Healthcare Laws. Each Loan Party will, and will cause each of its
Subsidiaries willto, comply with (a) in all respects with all Healthcare Laws
and their implementation by any applicable Governmental Authority, except as
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, and (b) (i) in all respects with all lawful requests of
any Governmental Authority applicable to its Products, except as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, and (ii) in all material respect with requests of any
Governmental Authority applicable to its Products that is required by Applicable
Law (or court order or proceeding) to be complied with. Except as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, all Products developed, manufactured, tested, distributed,
promoted or marketed by or on behalf of any Loan Party or any of its
Subsidiaries that are subject to the jurisdiction of the FDA or comparable
Governmental Authority shall be (A) developed, tested, manufactured,
distributed, promoted and marketed in compliance with the Healthcare Laws and
each other Applicable Law, including Healthcare Laws and other Applicable Laws
governing or relating to product approval or premarket notification, good
manufacturing practices, promoting, labeling, advertising, record-keeping, and
adverse event reporting, and (B)

 

111



--------------------------------------------------------------------------------

for the Borrowing Base, if such Borrower has not implemented electronic
reporting, and (C) a summary aging, by vendor, of such Borrower’s accounts
payable and any book overdraft (delivered electronically in an acceptable
format, if each Loan Party has implemented electronic reporting) and an aging,
by vendor, of any held checks;

(iii) during any Third Party Agent Retention Period, to the Third Party Agent,
monthly (no later than the fifteenth (15th) Business Day of each month), and
with each request for a Borrowing, an Account roll-forward from the previous
Borrowing Base Certificate delivered or most recent request for a Borrowing, in
a format acceptable to Agent and such Third Party Agent in their discretion,
with supporting details supplied from sales journals, collection journals,
credit registers and any other records, tied to the beginning and ending account
receivable balances of each Loan Party’s general ledger;

(iv) during any Third Party Agent Retention Period, to the Third Party Agent,
monthly (no later than the fifteenth (15th) Business Day of each month), (A) a
detailed report regarding each Borrower’s and its Subsidiaries’ cash and Cash
Equivalents, (B) a perpetual Inventory report and Equipment report, and a
calculation of the net book value (calculated in accordance with GAAP on a basis
consistent with such Borrower’s historical accounting practices) of Eligible
Inventory and Eligible Equipment at the end of such period and (C) a
determination of the Market Capitalization of Endologix as of the last day of
the previous month;

(v) during any Third Party Agent Retention Period, to the Third Party Agent,
monthly (no later than the thirtieth (30th) day of each month), a reconciliation
of Accounts and trade accounts payable of each Loan Party’s general ledger
accounts to its monthly financial statements including any book reserves related
to each category;

(vi) during any Third Party Agent Retention Period, to the Third Party Agent,
(A) on the last day of each fiscal quarter, (I) a report regarding each
Borrower’s and its Subsidiaries’ accrued but unpaid, ad valorem taxes and (II)
unless required to be provided under Section 5.05(b)(i) for the same fiscal
quarter, a Perfection Certificate or a supplement to the Perfection Certificate,
and (B) no later than the fifteenth (15th) Business Day after the end of each
fiscal quarter, an updated report of the reserves established on the Borrowers’
books regarding excess and obsolete Inventory and excess and obsolete Equipment;

(vii) during any Third Party Agent Retention Period, to the Third Party Agent,
on the last day of each fiscal year, a detailed list of each Borrower’s
customers, with address and contact information;

(viii) during any Third Party Agent Retention Period, to the extent a Borrower
conducts any physical inventory audits or physical equipment audits during the
course of any fiscal year, it shall provide the Third Party Agent with a
certified report of such audit within ten (10) Business Days after the
completion thereof;

(ix) (A) promptly, and in any event within two (2) Business Days after the
knowledge that Borrowers do not maintain Global Excess Liquidity in an amount of
at least $22,500,000,17,500,000, notice thereof and (B) promptly within one
(1) Business Day after written request by the Agent (or, during any Third Party
Agent Retention Period, the Third Party

 

113



--------------------------------------------------------------------------------

Agent), to Agent (or such Third Party Agent, as applicable) written evidence
reasonably satisfactory to the Agent (or such Third Party Agent, as applicable)
demonstrating compliance with Section 7.01(b); and

(x) promptly, upon request by Agent, subject to (other than with respect to the
Third Party Agent during any Third Party Agent Retention Period) Section 5.20,
(A) an insurance claim report, (B) a detailed report describing accrued expenses
or (C) such other reports as to the Collateral or the financial condition of
each Borrower and its Subsidiaries, as Agent may reasonably request.

(b) Notwithstanding clause (a) above, to the extent (i) Borrowers do not have at
least $22,500,00017,500,000 of Global Excess Liquidity, or (ii) any Event of
Default then exists, the items, certificates and information set forth in clause
(a)(i), (a)(ii), (a)(iii) and (a)(iv) shall be delivered to the Agent (or Third
Party Agent, as applicable) on a weekly basis (on the second (2nd) Business Day
of such week).

5.17 Lender Meetings. Borrowers will, within ninety (90) days after the close of
each fiscal year of Borrowers, at the request of Agent (or, during any Third
Party Agent Retention Period, the Third Party Agent) or of the Required Lenders
and upon reasonable prior notice, hold a meeting (at a mutually agreeable
location and time or, at the option of Agent, by conference call) with Agent
(or, during any Third Party Agent Retention Period, the Third Party Agent) and
any Lenders who choose to attend such meeting at which meeting shall be reviewed
the financial results of the previous fiscal year and the financial condition of
Borrowers and their Subsidiaries and the projections presented for the current
fiscal year of Borrowers.

5.18 Location of Collateral. The Loan Parties will keep its Inventory and
Equipment (other than Inventory or Equipment that is in-transit, Trunk Inventory
or subject to consignment) only at the locations identified on Schedule 4.45 and
their chief executive offices only at the locations identified on Schedule 4.23;
provided, that Borrowers may amend Schedule 4.45 or Schedule 4.23 so long as
such amendment occurs by written notice to Agent not less than ten (10) days
prior to the date on which such Inventory and Equipment is moved to such new
location listed on the amended Schedule 4.45 or such chief executive office is
relocated to such address listed on the amended Schedule 4.23 and so long as
such new location or such chief executive office is within the continental
United States.

5.19 Updated Borrowing Base Certificate. Within three (3) Business Days of the
written request of Required Lenders, Borrower Representative shall deliver an
updated executed Borrowing Base Certificate reflecting changes in the Eligible
Accounts availability since the last Borrowing Base Certificate.

5.20 Announcing Form 8-K. At or prior to 7:30 a.m. (New York City time) on the
first (1st) Business Day following the Closing Date, Endologix shall file a Form
8-K with the SEC describing the terms of the transactions contemplated by the
Loan Documents and the Term Debt Documents and including as exhibits to such
Form 8-K this Agreement (including the schedules, annexes and exhibits hereto),
the other Loan Documents listed on Schedule 5.20 (other than the Perfection
Certificated executed and delivered on the Closing Date to the Agent), the Term
Credit Agreement and the other agreements and instruments required to be filed

 

114



--------------------------------------------------------------------------------

by any Borrower or its Subsidiaries or Affiliates, or any of its or their
respective officers, directors (or equivalent persons), employees, attorneys,
representatives or agents, and no member of the Lender Group shall have any
liability to any Borrower, any of its Subsidiaries or Affiliates or any of its
or their respective officers, directors (or equivalent persons), employees,
equityholders, attorneys, representatives or agents for any such disclosure.

5.21 Eligible Equipment. Each Borrower will use commercially reasonable efforts
to at all times keep its furniture, fixtures and Equipment in good repair and
physical condition. In addition to the foregoing, from time to time, Agent
(including, during any Third Party Agent Retention Period, the Third Party
Agent) may require Borrowers to obtain and (a) subject to Section 5.20, deliver
to Agent, or (b) during any Third Party Agent Retention Period, deliver to the
Third Party Agent, in each case of clause (a) and clause (b), appraisal reports
in form and substance and from appraisers reasonably satisfactory to Agent (or,
as applicable, the Third Party Agent) stating the then current fair market
values of all or any portion of furniture, fixtures and equipment owned by each
Borrower or any of its Subsidiaries.

5.22 Maximum Revolver Related Notices. Each Borrower will provide written notice
to Agent (and, during any Third Party Agent Retention Period, also the Third
Party Agent) immediately upon the occurrence of: (a) any Maximum Revolver
Decreased Market Capitalization Notice Trigger Event (including reasonable
details related thereto) and (b) any Maximum Revolver Decreased Market
Capitalization Overadvance Event (including reasonable details related thereto
and reasonable details and calculations of the Maximum Revolver Decreased Market
Capitalization Overadvance Amount).

5.23 Collateral Access Agreements. Each Borrower will enter into (and will cause
each landlord, warehouseman and bailee (as applicable), and all other applicable
Persons, to enter into) a Collateral Access Agreement in favor of Agent (for the
benefit of the Lender Group) and in form and substance reasonably satisfactory
to Agent and the Lenders, in respect of each location where Collateral, assets
or property (other than Inventory or Equipment that is in-transit, Trunk
Inventory or subject to consignment) of any Borrower is held, stored or
maintained at such location, in each case, at or prior to the time any such
Collateral, assets or property is held, stored or maintained at such location;
provided that, solely with respect to the location of the Flexential Colorado
Corp.’s data center at 3330 E. Lone Mountain Road, North Las Vegas, NV 89081
(the “Flexential Data Center Location”), no Collateral Access Agreement shall be
required unless and until any such Collateral, property or assets of any
Borrower is held, stored or maintained at the Flexential Data Center Location
other than computer servers with a maximum aggregate book value of $125,000
(which book value shall be determined by Endologix in accordance with GAAP and
with using reasonable and justifiable calculations and estimations thereof).

ARTICLE VI.

NEGATIVE COVENANTS.

Borrowers covenant and agree that, until termination of all of the Commitments
and payment in full in cash of the Obligations:

6.01 Restrictions on Fundamental Changes. The Loan Parties will not, and will
not permit any of their Subsidiaries to, directly or indirectly, (I) merge with,
consolidate with or into,

 

117



--------------------------------------------------------------------------------

dissolve or liquidate into or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except (a) a Subsidiary that is not a Loan Party may merge into any
Loan Party or any Subsidiary of a Loan Party (provided that, (w) to the extent
such Subsidiary that is not a Loan Party has its equity pledged to Agent, then
any Person it merges with must also have its equity pledged to Agent by at least
the same percentage and (x) if such merger is with a Loan Party, such Loan Party
must be the surviving entity of any such merger), (b) a Loan Party may merge
into any other Loan Party (provided that, (y) to the extent such Loan Party
being merged has its equity pledged to Agent, then any Person it merges with
must also have its equity pledged to Agent by at least the same percentage and
(z) to the extent theany Borrower is part of such transaction, thea Borrower
must be the surviving Person), (c) any Subsidiary of Endologix may liquidate or
dissolve if (i) the Borrowers determine in good faith that such liquidation or
dissolution is in the best interests of the Borrowers and it is not materially
disadvantageous to the Secured Parties and (ii) to the extent such Subsidiary is
a Loan Party, any such assets or business held by such subject Subsidiary shall
be transferred to, or otherwise owned or conducted by, a Loan Party after giving
effect to such liquidation or dissolution, and (d) in connection with Permitted
Acquisitions, or (II) divide (or otherwise split) itself or themselves into two
or more limited liability companies or other entities or Persons. None of the
Loan Parties shall establish or form any Subsidiary, unless such Subsidiary
complies with Section 5.09, if applicable, and such Subsidiary (if not an
Excluded Subsidiary) executes and/or delivers all other documents, agreements
and instruments reasonably requested by Agent or the Required Lenders to perfect
a Lien in favor of Agent (for the benefit of the Secured Parties and Lender
Group) on such Subsidiary’s (if not an Excluded Subsidiary) assets and to make
such Subsidiary (if not an Excluded Subsidiary) a Loan Party under the Loan
Documents.

6.02 Joint Ventures; Restricted Payments. The Loan Parties will not, and will
not permit any of its Subsidiaries to, (a) enter into any joint venture or any
similar arrangement, other than as may be permitted under Permitted Investments,
or (b) make any Restricted Payments, other than (i) dividends by any direct or
indirect Subsidiary of any Loan Party (A) that are not Loan Parties to such Loan
Party’s parent or parent entities or (B) that are Loan Parties, to such Loan
Party’s parent or parent entities that are Loan Parties; (ii) dividends payable
solely in common Stock; (iii) repurchases of Stock of former employees,
directors or consultants so long as an Event of Default does not exist at the
time of such repurchase and would not exist after giving effect to such
repurchase, provided, however, that such repurchase does not exceed $2,500,000
in the aggregate per fiscal year; (iv) any Restricted Payments made under
Subordinated Debt Documents to the extent permitted under the terms of the
applicable Subordination Agreement; (v) any Restricted Payments made to the
“Secured Parties” (as defined in the Term Credit Agreement) pursuant to the
terms of the Term Debt Documents, the “Warrants” (as defined in the Term Credit
Agreement) and the “Registration Rights Agreement” (as defined in the Term
Credit Agreement); and “(vi) interest payments expressly permitted under both
clause (r) of the definition of “Permitted Indebtedness” and the Japan Lifeline
Subordination Agreement so long as (A) the Japan Lifeline Subordination
Agreement is in full force and effect and binding and enforceable against all
parties thereto at all times, (B) no breach, violation or default has occurred
under any of the Permitted Japan Lifeline Unsecured Debt Documents or the Japan
Lifeline Subordination Agreement and (C) no Default or Event of Default has
occurred and is continuing.

 

118



--------------------------------------------------------------------------------

6.03 Liens. The Loan Parties will not, and will not permit any of their
Subsidiaries to directly or indirectly make, create, incur, assume or suffer to
exist any Lien upon or with respect to any of its assets or property, of any
kind, whether now owned or hereafter acquired, or any income or profits
therefrom, except Permitted Liens.

6.04 Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Section 6.01, Borrowers will not, and will not permit any
of their Subsidiaries to directly or indirectly Dispose of (whether in one or a
series of transactions) any assets or property (including the Stock of any
Subsidiary of any Loan Party, whether in a public or private offering or
otherwise, and accounts and notes receivable, with or without recourse).

6.05 Indebtedness; Contingent Obligations. The Loan Parties will not, and will
not permit any of its Subsidiaries to, directly or indirectly, create, incur,
assume, guarantee, permit to exist or be liable with respect to any
Indebtedness, other than Permitted Indebtedness. The Loan Parties will not, and
will not permit any of their Subsidiaries to, directly or indirectly, create,
assume, incur or suffer to exist any Contingent Obligations, except for
Permitted Contingent Obligations.

6.06 Investments. The Loan Parties will not, and will not permit any of its
Subsidiaries to, directly or indirectly, (a) purchase or acquire any Stock, or
any obligations or other securities of, or any interest in, any Person,
including the establishment or creation of a Subsidiary, (b) make or commit to
make any Acquisitions, or any other acquisition of any of the assets of another
Person other than (i) Permitted Investments or (ii) in the Ordinary Course of
Business, or of any business or division of any Person, including by way of
merger, consolidation, other combination or otherwise other than Permitted
Investments, (c) make, purchase or acquire any advance, loan, extension of
credit (other than trade payables in the ordinary course of business) or capital
contribution to or any other investment in, any Person including theany
Borrower, any Affiliate of theany Borrower or any Subsidiary of theany Borrower
or (d) enter into any joint venture or any similar arrangement (the items
described in clauses (a), (b), (c) and (d) are referred to as “Investments”),
except for Permitted Investments.

6.07 Transactions with Affiliates. Except as otherwise disclosed on Schedule
6.07, and except for transactions that contain terms that are no less favorable
to the applicable Loan Party or any Subsidiary of a Loan Party, as the case may
be, than those which might be obtained from a third party not an Affiliate of
any Loan Party, no Loan Party will, or permit any Subsidiary to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of any Loan Party that is not itself a Loan Party;
provided that, Loan Parties may enter into and maintain written agreements
between any Loan Party and any Foreign Subsidiary of a Loan Party for management
services for compensation in the Ordinary Course of Business consistent with
past practices that are customary and reasonably appropriate to do for companies
in the same industry as the Loan Parties provided by management and officers of
the Loan Parties to such Foreign Subsidiaries that do not have certain
management or officers, and such transactions may result in non-interest bearing
accounts payables for the unpaid compensation owed by such Foreign Subsidiaries
to the Loan Parties for such management services in an amount not to exceed
$40,000,000 (which payables may be equitized by the Loan Parties,

 

119



--------------------------------------------------------------------------------

provided that (y) equitization of such payables shall not reduce the outstanding
amount of payables that count towards the $40,000,000 cap above for purposes of
determining whether the Loan Parties have complied with this provisions (with
such equitized amounts deemed to be outstanding at all times thereafter for
purposes of the $40,000,000 capped amount) and (z) at the time of any such
equitization, any such Stock received by any Loan Party in connection with such
equitization shall be pledged, and a first priority security interest and Lien
thereon shall be granted, to the Agent (for the benefit of the Lender Group) and
such Loan Party shall take such perfection and priority actions reasonably
requested by the Agent in accordance with the Loan Documents), in each case of
the foregoing in this proviso, so long as (a) any such management or officers of
the Loan Parties involved in such transactions, agreements and arrangements will
have sufficient and reasonable time, energy and resources to still represent and
service such Loan Parties themselves after taking into such transactions,
agreements and arrangements, (a) any such agreement, instrument, arrangement or
document evidencing any of the foregoing transactions, equitization or actions
shall be entered into (i) in good faith by such Loan Party, (A) in a manner to
not contravene or impair the Collateral and benefits that are intended to be
provided and afforded to the Lender Group under the Loan Documents, and
(B) without (I) the intention of such Loan Party of causing (or resulting in)
the Collateral to be taken from the Secured Parties and provided to Foreign
Subsidiaries that are not Loan Parties at the detriment of the Secured Parties
and for the benefit of such Foreign Subsidiaries, and (II) the effect of
defrauding the Secured Parties, (C) the upstream economics received (or
potentially to be received) by any applicable Loan Party in connection with any
such transaction, agreement or arrangement described above in this proviso, when
combined with the potential downstream economics, time, energy and recourses
exhausted or disposed of in connection therewith shall be reasonably adequate
and sufficient to enable the Loan Parties to timely satisfy all of the
Obligations and all of their other obligations and agreements under the Loan
Documents, (D) all cash, Cash Equivalents, other assets and proceeds received or
provided to the Loan Parties in connection with the foregoing shall all be part
of the (and constitute) Collateral and the Agent (for the benefit of the Lender
Group) shall have a first priority security interest and Lien thereon, (E) at
the reasonable request of the Agent, all such account payables will be evidenced
by a promissory note issued to the applicable Loan Party by the applicable
Foreign Subsidiary and pledged to the Agent and the original thereof delivered,
along with an executed allonge to the Agent in form and substance satisfactory
to the Agent, (F) no Default or Event of Default has occurred and is continuing
or would result therefrom, and (G) no such agreement, arrangement, transaction
or action could reasonablereasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

6.08 ERISA. No ERISA Affiliate shall cause or suffer to exist (a) any event that
could result in the imposition of a Lien on any asset of a Loan Party or a
Subsidiary of a Borrower with respect to any Title IV Plan or Multiemployer
Plan, or (b) any other ERISA Event, which other ERISA Event could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

6.09 Nature of Business. The Loan Parties will not, and will not permit any of
their Subsidiaries to engage in any line of business different from those lines
of business carried on by it on the Closing Date and businesses reasonably
related thereto.

 

120



--------------------------------------------------------------------------------

6.10 Amendments to Organizational Documents and Material Contracts. Except as
permitted under Section 6.01, no Loan Party shall, and no Loan Party shall
permit any of its Subsidiaries to, directly or indirectly amend or otherwise
modify any of its Organizational Documents or, after the execution thereof, any
agreements or documents evidencing or contemplating any Permitted Acquisition in
any respect materially adverse to any Secured Party. No Loan Party shall, or
shall permit any Subsidiary to, directly or indirectly, amend, restate,
supplement, change, waive or otherwise modify any Material Contract, which
amendment, restatement, supplement, change, waiver or modification in any case:
(a) is contrary to (or is in violation or breach of) the terms and provisions of
this Agreement or any other Loan Document (including the Intercreditor Agreement
and the Japan Lifeline Subordination Agreement); or (b) could reasonably be
expected to be materially adverse to the rights, interests or privileges of
Agent or the Lenders or their ability to enforce the same (it being understood
that any modification that changesamendments, restatements, supplements,
changes, waivers or other modifications that (i) move the stated maturity date
of the 3.25% Convertible Notes to an earlier date shall, (ii) are part of any
refinancing or extension of any 3.25% Convertible Note Documents (or any
Indebtedness evidenced thereby or related thereto) that is not a Permitted 3.25%
Convertible Note Refinancing or (iii) changes the conversion rate or conversion
period or otherwise adds or changes any required or mandatory conversions or
cash settlements, in each case of clauses (i)—(iii), shall be deemed to be
materially adverse to the Agent and the Lenders); provided, however, that the
foregoing shall not restrict (x) any changes expressly required under the terms
of the 2.25% Convertible Notes as of the Closing Date, the 3.25% Convertible
Notes as of the Closing Date or any indenture governing any Permitted 3.25%
Convertible Note Refinancing completely and fully meeting all of the
requirements set forth in the definition of “Permitted 3.25% Convertible Note
Refinancing”, or (y) any modifications of the Term Credit Agreement expressly
permitted by the Intercreditor Agreement and, in each case of clauses (x) and
(y), not otherwise materially adverse to Agent or the Lenders.

6.11 Changes to Fiscal Year; GAAP. No Loan Party shall, and no Loan Party shall
suffer or permit any of its Subsidiaries to, (a) make any significant change in
accounting treatment or reporting practices, except as required by GAAP,
(b) change the fiscal year or method for determining the fiscal quarters of any
Loan Party or of any Subsidiary of any Loan Party, (c) change its name as it
appears in official filings in its jurisdiction of organization or formation, or
(d) change its jurisdiction of organization or formation, in the case of clauses
(c) and (d), without, subject to Section 5.20, at least ten (10) days’ prior
written notice to Agent (or such shorter period as may be agreed by Agent in its
sole reasonable discretion).

6.12 PrepaymentsPayments and Amendments. The Loan Parties shall not, and shall
not permit any of their Affiliates to (Ai) declare, pay, make or set aside any
amount for prepayment, payment, redemption or repayment in respect of
(1A) Subordinated Debt, except for payments made in full compliance with and
permitted under the Subordination Agreement, or (2B) any Permitted Japan
Lifeline Unsecured Debt, except with respect to any interest payments expressly
permitted under both clause (r) of the definition of “Permitted Indebtedness”
and the Japan Lifeline Subordination Agreement so long as (I1) the Japan
Lifeline Subordination Agreement is in full force and effect and binding and
enforceable against all parties thereto at all times, (II2) no breach, violation
or default has occurred under any of the Permitted Japan Lifeline Unsecured Debt
Documents or the Japan Lifeline Subordination Agreement and (III3) no Default

 

121



--------------------------------------------------------------------------------

or Event of Default has occurred and is continuing, (Bii) amend, restate,
supplement, change, waive or otherwise modify (or consent to any departure from)
the terms of (1A) any Subordinated Debt Documents, except for amendments and
modifications expressly permitted by the Subordination Agreement, or (2B) any
Permitted Japan Lifeline Unsecured Debt Documents, except as both (I1) expressly
permitted by the Japan Lifeline Subordination Agreement and (II2) previously
consented to in writing by the Agent and all of the Lenders; or (Ciii) declare,
prepay, pay, redeem, repay, make or set aside any amount for prepayment,
payment, redemption or repayment in respect of any Indebtedness hereinafter
incurred that, by its terms, or by separate agreement, is subordinated to the
Obligations, except (1A) for payments made in full compliance with and permitted
under the subordination provisions applicable thereto or (2B) solely with
respect to the Permitted Japan Lifeline Unsecured Debt, any interest payments
expressly permitted under both clause (r) of the definition of “Permitted
Indebtedness” and the Japan Lifeline Subordination Agreement so long as (I1) the
Japan Lifeline Subordination Agreement is in full force and effect and binding
and enforceable against all parties thereto at all times, (II2) no breach,
violation or default has occurred under any of the Permitted Japan Lifeline
Unsecured Debt Documents or the Japan Lifeline Subordination Agreement and
(III3) no Default or Event of Default has occurred and is continuing.

6.13 Restrictions on Distributions. No Loan Party shall, and no Loan Party shall
permit any of its Subsidiaries to, directly or indirectly, create or otherwise
cause or suffer to exist or become effective any consensual restriction or
encumbrance of any kind on the ability of any Loan Party or Subsidiary to pay
dividends or make any other distribution on any of such Loan Party’s or
Subsidiary’s Stock or to pay fees, including management fees, or make other
payments and distributions to any Loan Party or any other Loan Party, except for
those in the Loan Documents and the Term Debt Documents. No Loan Party shall,
and no Loan Party shall permit any of its Subsidiaries to, directly or
indirectly (a) enter into, assume or become subject to any contractual
obligation prohibiting or otherwise restricting the existence of any Lien upon
any of its assets in favor of Agent, whether now owned or hereafter acquired or
(b) create or otherwise suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary to
(i) pay any Indebtedness owed to any Borrower or any of its Subsidiaries,
(ii) make loans or advances to any Borrower or any of their Subsidiaries or
(iii) transfer any of its property or assets to any Borrower or any of their
Subsidiaries, except (A) those in the Loan Documents and the Term Debt
Documents, (B) an encumbrance or restriction consisting of customary
non-assignment provisions in leases or licenses entered into in the Ordinary
Course of Business, (C) customary provisions in joint venture agreement and
other similar agreements that restrict the transfer of ownership interests in
such joint ventures or provisions limiting the disposition or distribution of
assets or property (other than dividends on a pro rata basis based on ownership
percentage) of the applicable joint venture, which limitation is applicable only
to the assets that are the subject of such agreements; provided that such
agreement was not entered into in contravention of the terms of this Agreement,
and (D) limitations set forth in Subordinated Debt (if acceptable to the Agent
in its sole discretion).

6.14 Sanctions; Anti-Corruption. No Loan Party shall, and no Loan Party shall
permit any of its Subsidiaries to fail to comply with the Anti-Money Laundering
Laws and Anti-Terrorism Laws. No Loan Party or Subsidiary of a Loan Party, nor
to the knowledge of any Loan Party or any of its Subsidiaries, any director,
officer, agent, employee or other Person acting

 

122



--------------------------------------------------------------------------------

Loan Party as a borrower, guarantor or obligor, or have such Person pledge or
grant a Lien on any of its property or assets, under the Term Debt Documents,
unless, in each case, the same Person becomes a Loan Party in the same capacity
(and/or pledges and grants Liens on the same property or assets (and with the
same Lien priority and which such Liens shall be subject to the terms of the
Intercreditor Agreement) under the Loan Documents and such Person executes and
delivers such agreements, instruments and documents reasonably requested by
Agent to effectuate any of the foregoing in this clause (c) and such Subsidiary
or Affiliate shall be subject to the terms of the Intercreditor Agreement.

6.19 Payment of Convertible Notes and Permitted Japan Lifeline Unsecured Debt.
No Loan Party will, or will permit any Subsidiary to, declare, pay, make or
otherwise provide any payment, prepayment, repayment, redemption, conversion,
cash settlement or distribution in respect of (I) theany 3.25% Convertible Notes
or theNote, any other 3.25% Convertible Note Document, any 2.25% Convertible
NotesNote or any other Convertible Note Document, except for: (a) regularly
scheduled payments of interest and principal as set forth in the applicable
Convertible Note Documents in effect as of the Second Amendment Effective Date
(in addition to allowing any cash principal payments at maturity of the
applicable 3.25% Convertible Notes and the 2.25% Convertible Notes, such amounts
may also be paid in the applicable Stock of the Borrower(other than Disqualified
Stock) of Endologix or through any other conversion feature that does not
effectively cause more payments, prepayments, repayments, redemptions,
conversions, cash settlements and/or distributions to be made at or prior to the
maturity thereof than the cash principal payments currently provided for in the
applicable Convertible Note Documents as of the ClosingSecond Amendment
Effective Date), (b) in connection with any Permitted 3.25% Convertible Note
Refinancing, (c) the issuance of shares of common stock of the BorrowerEndologix
in connection with any non-cash conversion of the 3.25% Convertible Notes, the
2.25% Convertible Notes or any convertible notes that are not Disqualified Stock
issued in a Permitted 3.25% Convertible Note Refinancing, and any cash payments
solely in lieu of fractional shares (but no other cash settlementpayments,
prepayments, repayments, redemptions, conversions, cash settlements or
distributions other than as otherwise expressly permitted by this Section 6.19),
(d) payments and conversions (other than for any Disqualified Stock) made in
connection with the repurchase (whether for cash, upon exchange and/or for other
consideration), redemption and retirement in respect of the 2.25% Convertible
Notes or 3.25% Convertible Notes in a single or series of related transactions;
provided that (i) no Default or Event of Default exists at the time such
payments are made or would exist immediately after giving effect thereto and
(ii) such cash payments are made solely (A) with proceeds received by Endologix
from the issuance of its common Stock after the Closingstock (for the avoidance
of doubt, other than any common stock or other Stock issued under or in
connection with the Equity Financing Documents) after the Second Amendment
Effective Date for the purpose of making such payment, prepayment, repayment,
redemption, conversion, cash settlement or distribution and (B) regarding the
3.25% Convertible Notes, with the proceeds of Indebtedness raised in a Permitted
3.25% Convertible Note Refinancing, and (e) if the foregoing conditions do not
otherwise permit such payment, prepayment, repayment, redemption, conversion,
cash settlement or distribution, then, with the express prior written consent of
the Agent (which may be withheld in its sole discretion), payments, prepayments,
repayments, redemptions, conversions, cash settlements or distributions in
connection with the retirement, redemption and repurchase of the 2.25%
Convertible Notes or the 3.25% Convertible Notes or (II) any of the Permitted
Japan

 

124



--------------------------------------------------------------------------------

Lifeline Unsecured Debt, except with respect to any interest payments expressly
permitted under both clause (r) of the definition of “Permitted Indebtedness”
and the Japan Lifeline Subordination Agreement so long as (a) the Japan Lifeline
Subordination Agreement is in full force and effect and binding and enforceable
against all parties thereto at all times, (b) no breach, violation or default
has occurred under any of the Permitted Japan Lifeline Unsecured Debt Documents
or the Japan Lifeline Subordination Agreement and (c) no Default or Event of
Default has occurred and is continuing or would exist after giving effect
thereto”.

6.20 Commingling of Assets. (a) No Loan Party will, or permit any Subsidiary to
commingle any of its assets (including any bank accounts, cash or Cash
Equivalents) with the assets of any Person; and (b) no Loan Party will, or
permit any Subsidiary to enter into or own any interest in a joint venture that
is not itself a corporation or limited liability company or other legal entity
in respect of which the equity holders are not liable for the obligations of
such entity as a matter of law.

6.21 Limitation on Issuance of Stock. Endologix shall not issue any Stock
(a) senior to its shares of Common Stock or (b) convertible into or exercisable
or exchangeable for Stock senior to its Common Stock.

6.22 Use of Proceeds. The Loan Parties will not, and will not permit any of
their Subsidiaries to use the proceeds of any Loan or other extension of credit
made hereunder for any purpose other than as described in Section 4.19.

6.23 Anti-Layering. No Loan Party shall, or permit any Subsidiary to, create,
incur or suffer to exist any Indebtedness which is subordinated or junior
(either in respect of Lien priority or in right of payment or any combination
thereof) to any of the Term Debt unless such Indebtedness is expressly
subordinated or junior to the Obligations (both in terms of Lien Priority and in
right of payment) on terms and conditions acceptable to Agent and the Lenders
(it being understood and agreed that this Section 6.23 shall in no way limit the
incurrence of unsecured Indebtedness otherwise permitted under this Agreement
that is not payment subordinated to the Term Debt when not also payment
subordinated to the same extent to the Obligations).

6.24 Convertible Notes Restrictions. No Loan Party shall, or shall permit any
Subsidiary to, amend, restate, supplement, change, waive or otherwise modify the
terms of any Indebtedness referred to in Section 6.19 above (other than with
respect to 3.25% Convertible Notes, in connection with a Permitted 3.25%
Convertible Note Refinancing) if the effect of such amendment, restatement,
supplement, change, waiver or modification is to (a) increase the interest rate
or fees on, or change the manner or timing of payment of, such Indebtedness if
in any way adverse to the Agent or the Lenders, (b) accelerate or shorten the
dates upon which payments of principal or interest are due on, or the principal
amount of, such Indebtedness, (c) change in a manner adverse to any Loan Party,
any of its Subsidiaries, Agent or any Lender any event of default or add or make
more restrictive any covenant with respect to such Indebtedness, (d) change the
prepayment provisions of such Indebtedness or any of the defined terms related
thereto in a manner adverse to Agent or the Lenders, or (e) change or amend any
other term if such change or amendment would materially increase the obligations
of the obligor or confer additional material rights on the holder of such
Indebtedness in a manner adverse to any Loan

 

125



--------------------------------------------------------------------------------

Party, any of its Subsidiaries, Agent or the Lenders; provided, however, that
(y) the foregoing shall not restrict any changes expressly required under the
terms of the 3.25% Convertible Notes as in effect as of the Prior
AgreementSecond Amendment Effective Date, the 2.25% Convertible Notes as in
effect as of the Closing Date or any changes that are permitted to be made
hereunder in connection with a Permitted 3.25% Convertible Note Refinancing or
any changes expressly required under any indenture governing any Permitted 3.25%
Convertible Note Refinancing that satisfies the conditions and requirements set
forth in the definition of “Permitted 3.25% Convertible Note Refinancing” and
(z) the exchange of the “Exchanged Deerfield Convertible Notes” (as defined in
the Term Credit Agreement) for the “Last Out Waterfall Loans” (as defined in the
Term Credit Agreement) under the Term Credit Agreement on the Closing Date shall
not be restricted by this Section 6.24. The Loan Parties will, prior to entering
into any such amendment, restatement, supplement, change, waiver or modification
(including, for the avoidance of doubt, those that are permitted by this
Section 6.24), deliver to Agent (and, during any Third Party Agent Retention
Period, also the Third Party Agent) reasonably in advance of the execution
thereof, any final or execution form copy thereof.

ARTICLE VII.

FINANCIAL COVENANTS.

7.01 Financial Covenants. Each of the Borrowers covenant and agree that, until
termination of all of the Commitments and payment in full in cash of the
Obligations, the Loan Parties will not permit:

(a) Fixed Charge Coverage Ratio. Commencing as of the Trigger Date, the Fixed
Charge Coverage Ratio for any Measurement Period, tested quarterly beginning
with the fiscal quarter ending September 30, 2018, to be less than 1.00:1.00.

(b) Minimum Global Excess Liquidity. On the (i) the last Business Day of each
month and (ii) each date that a Borrowing Base Certificate is required to be
delivered in accordance with Section 5.16, Global Excess Liquidity to be less
than $22,500,000.17,500,000.

(c) TTM Minimum Net Revenue. Their consolidated Net Revenue for any Measurement
Period, tested quarterly beginning with the fiscal quarter ending September 30,
2018, to be less than the amounts set forth below:

 

Measurement Period Ending

   Minimum Net Revenue for
Measurement Period  

September 30, 2018

   $ 155,000,000  

December 31, 2018

   $ 145,000,000  

March 31, 2019 and the last day of each fiscal quarter ending thereafter through
(and including) December 31, 2019 March 31, 2020 and the

   $ 130,000,000119,000,000  

 

126



--------------------------------------------------------------------------------

last day of each fiscal quarter ending thereafter

   $ 140,000,000129,000,000  

(d) Quarterly Minimum Net Revenue. Their consolidated Net Revenue for any fiscal
quarter of Endologix, tested quarterly beginning with the fiscal quarter ending
March 31, 2019 and on the last day of each fiscal quarter ending thereafter, to
be less than $30,000,000.27,000,000.

(e) Maximum Consolidated Capital Expenditures. The aggregate amount of
consolidated Capital Expenditures made by the Loan Parties and their
Subsidiaries to exceed the amounts set forth below:

 

Fiscal Year

   Amount  

2018

   $ 2,500,000  

2019

   $ 3,000,000  

2020

   $ 5,000,000  

2021

   $ 2,000,000  

(f) Maximum Consolidated Operating Expenditures. The aggregate amount of
Operating Expenditures made by the Loan Parties and their Subsidiaries for any
Measurement Period, tested for the fiscal quarters of Endologix ending
December 31 2018 and December 31, 2019, to exceed the amounts set forth below:

 

Fiscal Year

   Amount  

December 31, 2018

   $ 160,000,000  

December 31, 2019

   $ 140,000,000  

ARTICLE VIII.

EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.01 Payments. Any Borrower or any other Loan Party shall have failed (i) to pay
when and as required to be paid herein or in any other Loan Document, any amount
of principal of any Loan, including after maturity of the Loans, or (ii) to pay
within three (3) Business Days after the same shall become due, all or any
portion of the Obligations consisting of interest, fees, or charges due the
Lender Group, reimbursement of Lender Group Expenses, or other amounts (other
than any portion thereof constituting principal) constituting Obligations
(including Liquidated Damages or any remaining Commitment Fee, as applicable,
and any portion of the Obligations that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding).

 

127



--------------------------------------------------------------------------------

8.02 Covenants. If any Loan Party or any of their Subsidiaries shall have failed
to comply with or observe (a)(i) Section 3.04, 5.01(a)(i), 5.01(b), 5.02, 5.03,
5.04, 5.05, 5.06, 5.08, 5.09, 5.10, 5.13, 5.14, 5.15, 5.16, 5.17, 5.19, 5.20,
5.21 or5.21, 5.22 or 5.23 of this Agreement, Article VI of this Agreement,
Article VII of this Agreement, (ii) SectionsSection 5.2(a), 5.2(c), 5.2(d), 5.3,
5.4, 5.5, 5.7, 5.9 andor 5.10 of the Guaranty and Security Agreement or,
(iii) any provision of any Note or (iv) Section 3, 6, 7, 8, 15 or 18 of the
Second Amendment, (b) Section 5.1 of the Guaranty and Security Agreement and
such failure, with respect to this Section 8.02(b) only, shall not have been
cured within ten (10) days after the earlier to occur of (y) the date upon which
any officer of any Loan Party or any of its Subsidiaries becomes aware of such
failure and (z) the date upon which written notice thereof is given to any Loan
Party or any of its Subsidiaries by any Secured Party or (c) any covenant
contained in any Loan Document (other than the covenants described in
Section 8.01, Section 8.02(a) or Section 8.02(b) above), and such failure, with
respect to this Section 8.02(c) only, shall not have been cured within thirty
(30) days after the earlier to occur of (y) the date upon which any officer of
any Loan Party or any of its Subsidiaries becomes aware of such failure and
(z) the date upon which written notice thereof is given to any Loan Party or any
of its Subsidiaries by any Secured Party.

8.03 Representations, etc. Any representation, warranty, or certification, made
by any Loan Party in any Loan Document or delivered in writing to Agent
(including any Third Party Agent), any Lender or any other member of the Lender
Group in connection with this Agreement or any other Loan Document shall have
been incorrect, false or misleading in any material respect (except to the
extent that such representation or warranty is qualified by reference to
materiality or Material Adverse Effect, to which extent it shall have been
incorrect, false or misleading in any respect) as of the date it was made; it
being acknowledged and agreed that any projections provided to the Secured
Parties are not to be viewed as facts, are not a guarantee of financial
performance, and are subject to uncertainties and contingencies.

8.04 Insolvency; Bankruptcy. (a) Any Loan Party or any of its Subsidiaries
(other than Immaterial Subsidiaries) shall generally be unable to pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts as they come due or shall make a general assignment for the benefit of
creditors; (b) any Loan Party or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall declare a moratorium on the payment of its debts; (c) the
commencement by any Loan Party or any of its Subsidiaries (other than Immaterial
Subsidiaries) of proceedings to be adjudicated bankrupt or insolvent, or the
consent by it to the commencement of bankruptcy or insolvency proceedings
against it, or the filing by it of a petition or answer or consent seeking
reorganization, intervention or other similar relief under any Applicable Law,
or the consent by it to the filing of any such petition or to the appointment of
an intervenor, receiver, liquidator, assignee, trustee, sequestrator or other
similar official of all or substantially all of its assets; (d) the commencement
against any Loan Party or any of its Subsidiaries (other than Immaterial
Subsidiaries) of a proceeding in any court of competent jurisdiction under any
bankruptcy or other Applicable Law (as now or hereafter in effect) seeking its
liquidation, winding up, dissolution, reorganization, arrangement or adjustment,
or the appointment of an intervenor, receiver, liquidator, assignee, trustee,
sequestrator or other similar official, and any of the following events occur:
(i) such Loan Party or such Subsidiary consents to the institution of such
Insolvency Proceeding against it, (ii) the petition commencing the Insolvency
Proceeding is not timely controverted, (iii) the petition commencing any such

 

128



--------------------------------------------------------------------------------

resulted (or could reasonably be expected, individually or in the aggregate, to
result) in a Material Adverse Effect.

8.12 Change in Law. The introduction of, or any change in, any law or regulation
governing or affecting the healthcare industry, including any Healthcare Laws,
that has or could reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

8.13 Material Contract Default. Any Loan Party defaults under or breaches any
Material Contract (after any applicable grace period contained therein), or a
Material Contract shall be terminated by a third party or parties party thereto
prior to the expiration thereof (other than in accordance with its terms), the
3.25% Convertible Notes, any other 3.25% Convertible Note Document, any
Permitted 3.25% Convertible Note Refinancing, the 2.25% Convertible Notes, any
Term Debt Document or any Permitted Japan Lifeline Unsecured Debt Documents or
there is a loss of a material right of a Loan Party under any Material Contract
to which it is a party, in each case which could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

8.14 Other Default or Breach. The occurrence of any breach or default under any
terms or provisions of any Convertible Note Document, any Term Debt Document,
any Permitted Japan Lifeline Unsecured Debt Documents or any Subordinated Debt
Document or the occurrence of any event requiring the prepayment or mandatory
redemption of any 3.25% Convertible Note or any other 3.25% Convertible Note
Document (or any Permitted 3.25% Convertible Note Refinancing thereof or any
indenture or related document governing any Permitted 3.25% Convertible Note
Refinancing), any 2.25% Convertible Note, any Term Debt Document, any Permitted
Japan Lifeline Unsecured Debt Documents or of any Subordinated Debt; provided,
however, that, notwithstanding the foregoing, any event or condition that occurs
that permits holders of convertible Indebtedness permitted hereunder to convert
such Indebtedness into Stock (other than Disqualified Stock) or such other
consideration permitted pursuant to Section 6.19 pursuant to the terms of the
applicable agreement shall not constitute a Default or Event of Default
hereunder on such basis alone.

8.15 Criminal Proceedings. The institution by any Governmental Authority of
criminal proceedings against any Loan Party.

8.16 Payment of Subordinated Debt. Any Loan Party makes any prepayment, payment,
redemption or repayment on account of any Subordinated Debt or any other
Indebtedness that has been subordinated to any of the Obligations, other than
(i) payments specifically permitted by the terms of such subordination or the
applicable Subordination Agreement and (ii) solely with respect to the Permitted
Japan Lifeline Unsecured Debt, any interest payments expressly permitted under
both clause (r) of the definition of “Permitted Indebtedness” and the Japan
Lifeline Subordination Agreement so long as (A) the Japan Lifeline Subordination
Agreement is in full force and effect and binding and enforceable against all
parties thereto at all times, (B) no breach, violation or default has occurred
under any of the Permitted Japan Lifeline Unsecured Debt Documents or the Japan
Lifeline Subordination Agreement and (C) no Default or Event of Default has
occurred and is continuing.

 

131



--------------------------------------------------------------------------------

8.17 Any Intercreditor Agreement Provisions Invalid. Any provisions of the
Intercreditor Agreement shall for any reason be revoked or invalidated, or
otherwise cease to be in full force and effect, other than in accordance with
the terms thereof, or any Person shall contest in any manner the validity or
enforceability thereof or deny that it has any further liability or obligation
thereunder.

8.18 Guaranty. If the obligation of any Guarantor under the guaranty contained
in the Guaranty and Security Agreement is limited or terminated by operation of
law or by such Guarantor (other than in accordance with the terms of this
Agreement).

8.19 Subordination Provisions. (a) Any subordination provisions in respect of
the documents evidencing or governing any Subordinated Debt (the “Subordination
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable Subordinated Debt; or (b) any Borrower or any other Loan Party shall,
directly or indirectly, disavow or contest in any manner (i) the effectiveness,
validity or enforceability of any of the Subordination Provisions, (ii) that the
Subordination Provisions exist for the benefit of the Lender Group or (iii) that
all payments of principal of or premium and interest on the applicable
Subordinated Indebtedness, or realized from the liquidation of any property of
any Loan Party, shall be subject to any of the Subordination Provisions.

8.20 Change in Control. A Change in Control shall occur.

8.21 Not Publicly Traded. The Common Stock shall cease to be registered under
the Exchange Act or to be listed on the Principal Market.

8.22 Term Debt Defaults. Any Loan Party or any Subsidiary (a) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of the Term Debt, or (b) fails to
observe or perform any other agreement or condition relating to the Term Debt or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Term Debt or the
beneficiary or beneficiaries of any Guarantee related thereto (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, such Term Debt to be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Term Debt to be made, prior to its
stated maturity, or such Guarantee to become payable or cash collateral in
respect thereof to be demanded.

8.23 Invalidity of any Subordination Agreement. Any terms or provisions of the
Japan Lifeline Subordination Agreement or any other Subordination Agreement
shall for any reason be revoked or invalidated, or otherwise cease to be in full
force and effect, other than in accordance with the terms thereof, or any Person
shall breach, violate or default any of the terms thereof or contest in any
manner the validity or enforceability thereof or deny that such Person has any
further liability or obligation thereunder.

8.24 3.25% Convertible Note Document Defaults. Any event, circumstance or other
action shall occur that causes any holder of, or party to, any 3.25% Convertible
Note, any other

 

132



--------------------------------------------------------------------------------

3.25% Convertible Note Document, any indenture, note, agreement, instrument or
document with respect to (or evidencing) any Permitted 3.25% Convertible Note
Refinancing or any indenture, note, agreement, instrument or document under (or
evidencing) any Permitted 3.25% Convertible Note Refinancing, any other
Convertible Note Document or any related agreement, instrument or document to
cause the payment, prepayment, repayment, redemption, conversion or cash
settlement thereof, or provides such holder or party with the right (whether
exercised or not) to cause such payment, prepayment, repayment, redemption,
conversion or cash settlement thereof; provided, however, that, notwithstanding
the foregoing, any event, circumstance or other action that permits holders of,
or party to, any 3.25% Convertible Note, any other 3.25% Convertible Note
Document, or any indenture, note, agreement, instrument or document with respect
to (or evidencing) any Permitted 3.25% Convertible Note Refinancing to convert
such Indebtedness into Stock (other than Disqualified Stock) or such other
consideration expressly permitted by the terms and provisions of Section 5.2(xx)
pursuant to the terms of the applicable agreement, instrument or document shall
not constitute a Default or Event of Default solely under this Section 5.4(z) on
such basis alone.

ARTICLE IX.

RIGHTS AND REMEDIES.

9.01 Rights and Remedies. Upon the occurrence and during the continuation of an
Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Borrower
Representative), in addition to any other rights or remedies provided for
hereunder or under any other Loan Document or by applicable law, do any one or
more of the following:

(a) declare the principal of, and any and all accrued and unpaid interest and
fees (including Liquidated Damages, as applicable) in respect of, the Loans and
all other Obligations, whether evidenced by this Agreement or by any of the
other Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable and Borrowers shall be obligated to
repay all of such Obligations in full in cash, without presentment, demand,
protest, or further notice or other requirements of any kind, all of which are
hereby expressly waived by Borrowers;

(b) declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with any obligation of any Revolving Lender
to make Revolving Loans; and

(c) exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.

Notwithstanding anything to the contrary in this Agreement, and the other Loan
Documents, each Borrower hereby irrevocably and unconditionally constitutes and
appoints Agent and any of Agent’s Affiliates, attorneys, representatives or
agents, with full power of substitution, as such Borrower’s true and lawful
attorney-in-fact with full irrevocable and unconditional power and authority in
the place and stead of such Borrower and in the name of such Borrower or in its
own name, for the purpose of carrying out the terms of this Agreement, and the
other Loan Documents, to take any appropriate steps or actions and to execute
and deliver (and perform

 

133



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

BORROWERS:

     

ENDOLOGIX, INC., a Delaware corporation

  

                    

  

By:

 

                                                                       

     

Name:

     

Title:

     

CVD/RMS ACQUISITION CORP., a Delaware corporation

     

By:

 

     

     

Name:

     

Title:

     

NELLIX, INC., a Delaware corporation

     

By:

 

     

     

Name:

     

Title:

     

TRIVASCULAR TECHNOLOGIES, INC., a

     

Delaware corporation

     

By:

 

     

     

Name:

     

Title:

     

TRIVASCULAR, INC., a California corporation

     

By:

 

     

     

Name:

     

Title:

ABL Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A-II

Amended and Restated Schedules to Amended Credit Agreement

[Attached]



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule A-1

 

Agent’s Account

Schedule A-2

 

Authorized Person

Schedule C-1

 

Commitments

Schedule D-1

 

Designated Account

Schedule E-1

 

Approved Account Debtor

Schedule P-1

 

Existing Investments

Schedule 4.01(d)

 

Existing Liens

Schedule 4.01(f)

 

Existing Indebtedness

Schedule 4.03

 

Litigation

Schedule 4.06

 

Real Estate

Schedule 4.07

 

Intellectual Property

Schedule 4.15

 

Borrower’s Subsidiaries

Schedule 4.17

 

Borrower’s Outstanding Shares of Stock, Options and Warrants

Schedule 4.18

 

Material Contracts

Schedule 4.20

 

Environmental

Schedule 4.22

 

Labor Relations

Schedule 4.23

 

Jurisdiction of Organization, Legal Name, Organizational Identification Number
and Chief Executive Office

Schedule 4.33(a)

 

FDA/Governmental Notices

Schedule 4.41

 

Stock of the Subsidiaries of the Loan Parties

Schedule 4.45

 

Inventory Location

Schedule 5.20

 

Other Loan Documents to Be Form 8-K Exhibits

Schedule 6.05

 

Contingent Obligations

Schedule 6.07

 

Transactions with Affiliates



--------------------------------------------------------------------------------

Schedule A-1

Agent’s Account

[TO BE COMPLETED BY AGENT]



--------------------------------------------------------------------------------

Schedule A-2

Authorized Person

Vaseem Mahboob

Cindy Pinto

Tim Brady

James Tejedor



--------------------------------------------------------------------------------

Schedule C-1

Commitments

[TO BE COMPLETED BY AGENT]



--------------------------------------------------------------------------------

Schedule D-1

Designated Account

Wire Payment Instruction:

Beneficiary: Endologix, Inc.

Beneficiary Address: 2 Musick, Irvine, CA 92618, USA

Account Number: 1453531702

Bank Name: Bank of America

Bank Address: 333 South Hope Street, Los Angeles, CA 90071, USA

Domestic ABA/Routing Account Number: 026009593

International Swift Code: BOFAUS3N



--------------------------------------------------------------------------------

Schedule E-1

Approved Account Debtors

Angiocor S.A.

Endo T&D Limited LTD

Japan Lifeline Co., Ltd



--------------------------------------------------------------------------------

Schedule P-1

Existing Investments

 

Name of Issuer

  

Description and Value of Security

  

Loan Party/Subsidiary

Cianna Medical, Inc.

  

8,677 Shares of Series A Preferred Stock

  

Endologix, Inc.



--------------------------------------------------------------------------------

Schedule 4.01(d)

Existing Liens

None.



--------------------------------------------------------------------------------

Schedule 4.01(f)

Existing Indebtedness

None.



--------------------------------------------------------------------------------

Schedule 4.03

Litigation

Vicky Nguyen v. Endologix, Inc., et al.: (Filed January 3, 2017 in the United
States District Court, Central District of California; Case No. 2:17-cv-00017).
A putative shareholder class action pending in the U.S. District Court for the
Central District of California. Lead plaintiff in Nguyen asserts multiple causes
of action for securities fraud based on allegations that Borrower and two of its
executives, John McDermott, former Chief Executive Officer of Borrower, and
Vaseem Mahboob, Chief Financial Officer of Borrower misled investors by opining
optimistically about Borrower’s prospects for FDA pre-market approval of the
Nellix EVAS System. On March 15, 2019, lead plaintiff filed an appeal of the
District Court’s September 2018 dismissal with prejudice of lead plaintiff’s
Second Amended Complaint. Borrower continues to believe that lead plaintiff’s
complaints are meritless. On December 5, 2017, the District Court granted
Borrower’s motion to dismiss lead plaintiff’s First Amended Complaint, with
leave to amend. On January 9, 2018, lead plaintiff filed a Second Amended
Complaint. Borrower’s motion for dismissal of the Second Amended Complaint with
prejudice was granted on September 6, 2018. On October 6. 2018, lead plaintiff
filed a notice of appeal of the District Court’s decision, and on March 15,
2019, lead plaintiff filed its appeal.

Derivative Lawsuits: As of June 11, 2017, four shareholders have filed
derivative lawsuits on behalf of Borrower, the nominal plaintiff, based on
allegations substantially similar to those alleged by lead plaintiff in Nguyen.
Those actions consist of: Sindlinger v. McDermott et al., Case No. BC662280 (Los
Angeles Superior Court); Abraham v. McDermott et al., Case
No. 30-2018-00968971-CU- BT-CSC (Orange County Superior Court); and Green v.
McDermott et al., Case No. 8:17-cv-01155-AB (PLAx), consolidated with Cocco v.
McDermott et al., Case No. 8:17-cv-01183-AB (PLAx) (U.S. District Court for the
Central District of California). Plaintiffs in the Sindlinger, Abraham and Green
derivative actions have agreed to stay litigation pending resolution of the
Nguyen action. A related case, Ahmed v. Endologix, Inc., et al. (Filed
January 11, 2017 in the United States District Court, Central District of
California; Case No. 8:17-cv-00061) was consolidated into Nguyen v. Endologix,
Inc.

Certain Notices: The Loan Parties have received three unrelated notices from
individuals claiming that certain of our products read on certain issued patents
held by such individuals. The Loan Parties, after consultation with independent
patent counsel, strongly disagree with these claims; however, it is possible
that should these claims proceed to litigation, that Borrower’s aggregate
liability arising for monetary judgements or other reliefs arising out of these
matters could exceed $2,000,000. Since it is presently not possible to determine
the outcome of any future discussions with these individuals in regard to their
patents, and whether or not litigation will ensue, or the outcomes associated
with potential litigation, no provision has been made in Borrower’s financial
statements for the ultimate resolution.

 



--------------------------------------------------------------------------------

Schedule 4.06

Real Estate

Owned Real Property:

 

Loan Party or Subsidiary

  

Complete street and mailing address, including zip code

N.A.

  

Leased Real Property:

 

Loan Party or Subsidiary

  

Complete street and mailing address, including zip code

  

Landlord name and contact information

Endologix, Inc.    2 Musick, Irvine, County of Orange, California 92618 U.S.A.;
33 and 35 Hammond, Irvine, County of Orange, California 92618 U.S.A.    The
Northwestern Mutual Life Insurance Company Endologix International Holdings B.V.
   Burgemeester Burgerslaan 40, 5245 NH Rosmalen, The Netherlands    N.A.
TriVascular Technologies, Inc.    3910 Brickway Blvd., Santa Rosa, County of
Sonoma, CA 95403 U.S.A.    Sonoma Airport Properties LLC Endologix Singapore
Private Limited    10 Anson Road #21-04 & #21-04A International Plaza Singapore
079903    Stamcorp International Pte Ltd. Endologix International B.V.   
Rahmannstraße 11, 65760 Eschborn, Germany    N.A.

Subleased Real Property:

 

Loan Party or Subsidiary

  

Complete street and mailing address,

including zip code

  

Landlord and sublandlord name and

contact information

Other Real Property Operated or Occupied:

 

Loan Party or Subsidiary

  

Complete street and mailing address,

including zip code

  

Nature of use

ELGX South Korea Ltd.    A-311, M-Sate, 114 Beopwon-ro, Songpa-gu, Seoul, South
Korea    Office



--------------------------------------------------------------------------------

Schedule 4.07

Intellectual Property

The items disclosed in Schedule 4.03 with the lead-in “Certain Notices”.

On May 7, 2018, Borrower received notice from Medtronic, Inc. (“Medtronic”) that
Medtronic believes Borrower’s Ovation product appears to use one or more claims
of certain Medtronic patents. Borrower has assessed, this claim. Borrower has a
robust patent portfolio at its disposal, and after conducting analysis believes
that one or more of Medtronic’s products appears to use one or more claims of
Borrower’s patents. Borrower has commenced discussions with Medtronic regarding
potential cross-licenses of the parties’ respective patents. Since it is
presently not possible to determine the outcome of any future discussions with
Medtronic in regard to the respective parties’ patents, and whether or not
litigation will ensue, or the outcomes associated with potential litigation, no
provision has been made in Borrower’s financial statements for the ultimate
resolution.



--------------------------------------------------------------------------------

Schedule 4.15

Borrower’s Subsidiaries

 

Parent

  

Percentage
ownership

  

Name of Subsidiary

  

Jurisdiction

of Subsidiary

  

Date of formation
of Subsidiary

  

Federal

employer ID no. of
Subsidiary

  

Organizational
identification

no. of Subsidiary

Endologix, Inc.    100%    Nellix, Inc.    Delaware    03/20/2001    94- 3398416
   3359980 Endologix, Inc.    100%    CVD/RMS Acquisition Corp.    Delaware   
12/13/1998    33- 0928438    2955166 Endologix, Inc.    100%    RMS/Endologix
Sideways Merger Corp.    Delaware    05/30/2002    03- 0512974    3530477
Endologix, Inc.    100%    Endologix Singapore Private Limited    Singapore   
01/13/2015    N.A.    N.A. Endologix, Inc.    100%    ELGX International
Holdings GP    Cayman Islands    07/05/2011    N.A.    N.A. Endologix, Inc.   
100%    Endologix New Zealand Co.    New Zealand    05/31/2012    N.A.    N.A.
Endologix, Inc.    100%    ELGX South Korea Ltd.    South Korea    12/07/2017   
N.A.    N.A. Endologix, Inc. ELGX    99%    Endologix Bermuda L.P.    Bermuda   
07/24/2012    N.A.    N.A. International Holdings GP    1%               
Endologix International Holdings B.V.    100%    Endologix Poland spolkda z
ograniczona odpowiedzialnoscia    Poland    03/26/2015    N.A.    N.A. Endologix
Bermuda L.P.    100%    Endologix International Holdings B.V.    The Netherland
s    08/22/2011    N.A.    N.A. Endologix International Holdings B.V.    100%   
Endologix Italia S.r.l.    Italy    06/04/2012    N.A.    N.A. Endologix
International holdings B.V.    100%    Endologix International B.V.    The
Netherland s    08/22/2011    N.A.    N.A. Endologix, Inc.    100%   
TriVascular Technologies, Inc.    Delaware    07/11/2007    87- 0807313   
4387054 TriVascular Technologies , Inc.    100%    TriVascular, Inc.   
California    01/05/1998    68- 0402620    C2065374 TriVascular, Inc.    100%   
TriVascular Sales, LLC    Texas    08/23/2012    46- 0859179    0801644988
TriVascular, Inc.    100%    Endologix Canada, LLC    Delaware    11/25/2014   
N.A.    5647226



--------------------------------------------------------------------------------

Parent

  

Percentage
ownership

  

Name of Subsidiary

  

Jurisdiction

of Subsidiary

  

Date of formation
of Subsidiary

  

Federal

employer ID no. of
Subsidiary

  

Organizational
identification

no. of Subsidiary

TriVascular, Inc.    100%    TriVascular Germany GmbH    Germany    05/14/2012
   N.A.    N.A. TriVascular, Inc.    100%    TriVascular Switzerland Sarl   
Switzerlan d    04/30/2010    N.A.    N.A. TriVascular, Inc.    100%   
TriVascular Italia S.R.L.    Italy    04/08/2010    N.A.    N.A.



--------------------------------------------------------------------------------

Schedule 4.17

Borrower’s Outstanding Shares of Stock, Options and Warrants

 

Name of Issuer

  

Authorized

Securities

  

Issued and

Outstanding

Securities

   Certificated
(Yes or No)    Loan
Party/Subsidiary
Owner Endologix, Inc.    170,000,000 Shares of Common Stock, $0.001 par value   

10,390,631 Shares of Common Stock Issued

and 10,347,913

Outstanding1

   Yes    N.A.    5,000,000 Shares of Preferred Stock, $0.001 par value,
undesignated    Zero Shares of Preferred Stock    Yes, when
issued    N.A. Nellix, Inc.    1,000 Shares of Common Stock, $0.001 par value   
100 Shares of Common Stock    Yes    Endologix, Inc. CVD/RMS Acquisition Corp.
   100 Shares of Common Stock, $0.001 par value    100 Shares of Common Stock   
Yes    Endologix, Inc. ELGX South Korea, Ltd.    20,000 Contribution Units, KRW
5,000 par value    20,000 Contribution Units    No    Endologix, Inc.
RMS/Endologix Sideways Merger Corp.    100 Shares of Common Stock, $0.001 par
value    100 Shares of Common Stock    Yes    Endologix, Inc.

TriVascular Technologies,

Inc.

   1,000 Shares of Common Stock, $0.001 par value    100 Shares of Common Stock
   Yes    Endologix, Inc. ELGX International Holdings GP   

Unspecified Number of

Partnership Interests

  

Unspecified Number

of Partnership Interests

   No    Endologix, Inc. Endologix Bermuda, L.P.    Unspecified Number of
Partnership Interests   

Unspecified Number

of Partnership Interests

   No    Endologix, Inc.

Endologix Singapore

Private Limited

   Unspecified Number of Company Interests    Unspecified Number of Company
Interests    No    Endologix, Inc. Endologix New Zealand Co.    Unspecified
Number of Company Interests    Unspecified Number of Company Interests    No   
Endologix, Inc. TriVascular, Inc.    100 Shares of Common stock, $0.01 par value
   100 Shares of Common Stock    No    TriVascular
Technologies,
Inc.

 

1 

As of March 25, 2019. There have been no material changes to such amount as of
the Agreement Date.



--------------------------------------------------------------------------------

Name of Issuer

  

Authorized

Securities

  

Issued and

Outstanding

Securities

   Certificated
(Yes or No)    Loan Party/
Subsidiary
Owner Endologix International Holdings B.V.    Unspecified Number of Company
Interests    Unspecified Number of Company Interests    No    Endologix
Bermuda,
L.P. Endologix Poland spolkda z ograniczona odpowiedzialnosc ia    Unspecified
Number of Company Interests    Unspecified Number of Company Interests    No   
Endologix
International
Holdings
B.V. Endologix International B.V.    Unspecified Number of Company Interests   
Unspecified Number of Company Interests    No    Endologix
International       Holdings
B.V. Endologix Italia S.r.l    Unspecified Number of Company Interests   
Unspecified Number of Company Interests    No    Endologix
International
Holdings
B.V. TriVascular Sales LLC    1,000 Units of Membership Interests    1,000 Units
of Membership Interests    No    TriVascular,
Inc. Endologix Canada, LLC    1,000 Units of Membership Interests    1,000 Units
of Membership Interests    No    TriVascular,
Inc. TriVascular Italia Sarl    Unspecified Number of Company Interests   
Unspecified Number of Company Interests    No    TriVascular,
Inc. TriVascular Germany GmbH    Unspecified number of Company Interests   
Unspecified number of Company Interests    No    TriVascular,
Inc. TriVascular Switzerland Sárl    Unspecified number of Company Interests   
Unspecified number of Company Interests    No    TriVascular,
Inc.

Options and Equity Incentive/Compensation Plans:

Equity Awards: Borrower’s 2015 Stock Incentive Plan as amended (the “2015 Plan”)
authorizes the grant of equity awards to purchase up to 1.63 million shares of
Common Stock. As of March 25, 2019, approximately 1.22 million shares were
reserved for issuance under outstanding stock options, including stock options
granted under equity compensation plans preceding the 2015 Plan, and
approximately 490,000 shares were subject to unvested restricted stock awards.
The outstanding stock options have exercise prices ranging from $5.80 to $175.80
and a weighted average exercise price of $50.81. Any changes to the items
discussed in this paragraph as of the Second Amendment Effective Date are de
minimis.

Amended and Restated 2006 Employee Stock Purchase Plan (the “ESPP”): As of
March 25, 2019, approximately 40,000 shares of Common Stock were available for
issuance under the ESPP. Any changes to such amount as of the Second Amendment
Effective Date are de minimis.



--------------------------------------------------------------------------------

2017 Inducement Stock Incentive Plan: The Board has reserved 400,000 shares of
Borrower’s Common Stock for issuance pursuant to awards granted under the 2017
Inducement Stock Incentive Plan. As of March 25, 2019, approximately 80,000
shares of Common Stock were available for issuance under this plan. Any changes
to such amount as of the Second Amendment Effective Date are de minimis.

Non-Plan Inducement Grants: In connection with its merger with TriVascular
Technologies, Inc., on February 4, 2016 Borrower issued non-plan inducement
stock options to purchase 140,000 shares of Common Stock at an exercise price of
$75.30 per share, and non-plan inducement restricted stock units for
approximately 8,000 shares of Common Stock.

Warrants:

In connection with its merger with TriVascular Technologies, Inc. on February 3,
2016, Borrower assumed unexercised out-of-the-money warrants of TriVascular
Technologies, Inc., which converted into warrants to purchase 3,508 shares of
Common Stock, 2,426 at an exercise price of $125.80 per share and 1,082 at an
exercise price of $282.10 per share.

Borrower has previously issued warrants to Lenders to purchase an aggregate of
(i) 647,001 shares of Common Stock of Borrower at an exercise price of $92.30
per share, and (ii) 875,001 shares of Common Stock of Borrower at an exercise
price of $47.10 per share. The number of shares of Common Stock of Borrower into
which the warrants are exercisable and the exercise price of the warrants were
adjusted pursuant to the 1-for-10 reverse stock split effected by Borrower in
early March 2019, and will be further adjusted to reflect any future stock
splits, recapitalizations or similar adjustments in the number of outstanding
shares of Common Stock of Borrower.

Convertible Notes:

3.25% Convertible Notes; 5.0% Convertible Senior Notes: On November 2, 2015,
Borrower issued $125.0 million aggregate principal amount of 3.25% Convertible
Notes. The initial conversion rate of the 3.25% Convertible Notes is 8.9431
shares of Common Stock per $1,000 principal amount of 3.25% Convertible Notes,
which represents an initial conversion price of approximately $111.82 per share.
Pursuant to the terms of the Facility Agreement with Deerfield, $40.5 million of
the aggregate principal amount of the 3.25% Convertible Notes was cancelled;
$84.5 million aggregate principal amount of 3.25% Convertible Notes were
thereafter outstanding. As of the Second Amendment Effective Date, approximately
$73.36 million of the remaining $84.5 million of 3.25% Convertible Notes have
been exchanged for new 5.0% Convertible Senior Notes due 2024.

Pursuant to this Agreement the Borrower may issue Conversion Shares upon
exercise under the Notes by Lenders.

Other Rights to Securities of Borrower:

In connection with its merger with Nellix, Inc. (“Nellix”), Borrower agreed to
issue shares of Common Stock to the former stockholders of Nellix upon
Borrower’s receipt of FDA approval to sell its Nellix EVAS System in the United
States (the “PMA Milestone”). The number of shares of Common Stock issuable to
the former stockholders of Nellix upon achievement of the PMA

 



--------------------------------------------------------------------------------

Milestone shall equal the quotient obtained by dividing $15.0 million by the
average per share closing price of Common Stock on The Nasdaq Global Select
Market for each of the 30 consecutive trading days ending with the fifth trading
day immediately preceding the date of Borrower’s receipt of FDA approval to sell
its Nellix EVAS System in the United States, subject to a stock price floor of
$45.00 per share, but not subject to a stock price ceiling.

In June 2018, Borrower received the approval of its stockholders to conduct an
exchange program (the “Existing Exchange Program”) in which eligible employee
stock option holders would have the ability to exchange certain
“out-of-the-money” stock options for restricted stock units (“RSUs”) of Borrower
pursuant to fixed exchange ratios.. The material terms of the Exchange Program
are as set forth in proposal 6 of the Company’s definitive proxy statement in
respect of its annual meeting of stockholders held on June 14, 2018.

Registration Rights

Amended and Restated Registration Rights Agreement dated as of August 9, 2018,
as amended by the [Amendment], by and among the Borrower the Lenders and Agent.

Agreement and Plan of Merger and Reorganization, dated October 27, 2010, by and
among Borrowerthe, Nepal Acquisition Corporation, Nellix, Inc., certain of
Nellix, Inc.’s stockholders listed therein and Essex Woodlands Health Ventures,
Inc., as representative of Nellix, Inc.’s stockholders (Section 6.12 contains
registration obligation)

At-the-Market Equity Offering Sales Agreement, dated May 31, 2018, by and
between Borrower and Stifel, Nicolaus & Company, Incorporated pursuant to which
Stifel has agreed to use commercially reasonable efforts to sell on the
Company’s behalf up to $50,000,000 in aggregate gross process of the Company’s
common stock pursuant to the terms instructed by the Company. The Company is
obligated to pay Stifel at a fixed commission rate of up to 3.0% of the gross
sales price of its common stock sold pursuant to the agreement.

 



--------------------------------------------------------------------------------

Schedule 4.18

Material Contracts

 

•  

Cross License Agreement dated as of October 26, 2011, by and between Borrower
and Bard Peripheral Vascular, Inc.

 

•  

Settlement Agreement, dated October 16, 2012 by and among Borrower, Cook
Incorporated, Cook Group and Cook Medical, Inc.

 

•  

Standard Industrial/Commercial Multi-Tenant Lease—Net, for 2 Musick, Irvine,
California and 33 & 35 Hammond, Irvine, dated June 12, 2013, by and between
Borrower and The Northwestern Mutual Life Insurance Company.

 

•  

Lease for Santa Rosa facility for the building located at 3910 Brickway
Boulevard, Santa Rosa, California as set forth in the Third Amendment to Lease,
by and between Trivascular, Inc. and Sonoma Airport Properties LLC and the
earlier agreements described herein.

 



--------------------------------------------------------------------------------

Schedule 4.20

Environmental

None.

 



--------------------------------------------------------------------------------

Schedule 4.22

Labor Relations

None.



--------------------------------------------------------------------------------

Schedule 4.23

Jurisdiction of Organization, Legal Name, Organizational Identification Number
and Chief Executive Office

 

Loan Party

 

Jurisdiction
of

organization

 

All other
jurisdictions of

organization
of Loan

Party for

5 years
preceding

the Agreement
Date

 

Legal name

 

All other

legal names

of Loan Party for

5 years preceding the
Agreement Date

  Organizational
identification no.  

Location of chief executive

office or sole place of

business: other offices or

facilities

Endologix, Inc.   Delaware   N.A.   Same as loan party name at left   N.A.  
2338745   2 Musick, Irvine, County of Orange, California 92618 U.S.A. Endologix,
Inc.   Delaware   N.A.   Same as loan party name at left   N.A.   2338745   33
and 35 Hammond, Irvine, County of Orange, California 92618 U.S.A. Nellix, Inc.  
Delaware   N.A.   Same as loan party name at left   N.A.   3359980   2 Musick,
Irvine, County of Orange, California 92618 U.S.A.

CVD/RMS

Acquisition Corp.

  Delaware   N.A.   Same as loan party name at left   N.A.   2955166   2 Musick,
Irvine, County of Orange, California 92618 U.S.A. TriVascular Technologies, Inc.
  Delaware   N.A.   Same as loan party name at left   N.A.   4387054   3910
Brickway Blvd., Santa Rosa, County of Sonoma, CA 95403 U.S.A TriVascular, Inc.  
California   N.A.   Same as loan party name at left   N.A.   C2065374   3910
Brickway Blvd., Santa Rosa, County of Sonoma, CA 95403 U.S.A Endologix Canada,
LLC   Delaware   N.A.   Same as loan party name at left   Trivascular Canada LLC
  5647226   3910 Brickway Blvd., Santa Rosa, County of Sonoma, CA 95403 U.S.A
RMS/Endologix   Delaware   N.A.   Same as loan   N.A.   3530477   2
Musick,Irvine,Countyof



--------------------------------------------------------------------------------

Sideways Merger Corp.       party name at left       Orange, California 92618
U.S.A. Trivascular Sales LLC   Texas   N.A.   Same as loan party name at left  
N.A.   801644988   3910 Brickway Blvd., Santa Rosa, County of Sonoma, CA 95403
U.S.A



--------------------------------------------------------------------------------

Schedule 4.33(a)

Governmental Notices Regarding Products

Ovation® System

On August 2018, Borrower intends to issue a global field safety notice related
to reinforce information contained within the IFU in order to reduce the
occurrence of polymer leaks.



--------------------------------------------------------------------------------

Schedule 4.41

See above Schedule 4.17.



--------------------------------------------------------------------------------

Schedule 4.45

Inventory Location

The following are all of the locations where a Loan Party or any of the Loan
Parties’ Subsidiaries, respectively, maintains Inventory:

 

Complete Address

  

Loan Party/Subsidiary

2 Musick, Irvine, County of Orange, CA 92618 U.S.A.    Endologix, Inc. 33 & 35
Hammond, Irvine, County of Orange, CA 92618 U.S.A    Endologix, Inc. 3910
Brickway Blvd., Santa Rosa, County of Sonoma, CA 95403 U.S.A.   

TriVascular

Technologies, Inc.

 

TriVascular, Inc.

10 Anson Road #21-04 & #21-04A International Plaza Singapore 079903   
Endologix, Inc. A-311, M-Sate, 114 Beopwon-ro, Songpa-gu, Seoul, South Korea   
Endologix, Inc. Burgemeester Burgerslaan 40, 5245 NH Rosmalen, The Netherlands
   Endologix International Holdings B.V. Rahmannstraße 11, 65760 Eschborn,
Germany    Endologix International B.V.

The following are the names and addresses of all warehousemen, bailees, or other
third parties who have possession of any of the Loan Parties’ Inventory or the
Inventory of any of the Loan Parties’ Subsidiaries:

 

Name

  

Complete Street and Mailing Address, including Zip Code

  

Loan Party/Subsidiary

UPS    378 Commercial Street, Malden, MA 02148    Endologix, Inc.    165 Chubb
Avenue, Lyndhurst, NJ 07071       1130 Commerce Blvd, Swedesboro, NJ 08085      
2250 Outerloop Drive, Louisville, KY 40219       205 Kelsey Lane, Suite D,
Tampa, FL 33619       2850 South Roosevelt Street, Ste 103, Tempe, AZ 85282   



--------------------------------------------------------------------------------

Name

  

Complete Street and Mailing Address, including Zip Code

  

Loan Party/Subsidiary

Rhenus    Doctor Paul Janssenweg 150, 5026 RH Tilburg, The Netherlands   
Endologix International Holdings B.V. STOK UK Limited    One Fleet Place, London
EC4M 7Ws    Endologix International B.V. Flexential    3330 E Lone Mountain
Road, North Las Vegas, NV 89081    Endologix, Inc. TNT Express Korea    54
Yangcheon-ro, Gangseo-gu, Seoul 07522    Endologix, Inc.

In addition to the foregoing:

 

  •  

In the Ordinary Course of Business, the Loan Party or any of the Loan Parties
Subsidiaries’ sales representatives hold Trunk Inventory in their possession for
sales calls and procedures, which Trunk Inventory is not held at a specific
location or locations.

 

  •  

Certain Inventory of the Loan Party or any of the Loan Parties’ Subsidiaries is
held by numerous third parties on a consignment basis at various locations.



--------------------------------------------------------------------------------

Schedule 6.05

Contingent Obligations

None.



--------------------------------------------------------------------------------

Schedule 5.20

Other Loan Documents to Be Form 8-K Exhibits

Each of the following agreements, instruments and documents, including the
schedules, exhibits and annexes thereto:

 

  •  

the Agreement

 

  •  

the Notes;

 

  •  

the Guaranty and Security Agreement;

 

  •  

the Intercompany Subordination Agreement;

 

  •  

the Intercreditor Agreement;

 

  •  

the Patent Security Agreement; and

 

  •  

the Trademark Security Agreement.



--------------------------------------------------------------------------------

Schedule 6.07

Transactions with Affiliates

Investments of Inventory pursuant to clause (j) of the definition of Permitted
Investments



--------------------------------------------------------------------------------

EXHIBIT A-III

Amended and Restated Schedules to Security Agreement

[Attached]



--------------------------------------------------------------------------------

SCHEDULE 1

PLEDGED EQUITY AND PLEDGED DEBT INSTRUMENTS

Pledged Equity:

 

Grantor

(owner of

Record of

such Pledged

Equity)

  

Issuer

  

Par Value

  

No. of

Shares,

Units or

Interests

Owned

  

Total

Shares,

Units or

Interests

Authorized

and

Outstanding

   Percentage
of Shares,
Units or
Interests
Owned    Certificate
(Indicate
No.) Endologix, Inc.    Nellix, Inc.    $0.001    100 Shares    1,000 Shares
Authorized; 100 Shares Outstanding    100%    65 Endologix, Inc.    CVD/RMS
Acquisition Corp.    $0.001    100 Shares    100 Shares Authorized and
Outstanding    100%4    Endologix, Inc.    RMS/Endologix Sideways Merger Corp.
   $0.001    100 Shares    100 Shares Authorized and Outstanding    100%   
Com-1 Endologix, Inc.    TriVascular Technologies, Inc.    $0.001    100 Shares
   1,000 Shares Authorized; 100 Shares Outstanding    100%    60 Endologix, Inc.
   ELGX International Holdings GP    N.A.    Unspecified Number of Partnership
Interests    Unspecified Number of Partnership Interests    100%    N.A.
Endologix, Inc.    Endologix Bermuda L.P.    N.A.    Unspecified Number of
Partnership Interests    Unspecified Number of Partnership Interests    99%   
N.A.



--------------------------------------------------------------------------------

Grantor

(owner of

Record of

such Pledged

Equity)

  

Issuer

   Par Value   

No. of

Shares,

Units or

Interests

Owned

  

Total

Shares,

Units or

Interests

Authorized

and

Outstanding

   Percentage
of Shares,
Units or
Interests
Owned    Certificate
(Indicate
No.) ELGX International Holdings GP    Endologix Bermuda L.P.    N.A.   
Unspecified Number of Partnership Interests    Unspecified Number of Partnership
Interests    1%    N.A. Endologix, Inc.    Endologix Singapore Private Limited
   N.A.    Unspecified Number of Company Interests    Unspecified Number of
Company Interests    100%    N.A. Endologix, Inc.    Endologix New Zealand Co.
   N.A.    Unspecified Number of Company Interests    Unspecified Number of
Company Interests    100%    N.A. Endologix, Inc.    ELGX South Korea Ltd   
5,000 KRW    20,000 Contribution Units    20,000 Contribution Units Authorized
and Outstanding    100%    N.A. TriVascular Technologies, Inc.    TriVascular,
Inc.    $0.01    100 Shares    100 Shares Authorized and Outstanding    100%   
CS-4 TriVascular, Inc.    TriVascular Sales LLC    N.A.    1,000 Units of
Membership Interests    1,000 Units of Membersh ip Interests    100%    N.A.
TriVascular, Inc.    TriVascular Germany GmbH    N.A.    Unspecified number of
Company Interests    Unspecified number of Company Interests    100%    N.A.
TriVascular, Inc.    TriVascular Switzerland Sarl    N.A.    Unspecified number
of Company Interests    Unspecified number of Company Interests    100%    N.A.



--------------------------------------------------------------------------------

Grantor

(owner of

Record of

such Pledged

Equity)

  

Issuer

   Par Value   

No. of

Shares,

Units or

Interests

Owned

  

Total

Shares,

Units or

Interests

Authorized

and

Outstanding

   Percentage
of Shares,
Units or
Interests
Owned    Certificate
(Indicate
No.) TriVascular, Inc.    Endologix Canada, LLC    N.A.    1,000 Units of
Membership Interests    1,000 Units of Membersh ip Interests    100%    N.A.
TriVascular, Inc.    TriVascular, Inc. Italia Sarl    N.A.    Unspecified Number
of Company Interests    Unspecified Number of Company Interests    100%    N.A.
Endologix Bermuda L.P.    Endologix International Holdings B.V.    N.A.   
Unspecified Number of Company Interests    Unspecified Number of Company
Interests    100%    N.A. Endologix International Holdings B.V.    Endologix
Poland spolkda z ograniczona odpowiedzialnos cia    N.A.    Unspecified Number
of Company Interests    Unspecified Number of Company Interests    100%    N.A.
Endologix International Holdings B.V.    Endologix Italia Sarl    N.A.   
Unspecified Number of Company Interests    Unspecified Number of Company
Interests    100%    N.A. Endologix International Holdings B.V.    Endologix
International B.V.    N.A.    Unspecified Number of Company Interests   
Unspecified Number of Company Interests    100%    N.A.

Pledged Debt Instruments:

 

Grantor (owner

of Record of such

Pledged Debt

Instrument)

  

Issuer

  

Description of Debt

   Final
Maturity    Principal
Amount    Certificate
(Indicate
No.)

N.A.

              



--------------------------------------------------------------------------------

SCHEDULE 1A

PLEDGED INVESTMENT PROPERTY

 

Name of Issuer

  

Description and Value of Security

  

Loan Party/Subsidiary

Cianna Medical, Inc.

  

8,677 Shares of Series A Preferred Stock

  

Endologix, Inc.

See Schedule 1.



--------------------------------------------------------------------------------

SCHEDULE 2

FILINGS AND PERFECTION

To be attached.



--------------------------------------------------------------------------------

SCHEDULE 3

GRANTOR INFORMATION

 

GRANTOR

(exact legal

name)

  

STATE/
COUNTRY

OF

ORGANIZATION

  

FEDERAL

EMPLOYER
IDENTIFICATION
NUMBER

  

CHIEF EXECUTIVE OFFICE

  

ORGANIZATIONAL
IDENTIFICATION
NUMBER

Endologix, Inc.    Delaware    68-0328265    2 Musick,Irvine,County of Orange,
CA 92618 U.S.A.    2338745 CVD/RMS Acquisition Corp.    Delaware    33-0928438
   2 Musick,Irvine,County of Orange, CA 92618 U.S.A.    2955166 RMS/Endologix
Sideways Merger Corp    Delaware    03-0512974    2 Musick,Irvine,County of
Orange, CA 92618 U.S.A.    3530477 Nellix, Inc.    Delaware    94-3398416    2
Musick,Irvine,County of Orange, CA 92618 U.S.A.    3359980 TriVascular
Technologies, Inc.    Delaware    87-0807313    3910 Brickway Blvd., County of
Santa Rosa, Sonoma, CA 95403 U.S.A.    4387054 TriVascular, Inc.    California
   68-0402620    3910 Brickway Blvd., Santa Rosa, County of Sonoma, CA 95403
U.S.A.    C2065374 Endologix Canada, LLC    Delaware    47-2442872    3910
Brickway Blvd., Santa Rosa, County of Sonoma, CA 95403 U.S.A.    5647226
TriVascular Sales LLC    Texas    46-0859179    3910 Brickway Blvd., Santa Rosa,
County of Sonoma, CA 95403 U.S.A.    801644988



--------------------------------------------------------------------------------

SCHEDULE 4

PLACES OF BUSINESS / LOCATION OF COLLATERAL

 

Grantor

  

Location

  

Specify

Whether

Location

Has

(i) Inventory
and/or

Equipment,

(ii) Books

and

Records, or

(iii) Both

  

Interest

  

Lessor/Property

Owner/Lessee

Endologix, Inc.    2 Musick, Irvine, County of Orange, CA 92618 U.S.A.    Both
   Lease    The Northwestern Mutual Life Insurance Company, att: William A.
Budge, 19 Hammond, Suite 501, Irvine, California 92618 Endologix, Inc.    33 &
35 Hammond, Irvine, County of Orange, CA 92618 U.S.A    Inventory and/or
Equipment    Lease    The Northwestern Mutual Life Insurance Company, att:
William A. Budge, 19 Hammond, Suite 501, Irvine, California 92618 Endologix,
Inc.    378 Commercial Street, Malden, MA 02148    Inventory and/or Equipment   
Third Party Warehouse    UPS    165 Chubb Avenue, Lyndhurst, NJ 07071         
   1130 Commerce Blvd, Swedesboro, NJ 08085             2250 Outerloop Drive,
Louisville, KY 40219             205 Kelsey Lane, Suite D, Tampa, FL 33619      
      2850 South Roosevelt Street, Ste 103, Tempe, AZ         



--------------------------------------------------------------------------------

Grantor

  

Location

  

Specify

Whether

Location

Has

(i) Inventory and/or

Equipment,

(ii) Books

and

Records, or

(iii) Both

  

Interest

  

Lessor/Property

Owner/Lessee

   85282          Endologix, Inc.    3330 E Lone Mountain Road, North Las Vegas,
NV 89081    Inventory and/or Equipment    Data Center Co-Location    Flexential
Endologix, Inc.    54 Yangcheon-ro, Gangseo-gu, Seoul 07522    Inventory and/or
Equipment (no other Collateral is located at this location)    Third Party
Warehouse    TNT Express Korea Endologix, Inc.    10 Anson Road #21-04 & #21-04A
International Plaza Singapore 079903    Inventory and/or Equipment (no other
Collateral is located at this location)    Occupied    Endologix Singapore
Private Limited Endologix, Inc.    A-311, M-Sate, 114 Beopwon-ro, Songpa-gu,
Seoul, South Korea    Inventory and/or Equipment (no other Collateral is located
at this location)    Occupied    N.A. Endologix, Inc.   

Grantor and each Guarantor’s sales representatives hold Trunk Inventory in their
possession for sales calls and procedures, which Trunk Inventory is not held at
a specific location or locations.

 

Certain Inventory of the Grantor and each Guarantor is held by numerous third
parties on a consignment basis at various locations.

   Inventory and/or Equipment (no other Collateral is located at this location)
   N.A.    N.A.    Inventory and/or Equipment (no other Collateral is located at
this location)    N.A.    N.A.



--------------------------------------------------------------------------------

Grantor

  

Location

  

Specify

Whether

Location

Has

(i) Inventory and/or

Equipment,

(ii) Books

and

Records, or

(iii) Both

  

Interest

  

Lessor/Property

Owner/Lessee

CVD/RMS Acquisition Corp.    2 Musick, Irvine, County of Orange, CA 92618 U.S.A.
   Books and Records    Occupied    The Northwestern Mutual Life Insurance
Company, attn: William A. Budge, 19 Hammond, Suite 501, Irvine, California 92618
Nellix, Inc.    2 Musick, Irvine, County of Orange, CA 92618 U.S.A.    Books and
Records    Occupied    The Northwestern Mutual Life Insurance Company, attn:
William A. Budge, 19 Hammond, Suite 501, Irvine, California 92618 RMS/Endologix
Sideways Merger Corp.    2 Musick, Irvine, County of Orange, CA 92618 U.S.A.   
Books and Records    Occupied    The Northwestern Mutual Life Insurance Company,
attn: William A. Budge, 19 Hammond, Suite 501, Irvine, California 92618
TriVascular Technologies, Inc.    3910 Brickway Blvd., Santa Rosa, County of
Sonoma, CA 95403 U.S.A.    Books and Records    Occupied    Sonoma Airport
Properties LLC TriVascular, Inc.    3910 Brickway Blvd., Santa Rosa, County of
Sonoma, CA 95403 U.S.A.    Both    Lease    Sonoma Airport Properties LLC
TriVascular Sales LLC    3910 Brickway Blvd., Santa Rosa, County of Sonoma, CA
95403 U.S.A.    Books and Records    Occupied    Sonoma Airport Properties LLC
Endologix Canada, LLC    3910 Brickway Blvd., Santa Rosa, County of Sonoma, CA
95403 U.S.A.    Books and Records    Occupied    Sonoma Airport Properties LLC



--------------------------------------------------------------------------------

SCHEDULE 5

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

SCHEDULE 6

ACCOUNTS

 

ENTITY   COUNTRY   ACCT   CURR   BANK   USE Endologix Inc   US   XXXXX1702   USD
  Bank of America   Operating account Endologix Inc   US   XXXXX1689   USD  
Bank of America   Payroll account Endologix Inc   US   XXXXX5279   USD   Wells
Fargo   Old Operating account Endologix Inc   US   XXXXX5311   USD   Wells Fargo
  Old payroll account Endologix Inc   US   XXXXX3910   USD   Bank of America  
Lockbox account Endologix Inc   US   XXXXX4066   USD   Bank of America   Credit
Card Cash Collateral account Trivascular Inc   US   XXXXX5539   USD   Silicon
Valley Bank   Operating account Trivascular Inc   The Netherlands   XXXXX8640  
EUR   KBC Bank NV Nederland   Currency account Trivascular Inc   UK London  
XXXXX8709   GBP   National Westminster Bank   Currency account
Trivascular Sales LLC   US   XXXXX7400   USD   Silicon Valley Bank   Payroll
account Endologix Canada LLC   Canada   XXXXX7912   CAD   Bank of Montreal  
Operating account Endologix Inc   US   XXXXX1317   USD   Stifel   Security
account



--------------------------------------------------------------------------------

SCHEDULE 7

REAL PROPERTY

None.



--------------------------------------------------------------------------------

SCHEDULE 8

COPYRIGHTS

None.



--------------------------------------------------------------------------------

SCHEDULE 9

INTELLECTUAL PROPERTY LICENSES

 

  1.

Inbound License Agreement, dated as of February 22, 2006, by and between Incept
LLC and Nellix, Inc.

 

  2.

Inbound Amendment No. 1. to License Agreement, dated as of April 30, 2012, by
and between Incept LLC and Nellix, Inc.

 

  3.

Inbound Amendment No. 2 to License Agreement, dated as of December 3, 2014, by
and between Incept LLC and Nellix, Inc.

 

  4.

Inbound Master License Agreement, dated as of May 5, 2008, by and between
SurModics, Inc. and Endologix, Inc.

 

  5.

Inbound Development and OEM Device Supply Agreement, dated as of August 5, 2015,
by and between Bard Peripheral Vascular, Inc. and Endologix, Inc.

 

  6.

Inbound License Agreement, dated as of June 22, 2011, by and between NorMedix,
LLC and Endologix, Inc.

 

  7.

Inbound Settlement and Patent License Agreement, dated as of March 17, 2016, by
and between LifePort Sciences, LLC and Endologix, Inc.

 

  8.

Inbound License Agreement, dated as of July 23, 2013, by and between Thomas L.
Fogarty and Endologix, Inc.

 

  9.

Inbound License Agreement, dated as of March 28, 2008, by and between
Trivascular, Inc. (formerly Trivascular 2, Inc.) and Boston Scientific Scimed,
Inc. and Endovascular Technologies, Inc.



--------------------------------------------------------------------------------

SCHEDULE 10

PATENTS

See attached.



--------------------------------------------------------------------------------

PATENT SCHEDULE

 

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC.    US    Stent graft   US9757262B2   US13943246A   2013-07-16
ENDOLOGIX INC.    US    Catheter system and methods of using same   US9700701B2
  US13544426A   2012-07-09 ENDOLOGIX INC.    US    Catheter system and methods
of using same   US9687374B2   US15379268A   2016-12-14 ENDOLOGIX INC.    US   
Percutaneous method and device to treat dissections   US9579103B2   US12771711A
  2010-04-30 ENDOLOGIX INC.    US    Catheter system and methods of using same  
US9549835B2   US14462485A   2014-08-18 ENDOLOGIX INC.    US    Method and system
for treating aneurysms   US9415195B2   US13441762A   2012-04-06 ENDOLOGIX INC.
   US    Devices and methods to treat vascular dissections   US9393100B2  
US13988175A   2013-05-17

 

Endologix, Inc.

   -1-    Updated: March 19, 2019



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC.    US    Method for forming materials in situ within a medical
device   US9289536B2   US14201332A   2014-03-07 ENDOLOGIX INC.    US   
Apparatus and method of placement of a graft or graft system   US9149381B2  
US14172126A   2014-02-04 ENDOLOGIX INC.    US    Stent graft   US8821564B2  
US13397952A   2012-02-16 ENDOLOGIX INC.    US    Apparatus and methods for
repairing aneurysms   US8814928B2   US12616928A   2009-11-12 ENDOLOGIX INC.   
US    Catheter system and methods of using same   US8808350B2   US13408952A  
2012-02-29 ENDOLOGIX INC.    US    Graft systems having semi-permeable filling
structures and methods for their use   US8801768B2   US13355705A   2012-01-23
ENDOLOGIX INC    US    Bifurcated graft deployment systems and methods  
US8764812B2   US13745682A   2013-01-18

 

-2-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC.    US    Apparatus and method of placement of a graft or graft
system   US8672989B2   US13546950A   2012-07-11 ENDOLOGIX INC.    US    Graft
deployment system   US8568466B2   US13269332A   2011-10-07 ENDOLOGIX INC.    US
   Dual concentric guidewire and methods of bifurcated graft deployment  
US8523931B2   US11623022A   2007-01-12 ENDOLOGIX INC.    US    Stent graft  
US8491646B2   US12837398A   2010-07-15 ENDOLOGIX INC.    US    Endolumenal
vascular prosthesis with neointima inhibiting polymeric sleeve   US8377110B2  
US10820455A   2004-04-08 ENDOLOGIX INC.    US    Bifurcated graft deployment
systems and methods   US8357192B2   US13046541A   2011-03-11 ENDOLOGIX INC.   
US    Bifurcated graft deployment systems and methods   US8236040B2  
US12101863A   2008-04-11

 

-3-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC.    US    Catheter system and methods of using same   US8216295B2
  US12496446A   2009-07-01 ENDOLOGIX INC.    US    Apparatus and method of
placement of a graft or graft system   US8221494B2   US12390346A   2009-02-20
ENDOLOGIX INC.    US    Methods and systems for endovascular aneurysm treatment
  US8182525B2   US12421297A   2009-04-09 ENDOLOGIX INC.    US    Single puncture
bifurcation graft deployment system   US8167925B2   US12732095A   2010-03-25
ENDOLOGIX INC.    US    Bifurcation graft deployment catheter   US8147535B2  
US11189101A   2005-07-25 ENDOLOGIX INC.    US    Material for creating
multi-layered films and methods for making the same   US8133559B2   US13100483A
  2011-05-04 ENDOLOGIX INC.    US    Stent graft   US8118856B2   US12844266A  
2010-07-27

 

-4-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC.    US    Graft systems having filling structures supported by
scaffolds and methods for their use   US8048145B2   US11413460A   2006-04-28
ENDOLOGIX INC.    US    Graft deployment system   US8034100B2   US10722367A  
2003-11-25 ENDOLOGIX INC.    US    Material for creating multi-layered films and
methods for making the same   US7951448B2   US12858274A   2010-08-17 ENDOLOGIX
INC    US    Self expanding bifurcated endovascular prosthesis   US7892277B2  
US11417883A   2006-05-03 ENDOLOGIX INC.    US    Material for creating
multi-layered films and methods for making the same   US7790273B2   US11752750A
  2007-05-23 ENDOLOGIX INC.    US    Devices for repairing aneurysms  
US7682383B2   US10481386A   2004-06-14 ENDOLOGIX INC.    US    System and
methods for endovascular aneurysm treatment   US7666220B2   US11482503A  
2006-07-07

 

-5-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC.    US    Methods and systems for endovascular aneurysm treatment
  US7530988B2   US11187471A   2005-07-22 ENDOLOGIX INC    US    Self expanding
bifurcated endovascular prosthesis   US7520895B2   US10119525A   2002-04-08
ENDOLOGIX INC    US    Bifurcation graft deployment catheter   US6953475B2  
US10675060A   2003-09-30 ENDOLOGIX INC.    US    Implantable vascular graft  
US6733523B2   US09891620A   2001-06-26 ENDOLOGIX INC    US    Single puncture
bifurcation graft deployment system   US6663665B2   US09795993A   2001-02-28
ENDOLOGIX INC.    US    Bifurcation graft deployment catheter   US6660030B2  
US09747094A   2000-12-22 ENDOLOGIX INC    US    Endoluminal vascular prosthesis
  US6508835B1   US09723979A   2000-11-28

 

-6-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC.    US    Bifurcation graft deployment catheter   US6500202B1  
US09525778A   2000-03-15 ENDOLOGIX INC.    US    Dual wire placement catheter  
US6440161B1   US09348356A   1999-07-07 ENDOLOGIX INC.    US    Single puncture
bifurcation graft deployment system   US6261316B1   US09266661A   1999-03-11
ENDOLOGIX INC.    US    Articulating bifurcation graft   US6197049B1  
US09251363A   1999-02-17 ENDOLOGIX INC.    US    Endoluminal vascular prosthesis
  US6187036B1   US09210280A   1998-12-11 ENDOLOGIX INC.    US    Segmented stent
for flexible stent delivery system   US6187034B1   US09229856A   1999-01-13
ENDOLOGIX INC.    US    Endoluminal vascular prosthesis   US6077296A  
US0934689A   1998-03-04

 

-7-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC.    US    Stent delivery system featuring a flexible balloon  
US6022359A   US09229519A   1999-01-13 ENDOLOGIX INC.    US    Radially
expandable stent featuring accordion stops   US5931866A   US09028305A  
1998-02-24 ENDOLOGIX INC.    US    DUAL INFLATABLE ARTERIAL PROSTHESIS  
US20180021045A1   US15540246A   2017-06-27 ENDOLOGIX INC.    US    CATHETER
SYSTEM AND METHODS OF USING SAME   US20170304098A1   US15632064A   2017-06-23
ENDOLOGIX INC.    US    CATHETER SYSTEM AND METHODS OF USING SAME  
US20170296791A1   US15639028A   2017-06-30 ENDOLOGIX INC    US    APPARATUS AND
METHOD OF PLACEMENT OF A GRAFT OR GRAFT SYSTEM   US10245166   US15610242A  
2017-05-31 ENDOLOGIX INC.    US    MODULAR STENT GRAFT SYSTEMS AND METHODS WITH
INFLATABLE FILL STRUCTURES   US20170239035A1   US15310198A   2016-11-10

 

-8-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC.    US    METHODS AND SYSTEMS FOR ANEURYSM TREATMENT USING FILLING
STRUCTURES   US20170238937A1   US15438682A   2017-02-21 ENDOLOGIX INC    US   
APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT SYSTEM   US20170128246A1  
US15414499A   2017-01-24 ENDOLOGIX INC    US    METHOD AND SYSTEM FOR TREATING
ANEURYSMS   US20170007263A1   US15205365A   2016-07-08 ENDOLOGIX INC.    US   
METHOD FOR FORMING HYDROGELS AND MATERIALS THEREFOR   US20160367731A1  
US15256462A   2016-09-02 ENDOLOGIX INC.    US    DEVICES AND METHODS TO TREAT
VASCULAR DISSECTIONS   US20160302798A1   US15194159A   2016-06-27 ENDOLOGIX INC.
   US    SYSTEMS AND METHODS FOR FORMING MATERIALS IN SITU WITHIN A MEDICAL
DEVICE   US10201638   US14776385A   2015-09-14 ENDOLOGIX INC.    US    SYSTEMS
AND METHODS FOR FORMING MATERIALS IN SITU WITHIN A MEDICAL DEVICE     16/272809
  2019-02-11

 

-9-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC    US    APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT
SYSTEM   US20150366688A1   US14840428A   2015-08-31 ENDOLOGIX INC.    US   
METHOD AND SYSTEM FOR TREATING ANEURYSMS   US20150250989A1   US14717938A  
2015-05-20 ENDOLOGIX INC.    US    FENESTRATED PROSTHESIS   US20150173923A1  
US14581675A   2014-12-23 ENDOLOGIX INC.    US    Apparatus and Methods for
Repairing Aneurysms   US20150012081A1   US14330812A   2014-07-14 ENDOLOGIX INC.
   US    STENT GRAFT   US9907642   US14461308A   2014-08-15 ENDOLOGIX INC    US
   ENDOLUMENAL VASCULAR PROSTHESIS WITH NEOINTIMA INHIBITING POLYMERIC SLEEVE  
US20130253638A1   US13731908A   2012-12-31 ENDOLOGIX INC.    US    Methods and
Systems for Treating Aneurysms   US20120184982A1   US13354094A   2012-01-19

 

-10-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC.    US    APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT
SYSTEM   US20120109279A1   US13287907A   2011-11-02 ENDOLOGIX INC.    US   
FILLING STRUCTURE FOR A GRAFT SYSTEM AND METHODS OF USE   US20110276078A1  
US12966852A   2010-12-13 ENDOLOGIX INC    US    SELF EXPANDING BIFURCATED
ENDOVASCULAR PROSTHESIS   US20110224782A1   US13027077A   2011-02-14 ENDOLOGIX
INC.    US    ENDOLUMINAL VASCULAR PROSTHESIS   US20110218617A1   US13039157A  
2011-03-02 ENDOLOGIX INC    US    APPARATUS AND METHOD OF PLACEMENT OF A GRAFT
OR GRAFT SYSTEM   US20110054587A1   US12769546A   2010-04-28 ENDOLOGIX INC    US
   IMPLANTABLE VASCULAR GRAFT   US20100318174A1   US12860280A   2010-08-20
ENDOLOGIX INC    US    IMPLANTABLE VASCULAR GRAFT   US20100318181A1  
US12860310A   2010-08-20

 

-11-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC.    US    UTILIZATION OF MURAL THROMBUS FOR LOCAL DRUG DELIVERY
INTO VASCULAR TISSUE   US20100261662A1   US12757900A   2010-04-09 ENDOLOGIX INC
   US    GRAFT DEPLOYMENT SYSTEM   US20100179636A1   US12726257A   2010-03-17
ENDOLOGIX INC.    US    STENT GRAFT DELIVERY SYSTEM   US20100036360A1  
US12429474A   2009-04-24 ENDOLOGIX INC.    US    DOCKING APPARATUS AND METHODS
OF USE   US20090319029A1   US12478208A   2009-06-04 ENDOLOGIX INC.    US   
GRAFT ENDOFRAME HAVING AXIALLY VARIABLE CHARACTERISTICS   US20100004728A1  
US12371087A   2009-02-13 ENDOLOGIX INC.    US    METHOD AND AGENT FOR IN-SITU
STABILIZATION OF VASCULAR TISSUE   US20090155337A1   US12269677A   2008-11-12
ENDOLOGIX INC.    US    STENT   US20090105806A1   US12257149A   2008-10-23

 

-12-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC.    US    Multi-segmented graft deployment system  
US20080071343A1   US11522292A   2006-09-15 ENDOLOGIX INC    US    IMPLANTABLE
VASCULAR GRAFT   US20070299497A1   US11764715A   2007-06-18 ENDOLOGIX INC.    US
   Methods and systems for aneurysm treatment using filling structures  
US20070150041A1   US11444603A   2006-05-31 ENDOLOGIX INC    US    ENDOLUMINAL
VASCULAR PROSTHESIS   US20070112412A1   US11623679A   2007-01-16 ENDOLOGIX INC.
   US    Method and apparatus for decompressing aneurysms   US20070078506A1  
US11580201A   2006-10-12 ENDOLOGIX INC.    US    Method and apparatus for
decompressing aneurysms   US20050245891A1   US11104303A   2005-04-12 ENDOLOGIX
INC.    US    Vascular stent-graft apparatus   US20040167607A1   US10787404A  
2004-02-24

 

-13-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC.    US    Stent-graft with positioning anchor   US20040116997A1  
US10668901A   2003-09-22 ENDOLOGIX INC.    US    Flexible vascular graft  
US20010025195A1   US09728582A   2000-12-01 ENDOLOGIX INC    US    MODULAR STENT
GRAFT SYSTEMS AND METHODS WITH INFLATABLE FILL STRUCTURES   US20170239035A1  
US15310198A   2016-11-10 ENDOLOGIX INC    US    DUAL INFLATABLE ARTERIAL
PROSTHESIS   US20180021045A1   US15540246A   2017-06-27 ENDOLOGIX INC    US   
ENDOLUMINAL PROSTHESIS SYSTEMS AND METHODS   2018-0168832   US15737223  
2017-12-15 ENDOLOGIX INC    US    Systems and Methods with Stents and Filling
Structure     62/382207   2016-08-31 ENDOLOGIX INC    US    STENTS, GRAFTS,
DELIVERY SYSTEMS, AND METHODS     62/481560   2017-04-04

 

-14-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC    US    ENDOVASCULAR SYSTEMS, DEVICES, AND METHODS ALLOWING FOR
BRANCH DEVICE PLACEMENT IN POCKET OF MAIN GRAFT     62/489213   2017-04-24
ENDOLOGIX INC    US    ENDOVASCULAR GRAFT SYSTEMS AND METHODS FOR DEPLOYMENT IN
MAIN AND BRANCH ARTERIES     62/529669   2017-07-07 ENDOLOGIX INC    US    STENT
GRAFTS AND METHODS OF ENHANCING FLEXIBILITY OF STENT GRAFTS BY THERMAL PLEATING
    62/532737   2017-07-14 ENDOLOGIX INC    US    STENT GRAFT     15/911629  
2018-03-05 ENDOLOGIX INC    US    INTERNAL ILIAC PRESERVATION DEVICES AND
METHODS     15/965649   2018-04- ENDOLOGIX INC    US    MODULATION OF
INFLAMMATORY RESPONSE FOLLOWING ENDOVASCULAR TREATMENT     62/661569   2018-4-23
ENDOLOGIX INC    US    ADVANCED KINK RESISTANT STENT GRAFT     16/005269  
2018-6-11

 

-15-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC    US    LOW PROFILE STENT GRAFT AND DELIVERY SYSTEM     15/985572
  2018-5-21 ENDOLOGIX INC    US    SYSTEMS AND METHODS WITH STENT AND FILLING
STRUCTURE     15/774511   2017-8-30 ENDOLOGIX INC    US    LONGITUDINALLY
EXTENDABLE STENT GRAFT SYSTEMS AND METHODS     15/774548   2018-1-23 ENDOLOGIX
INC    US    GRAFT SYSTEMS HAVING FILLING STRUCTURES SUPPORTED BY SCAFFOLDS AND
METHODS FOR THEIR USE   US20180318112A1   16/035497   2018-7-13 ENDOLOGIX INC   
US    PRE-FIXATION DEVICE FOR NELLIX AND OTHER EVAS DEVICES     62/678956  
2018-5-31 ENDOLOGIX INC    US    SYSTEMS AND METHODS WITH FENESTRATED GRAFT AND
FILLING STRUCTURE   US20190008631A1   16/066595   2018-06-27 ENDOLOGIX INC    US
   MODULATION OF INFLAMMATORY RESPONSE FOLLOWING ENDOVASCULAR TREATMENT    
62/661569   2018-4-23

 

-16-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC.    US    FENESTRATED PROSTHESIS   US8945202   12/769581  
2015-2-3 ENDOLOGIX INC.    US    Fenestrated prosthesis   US8945202   12/769581
  4/28/10 ENDOLOGIX, INC.    US    Bifurcated vascular graft deployment device  
US6210422   09/505038   2/16/00 ENDOLOGIX, INC.    US    Method of deploying
bifurcated vascular graft   US6156063   09/086247   5/28/98 ENDOLOGIX, INC.   
US    Bifurcated vascular graft deployment device   US6090128   08/802478  
2/20/97 ENDOLOGIX, INC.    US    Endovascular prosthesis with improved sealing
means for aneurysmal arterial disease and method of use   US5665117   08/620072
  3/21/96 ENDOLOGIX, INC.    US    Locking assembly for coupling guidewire to
delivery system     15/317905   12/9/16

 

-17-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

Endologix, Inc. and The Cleveland Clinic Foundation    US    Fenestrated
prosthesis   US8945202   US12769581   4/28/10 Endologix, Inc.    US    Single
puncture bifurcation graft deployment system   US7691135   US10690227   10/21/03
Endologix, Inc.    US    Bifurcated vascular graft and method and apparatus for
deploying same   US6951572   US10639255   8/12/03 Endologix, Inc.    US   
Radiation delivery balloon catheter   US6699170   US09688396   10/16/00
Endologix, Inc.    US    Dual wire placement catheter   US6689157   US10035729  
12/21/01 Endologix, Inc.    US    Method for delivering radiation to an
intraluminal site in the body   US6685618   US09944649   8/31/01 Endologix, Inc.
   US    Radiation delivery catheters and dosimetry methods   US6491619  
US09648563   8/25/00

 

-18-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

Endologix, Inc.    US    Endoluminal vascular prosthesis   US6331190  
US09483411   1/14/00 Endologix, Inc.    US    Bifurcated vascular graft
deployment device   US6210422   US09505038   2/16/00 Endologix, Inc.    US   
Method of deploying bifurcated vascular graft   US6156063   US09086247   5/28/98
Endologix, Inc.    US    Bifurcated vascular graft deployment device   US6090128
  US08802478   2/20/97 Endologix, Inc.    US    Axially non-contracting flexible
radially expandable stent   US6083259   US09192803   11/16/98 Endologix, Inc.   
US    Endovascular prosthesis with improved sealing means for aneurysmal
arterial disease and method of use   US5665117   US08620072   3/21/96 Endologix,
Inc.    US    Apparatus and method of placement of a graft or graft system    
US14172126   2/4/14

 

-19-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

Endologix, Inc. and The Cleveland Clinic Foundation    US    Apparatus and
method of placement of a graft or graft system     US12769506   4/28/10
Endologix, Inc.    US    Stent graft delivery system     US12429474   4/24/09
ENDOLOGIX, INC.    US    CUFF AND LIMB VARIANTS FOR STENT GRAFTS SYSTEMS AND
METHODS     62/735771   2018-09-24 ENDOLOGIX, INC.    US    STENT DRAFT SYSTEM
WITH ELONGATED CUFF     62/730441   2018-09-12 ENDOLOGIX, INC.    US    AIOD
BI-FURCATED STENT GRAFT     62/750667   2018-10-25 ENDOLOGIX INC    WO   
ENDOLUMINAL PROSTHESIS SYSTEMS AND METHODS   WO2016210363A1   PCT/US2016/039414
  2016-06-24 ENDOLOGIX INC    JP    MODULAR STENT GRAFT SYSTEMS AND METHODS WITH
INFLATABLE FILL STRUCTURES   JP2017517321A   JP2016569901   2015-05-05

 

-20-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC    CN    Endoluminal Prosthesis Systems and Methods    
201680037099.X   2017-12-22 ENDOLOGIX, INC.    CN    SYSTEMS AND METHODS WITH
FENESTRATED GRAFT AND FILLING STRUCTURE   109152632   201680082677.1  
2016-12-23 ENDOLOGIX INC    JP    DUAL INFLATABLE ARTERIAL PROSTHESIS  
2018-500130   2017-534803   2017-06-28 ENDOLOGIX INC    US    ENDOLUMINAL DEVICE
AND POLYMER     62/575827   2017-10-23 TRIVASCULAR INC    US    Advanced
Endovascular Graft   US9788934B2   US14799656A   2015-07-15 ENDOLOGIX INC    WO
   DUAL INFLATABLE ARTERIAL PROSTHESIS   WO2016109757A1   PCT/US2015/068204  
2015-12-30 ENDOLOGIX INC    WO    SYSTEMS AND METHODS WITH FENESTRATED GRAFT AND
FILLING STRUCTURE   WO2017117068A1   PCT/US2016/068575   2016-12-23

 

-21-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC    WO    SYSTEMS AND METHODS WITH GRAFT BODY, INFLATABLE FILL
CHANNEL, AND FILLING STRUCTURE   WO2017197313A1   PCT/US2017/032490   2017-05-12
ENDOLOGIX INC    US    SYSTEMS AND METHODS WITH GRAFT BODY, INFLATABLE FILL
CHANNEL, AND FILLING STRUCTURE     16/300030   2018-11-08 ENDOLOGIX INC    CN   
SYSTEMS AND METHODS WITH GRAFT BODY, INFLATABLE FILL CHANNEL, AND FILLING
STRUCTURE     201780036823.1   2018-12-13 ENDOLOGIX INC    EP    SYSTEMS AND
METHODS WITH GRAFT BODY, INFLATABLE FILL CHANNEL, AND FILLING STRUCTURE  
EP3454782   17796968.0   2018-11-09 ENDOLOGIX INC    JP    SYSTEMS AND METHODS
WITH GRAFT BODY, INFLATABLE FILL CHANNEL, AND FILLING STRUCTURE     2018-559824
  2018-11-12 ENDOLOGIX INC    PCT    SYSTEMS AND METHODS WITH STENT AND FILLING
STRUCTURE     PCT/US2017/049482   2017-08-30 ENDOLOGIX INC    EP    SYSTEMS AND
METHODS WITH STENTS AND FILLING STRUCTURE     17847508.3   2019-02-27

 

-22-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC    JP    SYSTEMS AND METHODS WITH STENTS AND FILLING STRUCTURE    
  2019-02-27 ENDOLOGIX INC    PCT    LONGITUDINALLY EXTENDABLE STENT GRAFT
SYSTEMS AND METHODS     PCT/US2018/014920   2018-01-23 ENDOLOGIX INC    PCT   
STENT GRAFTS AND METHODS OF ENHANCING FLEXIBILITY OF STENT GRAFTS BY THERMAL
PLEATING   WO2019/014634   PCT/US2018/042158   2018-7-13 ENDOLOGIX INC    PCT   
ENDOVASCULAR SYSTEMS, DEVICES, AND METHODS ALLOWING FOR BRANCH DEVICE PLACEMENT
IN CHANNEL OF MAIN GRAFT   WO2018/200420   PCT/US2018/028959   2018-4-23
ENDOLOGIX INC    PCT    ENDOVASCULAR GRAFT SYSTEMS AND METHODS FOR DEPLOYMENT IN
MAIN AND BRANCH ARTERIES   WO2019/010458   PCT/US2018/041152   7/6/2018
ENDOLOGIX INC    EP    DUAL CONCENTRIC GUIDEWIRE AND METHODS OF BIFURCATED GRAFT
DEPLOYMENT | DOPPELTER KONZENTRISCHER FUHRUNGSDRAHT UND VERFAHREN ZUM EINSATZ
EINES VERZWEIGTEN IMPLANTATS | FIL DE GUIDAGE CONCENTRIQUE   EP2117631B1  
EP2008727613A   2008-01-11

 

-23-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

      MIXTE ET PROCEDES DE DEPLOIEMENT DE GREFFON A DEUX BRANCHES      
ENDOLOGIX INC    EP    DEVICES FOR REPAIRING ANEURYSMS 1 VORRICHTUNG ZUM
AUSBESSERN EINES ANEURYSMAS 1 DISPOSITIFS DE REPARATION D’ANEVRISMES  
EP1397089B1   EP2002730505A   2002-06-17 ENDOLOGIX INC    EP    CATHETER SYSTEM
1 Kathetersystem 1 Systemes de catheter   EP2520320B1   EP2012178965A  
2009-06-30 ENDOLOGIX INC    EP    DEVICES FOR REPAIRING ANEURYSMS 1 VORRICHTUNG
ZUM AUSBESSERN EINES ANEURYSMAS 1 PROTHESE POUR LE TRAITEMENT DES ANEVRISMES  
EP2260795B1   EP201011024A   2002-06-17

 

-24-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC    EP    SYSTEMS FOR ANEURYSM TREATMENT USING FILLING STRUCTURES 1
SYSTEME ZUR BEHANDLUNG VON ANEURYSMEN UNTER VERWENDUNG VON FULLSTRUKTUREN 1
SYSTEMES POUR LE TRAITEMENT DE L’ANEVRISME UTILISANT DES STRUCTURES DE
REMPLISSAGE   EP1962722B1   EP2006850439A   2006-12-18 ENDOLOGIX INC    EP   
GRAFT SYSTEMS HAVING FILLING STRUCTURES SUPPORTED BY SCAFFOLDS 1
TRANSPLANTATIONSSYSTEM MIT DURCH GERUSTE UNTERSTUTZTEN FULLSTRUKTUREN 1 SYSTEMES
DE GREFFE PRESENTANT DES STRUCTURES DE REMPLISSAGE SOUTENUES PAR DES
ECHAFAUDAGES   EP1874231B1   EP2006751879A   2006-04-28 ENDOLOGIX INC    EP   
GRAFT DEPLOYMENT SYSTEM 1 IMPLANTAT-ABLAGESYSTEM 1 SYSTEME DE DEPLOIEMENT DE
TUBE PROTHETIQUE   EP1572034B1   EP2003790040A   2003-11-25 ENDOLOGIX INC    EP
   STENT GRAFT 1 STENT-IMPLANTAT 1 GREFFON DE STENT   EP2459127B1  
EP2010806904A   2010-07-27

 

-25-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC    EP    STENT-GRAFT WITH POSITIONING ANCHOR 1 STENT-GRAFT MIT
POSITIONIERUNGSVERANKERUN G 1 ENDOPROTHESE A ANCRAGE DE POSITIONNEMENT  
EP1542616B1   EP2003754880A   2003-09-22 ENDOLOGIX INC    EP    Systems for
endovascular aneurysm treatment 1 Systeme zur endovaskularen Aneurysma-Therapie
1 Systemes pour le traitement d’anevrismes endovasculaires   EP2422745B1  
EP2011180827A   2005-07-22 ENDOLOGIX INC    EP    Catheter system 1
Kathetersystem 1 Systeme de catheter   EP2293838B1   EP2009774381A   2009-06-30
ENDOLOGIX INC    EP    Systems for endovascular aneurysm treatment 1 Systeme zur
Behandlung von endovaskularen Aneurysmen 1 Systemes pour le traitement
d’anevrisme endovasculaire   EP1778131B1   EP2005773726A   2005-07-22 ENDOLOGIX
INC    EP    IMPLANTABLE VASCULAR GRAFT 1 IMPLANTIERBARE GEFASSPROTHESE 1 GREFFE
VASCULAIRE IMPLANTABLE   EP1333787B1   EP2001990900A   2001-11-08 ENDOLOGIX INC
   EP    Bifurcated vascular graft and method and apparatus for deploying same 1
Abzweigendes Gefasstransplantat sowie Verfahren und Gerat zu dessen Entfaltung 1
Implant vasculaire a deux   EP1009325B1   EP1998906274A   1998-02-06

 

-26-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

      branches, procede et appareil pour sa mise en place       ENDOLOGIX INC   
EP    SINGLE PUNCTURE BIFURCATION GRAFT DEPLOYMENT SYSTEM 1 EINE EINZIGE
PUNKTION ERFORDENDES ENTFALTUNGSSYSTEM FUR EIN GEFASSIMPLANTAT MIT VERZWEIGUN G
1 SYSTEME DE DEPLOIEMENT D’UNE GREFFE AU NIVEAU D’UNE BIFURCATION, A L’AIDE D’UN
SEUL ORIFICE   EP1159024B1   EP2000916167A   2000-03-07 ENDOLOGIX INC    EP   
SELF EXPANDING BIFURCATED ENDOVASCULAR PROSTHESIS 1 SELBSTEXPANDIERENDE, SICH
VERZWEIGENDE, ENDOVASKULARE PROTHESE 1 PROTHESE ENDOVASCULAIRE BIFURQUEE A
DILATATION AUTOMATIQUE   EP1087729B1   EP1999957012A   1999-05-28 ENDOLOGIX INC
   EP    ENDOLUMINAL VASCULAR PROSTHESIS I PROTHESE IM INNEREN EINES GEFASSES I
PROTHESE VASCULAIRE ENDOLUMINALE   EP1059893B1   EP1998930137A   1998-06-15

 

-27-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC    EP    ENDOLUMINAL VASCULAR PROSTHESIS I ENDOLUMINALE VASKULARE
PROTHESE I PROTHESE VASCULAIRE ENDOLUMINALE   EP1146833B1   EP1999973254A  
1999-11-10 ENDOLOGIX INC    EP    DUAL INFLATABLE ARTERIAL PROSTHESIS I DOPPELTE
AUFBLASBARE ARTERIENPROTHESE I DOUBLE PROTHESE ARTERIELLE GONFLABLE  
EP3240508A1   EP2015876323A   2015-12-30 ENDOLOGIX INC    EP    FORMING
HYDROGELS AND MATERIALS THEREFOR I HERSTELLUNG VON HYDROGELEN UND MATERIALIEN
DAFUR I FORMATION D’HYDROGELS ET MATERIAUX POUR CEUX-CI   EP3113722A4  
EP2015758921A   2015-03-06 ENDOLOGIX INC    EP    MODULAR STENT GRAFT SYSTEMS
AND METHODS WITH INFLATABLE FILL STRUCTURES I MODULARE STENTPROTHESENSYSTEME UND
VERFAHREN MIT AUFBLASBAREN FULLSTRUKTUREN I SYSTEMES ET PROCEDES DE GREFFE
D’ENDOPROTHESE MODULAIRE   EP3148483A4   EP2015800658A   2015-05-05

 

-28-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

      COMPRENANT DES STRUCTURES DE REMPLISSAGE GONFLABLES       ENDOLOGIX INC   
EP    LOCKING ASSEMBLY FOR COUPLING GUIDEWIRE TO DELIVERY SYSTEM 1
VERRIEGELUNGSANORDNUNG ZUR KOPPLUNG EINES FUHRUNGSDRAHTS AN EIN AUSGABESYSTEM 1
ENSEMBLE DE VERROUILLAGE POUR ACCOUPLER UN FIL-GUIDE A UN SYSTEME DE
DISTRIBUTION   EP3139860A1   EP2016790254A   2016-06-29 ENDOLOGIX INC    EP   
FILLING STRUCTURE FOR A GRAFT SYSTEM AND METHODS OF USE 1 FULLSTRUKTUR FUR EIN
PROTHESENSYSTEM UND VERWENDUNGSVERFAHREN 1 STRUCTURE DE REMPLISSAGE POUR UN
SYSTEME DE GREFFE ET PROCEDE D’UTILISATION   EP2519191A4   EP2010841580A  
2010-12-21 ENDOLOGIX INC    EP    METHOD FOR FORMING MATERIALS IN SITU WITHIN A
MEDICAL DEVICE 1 VERFAHREN ZUR HERSTELLUNG VON MATERIALIEN IN SITU IN EINER
MEDIZINISCHEN VORRICHTUNG 1 METHODE DE FORMATION DE   EP2968692A1  
EP2014712991A   2014-03-07

 

-29-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

      MATERIAUX IN SITU DANS UN DISPOSITIF MEDICAL       ENDOLOGIX INC    EP   
DOCKING APPARATUS AND METHODS OF USE 1 ANDOCKVORRICHTUNG UND
VERWENDUNGSVERFAHREN 1 APPAREIL DE FIXATION ET PROCEDES D’UTILISATION  
EP2299933A4   EP2009770704A   2009-06-04 ENDOLOGIX INC    EP    SEALING
APPARATUS AND METHODS OF USE 1 VERSCHLUSSGERAT UND ANWENDUNGSVERFAHREN 1
DISPOSITIF DE FERMETURE ET PROCEDES D’UTILISATION ASSOCIES   EP2299931A4  
EP2009759453A   2009-06-04 ENDOLOGIX INC    EP    BIFURCATED GRAFT DEPLOYMENT
SYSTEMS AND METHODS 1 SYSTEME UND VERFAHREN ZUR FREISETZUNG EINER
BIFURKATIONSPROTHESE 1 SYSTEMES DE DEPLOIEMENT DE GREFFON A PLUSIEURS BRANCHES,
ET PROCEDES   EP2268227A4   EP2009730087A   2009-04-10 ENDOLOGIX INC    EP   
METHOD AND SYSTEM FOR ENDOVASCULAR ANEURYSM TREATMENT 1 VERFAHREN UND SYSTEM ZUR
  EP2693980A1   EP2012716880A   2012-04-06

 

-30-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

      ENDOVASKULAREN BEHANDLUNG VON ANEURYSMEN 1 PROCEDE ET SYSTEME POUR
TRAITEMENT D’ANEVRISME ENDOVASCULAIRE       ENDOLOGIX INC    EP    STENT GRAFT
DELIVERY SYSTEM 1 STENTGRAFT-ABLAGESYSTEM 1 SYSTEME DE MISE EN PLACE D
ENDOPROTHESE VASCULAIRE   EP2278939A4   EP2009733719A   2009-04-24 ENDOLOGIX INC
   EP    CATHETER SYSTEM AND METHODS OF USING SAME 1 KATHETERSYSTEM UND
VERFAHREN ZU SEINER VERWENDUNG 1 SYSTEME DE CATHETER ET SES PROCEDES
D’UTILISATION   EP2680915A1   EP2012709432A   2012-02-29 ENDOLOGIX INC    EP   
APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT SYSTEM 1 VORRICHTUNG UND
VERFAHREN ZUR POSITIONIERUNG EINER GEFASSPROTHESE BZW. EINES
GEFASSPROTHESENSYSTEMS 1 APPAREIL ET PROCEDE DE DISPOSITION DE GREFFE OU DE
SYSTEME DE GREFFE   EP2635241A2   EP2011781956A   2011-11-02

 

-31-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC    DE    APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT
SYSTEM   EP2635241A2   EP2011781956A   2011-11-02 ENDOLOGIX INC    GB   
APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT SYSTEM   EP2635241A2  
EP2011781956A   2011-11-02 ENDOLOGIX INC    IT    APPARATUS AND METHOD OF
PLACEMENT OF A GRAFT OR GRAFT SYSTEM   EP2635241A2   EP2011781956A   2011-11-02
ENDOLOGIX INC    EP    APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT
SYSTEM 1 VORRICHTUNG UND VERFAHREN ZUR POSITIONIERUNG EINER GEFASSPROTHESE BZW.
EINES GEFASSPROTHESENSYSTEMS 1 APPAREIL ET PROCEDE DE PLACEMENT D’UNE GREFFE OU
D’UN SYSTEME DE GREFFE   EP2429452A1   EP2010717383A   2010-04-28 ENDOLOGIX INC
   WO    SYSTEMS AND METHODS WITH GRAFT BODY, INFLATABLE FILL CHANNEL, AND
FILLING STRUCTURE 1 SYSTEMES ET PROCEDES A CORPS DE GREFFE, CANAL DE REMPLISSAGE
GONFLABLE ET STRUCTURE DE REMPLISSAGE   WO2017197313A1   PCT/US2017/32490A  
2017-05-12

 

-32-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC    WO    SYSTEMS AND METHODS WITH FENESTRATED GRAFT AND FILLING
STRUCTURE 1 SYSTEMES ET PROCEDES AVEC GREFFON FENESTRE ET STRUCTURE DE
REMPLISSAGE   WO2017117068A1   PCT/US2016/68575A   2016-12-23 ENDOLOGIX INC   
WO    LOCKING ASSEMBLY FOR COUPLING GUIDEWIRE TO DELIVERY SYSTEM 1 ENSEMBLE DE
VERROUILLAGE POUR ACCOUPLER UN FIL-GUIDE A UN SYSTEME DE DISTRIBUTION  
WO2017004265A1   PCT/US2016/40197A   2016-06-29 ENDOLOGIX INC    WO   
ENDOLUMINAL PROSTHESIS SYSTEMS AND METHODS 1 SYSTEMES ET PROCEDES DE PROTHESE
ENDOLUMINALE   WO2016210363A1   PCT/US2016/39414A   2016-06-24 ENDOLOGIX INC   
WO    DUAL INFLATABLE ARTERIAL PROSTHESIS 1 DOUBLE PROTHESE ARTERIELLE GONFLABLE
  WO2016109757A1   PCT/US2015/68204A   2015-12-30 ENDOLOGIX INC    WO    MODULAR
STENT GRAFT SYSTEMS AND METHODS WITH INFLATABLE FILL STRUCTURES 1 SYSTEMES ET
PROCEDES DE GREFFE D’ENDOPROTHESE MODULAIRE COMPRENANT DES STRUCTURES DE
REMPLISSAGE GONFLABLES   WO2015183489A1   PCT/US2015/29292A   2015-05-05

 

-33-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC    WO    FORMING HYDROGELS AND MATERIALS THEREFOR 1 FORMATION
D’HYDROGELS ET MATERIAUX POUR CEUX-CI   WO2015134906A1   PCT/US2015/19251A  
2015-03-06 ENDOLOGIX INC    WO    METHOD FOR FORMING MATERIALS IN SITU WITHIN A
MEDICAL DEVICE 1 METHODE DE FORMATION DE MATERIAUX IN SITU DANS UN DISPOSITIF
MEDICAL   WO2014159093A1   PCT/US2014/21928A   2014-03-07 ENDOLOGIX INC    WO   
METHOD AND SYSTEM FOR ENDOVASCULAR ANEURYSM TREATMENT 1 PROCEDE ET SYSTEME POUR
TRAITEMENT D’ANEVRISME ENDOVASCULAIRE   WO2012139054A1   PCT/US2012/32612A  
2012-04-06 ENDOLOGIX INC    WO    APPARATUS AND METHOD OF PLACEMENT OF A GRAFT
OR GRAFT SYSTEM 1 APPAREIL ET PROCEDE DE DISPOSITION DE GREFFE OU DE SYSTEME DE
GREFFE   WO2012061526A3   PCT/US2011/59012A   2011-11-02 ENDOLOGIX INC    WO   
CATHETER SYSTEM AND METHODS OF USING SAME | SYSTEME DE CATHETER ET SES PROCEDES
D’UTILISATION   WO2012118901A1   PCT/US2012/27151A   2012-02-29

 

-34-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC    WO    METHODS AND SYSTEMS FOR TREATING ANEURYSMS | PROCEDES ET
SYSTEMES DE TRAITEMENT D’ANEVRISMES   WO2012100059A1   PCT/US2012/21878A  
2012-01-19 ENDOLOGIX INC    WO    DEVICES AND METHODS TO TREAT VASCULAR
DISSECTIONS | DISPOSITIFS ET PROCEDES DE TRAITEMENT DE DISSECTIONS VASCULAIRES  
WO2012068298A1   PCT/US2011/61061A   2011-11-16 ENDOLOGIX INC    WO    STENT
GRAFT 1 ENDOPROTHESE COUVERTE   WO2011017123A3   PCT/US2010/43432A   2010-07-27
ENDOLOGIX INC    WO    STENT GRAFT 1 ENDOPROTHESE COUVERTE   WO2011008989A3  
PCT/US2010/42181A   2010-07-15 ENDOLOGIX INC    WO    PERCUTANEOUS METHOD AND
DEVICE TO TREAT DISSECTIONS | PROCEDE ET DISPOSITIF PERCUTANES POUR TRAITER DES
DISSECTIONS   WO2010127305A3   PCT/US2010/33274A   2010-04-30 ENDOLOGIX INC   
WO    APPARATUS AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT SYSTEM 1 APPAREIL ET
PROCEDE DE PLACEMENT D’UNE GREFFE OU D’UN SYSTEME DE GREFFE   WO2010127040A1  
PCT/US2010/32843A   2010-04-28

 

-35-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC    WO    BIFURCATED GRAFT DEPLOYMENT SYSTEMS AND METHODS 1
SYSTEMES DE DEPLOIEMENT DE GREFFON A PLUSIEURS BRANCHES, ET PROCEDES  
WO2009126906A8   PCT/US2009/40239A   2009-04-10 ENDOLOGIX INC    WO    CATHETER
SYSTEM 1 SYSTEME DE CATHETER   WO2010002931A1   PCT/US2009/49316A   2009-06-30
ENDOLOGIX INC    WO    DESIGN AND METHOD OF PLACEMENT OF A GRAFT OR GRAFT SYSTEM
1 CONCEPTION ET PROCEDE DE MISE EN PLACE D’UN GREFFON OU D’UN SYSTEME DE
GREFFONS 1 CONCEPTION ET PROCEDE DE MISE EN PLACE D’UN GREFFON OU D’UN SYSTEME
DE GREFFONS   WO2009105699A1   PCT/US2009/34755A   2009-02-20 ENDOLOGIX INC   
WO    METHOD AND AGENT FOR IN-SITU STABILIZATION OF VASCULAR TISSUE 1 PROCEDE ET
AGENT DE STABILISATION <I>IN SITU</I> DU TISSU VASCULAIRE   WO2009064806A1  
PCT/US2008/83267A   2008-11-12 ENDOLOGIX INC    WO    STENT 1 ENDOPROTHESE
VASCULAIRE   WO2009055615A1   PCT/US2008/81022A   2008-10-23

 

-36-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX, INC    WO    ENDOLUMINAL DEVICE AND POLYMER     PCT/US2018/056792  
2018-10-19 ENDOLOGIX INC    DE    EINE EINZIGE PUNKTION ERFORDENDES
ENTFALTUNGSSYSTEM FUR EIN GEFASSIMPLANTAT MIT VERZWEIGUNG   DE60031381T2  
DE60031381A   2000-03-07 ENDOLOGIX INC    DE    SELBSTEXPANDIERENDE, SICH
VERZWEIGENDE, ENDOVASKULARE PROTHESE   DE69933560T2   DE69933560A   1999-05-28
ENDOLOGIX INC    DE    ENDOLUMINALE VASKULARE PROTHESE   DE69927055T2  
DE69927055A   1999-11-10 ENDOLOGIX INC    AU    Bifurcated vascular graft and
method and apparatus for deploying same 1 Bifurcated vascular graft deployment
device   AU725117B2   AU199861540A   1998-02-06 ENDOLOGIX INC    AU   
Implantable vascular graft   AU200230661A   AU200230661A   2001-11-08 ENDOLOGIX
INC    EP    DEVICES FOR REPAIRING ANEURYSMS   EP1397089   EP02730505.1  
2017-04-19

 

-37-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC    EP    DEVICES FOR REPAIRING ANEURYSMS   EP1397089  
EP02730505.1   2017-04-19 ENDOLOGIX INC    EP    DEVICES FOR REPAIRING ANEURYSMS
  EP1397089   EP02730505.1   2017-04-19 ENDOLOGIX INC    EP    DEVICES FOR
REPAIRING ANEURYSMS   EP2260795   EP10011024.6   2016-05-25 ENDOLOGIX INC    EP
   DEVICES FOR REPAIRING ANEURYSMS   EP2260795   EP10011024.6   2016-05-25
ENDOLOGIX INC    EP    DEVICES FOR REPAIRING ANEURYSMS   EP2260795  
EP10011024.6   2016-05-25 ENDOLOGIX INC    EP    DEVICES FOR REPAIRING ANEURYSMS
  EP2260795   EP10011024.6   2016-05-25 ENDOLOGIX INC    EP    DEVICES FOR
REPAIRING ANEURYSMS   EP2260795   EP10011024.6   2016-05-25

 

-38-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC    EP    ADVANCED KINK-RESISTANT STENT GRAFT   EP2833827  
13714471.3   2018-01-31 ENDOLOGIX INC    EP    ADVANCED KINK-RESISTANT STENT
GRAFT   EP2833827   13714471.3   2018-01-31 ENDOLOGIX INC    EP    LOW PROFILE
STENT GRAFT AND DELIVERY SYSTEM     EP13717893.5   2014-11-06 ENDOLOGIX INC   
EP    MODULAR STENT GRAFT SYSTEMS AND METHODS WITH INFLATABLE FILL STRUCTURES  
  EP15800658.5   2016-11-21 ENDOLOGIX INC    EP    ANEURYSM SAC ACCESS CONDUIT  
  15852460.3   2017-04-12 ENDOLOGIX INC    EP    DUAL INFLATABLE ARTERIAL
PROSTHESIS     15876323.5   2017-07-13 ENDOLOGIX INC    EP    Endoluminal
Prosthesis Systems and Methods     16815450.8   2017-12-19

 

-39-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC    CN    MODULAR STENT GRAFT SYSTEMS AND METHODS WITH INFLATABLE
FILL STRUCTURES     2015800393484   2017-01-19 ENDOLOGIX INC    CN    DUAL
INFLATABLE ARTERIAL PROSTHESIS     2015800763903   2017-08-17 ENDOLOGIX INC   
JP    MODULAR STENT GRAFT SYSTEMS AND METHODS WITH INFLATABLE FILL STRUCTURES  
  2016-569901   2016-11-28 ENDOLOGIX INC    CN    Endoluminal Prosthesis Systems
and Methods     201680037099.X   2017-12-22 ENDOLOGIX INC    JP    DUAL
INFLATABLE ARTERIAL PROSTHESIS     2017-534803   2017-06-28 ENDOLOGIX INC    JP
   Endoluminal Prosthesis Systems and Methods     PCT/US2016/039414   2017-12-22

 

-40-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

NELLIX INC.    US    Stent-graft with positioning anchor   US9814612B2  
US14697433A   2015-10-21 NELLIX INC.    US    System and methods for
endovascular aneurysm treatment   US9737425B2   US14537749A   2014-11-10 NELLIX
INC.    US    Stent graft delivery system   US9730700B2   US14586110A  
2015-04-23 NELLIX INC.    US    Methods for deploying a positioning anchor with
a stent-graft   US9113999B2   US11876458A   2007-10-22 NELLIX INC.    US   
Sealing apparatus and methods of use   US8945199B2   US12478225A   2009-06-04
NELLIX INC.    US    Stent graft delivery system   US8926682B2   US13243941A  
2011-09-23 NELLIX INC.    US    System and methods for endovascular aneurysm
treatment   US8906084B2   US12684074A   2010-01-07

 

-41-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

NELLIX INC.    US    Graft systems having filling structures supported by
scaffolds and methods for their use   US8870941B2   US13285897A   2011-10-31
NELLIX INC.    US    STENT GRAFT DELIVERY SYSTEM   US20180028192A1   US15676869A
  2017-08-14 NELLIX INC.    US    SEALING APPRATUS AND METHODS OF USE  
US20150148892A1   US14612048A   2015-02-02 NELLIX INC.    US    GRAFT SYSTEMS
HAVING FILLING STRUCTURES SUPPORTED BY SCAFFOLDS AND METHODS FOR THEIR USE  
US10022249   US14525019A   2014-10-27 NELLIX, INC.    US    System and methods
of Endovascular Aneurysm Treatment     14/682414   8/21/17 Nellix, Inc.    US   
Vascular stent-graft apparatus and forming method   US6695833   US09671550  
9/27/00 ENDOLOGIX INC    EP    Systems for endovascular aneurysm treatment 1
Systeme zur Behandlung von endovaskularen Aneurysmen 1 Systemes pour le
traitement d’anevrisme endovasculaire   EP1778131B1   EP2005773726A   2005-07-22

 

-42-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

NELLIX INC.    EP    Method for forming a vascular stent-graft 1 Verfahren zur
Herstellung eines vaskularen Stent-Grafts 1 Procede de formation d’un
stent-greffe vasculaire.   EP1355587B1   EP2001973590A   2001-09-26 NELLIX INC
   EP    METHODS AND SYSTEMS FOR ANEURYSM TREATMENT USING FILLING STRUCTURES 1
VERFAHREN UND SYSTEME ZUR BEHANDLUNG VON ANEURYSMEN UNTER VERWENDUNG VON
FULLSTRUKTUREN 1 PROCEDES ET SYSTEMES POUR LE TRAITEMENT DE L’ANEVRISME
UTILISANT DES STRUCTURES DE REMPLISSAGE   EP1962722A4   EP2006850439A  
2006-12-18 ENDOLOGIX INC    EP    Systems for endovascular aneurysm treatment 1
Systeme zur endovaskularen Aneurysma-Therapie 1 Systemes pour le traitement
d’anevrismes endovasculaires   EP2422745A1   EP2011180827A   2005-07-22
ENDOLOGIX INC    EP    DOCKING APPARATUS AND METHODS OF USE | ANDOCKVORRICHTUNG
UND VERWENDUNGSVERFAHREN 1 APPAREIL DE FIXATION ET PROCEDES D’UTILISATION  
EP2299933A1   EP2009770704A   2009-06-04

 

-43-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC    EP    SEALING APPARATUS AND METHODS OF USE 1 VERSCHLUSSGERAT
UND ANWENDUNGSVERFAHREN 1 DISPOSITIF DE FERMETURE ET PROCEDES D’UTILISATION
ASSOCIES   EP2299931A1   EP2009759453A   2009-06-04 ENDOLOGIX INC    EP    STENT
GRAFT DELIVERY SYSTEM 1 STENTGRAFT-ABLAGESYSTEM 1 SYSTEME DE MISE EN PLACE D
ENDOPROTHESE VASCULAIRE   EP2278939A1   EP2009733719A   2009-04-24 ENDOLOGIX INC
   EP    GRAFT SYSTEMS HAVING FILLING STRUCTURES SUPPORTED BY SCAFFOLDS 1
TRANSPLANTATIONSSYSTEM MIT DURCH GERUSTE UNTERSTUTZTEN FULLSTRUKTUREN 1 SYSTEMES
DE GREFFE PRESENTANT DES STRUCTURES DE REMPLISSAGE SOUTENUES PAR DES
ECHAFAUDAGES   EP1874231A2   EP2006751879A   2006-04-28 ENDOLOGIX INC    EP   
STENT-GRAFT WITH POSITIONING ANCHOR 1 STENT-GRAFT MIT POSITIONIERUNGSVERANKERUN
G 1 ENDOPROTHESE A ANCRAGE DE POSITIONNEMENT   EP1542616A2   EP2003754880A  
2003-09-22

 

-44-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

NELLIX INC.    WO    FILLING STRUCTURE FOR A GRAFT SYSTEM AND METHODS OF USE 1
STRUCTURE DE REMPLISSAGE POUR UN SYSTEME DE GREFFE ET PROCEDE D’UTILISATION  
WO2011082040A1   PCT/US2010/061621   2010-12-21 NELLIX INC.    WO    DOCKING
APPARATUS AND METHODS OF USE 1 APPAREIL DE FIXATION ET PROCEDES D’UTILISATION  
WO2009158170A1   PCT/US2009/046308   2009-06-04 NELLIX INC.    WO    SEALING
APPARATUS AND METHODS OF USE 1 DISPOSITIF DE FERMETURE ET PROCEDES D’UTILISATION
ASSOCIES 1 DISPOSITIF DE FERMETURE ET PROCEDES D’UTILISATION ASSOCIES  
WO2009149294A1   PCT/US2009/046310   2009-06-04 NELLIX INC.    WO    STENT GRAFT
DELIVERY SYSTEM 1 SYSTEME DE MISE EN PLACE D’ENDOPROTHESE VASCULAIRE 1 SYSTEME
DE MISE EN PLACE D’ENDOPROTHESE VASCULAIRE   WO2009132309A1   PCT/US2009/041718
  2009-04-24 NELLIX INC.    WO    GRAFT ENDOFRAME HAVING AXIALLY VARIABLE
CHARACTERISTICS 1 ENDOCADRE DE GREFFE AYANT   WO2009103011A1   PCT/US2009/034136
  2009-02-13

 

-45-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

      DES CARACTERISTIQUES VARIABLES AXIALEMENT       TRIVASCULAR INC.    US   
Endovascular graft   US9867727B2   US14320773A   2014-07-01 TRIVASCULAR INC.   
US    Advanced endovascular graft   US9788934B2   US14799656A   2015-07-15
TRIVASCULAR INC.    US    Endovascular graft for aneurysms involving major
branch vessels   US9724186B2   US14050835A   2013-10-10 TRIVASCULAR INC.    US
   System and method of pivoted stent deployment   US9713523B2   US14452343A  
2014-08-05 TRIVASCULAR INC.    US    Systems and methods for guidewire crossover
for bifurcated prostheses   US9655754B2   US14323059A   2014-07-03 TRIVASCULAR
INC.    US    Bifurcated endovascular prosthesis having tethered contralateral
leg   US9585774B2   US14823076A   2015-08-11

 

-46-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

TRIVASCULAR INC.    US    PTFE layers and methods of manufacturing   US9549829B2
  US14458349A   2014-08-13 TRIVASCULAR INC.    US    Delivery catheter for
endovascular device   US9498363B2   US13835491A   2013-03-15 TRIVASCULAR INC   
US    Low profile stent and delivery system   US9463101B2   US14923477A  
2015-10-27 TRIVASCULAR INC.    US    PTFE layers and methods of manufacturing  
US9446553B2   US14230318A   2014-03-31 TRIVASCULAR INC.    US    Endovascular
graft joint and method for manufacture   US9351858B2   US14704013A   2015-05-05
TRIVASCULAR INC.    US    Non-degradable, low swelling, water soluble radiopaque
hydrogel polymer   US9308301B2   US13089960A   2011-04-19 TRIVASCULAR INC.    US
   Endovascular delivery system with an improved radiopaque marker scheme  
US9233015B2   US13803050A   2013-03-14

 

-47-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

TRIVASCULAR INC.    US    Low profile stent graft and delivery system  
US9192462B2   US13803037A   2013-03-14 TRIVASCULAR INC.    US    Fenestrated
inflatable graft   US9144486B2   US13652471A   2012-10-15 TRIVASCULAR INC.    US
   Bifurcated endovascular prosthesis having tethered contralateral leg  
US9132025B2   US13803067A   2013-03-14 TRIVASCULAR INC.    US    Endovascular
delivery system with flexible and torqueable hypotube   US9066828B2  
US13803062A   2013-03-14 TRIVASCULAR INC.    US    Endovascular graft joint and
method for manufacture   US9050754B2   US12729182A   2010-03-22 TRIVASCULAR INC.
   US    Durable stent graft with tapered struts and stable delivery methods and
devices   US8992595B2   US13799207A   2013-03-13 TRIVASCULAR INC.    US    In
vitro testing of endovascular device   US8978448B2   US13649066A   2012-10-10

 

-48-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

TRIVASCULAR INC.    US    Advanced endovascular graft delivery system and method
of treatment   US8900288B2   US12566104A   2009-09-24 TRIVASCULAR INC.    US   
Method of delivering advanced endovascular graft and system   US8864814B2  
US13246651A   2011-09-27 TRIVASCULAR INC.    US    PTFE layers and methods of
manufacturing   US8840824B2   US12910281A   2010-10-22 TRIVASCULAR INC.    US   
Endovascular graft   US8801769B2   US13737351A   2013-01-09 TRIVASCULAR INC.   
US    Apparatus for manufacturing an endovascular graft section   US8783316B2  
US12697504A   2010-02-01 TRIVASCULAR INC.    US    PTFE layers and methods of
manufacturing   US8728372B2   US12915636A   2010-10-29 TRIVASCULAR INC.    US   
Advanced endovascular graft   US8709065B2   US12491336A   2009-06-25

 

-49-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

TRIVASCULAR INC.    US    Virtual prototyping and testing for medical device
development   US8666714B2   US13523765A   2012-06-14 TRIVASCULAR INC.    US   
Asymmetric stent apparatus and method   US8663309B2   US11861828A   2007-09-26
TRIVASCULAR INC.    US    Endovascular graft   US8361136B2   US12566793A  
2009-09-25 TRIVASCULAR INC.    US    Endovascular graft joint and method for
manufacture   US8348989B2   US11429735A   2006-05-08 TRIVASCULAR INC.    US   
Delivery system and method for bifurcated graft   US8328861B2   US11941434A  
2007-11-16 TRIVASCULAR INC.    US    Endovascular graft and method of delivery  
US8241346B2   US13246643A   2011-09-27 TRIVASCULAR INC.    US    Inflatable
porous implants and methods for drug delivery   US8267989B2   US12860364A  
2010-08-20

 

-50-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

TRIVASCULAR INC.    US    Inflatable intraluminal graft   US8226708B1  
US10168053A   2002-06-14 TRIVASCULAR INC.    US    Stent and delivery system for
deployment thereof   US8226701B2   US11861756A   2007-09-26 TRIVASCULAR INC.   
US    Virtual prototyping and testing for medical device development  
US8224632B2   US12904994A   2010-10-14 TRIVASCULAR INC.    US    Dual chamber
cuff structure   US8216297B2   US11504434A   2006-08-14 TRIVASCULAR INC.    US
   Barbed radially expandable stent   US8167927B2   US13245661A   2011-09-26
TRIVASCULAR INC.    US    Securement assembly and method for expandable
endovascular device   US8083789B2   US11941450A   2007-11-16 TRIVASCULAR INC.   
US    System and method of pivoted stent deployment   US8066755B2   US11861716A
  2007-09-26

 

-51-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

TRIVASCULAR INC.    US    Constant force material delivery system and method  
US7971751B2   US12724068A   2010-03-15 TRIVASCULAR INC.    US    Passive
hemostatic sheath valve   US7901379B2   US11298285A   2005-12-09 TRIVASCULAR
INC.    US    Virtual prototyping and testing for medical device development  
US7840393B1   US09679725A   2000-10-04 TRIVASCULAR INC.    US    Inflatable
porous implants and methods for drug delivery   US7803178B2   US10769532A  
2004-01-30 TRIVASCULAR INC.    US    Advanced endovascular graft   US7766954B2  
US11333595A   2006-01-17 TRIVASCULAR INC.    US    Constant force material
delivery system and method   US7708163B2   US11360077A   2006-02-23 TRIVASCULAR
INC.    US    Endovascular graft joint and method for manufacture   US7682475B2
  US11870748A   2007-10-11

 

-52-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

TRIVASCULAR INC.    US    Method for manufacturing an endovascular graft section
  US7678217B2   US11522490A   2006-09-15 TRIVASCULAR INC.    US    Inflatable
implant   US7632291B2   US10461853A   2003-06-13 TRIVASCULAR INC.    US   
Endovascular graft   US7615071B2   US11390732A   2006-03-28 TRIVASCULAR INC.   
US    Delivery system and method for expandable intracorporeal device  
US7338518B2   US11201028A   2005-08-10 TRIVASCULAR INC.    US    Passive
hemostatic sheath valve   US7241276B2   US10636871A   2003-08-06 TRIVASCULAR
INC.    US    Advanced endovascular graft   US7147660B2   US10327711A  
2002-12-20 TRIVASCULAR INC.    US    Kink resistant endovascular graft  
US7150758B2   US10384103A   2003-03-06

 

-53-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

TRIVASCULAR INC.    US    Radially expandable stent   US7147661B2   US10029559A
  2001-12-20 TRIVASCULAR INC.    US    Method and apparatus for shape forming
endovascular graft material   US7147455B2   US10868292A   2004-06-14 TRIVASCULAR
INC.    US    Method for manufacturing an endovascular graft section  
US7125464B2   US10029557A   2001-12-20 TRIVASCULAR INC.    US    Endovascular
graft   US7081129B2   US10132754A   2002-04-24 TRIVASCULAR INC.    US   
Endovascular graft joint and method for manufacture   US7090693B1   US10029584A
  2001-12-20 TRIVASCULAR INC.    US    Delivery system and method for expandable
intracorporeal device   US7066951B2   US10419312A   2003-04-17 TRIVASCULAR INC.
   US    Method and apparatus for shape forming endovascular graft material  
US6776604B1   US10029570A   2001-12-20

 

-54-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

TRIVASCULAR INC.    US    Delivery system and method for bifurcated endovascular
graft   US6761733B2   US09917371A   2001-07-27 TRIVASCULAR INC.    US   
Delivery system and method for endovascular graft   US6733521B2   US09834278A  
2001-04-11 TRIVASCULAR INC.    US    Delivery system and method for expandable
intracorporeal device   US6602280B2   US09774733A   2001-01-31 TRIVASCULAR INC.
   US    Endovascular graft   US6395019B2   US09133978A   1998-08-14 TRIVASCULAR
INC    US    ENDOVASCULAR GRAFT   US20170348125A1   US15686214A   2017-08-25
TRIVASCULAR INC    US    ADVANCED ENDOVASCULAR GRAFT   US20170348087A1  
US15686218A   2017-08-25 TRIVASCULAR INC    US    ENDOVASCUALR GRAFT FOR
ANEURYSMS INVOLVING MAJOR BRANCH VESSELS   US20170296327A1   US15638559A  
2017-06-30

 

-55-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

TRIVASCULAR INC    US    SYSTEMS AND METHODS FOR GUIDEWIRE CROSSOVER FOR
BIFURCATED PROSTHESES   US20170216064A1   US15491074A   2017-04-19 TRIVASCULAR
INC    US    Low Profile Stent Graft and Delivery System   US9987123  
US15263469A   2016-09-13 TRIVASCULAR INC    US    BIFURCATED ENDOVASCULAR
PROSTHESIS HAVING TETHERED CONTRALATERAL LEG   US10195060   US15299542A  
2016-10-21 TRIVASCULAR INC    US    BIFURCATED ENDOVASCULAR PROSTHESIS HAVING
TETHERED CONTRALATERAL LEG     16/267264   2019-02-04 TRIVASCULAR INC.    US   
DELIVERY CATHETER FOR ENDOVASCULAR DEVICE   US20170035590A1   US15298166A  
2016-10-19 TRIVASCULAR INC    US    PTFE LAYERS AND METHODS OF MANUFACTURING  
US20160367354A1   US15251011A   2016-08-30 TRIVASCULAR INC    US    ENDOVASCULAR
DELIVERY SYSTEM WITH AN IMPROVED RADIOPAQUE MARKER SCHEME   US10034787  
US14970621A   2015-12-16

 

-56-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

TRIVASCULAR INC    US    NON-DEGRADABLE, LOW SWELLING, WATER SOLUBLE RADIOPAQUE
HYDROGEL POLYMER   US20160193392A1   US15068415A   2016-03-11 TRIVASCULAR INC.
   US    INTERNAL ILIAC PRESERVATION DEVICES AND METHODS   US9956101  
US14958085A   2015-12-03 TRIVASCULAR INC.    US    STENT GRAFT DELIVERY SYSTEM
WITH ACCESS CONDUIT   US20160113796A1   US14920828A   2015-10-22 TRIVASCULAR
INC.    US    ENDOVASCULAR DELIVERY SYSTEM WITH FLEXIBLE AND TORQUEABLE HYPOTUBE
  US20150265446A1   US14717080A   2015-05-20 TRIVASCULAR INC.    US   
INFLATABLE OCCLUSION WIRE- BALLOON FOR AORTIC APPLICATIONS   US20150250481A1  
US14643217A   2015-03-10 TRIVASCULAR INC.    US    ADVANCED ENDOVASCULAR GRAFT
AND DELIVERY SYSTEM   US20150164667A1   US14631818A   2015-02-25 TRIVASCULAR
INC.    US    DURABLE STENT GRAFT WITH TAPERED STRUTS AND STABLE DELIVERY
METHODS AND DEVICES   US20150157479A1   US14615337A   2015-02-05

 

-57-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

TRIVASCULAR INC.    US    TANDEM MODULAR ENDOGRAFT   US20150088244A1  
US14492674A   2014-09-22 TRIVASCULAR INC.    US    ENDOLEAK ISOLATION SLEEVES
AND METHODS OF USE   US20150073523A1   US14481834A   2014-09-09 TRIVASCULAR INC.
   US    GATE WIRE FOR CONTRALATERAL LEG ACCESS   US20140194970A1   US14151373A
  2014-01-09 TRIVASCULAR INC.    US    SAC LINER FOR ANEURYSM REPAIR  
US20140194973A1   US14151195A   2014-01-09 TRIVASCULAR INC.    US    ASYMMETRIC
STENT APPARATUS AND METHOD   US20140135899A1   US14157350A   2014-01-16
TRIVASCULAR INC.    US    LOW PROFILE STENT GRAFT AND DELIVERY SYSTEM  
US20130268056A1   US13803033A   2013-03-14 TRIVASCULAR INC.    US    ADVANCED
KINK RESISTANT STENT GRAFT   US9993328   US13803046A   2013-03-14

 

-58-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

TRIVASCULAR INC.    US    VASCULAR GRAFT HAVING LIMITED END STRUCTURE  
US20130096665A1   US13650705A   2012-10-12 TRIVASCULAR INC.    US    INFLATABLE
INTRALUMINAL GRAFT   US20120265290A1   US13532887A   2012-06-26 TRIVASCULAR INC.
   US    ADVANCED ENDOVASCULAR GRAFT AND DELIVERY SYSTEM   US20120191174A1  
US13297219A   2011-11-15 TRIVASCULAR INC.    US    SYSTEM AND METHOD OF PIVOTED
STENT DEPLOYMENT   US20120083870A1   US13277117A   2011-10-19 TRIVASCULAR INC.
   US    BARBED RADIALLY EXPANDABLE STENT WITH SLOTTED STRUTS   US20120016457A1
  US13245652A   2011-09-26 TRIVASCULAR INC.    US    FILL TUBE MANIFOLD AND
DELIVERY METHODS FOR ENDOVASCULAR GRAFT   US20110218609A1   US13024255A  
2011-02-09 TRIVASCULAR INC.    US    HINGED ENDOVASCULAR DEVICE  
US20100331958A1   US12747499A   2010-09-07

 

-59-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

TRIVASCULAR INC.    US    Inflatable Implant   US10201350   US12628623A  
2009-12-01 TRIVASCULAR INC.    US    INFLATABLE IMPLANT53480     16/273008  
2019-02-11 TRIVASCULAR INC.    US    METHOD OF DELIVERING ADVANCED ENDOVASCULAR
GRAFT   US20100016943A1   US12566808A   2009-09-25 TRIVASCULAR INC.    US   
MODULAR VASCULAR GRAFT FOR LOW PROFILE PERCUTANEOUS DELIVERY   US10159557  
US12245620A   2008-10-03 TRIVASCULAR INC.    US    MODULAR VASCULAR GRAFT FOR
LOW PROFILE PERCUTANEOUS DELIVERY     16/231219   2018-12-21 TRIVASCULAR INC.   
US    ALIGNMENT STENT APPARATUS AND METHOD   US20090082845A1   US11861746A  
2007-09-26 TRIVASCULAR INC.    US    SYSTEM AND METHOD OF SECURING STENT BARBS  
US20090082847A1   US11861731A   2007-09-26

 

-60-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

TRIVASCULAR INC.    US    APPARATUS FOR SECURING STENT BARBS   US20090082841A1  
US11861739A   2007-09-26 TRIVASCULAR INC.    US    PTFE LAYERS AND METHODS OF
MANUFACTURING   US20090036971A1   US12250915A   2008-10-14 TRIVASCULAR INC.   
US    PTFE LAYERS AND METHODS OF MANUFACTURING   US20090036973A1   US12250946A  
2008-10-14 TRIVASCULAR INC.    US    Non-degradable, low swelling, water soluble
radiopaque hydrogel polymer   US20060222596A1   US11097467A   2005-04-01
TRIVASCULAR INC.    US    Hybrid modular endovascular graft   US20060224232A1  
US11097718A   2005-04-01 TRIVASCULAR INC.    US    Delivery system and method
for bifurcated graft   US20060009833A1   US11205793A   2005-08-15 TRIVASCULAR
INC.    US    Methods, compositions and devices for embolizing body lumens  
US20050158272A1   US11031311A   2005-01-07

 

-61-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

TRIVASCULAR INC.    US    Endoluminal prosthesis endoleak management  
US20050090804A1   US10691849A   2003-10-22 TRIVASCULAR INC.    US   
Endovascular graft joint and method for manufacture   US20050027347A1  
US10640368A   2003-08-13 TRIVASCULAR INC.    US    Layered endovascular graft  
US20040220664A1   US10803153A   2004-03-17 TRIVASCULAR INC.    US    Delivery
system and method for bifurcated graft   US20040138734A1   US10686863A  
2003-10-16 TRIVASCULAR INC.    US    Endovascular graft   US20030216802A1  
US10289136A   2002-11-05 TRIVASCULAR INC.    US    Inflatable intraluminal graft
  US20030225453A1   US10289137A   2002-11-05 TRIVASCULAR INC.    US    Advanced
endovascular graft   US20030120338A1   US10091641A   2002-03-05

 

-62-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

TRIVASCULAR INC.    US    Delivery system and method for bifurcated graft  
US20030004560A1   US10122474A   2002-04-11 TRIVASCULAR INC.    US    Layered
endovascular graft   US20020010508A1   US09970576A   2001-10-04 TRIVASCULAR INC.
   US    Stent-graft with improved flexibility   US2018-0110609   15/568834  
10/24/17 Trivascular, Inc.    US    Passive hemostatic sheath valve   US7901379
  US11298285   12/9/05 Trivascular, Inc.    US    Fluid mixing apparatus and
method   US7178978   US10658074   9/8/03 Trivascular, Inc.    US    Delivery
system and method for expandable intracorporeal device   US6602280   US09774733
  1/31/01 Trivascular, Inc.    US    Endovascular graft   US6395019   US09133978
  8/14/98

 

-63-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

Trivascular, Inc.    US    Layered endovascular graft   US6331191   US09200317  
11/25/98 Trivascular, Inc.    US    Endovascular graft having longitudinally
displaceable sections   US6132457   US09177295   10/22/98 Trivascular, Inc.   
US    Delivery catheter for endovascular device     US15298166   10/19/16
Trivascular, Inc.    US    Bifurcated endovascular prosthesis having tethered
contralateral leg     US15299542   10/21/16 Trivascular, Inc.    US    Ptfe
layers and methods of manufacturing     US15251011   8/30/16 Trivascular, Inc.
   US    Endovascular delivery system with an improved radiopaque marker scheme
    US14970621   12/16/15 Trivascular, Inc.    US    Non-degradable, low
swelling, water soluble radiopaque hydrogel polymer     US15068415   3/11/16

 

-64-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

Trivascular, Inc.    US    Stent graft delivery system with access conduit    
US14920828   10/22/15 Trivascular, Inc.    US    Bifurcated endovascular
prosthesis having tethered contralateral leg     US14823076   8/11/15
Trivascular, Inc.    US    Low profile stent and delivery system     US14923477
  10/27/15 Trivascular, Inc.    US    Endovascular delivery system with flexible
and torqueable hypotube     US14717080   5/20/15 Trivascular, Inc.    US   
Advanced endovascular graft and delivery system     US14631818   2/25/15
Trivascular, Inc.    US    Durable stent graft with tapered struts and stable
delivery methods and devices     US14615337   2/5/15 Trivascular, Inc.    US   
Sac liner for aneurysm repair     US14151195   1/9/14

 

-65-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

Trivascular, Inc.    US    Gate wire for contralateral leg access     US14151373
  1/9/14 Trivascular, Inc.    US    Asymmetric stent apparatus and method    
US14157350   1/16/14 Trivascular, Inc.    US    Low profile stent graft and
delivery system     US13803033   3/14/13 Trivascular, Inc.    US    Advanced
kink resistant stent graft     US13803046   3/14/13 Trivascular, Inc.    US   
Vascular graft having limited end structure     US13650705   10/12/12
Trivascular, Inc.    US    Inflatable intraluminal graft     US13532887  
6/26/12 Trivascular, Inc.    US    Advanced endovascular graft and delivery
system     US13297219   11/15/01

 

-66-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

Trivascular, Inc.    US    System and method of pivoted stent deployment    
US13277117   10/19/11 Trivascular, Inc.    US    Barbed radially expandable
stent with slotted struts     US13245652   9/26/11 Trivascular, Inc.    US   
Fill tube manifold and delivery methods for endovascular graft     US13024255  
2/9/11 Trivascular, Inc.    US    Hinged endovascular device     US12747499  
9/7/10 Trivascular, Inc.    US    Method of delivering advanced endovascular
graft     US12566808   9/25/09 Trivascular, Inc.    US    Modular vascular graft
for low profile percutaneous delivery     US12245620   10/3/08 Trivascular, Inc.
   US    System and method of securing stent barbs     US11861731   9/26/07

 

-67-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

Trivascular, Inc.    US    Alignment stent apparatus and method     US11861746  
9/26/07 Trivascular, Inc.    US    Apparatus for securing stent barbs    
US11861739   9/26/07 Trivascular, Inc.    US    Ptfe layers and methods of
manufacturing     US12250946   10/14/08 Trivascular, Inc.    US    Ptfe layers
and methods of manufacturing     US12250915   10/14/08 Trivascular, Inc.    US
   Ptfe layers and methods of manufacturing     US11106150   4/13/05
Trivascular, Inc.    US    Ptfe layers and methods of manufacturing    
US11106131   4/13/05 Trivascular, Inc.    US    Hybrid modular endovascular
graft     US11097718   4/1/05

 

-68-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

Trivascular, Inc.    US    Non-degradable low swelling, water soluble radiopaque
hydrogel polymer     US11097467   4/1/05 Trivascular, Inc.    US    Delivery
system and method for bifurcated graft     US11205793   8/15/05 Trivascular,
Inc.    US    Modular endovascular graft     US11077938   3/11/05 Trivascular,
Inc.    US    Methods, compositions and devices for embolizing body lumens    
US11031311   1/7/05 Trivascular, Inc.    US    Endoluminal prosthesis endoleak
management     US10691849   10/22/03 Trivascular, Inc.    US    Endovascular
graft joint and method for manufacture     US10640368   8/13/03 Trivascular,
Inc.    US    Layered endovascular graft     US10803153   3/17/04

 

-69-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

Trivascular, Inc.    US    Delivery system and method for bifurcated graft    
US10686863   10/16/03 Trivascular, Inc.    US    Inflatable intraluminal graft  
  US10289137   11/5/02 Trivascular, Inc.    US    Endovascular graft    
US10289136   11/5/02 Trivascular, Inc.    US    Advanced endovascular graft    
US10091641   3/5/02 Trivascular, Inc.    US    Delivery system and method for
bifurcated graft     US10122474   4/11/02 Trivascular, Inc.    US    Layered
endovascular graft     US09970576   10/3/01 TRIVASCULAR INC.    EP    ADVANCED
KINK-RESISTANT STENT GRAFT 1 HOCHENTWICKELTES KNICKBESTANDIGES STENTTRANSPLANTAT
1   EP2833827B1   EP2013714471A   2013-03-21

 

-70-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

      ENDOPROTHESE EVOLUEE RESISTANT AU PLIAGE       TRIVASCULAR INC.    EP   
INFLATABLE IMPLANT 1 AUFBLASBARES IMPLANTAT 1 IMPLANT GONFLABLE   EP1635738B1  
EP2004776568A   2004-06-14 TRIVASCULAR INC.    EP    ENDOVASCULAR GRAFT FOR
ANEURYSMS INVOLVING MAJOR BRANCH VESSELS 1 ENDOVASKULARES TRANSPLANTAT FUR
ANEURYSMEN MIT BETEILIGUNG VON GROSSEN VERZWEIGTEN GEFASSEN 1 GREFFON
ENDOVASCULAIRE POUR ANEVRISMES METTANT EN JEU DES VAISSEAUX RAMIFIES PRINCIPAUX
  EP2906144B1   EP2013780282A   2013-10-10 TRIVASCULAR INC.    EP    ADVANCED
ENDOVASCULAR GRAFT AND DELIVERY SYSTEM 1 FORTSCHRITTLICHES ENDOVASKULARES
TRANSPLANTAT UND SYSTEM ZU SEINER VERAB REICHUN G 1 GREFFE ENDOVASCULAIRE
AVANCEE ET SYSTEME DE POSE ASSOCIE   EP2640319B1   EP2011841183A   2011-11-15

 

-71-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

TRIVASCULAR INC.    EP    DELIVERY CATHETER FOR ENDOVASCULAR DEVICE 1
EINFUHRKATHETER FUR EINE ENDOVASKULARE VORRICHTUNG 1 CATHETER DE DELIVRANCE POUR
DISPOSITIF ENDOVASCULAIRE   EP2833845B1   EP2013771941A   2013-04-01 TRIVASCULAR
INC.    EP    Endovascular graft 1 Endovaskulares Gewebe 1 Greffe endovasculaire
  EP1464301B1   EP200475832A   1999-02-09 TRIVASCULAR INC.    EP    PTFE LAYERS
AND METHODS OF MANUFACTURING 1 PTFE-LAGEN UND HERSTELLUNGSVERFAHREN 1 COUCHES DE
PTFE ET PROCEDES DE FABRICATION   EP1888318B1   EP2006740124A   2006-03-30
TRIVASCULAR INC.    EP    ADVANCED ENDOVASCULAR GRAFT 1 FORTSCHRITTLICHES
ENDOVASKULARES TRANSPLANTAT 1 GREFFON ENDOVASCULAIRE EVOLUE   EP1467679B1  
EP2002796047A   2002-12-20 TRIVASCULAR INC.    EP    Non-degradable low
swelling, water soluble radiopaque hydrogels 1 Nicht abbaubares, schwach
anschwellendes, wasserlosliches rontgendichtes Hydrogelpolymer 1 Polymere
absorbant l’eau, radiopaque, soluble   EP2332590B1   EP2010194236A   2006-03-28

 

-72-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

      dans l’eau, a faible gonflement et non degradable       TRIVASCULAR INC.
   EP    Endovascular graft 1 Endovaskulares Transplantat 1 Greffe
endovasculaire   EP2147658B1   EP200913660A   1999-02-09 TRIVASCULAR INC.    EP
   Kink resistant endovascular graft 1 Knickbestandiges Stentimplantat 1 Stent a
greffer resistant au pliage   EP2319456B1   EP2010183146A   2004-03-05
TRIVASCULAR INC.    EP    Delivery system for graft 1 Abgabesystem fur Graft 1
Systeme de mise en place pour prothese   EP2145607B1   EP2009175398A  
2004-10-15 TRIVASCULAR INC.    EP    DELIVERY SYSTEM FOR BIFURCATED GRAFT 1
VORRICHTUNG ZUR PLATZIERUNG VON ZWEIGETEILTEN ENDOPROTHESEN 1 SYSTEME DE MISE EN
PLACE D’UN GREFFON A BIFURCATION   EP1377234B1   EP2002725639A   2002-04-11
TRIVASCULAR INC.    EP    Advanced endovascular graft 1 Erweitertes
endovaskulares Transplantat 1 Greffe endovasculaire evoluee   EP2135583B1  
EP20099090A   2002-12-20

 

-73-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

TRIVASCULAR INC.    EP    KINK RESISTANT ENDOVASCULAR GRAFT 1 KNICKFESTES
ENDOVASKULARES IMPLANTAT 1 IMPLANT ENDOVASCULAIRE RESISTANT A LA DEFORMATION  
EP1601314B1   EP2004718097A   2004-03-05 TRIVASCULAR INC.    EP   
NON-DEGRADABLE LOW SWELLING, WATER SOLUBLE RADIOPAQUE HYDROGELS 1 NICHT-
ABBAUBARE WENIG QUELLENDE WASSERLOSLICHE RONTGENDICHTE HYDROGELS 1 HYDROGEL
RADIOPAQUE, SOLUBLE DANS L’EAU, NON DEGRADABLE ET A FAIBLE GONFLEMENT  
EP1874370B1   EP2006739747A   2006-03-28 TRIVASCULAR INC.    EP    INFLATABLE
INTRALUMINAL GRAFT 1 AUFBLASBARER INTRALUMINALER PFROPFEN 1 GREFFON INTRALUMINAL
GONFLABLE   EP1176926B1   EP2000907760A   2000-03-03 TRIVASCULAR INC.    EP   
ENDOVASCULAR GRAFT I ENDOVASKULARES IMPLANTAT I GREFFON ENDOVASCULAIRE  
EP1054648B1   EP1999906812A   1999-02-09 TRIVASCULAR INC.    EP    STENT GRAFT
DELIVERY SYSTEM WITH ACCESS CONDUIT I STENTGRAFTEINFUHRUNGSSY STEM MIT
ZUGANGSKANAL I   EP3209249A1   EP2015852460A   2015-10-22

 

-74-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

      SYSTEME DE POSE DE GREFFE ET PROTHESE ENDOVASCULAIRE AVEC CONDUIT D’ACCES
      TRIVASCULAR INC.    EP    INTERNAL ILIAC PRESERVATION DEVICES AND METHODS
I VORRICHTUNGEN UND VERFAHREN ZUR INTERNEN BECKENKONSERVIERUNG I DISPOSITIFS ET
PROCEDES DE PRESERVATION DE L’ILIAQUE INTERNE   EP3226814A1   EP2015816618A  
2015-12-03 TRIVASCULAR INC.    EP    INFLATABLE OCCLUSION WIRE- BALLOON FOR
AORTIC APPLICATIONS I AUFBLASBARER OKKLUSIONSDRAHTBALLON FUR ANWENDUNGEN IN DER
AORTA I BALLONNET DE FIL D’OCCLUSION GONFLABLE POUR APPLICATIONS AORTIQUES  
EP3116439A1   EP2015711020A   2015-03-10 TRIVASCULAR INC.    EP    SYSTEMS FOR
GUIDEWIRE CROSSOVER FOR BIFURCATED PROSTHESES I SYSTEME FUR FUHRUNGSDRAHTUB
ERGANG FUR VERZWEIGTE PROTHESEN I SYSTEMES POUR UN CROISEMENT DE FIL-GUIDE POUR
DES PROTHESES BIFURQUEES   EP3091944A1   EP2014752969A   2014-07-30

 

-75-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

TRIVASCULAR INC.    Germany    SYSTEMS FOR GUIDEWIRE CROSSOVER FOR BIFURCATED
PROSTHESES   3091944   14752969.7   7/18/2018 TRIVASCULAR INC.    UK    SYSTEMS
FOR GUIDEWIRE CROSSOVER FOR BIFURCATED PROSTHESES   3091944   14752969.7  
7/18/2018 TRIVASCULAR INC.    IT    SYSTEMS FOR GUIDEWIRE CROSSOVER FOR
BIFURCATED PROSTHESES   3091944   14752969.7   7/18/2018 TRIVASCULAR INC.    EP
   SYSTEMS FOR GUIDEWIRE CROSSOVER FOR BIFURCATED PROSTHESES   3409243  
18183721.2   2018-07-16 TRIVASCULAR INC.    EP    TANDEM MODULAR ENDOGRAFT 1
MODULARES TANDEM- ENDOGRAFT 1 ENDOGREFFE MODULAIRE EN TANDEM   EP3049021A1  
EP2014782021A   2014-09-23

 

-76-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

TRIVASCULAR INC.    EP    DURABLE STENT GRAFT WITH TAPERED STRUTS AND STABLE
DELIVERY METHODS AND DEVICES 1 DAUERHAFTES STENTIMPLANTAT MIT KONISCHEN STREBEN
UND STABILE FREISETZUNGSVERFAHREN SOWIE VORRICHTUNGEN 1 ENDOPROTHESE VASCULAIRE
DURABLE AVEC ENTRETOISES CONIQUES ET PROCEDES ET DISPOSITIFS DE DELIVRANCE
STABLES   EP2833830A4   EP2013772199A   2013-03-29 TRIVASCULAR INC.    EP   
ENDOVASCULAR DELIVERY SYSTEM WITH AN IMPROVED RADIOPAQUE MARKER SCHEME 1
ENDOVASKULARES FREISETZUNGSSYSTEM MIT VERBESSERTEM RONTGENMARKERSCHEMA 1 SYSTEME
DE POSE ENDOVASCULAIRE AYANT UNE TECHNIQUE DE MARQUEUR RADIO-OPAQUE AMELIOREE  
EP2861189A1   EP2013733113A   2013-05-31

 

-77-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

TRIVASCULAR INC.    EP    BIFURCATED ENDOVASCULAR PROSTHESIS HAVING TETHERED
CONTRALATERAL LEG 1 GEGABELTE ENDOVASKULARE PROTHESE MIT ANGEBUNDENEM
KONTRALATERALEM BEIN 1 PROTHESE ENDOVASCULAIRE BIFURQUEE POSSEDANT UNE JAMBE
CONTROLATERALE AVEC ATTACHE   EP2861183A1   EP2013733115A   2013-05-31
TRIVASCULAR INC.    DE    BIFURCATED ENDOVASCULAR PROSTHESIS HAVING TETHERED
CONTRALATERAL LEG |   EP2861183A1   EP2013733115A   2013-05-31 TRIVASCULAR INC.
   GB    BIFURCATED ENDOVASCULAR PROSTHESIS HAVING TETHERED CONTRALATERAL LEG |
  EP2861183A1   EP2013733115A   2013-05-31 TRIVASCULAR INC.    IT    BIFURCATED
ENDOVASCULAR PROSTHESIS HAVING TETHERED CONTRALATERAL LEG |   EP2861183A1  
EP2013733115A   2013-05-31 TRIVASCULAR INC.    EP    BIFURCATED ENDOVASCULAR
PROSTHESIS HAVING TETHERED CONTRALATERAL LEG |     18209876.4   2018-12-03
TRIVASCULAR INC.    EP    LOW PROFILE STENT GRAFT AND DELIVERY SYSTEM | FLACHES
STENTTRANSPLANTAT UND FREISETZUNGSSYSTEM 1   EP2833829A1   EP2013717893A  
2013-03-21

 

-78-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

      ENDOPROTHESE VASCULAIRE A PROFIL BAS ET SYSTEME DE DELIVRANCE      
TRIVASCULAR INC    EP    ALIGNMENT STENT APPARATUS AND METHOD | VORRICHTUNG UND
VERFAHREN ZUR STENTAUSRICHTUNG 1 APPAREIL D’ENDOPROTHESE D’ALIGNEMENT ET PROCEDE
  EP2194919A4   EP2008834027A   2008-09-25 TRIVASCULAR INC    EP    MODULAR
VASCULAR GRAFT FOR LOW PROFILE PERCUTANEOUS DELIVERY | MODULARER GEFASSERSATZ
FUR PERKUTANE FREISETZUNG MIT NIEDRIGEM PROFIL | GREFFON VASCULAIRE MODULAIRE
POUR ADMINISTRATION PERCUTANEE A PROFIL REDUIT   EP2194921A4   EP2008835032A  
2008-10-03 TRIVASCULAR INC    EP    METHOD AND APPARATUS FOR MANUFACTURING AN
ENDOVASCULAR GRAFT SECTION | VERFAHREN UND VORRICHTUNG ZUR HERSTELLUNG EINES
ENDOVASKULAREN TRANSPLANTATABSCHNITTS | PROCEDE ET APPAREIL DE   EP1465685A4  
EP2002805657A   2002-12-20

 

-79-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

      FABRICATION D’UNE SECTION DE GREFFON ENDOCORONAIRE   WO2017019913A1  
WO2016US44583A   2016-07-28 TRIVASCULAR INC    WO    ENDOLUMINAL PROSTHESIS
DEPLOYMENT DEVICES AND METHODS 1 DISPOSITIFS ET PROCEDES DE DEPLOIEMENT DE
PROTHESE ENDOLUMINALE       TRIVASCULAR INC    WO    STENT-GRAFT WITH IMPROVED
FLEXIBILITY 1 GREFFON DE STENT A FLEXIBILITE AMELIOREE   WO2016183128A1  
WO2016US31728A   2016-05-11 TRIVASCULAR INC    WO    BALLOON ASSISTED
ENDOLUMINAL PROSTHESIS DEPLOYMENT 1 DEPLOIEMENT DE PROTHESE ENDOLUMINALE ASSISTE
PAR BALLONNET   WO2016191602A1   WO2016US34427A   2016-05-26 TRIVASCULAR INC   
WO    INTERNAL ILIAC PRESERVATION DEVICES AND METHODS 1 DISPOSITIFS ET PROCEDES
DE PRESERVATION DE L’ILIAQUE INTERNE   WO2016090112A1   WO2015US63686A  
2015-12-03 TRIVASCULAR INC    WO    STENT GRAFT DELIVERY SYSTEM WITH ACCESS
CONDUIT 1 SYSTEME DE POSE DE GREFFE ET PROTHESE ENDOVASCULAIRE AVEC CONDUIT
D’ACCES   WO2016065208A1   WO2015US57016A   2015-10-22

 

-80-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

TRIVASCULAR INC    WO    INFLATABLE OCCLUSION WIRE- BALLOON FOR AORTIC
APPLICATIONS 1 BALLONNET DE FIL D’OCCLUSION GONFLABLE POUR APPLICATIONS
AORTIQUES   WO2015138402A1   WO2015US19626A   2015-03-10 TRIVASCULAR INC    WO
   SYSTEMS AND METHODS FOR GUIDEWIRE CROSSOVER FOR BIFURCATED PROSTHESES 1
SYSTEMES ET PROCEDES POUR UN CROISEMENT DE FIL-GUIDE POUR DES PROTHESES
BIFURQUEES   WO2015105530A1   WO2014US48769A   2014-07-30 TRIVASCULAR INC    WO
   TANDEM MODULAR ENDOGRAFT 1 ENDOGREFFE MODULAIRE EN TANDEM   WO2015048004A1  
WO2014US56953A   2014-09-23 TRIVASCULAR INC    WO    ENDOVASCULAR GRAFT FOR
ANEURYSMS INVOLVING MAJOR BRANCH VESSELS 1 GREFFON ENDOVASCULAIRE POUR
ANEVRISMES METTANT EN JEU DES VAISSEAUX RAMIFIES PRINCIPAUX   WO2014059114A3  
WO2013US64290A   2013-10-10 TRIVASCULAR INC    WO    SAC LINER FOR ANEURYSM
REPAIR 1 REVETEMENT SAC POUR REPARATION D’ANEVRISME   WO2014110231A3  
WO2014US10828A   2014-01-09

 

-81-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

TRIVASCULAR INC    WO    GATE WIRE FOR CONTRALATERAL LEG ACCESS 1 FIL GUIDE POUR
PERMETTRE UN ACCES A UN JAMBAGE CONTROLATERAL   WO2014110254A1   WO2014US10870A
  2014-01-09 TRIVASCULAR INC    WO    BIFURCATED ENDOVASCULAR PROSTHESIS HAVING
TETHERED CONTRALATERAL LEG 1 PROTHESE ENDOVASCULAIRE BIFURQUEE POSSEDANT UNE
JAMBE CONTROLATERALE AVEC ATTACHE   WO2013188134A1   WO2013US43630A   2013-05-31
TRIVASCULAR INC    WO    ENDOVASCULAR DELIVERY SYSTEM WITH AN IMPROVED
RADIOPAQUE MARKER SCHEME 1 SYSTEME DE POSE ENDOVASCULAIRE AYANT UNE TECHNIQUE DE
MARQUEUR RADIO-OPAQUE AMELIOREE   WO2013188132A1   WO2013US43615A   2013-05-31
TRIVASCULAR INC    WO    ENDOVASCULAR DELIVERY SYSTEM WITH FLEXIBLE AND
TORQUEABLE HYPOTUBE 1 SYSTEME DE POSE ENDOVASCULAIRE POURVU D’UN HYPOTUBE
FLEXIBLE ET POUVANT ETRE SOUMIS A UN COUPLE DE TORSION   WO2013188133A1  
WO2013US43623A   2013-05-31

 

-82-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

TRIVASCULAR INC    WO    DELIVERY CATHETER FOR ENDOVASCULAR DEVICE 1 CATHETER DE
DELIVRANCE POUR DISPOSITIF ENDOVASCULAIRE   WO2013151924A1   WO2013US34787A  
2013-04-01 TRIVASCULAR INC    WO    DURABLE STENT GRAFT WITH TAPERED STRUTS AND
STABLE DELIVERY METHODS AND DEVICES 1 ENDOPROTHESE VASCULAIRE DURABLE AVEC
ENTRETOISES CONIQUES ET PROCEDES ET DISPOSITIFS DE DELIVRANCE STABLES  
WO2013151896A1   WO2013US34654A   2013-03-29 TRIVASCULAR INC    WO    LOW
PROFILE STENT GRAFT AND DELIVERY SYSTEM 1 ENDOPROTHESE VASCULAIRE A PROFIL BAS
ET SYSTEME DE DELIVRANCE   WO2013151793A1   WO2013US33250A   2013-03-21
TRIVASCULAR INC    WO    ADVANCED KINK-RESISTANT STENT GRAFT 1 ENDOPROTHESE
EVOLUEE RESISTANT AU PLIAGE   WO2013151794A3   WO2013US33252A   2013-03-21
TRIVASCULAR INC    WO    ADVANCED ENDOVASCULAR GRAFT AND DELIVERY SYSTEM |
GREFFE ENDOVASCULAIRE AVANCEE ET SYSTEME DE POSE ASSOCIE   WO2012068175A3  
WO2011US60873A   2011-11-15

 

-83-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

TRIVASCULAR INC    WO    FILL TUBE MANIFOLD AND DELIVERY METHODS FOR
ENDOVASCULAR GRAFT | COLLECTEUR DE TUBE DE REMPLISSAGE ET PROCEDES DE POSE DE
GREFFON ENDOVASCULAIRE   WO2011100367A3   WO2011US24248A   2011-02-09
TRIVASCULAR INC    DE    ENDOVASKULARES IMPLANTAT   DE69918272T2   DE69918272A  
1999-02-09 TRIVASCULAR INC    CA    VIRTUAL PROTOTYPING AND TESTING FOR MEDICAL
DEVICE DEVELOPMENT 1 ESSAI ET PROTOTYPAGE VIRTUELS DE MISE AU POINT DE
DISPOSITIFS MEDICAUX   CA2424252C   CA2424252A   2001-09-28 TRIVASCULAR INC   
CA    DELIVERY SYSTEM AND METHOD FOR BIFURCATED GRAFT | METHODE ET SYSTEME DE
MISE EN PLACE D’UN GREFFON A BIFURCATION   CA2443104C   CA2443104A   2002-04-11
TRIVASCULAR INC    CA    ENDOVASCULAR GRAFT 1 GREFFON ENDOVASCULAIRE  
CA2501892C   CA2501892A   1999-02-09

 

-84-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

TRIVASCULAR INC    CA    INFLATABLE INTRALUMINAL GRAFT | GREFFON INTRALUMINAL
GONFLABLE   CA2640263C   CA2640263A   2000-03-03 TRIVASCULAR INC    CA   
INFLATABLE INTRALUMINAL GRAFT 1 GREFFON INTRALUMINAL GONFLABLE   CA2376253C  
CA2376253A   2000-03-03 TRIVASCULAR INC    CA    ENDOVASCULAR GRAFT 1 GREFFON
ENDOVASCULAIRE   CA2319052C   CA2319052A   1999-02-09 TRIVASCULAR INC    AU   
Modular vascular graft for low profile percutaneous delivery   AU2008308474B2  
AU2008308474A   2008-10-03 TRIVASCULAR INC    AU    Advanced endovascular graft
  AU2009230748B2   AU2009230748A   2009-10-26 TRIVASCULAR INC    AU    Advanced
endovascular graft   AU2009201682B2   AU2009201682A   2009-04-28 TRIVASCULAR INC
   AU    Method and apparatus for manufacturing an endovascular graft section  
AU2008258148B2   AU2008258148A   2008-12-17

 

-85-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

TRIVASCULAR INC    AU    Advanced endovascular graft   AU2002360765C1  
AU2002360765A   2002-12-20 TRIVASCULAR INC    AU    Method and apparatus for
manufacturing an endovascular graft section   AU2002366805B8   AU2002366805A  
2002-12-20 TRIVASCULAR INC    AU    Virtual prototyping and testing for medical
device development   AU2001293179A1   AU2001293179A   2001-09-28 TRIVASCULAR INC
   AU    Delivery system and method for expandable intracorporeal device  
AU200133250A   AU200133250A   2001-02-01 TRIVASCULAR, INC.    DE    MODULAR
VASCULAR GRAFT FOR LOW PROFILE PERCUTANEOUS DELIVERY   2194921   08835032.7  
2018-08-29 TRIVASCULAR, INC.    GB    MODULAR VASCULAR GRAFT FOR LOW PROFILE
PERCUTANEOUS DELIVERY   2194921   08835032.7   2018-08-29 TRIVASCULAR, INC.   
IT    MODULAR VASCULAR GRAFT FOR LOW PROFILE PERCUTANEOUS DELIVERY   2194921  
08835032.7   2018-08-29

 

-86-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

TRIVASCULAR INC    JP    ADVANCED KINK-RESISTANT STENT GRAFT   6297023  
2015-504610   3/2/2018 TRIVASCULAR INC    UK    INFLATABLE OCCLUSION WIRE-
BALLOON FOR AORTIC APPLICATIONS   15711020.6   3116439   2/7/2018 TRIVASCULAR
INC    UK    PASSIVE HEMOSTATIC SHEATH VALVE   04780128.7   1651135   2/28/2018
TRIVASCULAR INC    CN    MODULAR STENT GRAFT SYSTEMS AND METHODS WITH INFLATABLE
FILL STRUCTURES     201810370663.0   2015-5-5 ENDOLOGIX, INC.    CN    CATHETER
SYSTEM AND METHODS OF USING SAME   ZL201510649289.4   201510649289.4   2018-6-8
ENDOLOGIX, INC.    JP    CATHETER SYSTEM AND METHODS OF USING SAME   6294669  
2013-556828   2018-2-23 TRIVASCULAR INC    Germany    PASSIVE HEMOSTATIC SHEATH
VALVE   1651135   04780128.7   2018-2-28

 

-87-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX, INC.    JP    BALLOON ASSISTED ENDOLUMINAL PROSTHESIS DEPLOYMENT    
2017-560952   5/26/2016 ENDOLOGIX, Inc.    EP    SYSTEMS AND METHODS WITH
FENESTRATED GRAFT AND FILLING STRUCTURE   3397199   16882476.1   12/23/2016
Grantor    Country    Patent   Publication/Patent No.   Application Number  
Application Date ENDOLOGIX, Inc.    JP    SYSTEMS AND METHODS WITH FENESTRATED
GRAFT AND FILLING STRUCTURE   2019-500168   2018-534852   12/23/2016 ENDOLOGIX
INC.    US    STENT GRAFT SYSTEMS WITH RESTRAINTS IN CIRCUMFERENTIAL CHANNELS
AND METHODS THEREOF     62/678961   5/31/2018 ENDOLOGIX INC.    US   
PERCUTANEOUS METHOD AND DEVICE TO TREAT DISSECTIONS     15/429090   2/9/2017
NELLIX, INC.    US    SYSTEM AND METHODS FOR ENDOVASCULAR ANEURYSM TREATMENT  
2018-0064566   15/682414   8/21/2017

 

-88-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

TRIVASCULAR INC.    US    ENDOVASCULAR DELIVERY SYSTEM WITH AN IMPROVED
RADIOPAQUE MARKER SCHEME   US20180344491A1   16/049560   7/30/2018 ENDOLOGIX
INC.    PCT    SINGLE PUNCTURE BIFURCATION GRAFT DEPLOYMENT SYSTEM  
WO2000053251   PCT/US2000/006070   3/7/2000 ENDOLOGIX INC.    PCT    GRAFT
DEPLOYMENT SYSTEM   WO2004047885   PCT/US2003/37685   11/25/2003 ENDOLOGIX INC.
   PCT    DUAL CONCENTRIC GUIDEWIRE AND METHODS OF BIFURCATED GRAFT DEPLOYMENT  
WO2008089097   PCT/US2008/050915   1/11/2008 ENDOLOGIX INC.    PCT   
ENDOLUMENAL VASCULAR PROSTHESIS WITH NEOINTIMA INHIBITING POLYMERIC SLEEVE  
WO2005096997   PCT/US2005/11522   4/6/2005 ENDOLOGIX INC.    PCT    IMPLANTABLE
VASCULAR GRAFT   WO2002039888   PCT/US2001/47028   11/8/2001 ENDOLOGIX INC.   
PCT    DUAL WIRE PLACEMENT CATHETER   WO2001003762   PCT/US2000/016352  
6/14/2000

 

-89-



--------------------------------------------------------------------------------

Grantor

  

Country

  

Patent

 

Publication/Patent No.

 

Application Number

 

Application Date

ENDOLOGIX INC.    PCT    MULTI-SEGMENTED GRAFT DEPLOYMENT SYSTEM   WO2008034106
  PCT/US2007/78565   9/14/2007 ENDOLOGIX INC.    PCT    METHOD AND APPARATUS FOR
DECOMPRESSING ANEURYSMS   WO2005099807   PCT/US2005/12306   4/12/2005
TRIVASCULAR INC.    EP    ENDOLUMINAL PROSTHESIS DEPLOYMENT DEVICES AND METHODS
  3328326   16831382.3   7/28/2016 TRIVASCULAR INC.    EP    BALLOON ASSISTED
ENDOLUMINAL PROSTHESIS DEPLOYMENT   3302356   16800744.1   5/26/2016 TRIVASCULAR
INC.    EP    STENT-GRAFT WITH IMPROVED FLEXIBILITY   3294210   16793394.4  
5/11/2016 TRIVASCULAR INC.    EP    PTFE LAYERS AND METHODS OF MANUFACTURING  
3095585   16171681.6   3/30/2006

 

-90-



--------------------------------------------------------------------------------

SCHEDULE 11

TRADEMARKS

See attached.



--------------------------------------------------------------------------------

Trademarks

 

Grantor

  

Country

  

Mark

  

Application No.

 

Application Date

 

Registration No.

 

Registration Date

Endologix, Inc.

   U.S.    LOGO [g730850dsp912.jpg]    86/854470   12/18/15    

Endologix, Inc.

   U.S.    ACTIVESEAL    85/518,608   01/17/12   5396605   02/06/18

Endologix, Inc.

   U.S.    AFX    85/069,068   06/22/10   4214460   09/25/12

Endologix, Inc.

   U.S.    ANGIOTIP    85/767055   10/30/12   5205176   05/16/17

Endologix, Inc.

   U.S.    DURAPLY    86/362822   08/11/14   5433696   3/27/18

Endologix, Inc.

   U.S.    ENDOLOGIX    75/323,314   07/11/97   2257799   06/29/99

Endologix, Inc.

   U.S.    EVAS FORWARD    86/116940   11/12/13   5306786   10/10/17

Endologix, Inc.

   U.S.    INNOVATION TAKING SHAPE    85/369,728   07/12/11   4220343   10/09/12

Endologix, Inc.

   U.S.    INNOVATION THAT EMPOWERS    85/514516   01/11/12   4841631   10/27/15

Endologix, Inc.

   U.S.    INTELIX    86/316249   06/20/14   5059968   10/11/16

Endologix, Inc.

   U.S.    INTUITRAK    77/494,729   06/09/08   3649757   07/07/09

 

Endologix, Inc.

   -1-    Updated: March 18, 2019



--------------------------------------------------------------------------------

Endologix, Inc.

   U.S.    INTUITRAK DELIVERY SYSTEM    77/520,529   07/11/08   3649866  
07/07/09

Endologix, Inc.

   U.S.    NELLIX    77/090544   01/24/07   3880178   11/23/10

Endologix, Inc.

   U.S.    POWERLINK    75/658,969   03/12/99   2456038   05/29/01

Endologix, Inc.

   U.S.    POWERLINK XL    78/718,728   09/22/05   3573999   02/10/09

Endologix, Inc.

   U.S.    SUREPASS    78/965,443   08/31/06   3593259   03/17/09

Endologix, Inc.

   U.S.    VELA    85/857988   02/22/13   5296578   09/26/17

Endologix, Inc.

   Argentina    LOGO [g730850dsp912.jpg]    3514846   06/16/16   2888199  
05/19/17

Endologix, Inc.

   Argentina    LOGO [g730850dsp912.jpg]    3514844   06/16/16   2888198  
05/19/17

Endologix, Inc.

   Argentina    LOGO [g730850dsp912.jpg]    3514844   06/16/16    

Endologix, Inc.

   Argentina    LOGO [g730850dsp912.jpg]    3514842   06/16/16   2888196  
05/19/17

 

Endologix, Inc.

   -2-    Updated: March 18, 2019



--------------------------------------------------------------------------------

Endologix, Inc.

   Argentina    AFX    3064304   01/27/11   2496722   04/04/12

Endologix, Inc.

   Argentina    DURAPLY    3386456   02/11/15   2773735   12/09/15

Endologix, Inc.

   Argentina    INTELIX    3375648   12/19/14   2766285   12/04/15

Endologix, Inc.

   Argentina    INTELIX    3375649   12/19/14   2766286   11/04/15

Endologix, Inc.

   Argentina    INTELIX    3375650   12/19/14   2766287   11/04/15

Endologix, Inc.

   Argentina    NELLIX    3243024   05/02/13   2658594   06/26/14

Endologix, Inc.

   Argentina    VELA    3271551   08/22/13   2808433   06/03/16

Endologix, Inc.

   Argentina    XPAND    3072929   03/16/11   2506706   06/01/12

Endologix, Inc.

   Australia    LOGO [g730850dsp912.jpg]    1326557   06/14/16   1326557  
04/24/17

Endologix, Inc.

   Australia    DURAPLY    1710503   02/10/15   1710503   11/04/15

Endologix, Inc.

   Australia    INTELIX    1247823   12/19/14   1247823   11/25/16

Endologix, Inc.

   Brazil    LOGO [g730850dsp912.jpg]    911.201.521   06/17/16   911.201.521  
06/19/18

 

Endologix, Inc.

   -3-    Updated: March 18, 2019



--------------------------------------------------------------------------------

Endologix, Inc.

   Brazil    LOGO [g730850dsp912.jpg]    911.201.572   06/17/16   911.201.572  
06/19/18

Endologix, Inc.

   Brazil    LOGO [g730850dsp912.jpg]    911.201.599   06/17/16   911.201.599  
06/19/18

Endologix, Inc.

   Brazil    LOGO [g730850dsp912.jpg]    911.201.602   06/17/16   911.201.602  
06/19/18

Endologix, Inc.

   Brazil    ACTIVESEAL    909861684   08/20/15   909861684   01/02/18

Endologix, Inc.

   Brazil    AFX    912186283   01/19/17   912186283   10/16/18

Endologix, Inc.

   Brazil    DURAPLY    909861722   08/20/15   909861722   06/19/18

Endologix, Inc.

   Brazil    INTELIX    909861749   08/20/15   909861749   01/02/18

Endologix, Inc.

   Brazil    INTELIX    909861765   08/20/15   909861765   01/02/18

Endologix, Inc.

   Brazil    INTELIX    909861773   08/20/15   909861773   01/02/18

Endologix, Inc.

   Brazil    NELLIX    840506538   05/06/13   840506538   02/16/16

Endologix, Inc.

   Brazil    VELA    840618530   08/22/13    

Endologix, Inc.

   Canada    DURAPLY    1714718   02/10/15    

 

Endologix, Inc.

   -4-    Updated: March 18, 2019



--------------------------------------------------------------------------------

Endologix, Inc.

   Canada    INTELIX    1707569   12/17/14    

Endologix, Inc.

   Canada    VELA    1640416   08/21/13    

Endologix, Inc.

   Chile    XPAND    1137099   12/30/14   1187135   11/27/15

Endologix, Inc.

   China    LOGO [g730850dsp912.jpg]    1326551   06/14/16    

Endologix, Inc.

   China    DURAPLY    1257411   02/10/15   1257411   02/10/15

Endologix, Inc.

   China    INTELIX    1247823   12/19/14   1247823   12/19/14

Endologix, Inc.

   Colombia    AFX    16-133051   05/11/16    

Endologix, Inc.

   Colombia    ENDOLOGIX    16-121402   05/11/16   582446   11/17/17

Endologix, Inc.

   Colombia    XPAND    1246435   12/26/14   1246435   12/26/14

Endologix, Inc.

   European Community    AFX    009609884   12/20/10   009609884   12/01/11

Endologix, Inc.

   European Community    ANGIOTIP    011780129   04/30/13   011780129   09/24/13

Endologix, Inc.

   European Community    CLASSICAL REMODELING    4598728   08/19/05   4598728  
08/02/06

Endologix, Inc.

   European Community    DURAPLY    1257411   02/10/15   1257411   02/10/15

Endologix, Inc.

   European Community    ENDOLOGIX, INC.    720649   01/12/98   720649  
01/12/98

 

Endologix, Inc.

   -5-    Updated: March 18, 2019



--------------------------------------------------------------------------------

Endologix, Inc.

   European Community    INTELIX    13361399   10/15/14   13361399   08/20/18

Endologix, Inc.

   European Community    INTUITRAK    7453401   11/28/08   7453401   09/21/09

Endologix, Inc.

   European Community    INTUITRAK DELIVERY SYSTEM    7513302   12/23/08  
7513302   07/21/09

Endologix, Inc.

   European Community    NELLIX    011771011   04/26/13   011771011   09/18/13

Endologix, Inc.

   European Community    POWERLINK XL    5002977   03/22/06   5002977   04/11/07

Endologix, Inc.

   European Community    VISIFLEX DELIVERY SYSTEM    5075528   04/24/06  
5075528   04/16/07

Endologix, Inc.

   European Community    VISIFLEX SURE PASS    5749338   02/28/07   5749338  
01/31/08

Endologix, Inc.

   European Union    LOGO [g730850dsp912.jpg]    1326551   06/14/16   1326551  
06/12/17

Endologix, Inc.

   France    POWERLINK    043299490   09/13/99   043299490   12/31/04

Endologix, Inc.

   Hong Kong    DURAPLY    303301280   02/15/15   303301280   10/05/15

Endologix, Inc.

   Hong Kong    INTELIX    303240954   12/18/14   303240954   09/07/16

Endologix, Inc.

   Italy    POWERLINK    001724   09/13/99   0001376420   02/27/08

 

Endologix, Inc.

   -6-    Updated: March 18, 2019



--------------------------------------------------------------------------------

Endologix, Inc.

   Japan    LOGO [g730850dsp912.jpg]    1326551   06/14/16   1326551   05/02/17

Endologix, Inc.

   Japan    ACTIVESEAL    2015-078597   08/17/15   5857166   06/10/16

Endologix, Inc.

   Japan    AFX    2015-078596   08/17/15   5824704   02/05/16

Endologix, Inc.

   Japan    DURAPLY    1257411   02/10/15   1257411   01/19/16

Endologix, Inc.

   Japan    ENDOLOGIX, INC.    1155/1998   01/12/98   4352035   01/14/00

Endologix, Inc.

   Japan    INTELIX    1247823   12/19/14   1247823   10/27/15

Endologix, Inc.

   Japan    NELLIX    2013-031634   04/25/13   5613989   09/06/13

Endologix, Inc.

   Japan    VELA    2013-6/4901   08/21/13   6101928   11/30/18

Endologix, Inc.

   Japan    VISIFLEX DELIVERY SYSTEM    2006-035170   04/17/06   4974084  
07/28/06

Endologix, Inc.

   Japan    VISIFLEX SURE PASS    2007-017236   02/28/07   5066349   07/27/07

Endologix, Inc.

   Korea    DURAPLY    1257411   02/10/15   1257411   02/10/15

Endologix, Inc.

   Korea    INTELIX    1247823   12/19/14   1247823   06/13/16

Endologix, Inc.

   Malaysia    DURAPLY    2015052019   02/11/15   2015052019   12/29/16

 

Endologix, Inc.

   -7-    Updated: March 18, 2019



--------------------------------------------------------------------------------

Endologix, Inc.

   Malaysia    INTELIX    2014069128   12/18/14   2014069128   04/22/16

Endologix, Inc.

   Malaysia    INTELIX    2014069135   12/18/14   2014069135   05/10/16

Endologix, Inc.

   Mexico    XPAND    1246435   12/26/14   1246435   07/26/16

Endologix, Inc.

   New Zealand    DURAPLY    1024501   02/10/15   1024501   12/02/15

Endologix, Inc.

   New Zealand    INTELIX    1247823   12/19/14   1019974   09/27/16

Endologix, Inc.

   Peru    XPAND    601318   12/29/14   00223114   04/22/15

Endologix, Inc.

   Singapore    DURAPLY    40201513229   02/10/15   40201513229   01/06/16

Endologix, Inc.

   Singapore    INTELIX    40201508694   12/19/14   40201508694   11/11/15

Endologix, Inc.

   Taiwan    DURAPLY    104008448   02/11/15   1764288   04/16/16

Endologix, Inc.

   Taiwan    INTELIX    103072703   12/18/14   1740066   11/16/15

Endologix, Inc.

   Thailand    DURAPLY    973443   02/11/15   171110590   09/28/17

Endologix, Inc.

   Thailand    INTELIX    966979   12/19/14    

Endologix, Inc.

   Thailand    INTELIX    966980   12/19/14    

Endologix, Inc.

   United Kingdom    POWERLINK    2369587   09/13/99   2369587   12/09/05

Endologix, Inc.

   Venezuela    XPAND    20754-14   12/30/14   P352404   06/07/16

 

Endologix, Inc.

   -8-    Updated: March 18, 2019



--------------------------------------------------------------------------------

Endologix, Inc.

   Vietnam    DURAPLY    1257411   02/10/15   1257411   11/03/16

Endologix, Inc.

   Vietnam    INTELIX    1247823   12/19/14   1247823   05/21/15

Endologix, Inc.

   U.S.    ALTO    87/906,099   5/3/2018    

Endologix, Inc.

   U.S.    VERTA    87/116,482   7/26/2016    

TriVascular, Inc.

   U.S.    ALLEGRO    86/758,465   9/16/2015    

TriVascular, Inc.

   U.S.    CUSTOMSEAL    86/047,875   8/26/2013   4,732,342   5/5/2015

TriVascular, Inc.

   U.S.    OVATION    77/941,535   2/22/2010   4,440,468   11/26/2013

TriVascular, Inc.

   U.S.    OVATION ALTO    86/047,894   8/26/2013   5,195,890   5/2/2017

TriVascular, Inc.

   U.S.    OVATION PRIME    85/900,037   4/10/2013   4,452,625   12/17/2013

TriVascular, Inc.

   U.S.    LOGO [g730850dsp920a.jpg]    85/832,445   1/25/2013   4,449,077  
12/10/2013

TriVascular, Inc.

   U.S.    TRIVASCULAR    75/879,907   12/21/1999   2,867,015   7/27/2004

TriVascular, Inc.

   U.S.    LOGO [g730850dsp920b.jpg]    85/831,355   1/24/2013   4,395,789  
9/3/2013

TriVascular, Inc.

   Australia    CUSTOMSEAL    1608471   2/27/2014   1608471   1/21/2015

TriVascular, Inc.

   Australia    OVATION    1379343   8/20/2010   1379343   1/10/2011

TriVascular, Inc.

   Australia    OVATION ALTO    1608211   2/26/2014   1608211   5/28/2014

 

Endologix, Inc.

   -9-    Updated: March 18, 2019



--------------------------------------------------------------------------------

TriVascular, Inc.

   Australia    OVATION PRIME    1583683   10/2/2013   1583683   1/7/2014

TriVascular, Inc.

   Australia    LOGO [g730850dsp920a.jpg]    1537921   1/29/2013   1537921  
7/31/2013

TriVascular, Inc.

   Australia    TRIVASCULAR    888603   9/7/2001   888603   9/7/2001

TriVascular, Inc.

   Australia    LOGO [g730850dsp920b.jpg]    983475   12/30/2003   983475  
8/16/2004

TriVascular, Inc.

   Brazil    CUSTOMSEAL    840.803.346   2/26/2014   840803346   10/18/2016

TriVascular, Inc.

   Brazil    OVATION    830727035   8/20/2010   830727035   1/6/2015

TriVascular, Inc.

   Brazil    OVATION ALTO    840.803.419   2/26/2014   840.803.419   3/20/2018

TriVascular, Inc.

   Brazil    OVATION PRIME    840.666.152   10/4/2013   840666152   8/23/2016

TriVascular, Inc.

   Brazil    LOGO [g730850dsp920b.jpg]    830854487   11/24/2010   830854487  
6/3/2014

TriVascular, Inc.

   Canada    CUSTOMSEAL    1,665,277   2/25/2014    

TriVascular, Inc.

   Canada    OVATION    1493184   8/20/2010   TMA858,759   8/28/2013

TriVascular, Inc.

   Canada    OVATION ALTO    1,665,276   2/25/2014    

TriVascular, Inc.

   Canada    OVATION PRIME    1,645,991   10/2/2013    

TriVascular, Inc.

   Canada    LOGO [g730850dsp920a.jpg]    1,611,335   1/25/2013   TMA934,553  
4/12/2016

TriVascular, Inc.

   Canada    TRIVASCULAR    1,612,136   1/31/2013   TMA882,992   7/29/2014

 

Endologix, Inc.

   -10-    Updated: March 18, 2019



--------------------------------------------------------------------------------

TriVascular, Inc.

   Canada    LOGO [g730850dsp920b.jpg]    1200748   12/30/2003   TMA825955  
6/8/2012

TriVascular, Inc.

   China    CUSTOMSEAL    14075157   2/26/2014   14075157   4/28/2015

TriVascular, Inc.

   China    OVATION    8598413   8/23/2010   8598413   11/7/2011

TriVascular, Inc.

   China    OVATION ALTO    14075158   2/26/2014   14075158   4/28/2015

TriVascular, Inc.

   China    OVATION PRIME    13321289   10/8/2013   13321289   6/21/2015

TriVascular, Inc.

   China    LOGO [g730850dsp920b.jpg]    8898103   11/30/2010   8898103  
12/14/2011

TriVascular, Inc.

   EUTM    OVATION    009325234   8/20/2010   009325234   2/3/2011

TriVascular, Inc.

   EUTM    OVATION ALTO    012636908   2/25/2014   012636908   7/16/2014

TriVascular, Inc.

   EUTM    OVATION PRIME    012189148   10/2/2013   012189148   2/26/2014

TriVascular, Inc.

   EUTM    LOGO [g730850dsp920a.jpg]    011523305   1/28/2013   011523305  
6/24/2013

TriVascular, Inc.

   EUTM    TRIVASCULAR    002374593   9/13/2001   002374593   3/12/2003

TriVascular, Inc.

   EUTM    LOGO [g730850dsp920b.jpg]    003598836   12/31/2003   003598836  
4/29/2005

TriVascular, Inc.

   India    OVATION    2012141   8/20/2010   2012141   8/23/2016

TriVascular, Inc.

   India    LOGO [g730850dsp920b.jpg]    2060383   11/29/2010   2060383  
11/29/2010

TriVascular, Inc.

   Japan    CUSTOMSEAL    2014-14237   2/26/2014   5672406   5/23/2014

 

Endologix, Inc.

   -11-    Updated: March 18, 2019



--------------------------------------------------------------------------------

TriVascular, Inc.

   Japan    OVATION    2010-065871   8/20/2010   5614976   9/13/2013

TriVascular, Inc.

   Japan    OVATION ALTO    2014-14238   2/26/2014   5672407   5/23/2014

TriVascular, Inc.

   Japan    OVATION PRIME    2013-024875   4/4/2013   5613251   9/6/2013

TriVascular, Inc.

   Japan    LOGO [g730850dsp920a.jpg]    2013-5504   1/30/2013   5643434  
1/17/2014

TriVascular, Inc.

   Japan    TRIVASCULAR    2001-115594   12/27/2001   4731627   12/5/2003

TriVascular, Inc.

   Japan    LOGO [g730850dsp920b.jpg]    2004-030615   3/18/2004   4778040  
6/11/2004

TriVascular, Inc.

   Mexico    OVATION    1113689   8/20/2010   1235645   8/20/2010

TriVascular, Inc.

   Mexico    LOGO [g730850dsp920b.jpg]    1139285   12/2/2010   1213946  
4/27/2011

 

Endologix, Inc.

   -12-    Updated: March 18, 2019



--------------------------------------------------------------------------------

EXHIBIT B

Term Amendment

[Attached]

Filed as Exhibit 10.4 to this Current Report



--------------------------------------------------------------------------------

EXHIBIT C

Equity Financing Documents

[Attached]

Filed as Exhibit 10.1 to this Current Report



--------------------------------------------------------------------------------

EXHIBIT D

Convertible Debenture Restructuring Documents

[Attached]

Filed as Exhibit 10.2 to this Current Report